Exhibit 10.6
BEDFORD BUSINESS PARK
4-18 CROSBY DRIVE BEDFORD, MASSACHUSETTS
Lease Dated February 22, 2007
THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
complex (the "Complex") known as Bedford Business Park, and with an address at,
4-18 Crosby Drive, Bedford, Massachusetts.
The parties to this Indenture of Lease hereby agree with each other as follows:



ARTICLE I Reference Data

1.1    Subjects Referred To


Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:
Landlord:
 
Boston Properties Limited Partnership, a Delaware limited partnership
 
 
 
Landlord's Original Address:
 
c/o Boston Properties, Inc.111 Huntington Avenue, Suite 300 Boston,
Massachusetts 02199-7610
 
 
 
Landlord's Construction
 
Ben Lavery/Richard Monopoli
Representative:
 
 
 
Tenant:
 
iRobot Corporation, a Delaware corporation
 
 
 
Tenant's Original Address:
 
63 South Avenue Burlington, Massachusetts 01803
 
 
 
Tenant's Construction
 
Tom Isley/Mark A. Urbanek, P.E.
Representative:
 
 
 
Commencement Date:
 
As defined in Sections 2.4 and 3.4.
 
 
 
Term (Sometimes Called
 
One hundred forty-four (144) calendar months (plus




--------------------------------------------------------------------------------




Original Term):
 
the partial month, if any, immediately following the Commencement Date), unless
extended or sooner terminated as provided in this Lease.
 
 
 
Extension Option:
 
Two (2) periods of five (5) years each, as provided in and on the terms set
forth in Section 8.20 hereof.
 
 
 
The Site:
 
That certain parcel of land known as and numbered 4-18 Crosby Drive, Bedford,
Middlesex County, Massachusetts, being more particularly described in Exhibit A
attached hereto
 
 
 
Building C:
 
The building in the "Complex" (as hereinafter defined in this Section 1.1)
presently known as Building C and appropriately labeled on Exhibit A-I attached
hereto and incorporated herein by reference.
 
 
 
Building D:
 
The building in the Complex presently known as Building D and appropriately
labeled on Exhibit A-I attached hereto and incorporated herein by reference.
 
 
 
Building E:
 
The building in the Complex presently known as Building E and appropriately
labeled on Exhibit A-I attached hereto and incorporated herein by reference.
 
 
 
The Building:
 
Building C, Building D or Building E, as may apply to the context.
 
 
 
The Buildings:
 
Building C, Building D and Building E, collectively.
 
 
 
The Additional Buildings:
 
The other buildings in the Complex and presently numbered Buildings A, B, F, G
and H, as shown on Exhibit A-I attached hereto and incorporated herein by
reference.
 
 
 
The Complex:
 
The Buildings and the Additional Buildings together with all parking areas and
the Site
 
 
 
Premises (Sometimes also
 
The entirety of Buildings C, D and E in accordance
Referred to as "Tenant's Space"):
 
with the floor plans annexed hereto as Exhibit D and incorporated herein by
reference (subject to the exclusions described in Section 2.1 below).
 
 
 
Number of Parking Privileges:
 
Three (3) parking privileges for each 1,000 square feet of rentable floor area
leased by Tenant, subject to and in accordance with the provisions of Section
2.2.1 below.





--------------------------------------------------------------------------------




 
 
 
Annual Fixed Rent:
 
(a) During the period commencing on the Commencement Date and ending on the last
day of the thirty-sixth (36th) full calendar month immediately following the
Commencement Date, at the annual rate of $2,008,488.48 (being the product of (i)
$12.73 and (ii) the "Rentable Floor Area of the Premises" (hereinafter defined
in this Section 1.1)).
 
 
 
 
 
(b) During the period commencing on the first day of the thirty-seventh (37th)
full calendar month immediately following the Commencement Date and ending on
the last day of the Original Term, at the annual rate of $2,087,376.48 (being
the product of (i) $13.23 and (ii) the Rentable Floor Area of the Premises).
 
 
 
 
 
(c) During each extension option period (if exercised), as determined pursuant
to Section
 
 
 
Additional Rent:
 
All charges and other sums payable by Tenant to Landlord as set forth in this
Lease, in addition to Annual Fixed Rent.
 
 
 
Rentable Floor Area of
 
51,123 square feet.
Building C:
 
 
 
 
 
Rentable Floor Area of
 
54,507 square feet.
Building D:
 
 
 
 
 
Rentable Floor Area of
 
52,126 square feet.
Building E:
 
 
 
 
 
Rentable Floor Area of the Premises (Sometimes also Called "Rentable Floor Area
of Tenant's Space"):
 
157,776 square feet, being the sum of (i) the Rentable Floor Area of Building C,
(ii) the Rentable Floor Area of Building D and (iii) the Rentable Floor Area of
Building E.
 
 
 
Total Rentable Floor Area of the Buildings:
 
157,776 square feet
 
 
 
Total Rentable Floor Area Of
 
315,928 square feet.
The Additional Buildings:
 
 
 
 
 





--------------------------------------------------------------------------------




Total Rentable Floor Area of the Complex:
 
473,704 square feet
 
 
 
Permitted Uses:
 
Collectively, the Permitted Use of the Buildings and the Permitted Use of the
Additional Land Areas (as that term is defined in Section 8.27 below).
 
 
 
Permitted Use of the
 
Research, design, engineering, prototyping and development of the products and
equipment from time to time of Tenant, light manufacturing (including
installation and operation of machine shops) and testing of such products and
equipment, and general administrative and executive office uses, as each of the
same may from time to time be permitted by the Zoning By-Law for the Town of
Bedford.
Buildings:
 
 
 
 
Permitted Use of Additional
 
Testing of Tenant's products and equipment (including testing robot-controlled
vehicles), as the same may from time to time be permitted by the Zoning By-Law
for the Town of Bedford.
Land Areas:
 
 
 
 
Initial Minimum Limits of Tenant's Commercial General Liability Insurance:
 
$6,000,000.00 combined single limit per occurrence, which can be achieved
through a combination of primary and umbrella liability coverage.
 
 
 
Broker:
 
Richards, Barry, Joyce & Partners
53 State Street
Boston, Massachusetts 02109
 
 
 
Security Deposit:
 
$2,000,000.00, to be held and disposed of (including any reductions in the
amount thereof) pursuant to the provisions of Section 8.21 of this Lease.




1.2    Exhibits


There are incorporated as part of this Lease:
Exhibit A    Description of Site Exhibit A-I    Site Plan of Complex
Exhibit A-2    Tenant's Visitor Parking Area
Exhibit B-1    Landlord's Base Building Work




--------------------------------------------------------------------------------




Exhibit B-2    Preliminary Schematic Plans for Tenant Improvement Work
Exhibit C    Landlord's Services
Exhibit D    Floor Plans
Exhibit E    Form of Commencement Date Agreement
Exhibit F-l    Form of Lien Waivers
Exhibit F-2    Construction Rules and Regulations
Exhibit G    Broker Determination of Prevailing Market Rent
Exhibit H    Form of Letter of Credit Exhibit I-I    Land Recreation Area A
Exhibit 1-2    Land Recreation Area B Exhibit J    MHD Lease
Exhibit K    Lease Audit Confidentiality Agreement
Exhibit L    Notice of Lease
Exhibit M    Current Lender's Standard Form SNDA Exhibit N    Form of Landlord's
Lien Waiver
Exhibit 0    Existing Leases







--------------------------------------------------------------------------------







1.3    Table of Articles and Sections
 
ARTICLE 1
1
Reference Data
1
1.1      Subjects Referred To
1
1.2      Exhibits
4
1.3      Table of Articles and Sections
6
ARTICLE 11
9
Building, Premises, Term and Rent
9
2.1      The Premises
9
2.2      Rights to Use Site Facilities
8
2.3      Landlord's Reservations
11
2.4      Habendum
12
2.5      Fixed Rent Payments
12
2.6      Operating Expenses
13
2.7      Real Estate Taxes
20
2.8      Tenant Electricity
22
ARTICLE 111
22
Condition of Premises; Alterations
22
3.1      Base Building Work
23
3.2      Tenant Improvement Work
24
3.3      Tenant Allowances
25
3.4      Substantial Completion
28
3.5      Force Majeure and Other Delays
31
3.6      Quality and Performance of Work
19
3.7      Arbitration
21
3.8      Escrow of Funds
21
ARTICLE IV
23
Landlord's Covenants; Interruptions and Delays
23
4.1      Landlord Covenants
23
4.2      Interruptions and Delays in Services and Repairs, Etc.
24
4.3 Landlord's Insurance
25
4.4 Landlord's Indemnity
26
4.5 Compliance with Laws
26
4.6 Leasing Restrictions
33
ARTICLE V
35
Tenant's Covenants
35
5.1 Payments
35
5.2 Repair and Yield Up
35
5.3 Use
37
5.4 Obstructions; Items Visible From Exterior; Rules and Regulations
39
5.5 Safety Appliances
39
5.6 Assignment; Sublease
39
5.7 Indemnity; Insurance
46






--------------------------------------------------------------------------------




5.8 Personal Property at Tenant's Risk
47
5.9 Right of Entry
48
5.10 Floor Load; Prevention of Vibration and Noise
48
5.11 Personal Property Taxes
48
5.12 Compliance with Laws
54
5.13 Payment of Litigation Expenses
55
5.14 Alterations
56
5.15 Vendors
59
5.16 Patriot Act
60
5.17 Signage
61
ARTICLE VI
64
Casualty and Taking
64
6.0 Landlord's Restoration Estimate
64
6.1 Damage Resulting from Casualty
64
6.2 Uninsured Casualty
66
6.3 Rights of Termination for Taking
66
6.4 Award
67
6.5 Damage to Parking Areas and Land Recreation Area A
67
6.6 Allocation of Proceeds Following Termination
68
ARTICLE VII
71
Default
71
7.1 Tenant's Default
71
7.2 Landlord's Default
74
ARTICLE VIII
74
Miscellaneous Provisions
74
8.1 Extra Hazardous Use
74
8.2 Waiver
74
8.3 Cumulative Remedies
74
8.4 Quiet Enjoyment
77
8.5Notice to Mortgagee and Ground Lessor
78
8.6 Assignment of Rents
79
8.7 Surrender
80
8.8 Brokerage
80
8.9 Invalidity of Particular Provisions
80
8.10 Provisions Binding, Etc
81
8.11 Recording; Confidentiality
81
8.12 Notices
81
8.13 When Lease Becomes Binding
82
8.14 Section Headings
82
8.15 Rights of Mortgagee
82
8.16 Status Reports and Financial Statements
83
8.17 Self-Help
84
8.18 Holding Over
85
8.19 Non-Subrogation
85
8.20 Extension Option
85
8.21 Security Deposit.
86
8.22 Late Payment
89






--------------------------------------------------------------------------------




8.23 Tenant's Payments
89
8.24 Waiver of Trial By Jury
90
8.25 Governing Law
90
8.26 Tenant's Equipment.
90
8.27 Land Recreation Space
92
8.28 Tenant's Expansion Rights: Buildings F, G and H
95
8.29 Tenant's Expansion Rights: Buildings A and B
98
8.30 Waiver of Landlord's Lien
100
8.31 Arbitration
100
8.32 Temporary Space
101






--------------------------------------------------------------------------------





ARTICLE II


Building, Premises, Term and Rent

2.1    The Premises


Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant's Space in the Building excluding the roof and
exterior faces of exterior walls, elevator wells and pipes, ducts, conduits,
wires and appurtenant fixtures serving exclusively or in common other parts of
the Buildings or the Complex. Notwithstanding the foregoing, for so long as
Tenant leases the entire rentable square footage of any of the Buildings (or the
entire rentable floor area of any of the Additional Buildings in the event
Tenant shall exercise any expansion rights under Sections 8.28 or 8.29 below),
Tenant shall have the exclusive right to use the loading areas, fan rooms,
janitorial, electrical, telephone and telecommunications closets, conduits,
risers, plenum spaces and elevators exclusively serving such Building or
Buildings (or Additional Building(s) if applicable), subject, however, to
Landlord's right to control access to such spaces. In the event that Tenant
leases less than the entirety of a Building or Additional Building, Tenant's
rights to use the foregoing areas shall be in common with the rights of other
occupants of such Building or Additional Building.


Tenant’s Space with such exclusions is hereinafter referred to as the
"Premises." Theterm "Buildings" means the Buildings identified in Section 1.1,
and which are the subject of this Lease; the term "Additional Buildings" means
the Additional Buildings identified in Section 1.1; the term "Site" means all,
and also any part of the Land described in Exhibit A, plus any additions or
reductions thereto resulting from the acquisition of adjacent property by
Landlord or from the change of any abutting street line and all parking areas
and structures. The term "Complex" means the Buildings, the Additional Buildings
and the Site.


Landlord shall use commercially reasonable efforts to cause the Town of Bedford
to modify the existing numerical/alphabetical address system for the Complex in
a manner reasonable acceptable to Tenant prior to the Commencement Date;
provided, however, that Landlord shall not be deemed to be in default of its
obligations hereunder in the event that the Town of Bedford fails to authorize
such modifications, so long as Landlord has used commercially reasonable efforts
as aforesaid. If the existing address system is thus modified, Landlord and
Tenant shall within a reasonable time thereafter execute a letter agreement
confirming the new building designations within the Complex.



2.2    Rights to Use Site Facilities


Subject to Landlord's right to change or alter any of the following in
Landlord's discretion as expressly herein provided, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, subject to reasonable rules of general applicability to tenants of the
Complex from time to time made by Landlord of which Tenant is given notice (a)
any common lobbies, corridors, stairways, restrooms, elevators, loading
platforms, janitor's closets, electrical and telephone closets of the Buildings
and the pipes, ducts, conduits, wires and appurtenant meters and equipment
serving the Buildings or the Premises, (b) common walkways and driveways
necessary for access to the Buildings and parking areas serving the Complex and
(c) the cafeteria and fitness center located or to be located in Building A of
the Complex and the common corridors in Buildings A,





--------------------------------------------------------------------------------




Band G providing access thereto (the foregoing collectively referred to as the
"Common Areas"). So long as Tenant leases the entirety of Building E, Tenant
shall have the exclusive right, at no additional charge, to use the loading
areas and bays in or at Building E. Notwithstanding anything to the contrary
herein, Landlord hasno obligation to allow any particular telecommunication
service provider to have accessto the Premises except as may be required by
applicable law and except that Landlord agrees to permit Verizon to have
telecommunications access to the Premises and the Complex at no additional
charge for the purpose of providing telecommunications service to Tenant. Except
as otherwise expressly provided above, if Landlord permits such access, Landlord
may condition such access upon the payment to Landlord by the service provider
of fees assessed by Landlord in its reasonable discretion. Notwithstanding the
foregoing, Landlord will not unreasonably withhold, condition or delay its
approval of any telecommunications provider designated by Tenant to service the
Premises, so long as such provider is not utilizing the Site to provide service
to third parties other than Tenant. Landlord hereby represents and warrants to
Tenant that Verizon presently provides telecommunications services to the
Complex.



2.2.1    Tenant's Parking




(A)    In addition, Tenant shall have the right, at no additional charge to
Tenant, to use the Number of Parking Spaces (referred to in Section 1.1) in the
parking areas of the Complex for the parking of automobiles, in common with use
by other tenants from time to time of the Complex, provided, however, that
Landlord shall not be obligated to furnish stalls or spaces on the Site
specifically designated for Tenant's use. Notwithstanding the foregoing, for so
long as Tenant shall be directly leasing Buildings C and D in their entirety,
Tenant shall have the exclusive right to use the area designated as "Tenant's
Visitor Parking Area" on Exhibit A-2 attached hereto for parking by Tenant and
its visitors (it being understood and agreed that in the event Tenant shall
cease to directly lease Buildings C and D in their entirety, the number of
spaces which Tenant shall be entitled to use shall be reduced proportionately
based upon the square footage Tenant continues to directly lease in Buildings C
and D). Landlord will use reasonable efforts, by the use of signs and markings,
to designate the spaces as being intended for the use of Tenant's visitors, but
shall not be obligated to police the use of such spaces, which Tenant recognizes
are to be operated on a self­ parking basis. Tenant's visitor parking shall not
be subject to or affected by any Managed Parking Program instituted by Landlord
under this Section 2.2.1.


In the event that the Rentable Floor Area of the Premises increases or decreases
at any time during the Lease Term, the Number of Parking Spaces provided to
Tenant hereunder shall be increased or reduced proportionately based upon the
ratio set forth in Section 1.1.


(B)    In the event that during the Lease Term, Landlord executes leases for
premises within the Complex (including this Lease) that result in the commitment
of more than One Thousand One Hundred (1,100) parking spaces in the aggregate,
Landlord shall, at its sole cost and expense, commence the process of obtaining
the necessary permits and approvals to construct a structured parking facility
on the Site. In the event that during the Lease Term, Landlord executes leases
for premises within the Complex (including this Lease) that result in the
commitment of more than One Thousand Two Hundred Thirty (1,230) parking spaces
in the aggregate and such commitments result in the existence of a "Parking
Shortage" (as





--------------------------------------------------------------------------------




hereinafter defined), Landlord shall, at its sole cost and expense, use
commercially reasonable best efforts to at Landlord's election either (x)
endeavor
to negotiate with adjacent landowners for the right to use land adjacent to the
Site as a satellite parking area serving the Complex or (y) endeavor to
construct a structured parking facility on the Site (either of the options
described in subsections (x) or (y) being hereinafter referred to as the
"Alternative Parking"). During Landlord's pursuit of the Alternative Parking,
Landlord shall, at its sole cost and expense, institute a managed parking
program for the parking areas on the Site (the "Managed Parking Program").
Tenant acknowledges and agrees that there may be a temporary disruption in
parking in connection with the conversion to a Managed Parking Program and/or
the construction of a new parking facility, and Tenant shall reasonably
cooperate with Landlord at no cost to Tenant during such conversion and/or
construction (Landlord hereby agreeing to use commercially reasonable efforts to
minimize such disruption). Tenant further acknowledges that, despite its use of
commercially reasonable best efforts, Landlord may be unable to obtain rights to
use additional land or to secure the permits and approvals to construct a new
parking facility, and accordingly that in no event shall Landlord be in default
of its obligations hereunder so long as (x) Landlord has used commercially
reasonable best efforts as aforesaid and (y) Landlord has implemented the
Managed Parking Program in order to address the Parking Shortage.


For the purposes hereof, a "Parking Shortage" shall be defined as an overuse of
the parking areas of the Site such that Tenant is unable to utilize the Number
of Parking Spaces provided to Tenant hereunder, as determined in accordance with
the following procedure:


(i)
In the event that Landlord receives four (4) complaints from tenants of the
Complex over a period of two (2) weeks indicating that they are unable to find
parking spaces at the Complex, Landlord shall perform and complete a parking
survey of the Complex within two (2) weeks of its receipt of the last such
complaint.



(ii)
If the parking survey indicates that less than ninety-eight percent (98%) of the
total number of parking spaces on the Site are available for tenant parking over
a period of two (2) weeks, then Landlord shall attempt to ascertain whether the
cause of the problem is a particular tenant's overuse of the number of parking
spaces provided to such tenant under the terms of its lease and shall take
reasonable measures to enforce the terms of such lease and rectify the
situation.



(iii)
In the event that the overuse cannot be readily addressed by Landlord, then a
Parking Shortage shall be deemed to exist and shall trigger Landlord's
obligations under this Section 2.2.1 to implement the Managed Parking Program
and endeavor to obtain the Alternative Parking.



Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed that Landlord shall be under no obligation whatsoever
(under this subsection (B) or otherwise) to address a Parking Shortage at the
Site to the extent such Parking Shortage is caused by the use of parking spaces
by any subtenant of Tenant's in a ratio greater than three (3) parking
privileges for each 1,000 square feet of rentable floor area of the subleased
premises. In addition, under no circumstances shall Landlord be required to
endeavor to obtain the Alternative Parking in the event of a Parking Shortage
that occurs during the last





--------------------------------------------------------------------------------




three (3) years of the Lease Term unless and until Tenant shall validly exercise
its then-current extension option under Section 8.20 below (it being understood
and agreed in connection with the foregoing that (x) Landlord shall have no
obligation to endeavor to obtain the Alternative Parking in the event that
Tenant shall have no further rights to extend the Lease Term and (y) Landlord
shall nonetheless be required to implement the Managed Parking Program to
address the Parking Shortage irrespective of the amount of time remaining in the
Lease Term).


(C)    Subject to the provisions of Section 8.27 below and for so long as Tenant
has the exclusive right to use the Additional Land Areas (as defined in said
Section 8.27), in no event shall the Additional Land Areas be used by Landlord
to provide additional parking facilities or parking spaces for the Site or to
satisfy the Number of Parking Spaces to which Tenant is entitled hereunder
unless (a) Tenant shall request the same, (b) such spaces are approved by
applicable government authorities and (c) such spaces are designated for
Tenant's exclusive use.


(D)    Tenant covenants and agrees that it and all persons claiming by, through
and under it, shall at all times abide by all reasonable rules and regulations
promulgated by Landlord with respect to the use of the parking areas on the Site
(including, without limitation, those relating to the Managed Parking Program,
if implemented) provided such rules and regulations are not inconsistent with
Tenant's rights under this Lease and are of general applicability to the
occupants of the Complex. The parking privileges granted herein are
non-transferable except to an assignee or subtenant permitted or consented to
pursuant to Section 5.6 through Section 5.6.5 or to a permitted occupant under
Section 5.6.6 below. Further, except to the extent of Landlord’s gross
negligence or willful misconduct, Landlord assumes no responsibility whatsoever
for loss or damage due to fire, theft or otherwise to any automobile(s) parked
on the Site or to any personal property therein, however caused, and Tenant
covenants and agrees, upon request from Landlord from time to time, to notify
its officers, employees, agents and invitees of such limitation of liability.
Tenant acknowledges and agrees that a license only is hereby granted, and no
bailment is intended or shall be created.



2.3    Landlord's Reservations


Landlord reserves the right from time to time, without unreasonable interference
with Tenant's use and upon reasonable prior notice to Tenant (except in the
event of an emergency): (a) to install, use, maintain, repair, replace and
relocate for service to the Premises and other parts of the Buildings or either,
pipes, ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Buildings, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located to the extent practicable in the central core area of the
Buildings, above ceiling surfaces, below floor surfaces or within perimeter
walls of the Premises. Landlord shall use commercially reasonable efforts to
schedule any such work contemplated by this Section 2.3 during Tenant’s
non-business hours.







--------------------------------------------------------------------------------





2.4    Habendum


Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) the Substantial Completion Date (as determined in accordance with Section
3.4(D) below), or (b) that date on which Tenant commences occupancy of any
portion of the Premises for the Permitted Uses, and continuing for the Term
unless sooner terminated as provided in Article VI or Article VII or unless
extended as provided in Section 8.20.


As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration, in the form of Exhibit E, in which
the date on which the Term commences as aforesaid and the Term of this Lease
shall be stated. If Tenant fails to execute or state objections to such
Declaration within thirty (30) days after such Declaration is submitted by
Landlord to Tenant, the Commencement Date and Lease Term shall be as originally
set forth in the Declaration delivered by Landlord.



2.5    Fixed Rent Payments


Tenant agrees to pay to Landlord, or as directed by Landlord, at the place(s)
specified below, or at such other place as Landlord shall from time to time
designate by notice, (1) on the Commencement Date (defined in Section 1.1
hereof) and thereafter monthly, in advance, on the first day of each and every
calendar month during the Original Term, a sum equal to one twelfth (1/12th) of
the then-applicable Annual Fixed Rent for the Premises and (2) on the first day
of each and every calendar month during each extension option period (if
exercised), a sum equal to one twelfth (1/12th) of the annual fixed rent as
determined in Section 8.20 for the extension option period. Until notice of some
other designation is given, Annual Fixed Rent and all other charges for which
provision is herein made shall be paid by remittance to or for the order of
Boston Properties Limited Partnership either (i) by mail to P.O. Box 3557,
Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of America in
Dallas, Texas, Bank Routing # 0260-0959-3 or (iii) by ACH transfer to Bank of
America in Dallas, Texas, Bank Routing Number 111 000 112, and in case of (ii)
or (iii) referencing Account Number 3756454460, Account Name of Boston
Properties, LP, Tenant's name and the Property address. All remittances received
by Boston Properties Limited Partnership or by any subsequently designated
recipient, shall be treated as payment to Landlord.


Annual Fixed Rent and Additional Rent for any partial month shall be paid by
Tenant to Landlord at such rate on a pro rata basis, and, if the Commencement
Date is a day other than the first day of a calendar month, the first payment of
Annual Fixed Rent and Additional Rent which Tenant shall make to Landlord shall
be a payment equal to a proportionate part of such monthly Annual Fixed Rent for
the partial month from the Commencement Date to the first day of the succeeding
calendar month.


The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.



2.6    Operating Expenses


"Landlord's Operating Expenses" means the cost of operation of the Buildings and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate





--------------------------------------------------------------------------------




charge is made, but shall include, without limitation, the following: premiums
for insurance carried with respect to the Buildings and the Site (including,
without limitation, liability insurance, insurance against loss in case of fire
or casualty and insurance of monthly installments of fixed rent and any
Additional Rent which may be due under this Lease for not more than 12 months in
the case of both fixed rent and Additional Rent and if there be any first
mortgage of the Property, including such insurance as may be required by the
holder of such first mortgage), subject in all events to the provisions of
Section 4.3 below; compensation and all fringe benefits, worker's compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
engaged in the operating, maintaining or cleaning of the Buildings or Site (but
in the case of persons who are also providing services to other properties
outside of the Complex, excluding any portion of such compensation which is not
reasonably allocable to services performed for the Complex); water, sewer, gas,
electric and oil charges (excluding utility charges (i) separately payable by
Tenant under Section 2.8 below, (ii) separately chargeable to tenants for
additional or special services, or (iii) for the supply of applicable utilities
to leaseable areas of the Complex to the extent Tenant's entire use of any such
utility is separately metered and/or submetered and Tenant pays separately
therefor); cost of building supplies and equipment; cost of maintenance,
cleaning and repairs (other than repairs not properly chargeable against income
or reimbursed from contractors under guarantees); cost of snow removal and care
of landscaping; payments under service contracts with independent contractors;
management fees at reasonable rates for self-managed buildings consistent with
the type of occupancy and the service rendered, not to exceed three percent (3%)
of the "gross rents" for the Premises ("gross rents" for the purposes hereof
being defined as all annual fixed rent, Landlord's Operating Expenses and
Landlord's Tax Expenses, as defined in Section 2.7 below, scheduled for the
Premises), which such management fees shall for the purposes of this Section 2.6
be deemed to be part of Landlord's Operating Expenses allocable to the Buildings
rather than to the Site; the fair market rental value of the space in the
Complex or at another property owned by Landlord or an affiliate of Landlord and
used as the management office, provided that if the management office services
more than one building or properties, the rent for such management office shall
be equitably prorated and apportioned between the Complex and the other building
or properties; cost of operating, cleaning and maintaining the shared cafeteria
and fitness center facilities to be constructed in the Complex as part of
Landlord's Base Building Work under Section 3.0 below (net of any revenue
collected from the operation of such cafeteria and fitness center); costs of
maintaining and insuring Land Recreation Area A and Land Recreation Area B (as
those terms are defined in Section 8.26 below) and any real estate taxes
required to be paid by Landlord as tenant under the MHD Lease (as that term is
defined in said Section 8.26) (all of which such costs shall for the purposes of
this Section 2.6 be deemed to be part of Landlord's Operating Expenses allocable
to the Buildings rather than to the Site); and all other reasonable and
necessary expenses paid in connection with the operation, cleaning and
maintenance of the Buildings and the Site and properly chargeable against income
in accordance with generally acceptable accounting practices consistently
applied, provided, however, that if during the Term of this Lease, Landlord
shall make a capital expenditure (i) to reduce Landlord's Operating Expenses if
Landlord shall have reasonably determined that the annual reduction in
Landlord's Operating Expenses shall exceed the annual charge-off therefor or
(ii) to comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which first
became applicable to the Complex after the Commencement Date (the foregoing
categories of capital expenditures in (i) and (ii) being referred to as
"Permitted Capital Expenditures"), Landlord may include in the calculation of
Landlord's





--------------------------------------------------------------------------------




Operating Expenses for the year in which it was made and in Landlord's Operating
Expenses for each succeeding year wholly or partly falling in the Term until
fully amortized, the annual charge off of such Permitted Capital Expenditures.
Annual charge off shall be determined by dividing the original capital
expenditure plus an interest factor, reasonably determined by Landlord as being
the interest rate then being charged for long term mortgages by institutional
lenders on like properties within the locality in which the Complex is located,
by the number of years of useful life of the improvement made with the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of making such expenditure.


Notwithstanding anything in this Lease to the contrary, the following shall be
excluded from Landlord’s Operating Expenses Allocable to the Premises:


(i)
All capital expenditures and depreciation, except as otherwise explicitly
provided in this Section 2.6;



(ii)
Interest on indebtedness, debt amortization, ground rent, and refinancing costs
for any mortgage or ground lease of the Buildings or the Complex;



(iii)
Legal, auditing, consulting and professional fees and other costs (other than
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Complex), including, without limitation, those: (i) paid or incurred in
connection with financings, refinancings or sales of any Landlord's interest in
the Buildings or the Complex; (ii) relating to any special reporting required by
securities laws; (iii) relating to negotiations or disputes with, or leasing to,
tenants or prospective tenants; (iv) relating to litigation (including costs of
settlement judgments and payments in lieu thereof); (v) the interpretation of
leases or other occupancy agreements; (vi) the enforcement of the provisions of
any lease or other occupancy agreement affecting the Complex including without
limitation this Lease; (vii) the initial construction of the improvements on the
Property; (viii) the review, approval or other actions in connection with the
sublease or assignment of tenant leases (provided, however, that Tenant shall
nonetheless be responsible under Section 5.6.5(B) for any such costs relative to
its own requests for consent to a sublease or assignment); (ix) any action
against a present or former tenant or occupant under a lease or other occupancy
agreement, including, without limitation, eviction, distraint, levy and
collection actions; and (x) costs incurred as a result of the violation by
Landlord or any tenant of the terms and conditions of any lease;



(iv)
The cost of any item or service to the extent reimbursed or reimbursable to
Landlord by insurance required to be maintained under the Lease or by any third
party;



(v)
The cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation other than costs not in excess of a commercially reasonable
deductible (currently $25,000.00) on any insurance maintained by Landlord which
provides a recovery for such repair or replacement;








--------------------------------------------------------------------------------




(vi)    Any advertising, promotional or marketing expenses for the Buildings;


(vii)
The cost of any service or materials provided by any party related to Landlord
(other than the management fee), to the extent such costs exceed the reasonable
cost for such service or materials absent such relationship in buildings similar
to the Buildings in the vicinity of the Buildings;



(viii)
Payments for rented equipment, the cost of which equipment would constitute a
capital expenditure if the equipment were purchased to the extent that such
payments exceed the amount which could have been included in Landlord's
Operating Expenses had Landlord purchased such equipment rather than leasing
such equipment;



(ix)
Penalties, damages, and interest for late payment or violations of any
obligations of Landlord, including, without limitation, taxes, Legal
Requirements, insurance, equipment leases and other past due amounts;



(x)
Contributions to charitable or political organizations, and any entertainment,
dining or travel expenses of Landlord’s employees for any purpose;

(xi)
The cost of testing, remediation or removal of "Hazardous Materials" (as defined
in Section 5.3) in the Buildings or on the Site required by "Hazardous Materials
Laws" (as defined in Section 5.3);



(xii)
Wages, salaries, or other compensation (including benefits) paid to any
executive employees above the grade of Building manager;



(xiii)
The net (i.e. net of the reasonable costs of collection) amount recovered by
Landlord under any warranty or service agreement from any contractor or service
provider shall be credited against Landlord's Operating Expenses;



(xii)
Costs in connection with leasing space in the Complex or to retain existing
tenants, including brokerage commissions, lease concessions, lease assumptions,
rental abatements, construction allowances granted to specific tenants and
alteration work performed by Landlord to prepare space for tenants, including
any utilities or services incurred in connection with performing such work;



(xiii)
The cost of any work or service performed or rendered exclusively for any
tenant, including Tenant, or for which Tenant pays directly to any third party
(i.e. costs of cleaning tenant spaces if Tenant provides its own janitorial
services for the Premises) and costs incurred in connection with the making of
repairs which are the obligations of another tenant of the Complex;



(xiv)
The cost of acquisition of any sculpture, paintings or other objects of art;
(xv) Any amounts billed or billable to Tenant or any other tenant for any
services furnished to Tenant or any other tenant by Landlord or Landlord's
agents or contractors for which a separate charge is made, including, without
limitation, the supply of overtime air-conditioning, ventilation and heating,
and above-standard cleaning services;






--------------------------------------------------------------------------------






(xvi)
Any costs of maintenance, repairs or replacements required because of the
negligent or willful act or omission of Landlord, its officers, directors,
servants, agents, employees or contractors;



(xvii)
Any expenses to design and construct (including permitting fees, costs of
insurance and bonds, and costs of equipment and materials) the Base Building
Work, and any costs to correct any defects, latent or patent, in any of the
equipment or improvements which are a part of the Base Building Work (except to
the extent caused by Tenant's use of the Premises for other than general office
use);



(xviii)    Reserves for bad debts or for future improvements, repairs or
additions;


(xix)
Any above-standard cleaning (which shall include trash collection and removal),
including, but not limited to construction cleanup or special cleanings
associated with parties/events and specific tenant requirements in excess of
service provided to Tenant;



(xx)
The costs of new services or substantial increases in existing services to the
extent such new or increased level of services are required solely as the result
of the presence of a particular occupant at the Complex, such as for example,
the cost of providing additional security services due to threats against a
particular occupant;



(xxi)
Costs in connection with acquiring additional land or development rights or of
constructing any additional buildings within the Complex; and



(xxii)
Costs of installing any new shared building amenities within the Complex after
the Commencement Date and the cost to renovate the existing cafeteria and to
construct the new fitness facility in Building A.



"Operating Expenses Allocable to the Premises" shall mean the same proportion of
Landlord's Operating Expenses for and pertaining to the Complex as the Rentable
Floor Area of the Premises bears to the Total Rentable Floor Area of the
Complex; provided, however, that to the extent that any components of Landlord's
Operating Expenses relate to services that are provided solely to a single
Building or Buildings, "Operating Expenses Allocable to the Premises" for any
such services shall mean the same proportion of Landlord's Operating Expenses
for and pertaining solely to such services as the rentable floor area of that
portion of the Premises located within such Building or Buildings to which the
services are being exclusively provided bears to the total rentable floor area
of such Building or Buildings (it being understood and agreed that to the extent
any components of Landlord's Operating Expenses relate to services that are
provided solely to a single Additional Building or Buildings in which Tenant
does not lease any space, the cost of such services would not be included within
Landlord's Operating Expenses billable to Tenant under this Lease).


For each calendar year falling within the Term, Tenant shall pay to Landlord, as
Additional Rent, the Operating Expenses Allocable to the Premises for such
corresponding full calendar year, and for each fraction of a calendar year
falling within the Term at the beginning or end thereof, Tenant shall pay to
Landlord, as Additional Rent, the product of (i) such applicable fraction of a
calendar year and (ii) the Operating Expenses Allocable to the Premises for the
calendar year in which said fraction occurs.


Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction





--------------------------------------------------------------------------------




thereof ending December 31 and of each succeeding calendar year during the Term
or fraction thereof at the end of the Term, Landlord shall render Tenant a
statement in reasonable detail and according to usual accounting practices
certified by a representative of Landlord, showing for the preceding calendar
year or fraction thereof, as the case may be, Landlord's Operating Expenses and
Operating Expenses Allocable to the Premises. Said statement to be rendered to
Tenant shall also show for the preceding year or fraction thereof as the case
may be the amounts of operating expenses already paid by Tenant as Additional
Rent, and the amount of operating expenses remaining due from, or overpaid by,
Tenant for the year or other period covered by the statement. Within thirty (30)
days after the date of delivery of such statement, Tenant shall pay to Landlord
the balance of the amounts, if any, required to be paid pursuant to the above
provisions of this Section 2.6 with respect to the preceding year or fraction
thereof, or Landlord shall credit any amounts due from it to Tenant pursuant to
the above provisions of this Section 2.6 against (i) monthly installments of
fixed rent next thereafter coming due or (ii) any sums then due from Tenant to
Landlord under this Lease (or refund such portion of the overpayment as
aforesaid if the Term has ended and Tenant has no further obligation to
Landlord).


In addition, Tenant shall make payments monthly on account of Operating Expenses
Allocable to the Premises anticipated for the then current year at the time and
in the fashion herein provided for the payment of fixed rent. The amount to be
paid to Landlord shall be an amount reasonably estimated annually by Landlord to
be sufficient to cover, in the aggregate, a sum equal to Operating Expenses
Allocable to the Premises for each calendar year during the Term.
Notwithstanding the foregoing, in determining the amount of Landlord's Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Buildings with respect to Landlord's Operating Expenses for and pertaining to
the Buildings and/or less than ninety-five percent (95%) of the Total Rentable
Floor Area of the Complex with respect to Landlord's Operating Expenses for and
pertaining to the Site shall have been occupied by tenants at any time during
the period in question, then, at Landlord's election, those components of
Landlord's Operating Expenses that vary based on occupancy for such period shall
be adjusted to equal the amount such components of Landlord's Operating Expenses
would have been for such period had occupancy been ninety-five percent (95%)
throughout such period.



2.6.1 Tenant's Audit Right


Subject to the provisions of this paragraph, Tenant shall have the right, at
Tenant's cost and expense, to examine all documentation and calculations
prepared in the determination of Operating Expenses Allocable to the Premises
and Landlord's Tax Expenses Allocable to the Premises (as defined in Section 2.7
below) (Collectively, the "Total Expenses"):


(1)
Such documentation and calculation shall be made available to Tenant at the
offices where Landlord keeps such records during normal business hours within a
reasonable time after Landlord receives a written request from Tenant to make
such examination.



(2)
Having previously made such examination in respect of any period for which
Landlord has given Tenant a statement of the actual amount of Landlord's
Operating Expenses or Landlord's Tax Expenses, Tenant may not thereafter make a
subsequent examination of Landlord's Operating Expenses or Landlord's Tax
Expenses, as the case may be, for that same period.



(3)
Any request for examination in respect of any calendar year may be made no more
than one (1) year after Landlord advises Tenant of the actual amount of
Landlord's Operating Expenses or Landlord's Tax Expenses, as the case may be, in
respect of






--------------------------------------------------------------------------------




such calendar year or fiscal year and provides to Tenant the applicable year-end
statement required under Section 2.6 or Section 2.7.


(4)
Such examination may be made only by Tenant's employees, internal accounting
department, outside accountants or other professional auditing company, provided
any such outside accountants and/or auditing company are not being paid by
Tenant on a contingent fee basis.



(5)
As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
attached hereto as Exhibit K, agreeing to keep confidential any information
which it discovers about Landlord or the Buildings in connection with such
examination; provided, however, that Tenant may disclose such information (i) to
Tenant's employees, counsel and advisors who have the need to know such
information in order to provide Tenant with advice in connection with such
audit, (ii) actual or proposed successors, assigns, subtenants, lenders or
purchasers of Tenant and (iii) to the extent required by applicable law or
reporting requirements or by administrative, governmental or judicial
proceeding.



(6)
If, after the audit by Tenant of Landlord's books and records pursuant to this
Section 2.6.1 with respect to any calendar year or fiscal year, as applicable,
it is finally determined that: (i) Tenant has made an overpayment on account of
Operating Expenses Allocable to the Premises or Landlord's Tax Expenses
Allocable to the Premises, as the case may be, Landlord shall credit such
overpayment against the next installment(s) of Annual Fixed Rent thereafter
payable by Tenant, except that if such overpayment is determined after the
termination or expiration of the term of this Lease, Landlord shall promptly
refund to Tenant the amount of such overpayment less any amounts then due from
Tenant to Landlord; and (ii) Tenant has made an underpayment on account of
Operating Expenses Allocable to the Premises or Landlord's Tax Expenses
Allocable to the Premises, as the case may be, Tenant shall, within thirty (30)
days of such determination, pay such underpayment to Landlord.



(7)
If, Tenant performs any such audit, it is determined that Landlord has
overcharged Tenant on account of Operating Expenses Allocable to the Premises or
Landlord's Tax Expenses Allocable to the Premises, as the case may be, by more
than five percent (5%) in the aggregate, then Landlord shall reimburse Tenant
for the reasonable out-of-pocket costs incurred by Tenant in performing such
audit not to exceed Five Thousand and 00/100 Dollars ($5,000.00).



(8)
Any disputes under this Section 2.6.1 relating to amounts in excess of One
Hundred Thousand and 00/100 Dollars ($100,000.00) may be resolved by arbitration
under Section 8.31 below.




2.6.2    Tenant's Right to Provide Specified Services


So long as there shall be no lease of space in any of the Buildings then in
effect between Landlord and a third party, Tenant shall have the right to
require Landlord to terminate all of the "Specified Services" (hereinafter
defined), which termination shall take effect on the sixtieth (60th) day
following the date of Landlord's receipt of such termination notice (the
"Service Termination Date"). Commencing at 12:01 AM on the Service Termination
Date and continuing for the balance of the Lease Term as it may be extended,
Tenant





--------------------------------------------------------------------------------




shall perform or cause to be performed by contractors first reasonably approved
by Landlord the Specified Services (hereinafter called "Tenant's Performance of
the Specified Services") and the costs of the Specified Services shall no longer
be included in Operating Expenses Allocable to the Premises. Tenant's
Performance of the Specified Services shall be done in a manner consistent with
the requirements of Exhibit C hereof and otherwise consistent with the operation
of the Buildings and Site, as applicable, in a similar manner as operated by
Landlord and in conformity with applicable Legal Requirements and the
requirements of the insurers of the Complex. Tenant's indemnity as set forth in
Section 5.7 shall include any and all loss, cost, expense and damage (including,
without limitation, any damage to the Buildings, the Site or the Complex)
arising or claimed to have arisen from Tenant or any other person, firm or
entity providing or failing to provide the Specified Services. The "Specified
Services" shall consist of, and be limited to, all of the interior cleaning and
janitorial services for the Buildings (including replacement of all bulbs and
ballasts). In any event, Landlord shall continue to provide all other services
required to be provided by Landlord under this Lease with the exception of the
Specified Services following Tenant's election to perform said Specified
Services.


No later than ninety (90) days after the Service Termination Date, Landlord
shall render Tenant a statement in reasonable detail and according to usual
accounting practices certified by a representative of Landlord, showing for the
"Subject Period" (hereinafter defined) Landlord's Operating Expenses respecting
the Terminated Services. Such statement to be rendered to Tenant also shall show
for the Subject Period, the amounts already paid by Tenant on account of
Tenant's payments respecting the Terminated Services and the amount of payments
remaining due from, or overpaid by, Tenant respecting the Terminated Services.
If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord. The "Subject
Period” is the period beginning on January 1st of the calendar year in which the
Termination Date occurs and ending on the Service Termination Date.


The termination right of Tenant set forth in this Section 2.6.3 shall only apply
to the Specified Services.



2.7    Real Estate Taxes


For each Tax Year falling within the Term, Tenant shall pay to Landlord, as
Additional Rent, the Landlord's Tax Expenses Allocable to the Premises for such
corresponding Tax Year, and for each fraction of a Tax Year falling within the
Term at the beginning or end thereof, Tenant shall pay to Landlord, as
Additional Rent, the product of (i) such Applicable fraction of a Tax Year and
(ii) the Landlord's Tax Expenses Allocable to the Premises for the Tax Year in
which said fraction occurs. Not later than ninety (90) days after Landlord's Tax
Expenses Allocable to the Premises are determined for the first such Tax Year or
fraction thereof and for each succeeding Tax Year or fraction thereof during the
Term, Landlord shall render Tenant a statement in reasonable detail certified by
a representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Buildings and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of real
estate taxes already paid by Tenant as





--------------------------------------------------------------------------------




Additional Rent, and the amount of real estate taxes remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement.
Within thirty (30) days after the date of delivery of the foregoing statement,
Tenant shall pay to Landlord the balance of the amounts, if any, required to be
paid pursuant to the above provisions of this Section 2.7 with respect to the
preceding Tax Year or fraction thereof, or Landlord shall credit any amounts due
from it to Tenant pursuant to the provisions of this Section 2.7 against (x)
monthly installments of fixed rent next thereafter coming due or (y) any sums
then due from Tenant to Landlord under this Lease (or refund such portion of the
over-payment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord). In the event Landlord succeeds in obtaining a reduction
of such real estate taxes, rates or assessments with respect to a real estate
tax fiscal year as to which Tenant contributed Tenant's share of Landlord's Tax
Expenses, then, Tenant shall be entitled to receive its proportionate share of
the net amount of any refund received or reduction obtained by Landlord to the
extent allocable to the Term of this Lease. Tenant's entitlement to such refund
amount shall survive the expiration of the Term.


Landlord will, upon the written request of Tenant, who together with other
tenants lease at least fifty (50%) of the Total Rentable Floor Area of the
Complex, at Landlord's election either (i) apply for an abatement of real estate
taxes or (ii) allow such tenants to apply for abatements in their own name, or
in Landlord's name, at their own cost (subject to such tenants' right to recover
such costs on a first dollar basis from the abatement proceeds, if any). If such
tenants apply for an abatement of real estate taxes, then Landlord shall have
the right to be involved in each step of the abatement process, including,
without limitation, Landlord's right to approve all filings in connection with
such abatement proceedings (such approval not to be unreasonably withheld) and
the right to attend all meetings between Tenant and its representatives and the
representatives of the Town of Bedford.


In addition, payments by Tenant on account of Landlord's Tax Expenses Allocable
to the Premises anticipated for the then current year shall be made monthly at
the time and in the fashion herein provided for the payment of fixed rent. The
amount so to be paid to Landlord shall be an amount reasonably estimated by
Landlord to be sufficient to provide Landlord, in the aggregate, a sum equal to
Landlord's Tax Expenses Allocable to the Premises, at least ten (10) days before
the day on which such payments by Landlord would become delinquent.


To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.


Terms used herein are defined as follows:


(i)
"Tax Year" means the twelve-month period beginning July 1 each year during the
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.



(ii)
"Landlord's Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses as the Rentable Floor Area of the Premises
bears to the Total Rentable Floor Area of the Complex.



(iii)
"Landlord's Tax Expenses" with respect to any Tax Year means the aggregate real
estate taxes on the Complex with respect to that Tax Year, reduced by any
abatement receipts with respect to that Tax Year.



(iv)
"Real estate taxes" means all taxes and special assessments of every kind and






--------------------------------------------------------------------------------




nature and user fees and other like fees assessed by any governmental authority
on the Buildings or Site which the Landlord shall become obligated to pay
because of or in connection with the ownership, leasing and operation of the
Site, the Building and the Property and reasonable expenses of and fees for any
formal or informal proceedings for negotiation or abatement of taxes
(collectively, "Abatement Expenses"). The amount of special taxes or special
assessments to be included shall be limited to the amount of the installment
(plus any interest, other than penalty interest, payable thereon) of such
special tax or special assessment required to be paid during the year in respect
of which such taxes are being determined. There shall be excluded from such
taxes (1) any income, estate, succession, inheritance and transfer taxes, (2)
any increased real estate taxes attributable to any leasehold improvements made
by other tenants of the Complex and (3) any tax penalties incurred as a result
of Landlord's failure to make payments and/or to file any tax or informational
returns when due. Notwithstanding the foregoing, if at any time during the Term
the present system of ad valorem taxation of real property shall be changed so
that in lieu of the whole or any part of the ad valorem tax on real property
there shall be assessed on Landlord a capital levy or other tax on the gross
rents received with respect to the Site or Buildings or Property, or a federal,
state, county, municipal, or other local income, franchise, excise or similar
tax, assessment, levy or charge distinct from any now in effect in the
jurisdiction in which the Property is located is assessed and which is measured
solely by, or based (in whole or in part) upon, any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so measured
or based, shall be deemed to be included within the term "real estate taxes" but
only to the extent that the same would be payable if the Site and Buildings were
the only property of Landlord. Landlord represents that the Complex constitutes
one tax parcel which does not currently include any real estate or improvements
other than the Site, the Buildings and the Additional Buildings.



2.8    Tenant Electricity


Landlord shall, at Landlord's sole cost and expense, install and deliver
possession of the Premises to Tenant with separate meters installed to measure
the electrical consumption in each of the Buildings comprising the Premises.
Effective as of the Commencement Date and continuing throughout the Term, for so
long as Tenant shall be directly leasing any of the Buildings in their entirety,
Tenant covenants and agrees to make application to the appropriate utility
company or utility provider for electrical service to any such Building or
Buildings being directly leased in its or their entirety by Tenant and to make
any deposit (including but not limited to, such letters of credit) as such
utility company or provider shall require. Tenant covenants and agrees to pay,
punctually as and when due, all electricity charges and rates for and relating
to the Buildings and from time-to-time if requested by Landlord to provide
Landlord with evidence of payment to, and good standing with, such utility
company or provider as Landlord may reasonably require. Tenant further covenants
and agrees to defend, save harmless and, indemnify Landlord against all
liability, cost and damage arising out of or in any way connected to the
payment, nonpayment or late payment of any and all charges or deposits to such
utility company or provider. The provisions of this Section 2.8 shall survive
the expiration or termination of this Lease for a period of twelve (12) full
calendar months.



ARTICLE III


Condition of Premises; Alterations







--------------------------------------------------------------------------------





3.1    Base Building Work


(A)    Definition of Base Building Work. The "Base Building Work" shall be all
labor, materials and other work necessary to design, permit and perform the
renovation of the Buildings and other portions of the Complex, as described in
the Base Building Plans and Specifications described in subsection (B) below and
shown in Exhibit B-1 attached hereto.


(B)    Plans and Specifications. Attached hereto as Exhibit B-1 is a description
of the scope of the Base Building Work, and as further reflected in the
schematic plans and outline specifications dated January 25,2007 describing
certain renovations to Buildings A, B, C, D, E and G of the Complex (the "Base
Building Plans and Specifications") prepared on behalf of Landlord by Landlord's
architect, ADD, Inc. ("Landlord's Architect"). Tenant hereby acknowledges its
approval of the Base Building Plans and Specifications.


(C)    Finish Allowances. It is acknowledged and agreed that Exhibit B-1
contemplates that Landlord shall be renovating the lobby of Building D as part
of the Base Building Work. In connection therewith, Landlord shall submit its
final construction documents showing the Building D lobby area to Tenant and, to
the extent that Tenant desires to use different finishes on the lobby floors
than the finishes shown on such final construction documents, Tenant shall
submit to Landlord a list in reasonable specificity (including schematic plans
and details where appropriate) of the finishes selected by Tenant for the lobby
floors within fifteen (15) days after Tenant's receipt of the final construction
documents from Landlord (such submission by Tenant being hereinafter referred to
as "Tenant's Finish Selection Notice"). As soon as reasonably practicable but no
later than fifteen (15) business days (unless Landlord has previously advised
Tenant that a longer time period is reasonably necessary due to the nature and
scope of Tenant's Finish Selection Notice or the fact that the information
provided by Tenant in Tenant's Finish Selection Notice is insufficient for the
purpose of enabling Landlord to make the determination set forth herein) after
Landlord's receipt of Tenant's Finish Selection Notice, Landlord shall advise
Tenant of any pricing, budgetary, scheduling or other matters, issues and/or
problems reflected in or on Tenant's Finish Selection Notice which are
inconsistent with the design, cost and construction schedule for the Base
Building Work. In its response to Tenant's Finish Selection Notice, Landlord
shall provide Tenant with available documentation from Landlord's general
contractor substantiating the determination that an item or items will impact
the current pricing of or schedule for the Base Building Work. Landlord shall
have the right to approve all matters reflected in or on Tenant's Finish
Selection Notice (which such approval shall not be unreasonably withheld,
conditioned or delayed) and Landlord shall not be obligated to approve any
portion of Tenant's Finish Selection Notice which (i) is likely to increase the
cost of the Base Building Work for which Tenant does not agree to pay, (ii)
extends or increases Landlord's estimated time to substantially complete the
Base Building Work unless Tenant agrees that any delay caused by such portion of
Tenant's Finish Selection Notice shall constitute a Tenant Delay (as defined in
Section 3.5(C) below) for the purposes of this Article III. Such portion of
Tenant's Finish Selection Notice as is approved by Landlord in accordance with
the foregoing is hereinafter called the "Approved Tenant Lobby Finishes."


In connection with the foregoing, it is specifically understood and agreed that
the cost of any portions of the Approved Tenant Lobby Finishes that exceed the
allowances set forth on Exhibit B-1 relative thereto shall, at Tenant's option,
either be (x) paid in full by Tenant prior to the commencement by Landlord of
the Base Building Work or (y) paid by Tenant using the Tenant Allowance, subject
to and in accordance with the provisions of Section 4.3 below. To the extent
that the cost of the Approved Tenant Lobby Finishes are less than the allowances
set forth on Exhibit B-1 relative thereto, Tenant shall not be entitled to any
credit nor shall Tenant be entitled to apply any such savings against the other
costs of the Tenant Improvement Work.





--------------------------------------------------------------------------------






(D)    Performance of Base Building Work. Landlord, at its sole cost and
expense, shall promptly and with all due diligence perform the Base Building
Work in a good and workmanlike manner and as set forth in the Base Building
Plans and Specifications, and, in connection therewith, Landlord shall obtain
all necessary governmental permits and approvals necessary for the construction
of the Base Building Work.



3.2    Tenant Improvement Work


(A)    Definition of Tenant Improvement Work. Tenant shall perform all work set
forth in the Approved Tenant Improvement Construction Documents (as defined
below) necessary to prepare the Premises for Tenant's use and occupancy (such
work being hereinafter called the "Tenant Improvement Work"). It is expressly
understood and
agreed that Tenant shall be liable, at its sole cost and expense, for the
payment of all costs of the Tenant Improvement Work (subject to the provisions
of Section 3.3 below).


(B)    Tenant Improvement Construction Documents. On or before June 1,2007,
Tenant shall cause its architect to prepare construction documents for the
Tenant Improvement Work based on the preliminary schematic plans attached to
this Lease as Exhibit B-2 (such construction drawings being hereinafter called
the "Tenant Improvement Construction Documents") and shall submit the same to
Landlord for its approval as set forth herein. Landlord shall review the Tenant
Improvement Construction Documents and within fifteen (15) business days after
receipt thereof Landlord shall provide Tenant with written notice of either (i)
its approval of the Tenant Improvement Construction Documents or (ii) the need
for additional information in order to review and approve the same. In its
approval of the Tenant Improvement Construction Documents, Landlord shall
specify those alterations, additions and improvements that must be removed by
Tenant at the expiration or earlier termination of the Term. Landlord's failure
to so respond within said fifteen (15) business day period shall be deemed to
constitute Landlord's approval of the Tenant Improvement Construction Documents
and determination that the alterations, additions and improvements shown thereon
do not need to be removed by Tenant at the expiration or earlier termination of
the Term. Notwithstanding the foregoing, it is understood and agreed that Tenant
may apply for a building permit from the appropriate municipal officials prior
to Landlord's final approval of the Tenant Improvement Construction Documents;
provided that if Landlord shall disapprove any element of the Tenant Improvement
Construction Documents, Tenant shall promptly revise the Tenant Improvement
Construction Documents accordingly and (if required) resubmit the same to the
municipal authorities. The Tenant Improvement Construction Documents, once
approved or deemed approved, shall be referred to as the "Approved Tenant
Improvement Construction Documents."


(C)    Performance of Tenant Improvement Work. Upon the completion of the
Approved Tenant Improvement Construction Documents, Tenant may enter the
Premises (subject to and in accordance with the terms and provisions of Sections
3.4(A) and 3.6(A) below) to perform the Tenant Improvement Work as set forth in
the Approved Tenant Improvement Construction Documents, and, in connection
therewith, Tenant shall obtain all necessary governmental permits and approvals
and submit any notifications required in connection with any Legal Requirements
necessary for the construction of the Tenant Improvement Work (the "Tenant's
Permits"). All of the Tenant Improvement Work shall be performed in accordance
with the Approved Tenant Improvement Construction Documents and in accordance
with applicable Legal Requirements and Insurance Requirements. Tenant shall have
the Tenant Improvement Work performed by contractors, reasonably approved by
Landlord (Landlord hereby approving J. Calnan & Associates, Inc. as Tenant's
general contractor), which contractors shall provide to Landlord such insurance
as Landlord may reasonably require (consistent with the size and scope of the
Tenant Improvement Work project). Notwithstanding anything contained herein to
the





--------------------------------------------------------------------------------




contrary, it is understood and agreed that Tenant may retain contractors and
subcontractors that use union or non-union labor in connection with the
construction of the Tenant Improvement Work. In addition, during such time as
Tenant is performing the Tenant Improvement Work under this Article III, Tenant,
at Tenant's expense, or Tenant’s general contractor shall also maintain
builder's risk insurance for the full insurable value of such Tenant Improvement
Work. It shall be Tenant's obligation to obtain a certificate of occupancy for
the Tenant Improvement Work (except that Tenant shall not be in default
hereunder to the extent that Tenant is unable to obtain the same due to the
status of completion of the Base Building Work), and Tenant shall not occupy the
Premises for the conduct of business until and unless such certificate of
occupancy has been authorized for issuance by the applicable governmental
authority (Tenant hereby agreeing to deliver a copy of the final certificate of
occupancy for the Tenant Improvement Work to Landlord promptly after the
issuance thereof). Tenant shall also prepare and submit to Landlord within two
(2) months after the Tenant Improvement Work is substantially complete a set of
as-built plans in both print and electronic forms showing the work performed by
Tenant to the Premises including, without limitation, a schematic plan of any
wiring or cabling installed by Tenant or Tenant's contractor for Tenant's
computer, telephone and other communication systems.


(D)    Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord's approval change proposals subsequent to the completion of
the Approved Tenant Improvement Construction Documents (each, a "Tenant
Improvement Work Change Proposal"). Landlord agrees to respond to any such
Tenant Improvement Work Change Proposal within such time as is reasonably
necessary, but no more than five (5) business days, after the submission thereof
by Tenant (unless Landlord has previously advised Tenant that a longer time
period is reasonably necessary due to the nature and scope of the Tenant
Improvement Work Change Proposal, together with Landlord's good faith estimate
as to the amount of additional time that will be necessary, or the fact that the
information provided by Tenant in the Tenant Improvement Work Change Proposal is
insufficient for the purposes of enabling Landlord to make the determination set
forth herein), advising Tenant of any items which Landlord in good faith
reasonably believes are inconsistent with the design, cost and construction
schedule for the Base Building Work, as well as specifying (subject to the terms
of Section 5.2 below) whether any alterations, additions or improvements shown
in the Tenant Improvement Work Change Proposal must be removed by Tenant upon
the expiration or earlier termination of the Term ("Landlord's Tenant
Improvement Work Change Order Response") (it being understood and agreed that
Landlord's failure to respond within said five (5) business day period shall be
deemed to constitute Landlord's approval of the Tenant Improvement Work Change
Proposal and determination that none of the items shown thereon are to be
removed by Tenant at the expiration or earlier termination of the Term). Tenant
shall have the right to then proceed with or withdraw such Tenant Improvement
Work Change Proposal within five (5) business days after receipt of Landlord's
Tenant Improvement Work Change Order Response. If Tenant fails to respond to
Landlord's Tenant Improvement Work Change Order Response within such five (5)
business day period, such Tenant Improvement Work Change Proposal shall be
deemed withdrawn. If Tenant proceeds with such Tenant Improvement Work Change
Proposal, then such Tenant Improvement Work Change Proposal shall be deemed to
be a part of the Approved Tenant Improvement Construction Documents for the
purposes of this Article III.



3.3    Tenant Allowances


(A)    Landlord shall provide to Tenant an allowance equal to the product of (i)
$28.00 and
(ii) the Total Rentable Floor Area of the Premises (the "Tenant Improvement
Allowance"). The Tenant Improvement Allowance shall be used and applied by
Tenant solely on account of the cost of the Tenant Improvement Work. For the
purposes hereof, the costs to which the Tenant Improvement Allowance may be
applied hereunder shall include the cost of leasehold improvements but not the
cost of any of Tenant's personal property, trade fixtures or trade equipment or
any so-called soft costs; provided, however, that a portion of the Tenant
Improvement Allowance in an amount not to exceed the product of (x) $5.00 and
(y) the Rentable Floor Area of the Premises may be applied towards the costs
incurred by Tenant (as evidenced by paid invoices or receipts submitted by
Tenant





--------------------------------------------------------------------------------




to Landlord) in preparing architectural and engineering plans in connection with
the Tenant Improvement Work and in installing wiring and cabling for Tenant's
telecommunications equipment in the Premises.


In addition, Landlord shall provide to Tenant (i) an allowance of Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00) (the "Restroom Allowance") to be
used solely towards the costs of upgrades (including, without limitation,
upgrades necessary to comply with the applicable provisions of the Americans
With Disabilities Act (the "ADA")) to the existing restrooms in the Premises and
the construction of a new restroom on the first floor of Building C (the
"Restroom Work") as part of the Tenant Improvement Work and (ii) an allowance of
Fifty Thousand and 00/100Dollars ($50,000.00) (the "Water Fountain and Fire
Alarm Allowance") to be used solely towards the costs of installing
ADA-compliant water fountains and fire alarm strobes in the Premises (the "Water
Fountain and Fire Alarm Work") as part of the Tenant Improvement Work. In
connection therewith, it is understood and agreed that (x) the Restroom
Allowance may be applied solely towards the cost of the Restroom Work and the
Water Fountain and Fire Alarm Allowance may be applied solely towards the cost
of the Water Fountain and Fire Alarm Work, and (y) to the extent Tenant does not
fully utilize the Restroom Allowance and/or the Water Fountain and Fire Alarm
Allowance, as the case may be, Tenant shall not be entitled to apply any unused
portions of the applicable allowance towards the costs of any other portion of
the Tenant Improvement Work nor shall Tenant be entitled to any credit on
account thereof; provided, however, that notwithstanding the foregoing, Tenant
shall be entitled to apply any unused portions of the Water Fountain and Fire
Alarm Allowance towards the cost of the Restroom Work.


The Tenant Improvement Allowance, the Restroom Allowance and the Water Fountain
and Fire Alarm Allowance are hereinafter referred to collectively as the "Tenant
Allowances."


(B)    Landlord shall pay within thirty (30) days after receipt of a complete
requisition (as hereinafter defined) submitted by Tenant to Landlord the
requested portion(s) of the Tenant Allowances as set forth on such requisition
either to Tenant or, at Tenant's election, directly to the contractors, vendors
and other service providers performing the Tenant Improvement Work as Tenant may
designate or request, until the entirety of Tenant Allowances have been applied
towards the appropriate components of the Tenant Improvement Work as set forth
in subsection (A) above. For the purposes hereof, a "requisition" shall mean
written documentation, together with (i) an AlA requisition form with respect to
work performed pursuant to Tenant's construction contract with its general
contractor, (ii) invoices from Tenant's service providers, showing in reasonable
detail the cost of the item in question or of the improvements installed to date
in the Premises, (iii) lien waivers in the form attached hereto as Exhibit F-1
(provided that Tenant shall not be required to deliver any lien waivers with
respect to any items of work covered by Tenant's first requisition for the
Tenant Allowances to the extent Tenant had not paid the service provider(s) at
issue prior to the date of such requisition, but Tenant shall deliver the lien
waivers and evidence of payment in full of the items of work covered by such
first requisition within twenty-one (21) days following the disbursement of the
Tenant Allowances with respect to such first requisition) and (iv)
certifications
from Tenant that the amount of the requisition in question does not exceed the
cost of the items, services and work covered by such certification. In the event
that any portions of the Tenant Allowances reflected on a particular requisition
are to be funded directly to Tenant, as Tenant may designate or request, such
requisition shall be accompanied by evidence reasonably satisfactory to Landlord
that the items, services and work covered by such requisition have been fully
paid by Tenant. Landlord shall have the right, upon reasonable advance notice to
Tenant, to inspect Tenant's books and records relating to each requisition in
order to verify the amount thereof. Tenant shall submit requisition(s) no more
often than monthly.


Notwithstanding anything contained herein to the contrary:





--------------------------------------------------------------------------------






(i)
Landlord shall have no obligation to advance funds on account of the Tenant
Allowances unless and until Landlord has received the requisition in question,
together with the certifications required above.



(ii)
Except with respect to work and/or materials previously paid by Tenant (as
evidenced by paid invoices and written lien waivers provided to Landlord),
Tenant shall have the right to have portions of the Tenant Allowances paid
directly to Tenant's contractors, consultants, service providers and

vendors.


(iii)
Tenant shall not be entitled to any portion of the Tenant Allowances, and
Landlord shall have no obligation to pay the Tenant Allowances, in respect of
any requisition submitted after the date which is two (2) years from the
Commencement Date (it being understood and agreed that irrespective of said time
period, Tenant shall not be entitled to any payment or credit on account of any
unused portions of the Tenant Allowances nor shall there be any application of
the same toward Annual Fixed Rent or Additional

Rent owed by Tenant under this Lease).


(iv)
Landlord shall have no obligation to fund any portion of the Tenant Allowances
to the extent that (a) at the time of the requisition Tenant is in default under
this Lease beyond the expiration of any notice and cure period (it being
understood and agreed that if Tenant cures a default prior to the expiration of
the applicable cure period, or if Tenant cures a default thereafter and Landlord
has not terminated this Lease, Tenant shall be entitled to such payment from
Landlord) or (b) there are any liens (unless bonded to the reasonable
satisfaction of Landlord) filed against Tenant's interest in this Lease or
against the Building or the Site arising solely out of the Tenant Improvement
Work (specifically excluding the Base Building Work) or any litigation in which
Tenant is a party relating to the Tenant Improvement Work.



(v)
For each requisition submitted by Tenant hereunder, Landlord shall only be
required to disburse a portion of the applicable Tenant Allowance towards the
total costs set forth on each such requisition in an amount equal to the same
proportion as the total component of the Tenant Allowance at issue bears to the
total costs of the Tenant Improvement Work towards which such component of the
Tenant Allowances may be applied (with Tenant being fully and solely responsible
for the remainder of the amount shown in the requisition). By way of example, if
the total Tenant Improvement Allowance equals $4,200,000.00 and the total costs
of the Tenant Improvement Work equal $6,300,000.00, then the ratio of the total
Tenant Improvement Allowance to the total costs of the Tenant

Improvement Work would be 2:3 and if Tenant submitted a requisition for
$300,000.00, Landlord would be required to disburse $200,000.00 of the Tenant
Improvement Allowance on account of such requisition and Tenant would be
responsible for the remaining $100,000.00.


(vi)
In no event shall Landlord be deemed to have assumed any obligations, in whole
or in part, of Tenant to any contractors, subcontractors, suppliers, workers or
materialmen on account of the Tenant Improvement Work (specifically excluding
the Base Building Work).








--------------------------------------------------------------------------------





3.4    Substantial Completion


(A)    Delivery Dates.It is understood and agreed that Landlord shall deliver
the Premises to Tenant in phases in accordance with the following schedule so
that Tenant may commence its construction of the Tenant Improvement Work:


Phase


Delivery Conditions
Estimated
Delivery Date
Building C
● all replacement exterior glass has been installed
September 14, 2007
 
● new windows have been installed on the first floor level
 
 
● roof replacement work has been completed
 
Building D
● all replacement exterior glass has been installed
September 28, 2007
 
● the perimeter wall of the elevator shaft for the new elevator has been
substantially completed
 
 
● asbestos abatement work to remove the vinyl asbestos floor tile and mastic has
been substantially completed
 
 
● new electrical panel has been installed
 
Building E
● all replacement exterior glass has been installed
October 12, 2007
 
● modifications to freight elevator door have been completed
 



For the purposes hereof, the "Delivery Date" for each Building shall be deemed
to have occurred on the date on which all of the applicable Delivery Conditions
for such Building have been satisfied. Landlord shall use commercially
reasonable efforts to cause the Delivery Date for each Building to occur on or
before the respective dates set forth above for such Building (it being
understood and agreed that the failure by Landlord to satisfy the applicable
Delivery Conditions for any Building on or before the applicable Delivery Date
for such Building as set forth above shall constitute a Landlord Delay under
Section 3.5(A) below, except to the extent that such failure is the result of
Tenant Delays or, subject to the limitations set forth in Section 3.5(B) below,
Landlord's Force Majeure).


Notwithstanding the foregoing, upon the completion of the Approved Tenant
Improvement Construction Documents, Tenant shall have the right to enter
portions of the Premises prior to the date on which the applicable Delivery
Conditions related to such portion of the Premises have been satisfied in order
to perform specific components of the Tenant Improvement Work as set forth
below, provided that such work can be performed safely and without unreasonable
interference with the Base Building Work then being undertaken by Landlord in
such portions of the Premises:







--------------------------------------------------------------------------------




Portion of Premises
Permissible Items of Tenant Improvement Work
 
 
Buildings C, D and E
● mechanical, electrical and plumbing coordination process
Second Floor
● electrical makesafe/temporary lighting
 
● mechanical, electrical and plumbing cut/cap/drop
 
● demolition
 
● metal stud framing/door frames (excluding the last fifteen (15) feet of any
wall where it meets a window frame)
 
● rough overhead mechanical, electrical and plumbing work
 
● in wall rough (excluding the last fifteen (15) feet of any wall where it meets
a window frame)
 
 
Buildings C, D and E
● mechanical, electrical and plumbing coordination process
First Floor
● electrical makesafe/temporary lighting
 
● mechanical, electrical and plumbing cut/cap/drop



Notwithstanding the foregoing, Tenant shall not have the right to enter the
second (2nd) floor of Building D prior to the completion of Landlord's asbestos
abatement work in that portion of the Premises, which is estimated to be
finished on or about June 15,2007.


Further, Tenant shall have the right to request Landlord's permission to enter
portions of the Premises prior to the date on which the applicable Delivery
Conditions related to such portion of the Premises have been satisfied in order
to perform other components of the Tenant Improvement Work provided that the
same can be performed safely and without unreasonable interference with the Base
Building Work then being undertaken by Landlord, and Landlord shall evaluate any
such requests in good faith and advise Tenant within five (5) business days
after any request on a case-by-case basis whether or not such items of work may
be performed by Tenant without Tenant's having been deemed to have begun its
construction of the Tenant Improvement Work for the purpose of triggering the
applicable Delivery Date hereunder.


Landlord shall provide Tenant with at least ten (10) days' advance notice of the
date upon which Landlord estimates that the Delivery Conditions related to each
of the Delivery Dates will be completed and the applicable Delivery Date will
occur.


From and after the Delivery Date for a Building, Tenant shall have free and
unimpeded access to such Building for purposes of performing the Tenant
Improvement Work; provided, however, that Landlord shall continue to have access
to such Building to perform the remaining portions of the Base Building Work
therein, so long as such work can be performed safely and without unreasonable
interference to the Tenant Improvement Work then being undertaken by Tenant.


(B)    Base Building Work. The Base Building Work shall be deemed to be
substantially completed on the date on which the work described in the Base
Building Plans and Specifications has been completed except for so-called
"punch-list" items of work and





--------------------------------------------------------------------------------




adjustment of equipment and fixtures which can be completed after occupancy has
been taken without causing substantial interference with Tenant's use and
enjoyment of the Premises or the right to legally occupy the entire Premises.


(C)    Delays in Completion of the Base Building Work. Landlord shall exercise
commercially reasonable efforts to complete the Base Building Work within the
Premises on or before March 31, 2008 and to complete the remainder of the Base
Building Work outside of the Premises on or before May 1,2008 (in both cases,
subject to Tenant Delays and, subject to the limitations set forth in Section
3.5(B) below, Landlord's Force Majeure). Notwithstanding anything contained in
this Lease to the contrary, if Landlord shall fail to substantially complete the
Base Building Work on or before June 1,2008 (which date shall be extended
automatically for such periods of time as Landlord is prevented in delivering
the same by reason of Landlord's Force Majeure or any Tenant Delay), the Annual
Fixed Rent and payments on account of Operating Expenses Allocable to the
Premises and Landlord's Tax Expenses Allocable to the Premises shall be abated
by one (1) day for each day from and after June 1,2008 (as so extended) to the
date of substantial completion of the Base Building Work.


If Landlord shall fail to substantially complete the Base Building Work by
August 1,2008 (which date shall be extended automatically for such periods of
time as Landlord is prevented in delivering the same by reason of Landlord's
Force Majeure or any Tenant Delay), Tenant shall have the right to terminate
this Lease effective as of the thirtieth (30th) day after receipt by Landlord of
a notice from Tenant given on or after August 1, 2008 (as so extended)
indicating Tenant’s desire to so terminate and upon the giving of such notice,
the Term of this Lease shall cease and come to an end without further liability
or obligation on the part of either party as of the expiration of the aforesaid
thirty (30) day period, unless the Base Building Work shall in fact be
substantially completed as determined pursuant to Section 3.4(B) above on or
before the expiration of such thirty (30) Day period.


The foregoing abatement and termination rights shall be Tenant's sole and
exclusive remedies at law or in equity or otherwise for the failure of Landlord
to substantially complete the Base Building Work within the time periods set
forth above.


(D)    Tenant Improvement Work. The Premises shall be deemed to be substantially
completed, notwithstanding that the Tenant Improvement Work may not be complete
and notwithstanding that a certificate of occupancy for the Tenant Improvement
Work may not then have been approved for issuance or actually issued, on the
date (the "Substantial Completion Date") which is the later to occur of (x) that
date which is Two Hundred Ten (210) days after the Building C Delivery Date and
(y) May 1, 2008, subject in the case of (x) and (y) to Tenant's Force Majeure
(subject to the limitations of Section 3.5(D) below) and Landlord Delays;
provided, however, that under no circumstances shall the Substantial Completion
Date be deemed to have occurred hereunder until such time as the Base Building
Work has been substantially completed (or deemed substantially completed) in
accordance with the terms and conditions of Section 3.4(B) above.







--------------------------------------------------------------------------------





3.5    Force Majeure and Other Delays


(A)    Landlord Delays. A "Landlord Delay" shall be defined as any delay in the
design, permitting or performance of the Tenant Improvement Work and/or the
authorization for issuance of a certificate of occupancy to the extent that such
delay is actually caused by any act or, where there is a duty to act under this
Lease, any failure to act by Landlord or Landlord's contractors, architects,
engineers, or anyone else engaged by or on behalf of Landlord in connection with
the construction of the Base Building Work as set forth in this Article III
(including, without limitation, any failure by Landlord to meet any of the
Delivery Conditions for any of the Buildings by the applicable date set forth in
Section 3.4(A) above, except to the extent such failure is the result of Tenant
Delays or, subject to the limitations of subsection (B) below, Landlord's Force
Majeure) and disclosed to Landlord as hereinafter provided. Notwithstanding the
foregoing, in no event shall any delays in the completion of the Tenant
Improvement Work caused by Landlord's use of non-union labor constitute a
Landlord Delay hereunder.


Notwithstanding the foregoing, no event shall be deemed a Landlord Delay unless
and until Tenant has given Landlord written notice (the "Landlord Delay Notice")
advising Landlord: (x) that a Landlord Delay is occurring and setting forth
Tenant's good faith estimate as to the likely length of such Landlord Delay; (y)
of the basis on which Tenant has determined that a Landlord Delay is occurring;
and (z) the actions which Tenant believes that Landlord must take to eliminate
such Landlord Delay; provided, however, no Landlord Delay Notice shall be
required with respect to any failure of Landlord to satisfy the Delivery
Conditions for a Building as of the Delivery Date applicable to such Building
set forth in Section 3.4(A) above. No event shall be deemed to be a Landlord
Delay unless and until Landlord has failed to rectify the situation causing the
Landlord Delay within forty-eight (48) hours after Landlord's receipt of the
Landlord Delay Notice (which for the purposes of determining receipt may be
delivered by hand to Landlord's Construction Representative, with copies to
follow to Landlord at the notice address set forth in Section 1.1 of this Lease
within five (5) days thereafter); provided, however, that if Landlord shall fail
to eliminate the Landlord Delay within the aforesaid 48-hour period, then the
48-hour cure period shall be included in the period of time charged to Landlord
pursuant to such Landlord Delay Notice (it being understood and agreed that if
Landlord shall in fact eliminate the delay within the 48-hour cure period, no
Landlord Delay shall be deemed to have occurred for the purposes of this Article
III). In addition, any delay to the extent caused by (i) Tenant Delay (as
defined in subsection (C) below) or (ii) subject to the limitations set forth in
subsection (B) below, Landlord's Force Majeure (as defined in said subsection
(B» shall not constitute Landlord Delay.


(B)    Landlord's Force Majeure. For the purposes of this Article III,
"Landlord's Force Majeure" shall mean delays due to unusual scarcity of or
inability to obtain labor or materials (to the extent that such scarcity or
inability is the result of conditions not prevalent in the market, and otherwise
unforeseen, as of the date of this Lease), unusual or unforeseen labor
difficulties (with the exception of strikes or other labor difficulties caused
by or resulting from the use by either Landlord or Tenant of non-union labor at
the Site), casualty or other causes beyond Landlord's reasonable control.
Landlord shall provide Tenant with written notice within forty-eight (48) hours
after the occurrence of any Landlord's Force Majeure event hereunder (together
with Landlord's good faith estimate of the projected duration of such Landlord's
Force Majeure event), and shall also notify Tenant as soon as such Landlord's
Force Majeure event has ended. In no event shall any Landlord's Force Majeure
under this Section 3.5(B) exceed a total of ninety (90) days in the aggregate.
In addition, it is expressly understood and agreed that any casualty or Taking
(as defined in Article VI below) that occurs prior to the Commencement Date of
this Lease shall be deemed to be an event of Landlord's Force Majeure and/or
Tenant's Force Majeure (as applicable) and shall be governed by the provisions
of this Article III related thereto and not by the provisions of said Article
VI.







--------------------------------------------------------------------------------




(C)    Tenant Delays. A "Tenant Delay” shall be defined as any delay in the
design, permitting or performance of the Base Building Work to the extent that
such delay is actually caused by any act or, where there is a duty to act under
this Lease, any failure to act by Tenant or Tenant's contractors, architects,
engineers, or anyone else engaged by or on behalf of Tenant in connection with
the construction of the Tenant Improvement Work as set forth in this Article III
(including, without limitation, any delays resulting from the Approved Tenant
Finishes under Section 3.l(C) above) and disclosed to Tenant as hereinafter
provided. Notwithstanding the foregoing, in no event shall any delays in the
completion of the Base Building Work caused by Tenant’s use of non-union labor
constitute a Tenant Delay hereunder.


Notwithstanding the foregoing, no event shall be deemed a Tenant Delay unless
and until Landlord has given Tenant written notice (the "Tenant Delay Notice")
advising Tenant: (x) that a Tenant Delay is occurring and setting forth
Landlord's good faith estimate as to the likely length of such Tenant Delay; (y)
of the basis on which Landlord has determined that a Tenant Delay is occurring;
and (z) the actions which Landlord believes that Tenant must take to eliminate
such Tenant Delay. No event shall be deemed to be a Tenant Delay unless and
until Tenant has failed to rectify the situation causing the Tenant Delay within
forty-eight (48) hours after Tenant's receipt of the Tenant Delay Notice (which
for the purposes of determining receipt may be delivered by hand to Tenant's
Construction Representative, with copies to follow to Tenant at the notice
address set forth in Section 1.2 of this Lease within five (5) days thereafter);
provided, however, that if Tenant shall fail to eliminate the delay within the
aforesaid 48-hour period, then the 48-hour cure period shall be included in the
period of time charged to Tenant pursuant to such Tenant Delay Notice (it being
understood and agreed that if Tenant shall in fact eliminate the Tenant Delay
within the 48-hour cure period, no Tenant Delay shall be deemed to have occurred
for the purposes of this Article III). In addition, any delay to the extent
caused by (i) Landlord Delay or (ii) subject to the limitations of subsection
(D) below, Tenant's Force Majeure (as defined in said subsection (D)) shall not
constitute Tenant Delay.


Tenant covenants that no Tenant Delay shall delay commencement of the Term or
the obligation to pay Annual Fixed Rent or Additional Rent. The Delivery Dates
and/or the date of substantial completion of the Base Building Work, as
applicable, shall be deemed to have occurred as of the date when such Delivery
Dates and/or date of substantial completion of the Base Building Work, as
applicable, would have occurred but for any Tenant Delays, as determined by
Landlord in the exercise of its good faith business judgment (it being
understood and agreed that the foregoing shall not be construed so as to relieve
Landlord of its obligation to actually complete the Base Building Work,
notwithstanding the fact that substantial completion may have been deemed to
have occurred prior to actual completion as the result of Tenant Delays).


(D)    Tenant's Force Majeure. For the purposes of this Article III, "Tenant's
Force Majeure" shall mean delays due to unusual scarcity of or inability to
obtain labor or materials (to the extent that such scarcity or inability is the
result of conditions not prevalent in the market, and otherwise unforeseen, as
of the date of this Lease), unusual or unforeseen labor difficulties (with the
exception of strikes or other labor difficulties caused by or resulting from the
use by either Landlord or Tenant of non-union labor at the Site), casualty or
other causes beyond Tenant's reasonable control. Tenant shall provide Landlord
with written notice within forty-eight (48) hours after the occurrence of any
Tenant's Force Majeure event hereunder (together with Tenant's good faith
estimate of the projected duration of such Tenant's Force Majeure event), and
shall also notify Landlord as soon as such Tenant's Force Majeure event has
ended. In no event shall any Tenant's Force Majeure under this Section 3.5(D)
exceed a total of ninety (90) days in the aggregate. In addition, it is
expressly understood and agreed that any casualty or Taking (as defined in
Article VI below) that occurs prior to the Commencement Date of this Lease shall
be deemed to be an event of Landlord's Force Majeure and/or Tenant's Force
Majeure (as applicable) and shall be governed by the provisions of





--------------------------------------------------------------------------------




this Article III related thereto and not by the provisions of said Article VI.



3.6    Quality and Performance of Work


(A)    Quality; Cooperation. All construction work required or permitted by this
Lease shall be done in a good and workmanlike manner and in compliance with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions, and orders and requirements of all public authorities ("Legal
Requirements") and all Insurance Requirements. Landlord and Tenant acknowledge
and agree that, notwithstanding the phasing of the Delivery Dates as set forth
in Section 3.4 above, components of the Base Building Work and Tenant
Improvement Work will be performed simultaneously, and accordingly agree to work
cooperatively in order to coordinate the performance of the Base Building Work
and the Tenant Improvement Work so that neither party unreasonably interferes
with or delays the efforts of the other to complete its respective portion of
the work within the time periods set forth herein; provided, however, that
notwithstanding anything contained in Section 3.4(A) to the contrary, (i) prior
to the occurrence of a Delivery Date for a particular Building, Landlord's
performance of the Base Building Work in such Building shall have priority in
terms of access, scheduling and other aspects requiring coordination between
Landlord and Tenant and (ii) from and, after the occurrence of a Delivery Date
for a particular Building, Tenant's performance of the Tenant Improvement Work
in such Building shall have priority in terms of access, scheduling and other
aspects requiring coordination between Landlord and Tenant. Each party may
inspect the work of the other at reasonable times and shall promptly give notice
of observed defects. Each party authorizes the other to rely upon the approval
and other actions on the party's behalf by any Construction Representative of
the party named in Section 1.1 or any person hereafter designated in
substitution or addition by notice to the party relying.


In connection with the foregoing, Landlord and Tenant (together with their
respective contractors and representatives, as appropriate) agree to hold
periodic job meetings to discuss the performance and scheduling of the Base
Building Work and the Tenant Improvement Work. In addition, from time to time
during the performance of the Base Building Work and the Tenant Improvement Work
under this Article III, either party may request construction information from
the other party’s Construction Representative to


the extent reasonably necessary in connection with the performance by the
requesting party of the work for which it is responsible hereunder.


In the event of any casualty during the performance of the Base Building Work
and the Tenant Improvement Work under this Article III, it is understood and
agreed that each party shall be solely responsible for the restoration of their
respective components of work.


(B)    Correction of Defects.


(i)    Landlord warrants to Tenant that: (a) the materials and equipment
furnished in the performance of the Base Building Work will be of good quality
(except to the extent used by any of the Tenant Parties, as hereinafter defined,
in the performance of the Tenant Improvement Work); (b) the Base Building Work
will be free from defects not inherent in the quality described in the Base
Building Plans and Specifications; and (c) the Base Building Work and all
components thereof shall be weather-tight (except to the extent resulting from
particular components of the Tenant Improvement Work, such as rooftop
penetrations) and otherwise in good working order and condition and shall comply
with all Legal Requirements as of the completion of the Base Building Work. Any
portion of the Base Building Work not conforming to the foregoing requirements
may be considered defective. Landlord's warranty hereunder shall not





--------------------------------------------------------------------------------




apply to the extent of damage or defect caused by (1) the negligent acts or
omissions or the willful misconduct of Tenant, its employees, agents,
contractors, sublessees or permitted occupants under Section 5.6.6 below
(hereinafter, the "Tenant Parties"), (2) improper operation by any of the Tenant
Parties, or (3) normal wear and tear and normal usage.


(ii)    The warranty contained in the foregoing subsection (i) shall commence on
the date on which Landlord has completed the Base Building Work under Section
3.4(B) above (the "Completion Date") and shall expire on the day immediately
preceding the first (1st) anniversary of the Completion Date, provided that
Tenant is required to deliver notice to Landlord of any defects within three
hundred twenty (320) days of the Completion Date (the "Warranty Notice Period")
in order to permit Landlord to take action to enforce Landlord's warranty rights
with respect to the Base Building Work. In the event that the Completion Date is
delayed as the result of any Tenant Delay, the Warranty Notice Period shall
commence on the date that the Base Building Work would have been completed but
for the Tenant Delay.


(iii)    Landlord agrees that it shall, without cost to Tenant, correct any
portion of the Base Building Work which during the Warranty Period is found not
to be in accordance with the warranties set forth in subsection (i) above. All
defective items shall, subject to Tenant Delays and provided that Tenant has
afforded Landlord with reasonable access to the Premises subject to the terms
and provisions of Section 5.9 below in order to undertake the work described
herein, be completed by Landlord within a reasonable period of time to be
mutually agreed upon by Landlord and Tenant given the nature of the defect at
issue after Landlord's receipt of a written notice from Tenant setting forth in
reasonable detail the nature of the defect and Tenant's assessment of why it
believes such defect is covered by the warranties set forth herein (Landlord
hereby agreeing to use reasonable efforts to minimize interference with Tenant's
use and enjoyment of the Premises, consistent with the fact that Landlord is
undertaking to remedy the defective work).


(iv)    Except to the extent to which Tenant shall have given notice to Landlord
within the Warranty Notice Period of the respects in which the Base Building
Work is not in conformance with the warranties set forth in subsection (i)
above, Tenant shall be deemed conclusively to have approved Landlord's
construction of the Base Building Work and shall have no claim that Landlord has
failed to perform any of its obligations under this Article III. Notwithstanding
the foregoing, Landlord agrees that upon and after the expiration of the
Warranty Notice Period, Landlord shall, at Tenant's request and at Tenant's sole
cost and expense, enforce and exercise on behalf of Tenant any and all
construction and manufacturers' warranties and guaranties with respect to the
Base Building Work to the extent still in force and effect at the time of
Tenant's request.


(D)    Time of Essence. Time is of the essence with respect to all of the time
periods set forth in this Article III. Where no specific time period is
specified herein for any review, approval, consent, or similar action required
to be performed by Landlord under this Article III, Landlord shall respond to
any request from Tenant, and/or Tenant's Construction Representative for
approvals or information in connection with the work contemplated by this
Article III within five (5) business days after Landlord's receipt of such
request. Where no specific time period is specified herein for any review,
approval, consent, or similar action required to be performed by Tenant under
this Article III, Tenant shall respond to any request from Landlord and/or
Landlord's Construction Representative for approvals or information in
connection with the work contemplated by this Article III within five (5)
business days after Tenant's receipt of such request.







--------------------------------------------------------------------------------





3.7    Arbitration


Any disputes relating to provisions or obligations in this Article III or
arising from the performance of the parties under this Article III shall be
resolved by arbitration, under the Construction Industry Rules of the American
Arbitration Association (the "AAA"), and subject to the provisions of Mass.
General Laws, c. 251, with hearings conducted as expeditiously as practicable
and with no undue delay, and in no event later than sixty (60) days after the
date of demand, in Boston, Massachusetts. Prior written notice of application by
either party for arbitration shall be given to the other at least ten (10) days
before filing of any demand for arbitration hereunder. Any award of an
arbitrator rendered hereunder shall be subject to confirmation and entry of
judgment thereon in any court of competent jurisdiction sitting in Suffolk or
Middlesex Counties, Massachusetts, and the parties hereby consent to the
jurisdiction of such court. The costs and administration expenses of each
arbitration hereunder and their apportionment between the parties shall be borne
equally by the parties, and each party shall be responsible for its own
attorneys' fees and expert witness fees. In connection with the foregoing, it is
expressly understood and agreed that the parties shall continue to perform their
respective obligations under this Lease during the pending of any such
arbitration proceeding hereunder (with any adjustments or reallocations to be
made on account of such continued performance as determined by the arbitrator in
his or her award).



3.8    Escrow of Funds


In the event that the Landlord originally named herein transfers, sells, assigns
or otherwise conveys its interest in the Complex (a "Landlord Transfer") prior
to the earlier of (i) the date that the Tenant Allowances have been fully
disbursed by Landlord, and (ii) that date which is thirty (30) days from the
first anniversary of the Commencement Date (the later of (i) and (ii) being
referred to as the "Outside TI Date"), then prior to or at the time of such
Landlord Transfer, the Landlord originally named herein shall, at its election,
(a) deposit into an escrow account in form and substance, and with an escrow
agent, reasonably satisfactory to Landlord and Tenant, cash in the amount of the
undisbursed portions of the Tenant Allowances, such escrow account to be used to
fund the remaining allowance obligations of Landlord under this Lease, or (b)
provide Tenant with a letter of credit, in form and substance, and from an
issuing bank, reasonably satisfactory to Tenant in the amount of the undisbursed
portions of the Tenant Allowances, such letter of credit to be held by Tenant as
security for the remaining allowance obligations of Landlord under this Lease.
Any funds remaining in the escrow account, or the letter of credit, as the case
may be, shall be returned to the Landlord named herein promptly after the later
of (i) the Outside TI Date and (ii) the repayment of all reimbursable amounts of
the Tenant Allowances properly and timely requested by Tenant in accordance with
the provisions of this Lease.







--------------------------------------------------------------------------------





ARTICLE IV


Landlord’s Covenants; Interruptions and Delays



4.1    Landlord Covenants


Landlord covenants and agrees to the following during the Term



4.1.1    Services Furnished by Landlord


To furnish services, utilities, facilities and supplies set forth in Exhibit C
attached hereto to the Premises and the Complex in a manner equal to that
customarily provided by landlords in comparable, first-class office/research and
development multi-building complexes in the Boston Northwest Suburban Market
subject to reimbursement in accordance with, and as limited by, the provisions
of Section 2.6.



4.1.2    Additional Services Available to Tenant


To furnish, at Tenant's expense, reasonable additional Building operation
services which are usual and customary in comparable, first-class
office/research and development complexes in the Boston Northwest Suburban
Market upon reasonable advance request of Tenant at reasonable and equitable
rates from time to time established by Landlord. Tenant agrees to pay to
Landlord, as Additional Rent, the cost of any such additional Building services
requested by Tenant and for the cost of any additions, alterations, improvements
or other work performed by Landlord in the Premises at the request of Tenant
within thirty (30) days after being billed therefor.



4.1.3    Roof, Exterior Wall, Floor Slab and Common Facility Repairs


Except for damage caused by fire and casualty and by eminent domain, and except
as otherwise provided in Article VI and subject to reimbursement in accordance
with, and as limited by, the provisions of Section 2.6, (i) to make such repairs
and/or replacements (as appropriate) to all structural and non-structural
portions and components of the roof systems (including roof membranes) and the
mechanical, electrical, plumbing, sprinkler, fire/life safety and the heating,
ventilating and air conditioning ("HV AC") systems serving the Premises (but
exclusive of any specialty installations installed or requested by Tenant that
exclusively serve the Premises which shall be maintained at Tenant's sole cost
and expense), the Common Areas and the Structural Elements (as hereafter
defined) as may be necessary to keep them in good and operable condition
consistent with the level of maintenance and repair customary for comparable,
first-class office/research and development properties in the Boston Northwest
Suburban Market, and (ii) to maintain the Complex (exclusive of Tenant's
responsibilities under this Lease) in a first class manner comparable to the
maintenance of similar first-class office/research and development complexes in
the Boston Northwest Suburban Market. The term "Structural Elements" shall mean
the structural components of the Buildings, including without limitation the
roofs, foundations, exterior structural walls, floor/ceiling slabs, exterior
glass and mullions, columns, beams, shafts, elevator cabs and other load-bearing
elements of the Buildings.


Within six (6) months following the substantial completion of the Base Building
Work (but not as a condition of substantial completion), Landlord agrees to
perform, at its sole cost and expense, an infrared scan of the roofs of
Buildings C, D and E and to provide Tenant with a





--------------------------------------------------------------------------------




copy of the results of such scan. In the event that such scan revels that the
roof systems are not weather-tight (except to the extent resulting from
particular components of the Tenant Improvement Work), Landlord agrees, at
Landlord's sole cost and expense and without inclusion in Landlord's Operating
Expenses, to promptly and diligently repair any such problem areas in accordance
with good and sound construction standards in the commercial roofing industry.



4.2    Interruptions and Delays in Services and Repairs, Etc.


(A)    Except as specifically provided in Section 4.2(C) below, Landlord shall
not be liable to Tenant for any compensation or reduction of rent by reason of
inconvenience or annoyance or for loss of business arising from the necessity of
Landlord or its agents entering the Premises in accordance with, and as limited
by, the provisions of Section 5.9 below for any of the purposes in this Lease
authorized, or for repairing the Premises or any portion of the Buildings
however the necessity may occur. In case Landlord is prevented or delayed from
making any repairs, alterations or improvements, or furnishing any services or
performing any other covenant or duty to be performed on Landlord's part, by
reason of any cause reasonably beyond Landlord's control, Landlord shall not be
liable to Tenant therefor, nor, except as expressly otherwise provided in
Section 4.2(C) or in Article VI, shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, or right to terminate this Lease, nor shall
the same give rise to a claim in Tenant's favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises.


(B)    Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof, including, without
limitation, scheduling such stoppage during Tenant's non-business hours to the
extent commercially practicable under the circumstances.


(C)    Notwithstanding anything to the contrary in this Lease contained, if due
to (i) any repairs, alterations, replacements, or improvements made by Landlord,
(ii) Landlord's failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or to remediate any Hazardous Materials (as
that term is defined in Section 5.3 below) required to be remediated by Landlord
hereunder, or (iii) failure of electric supply, water and/or sewer service, or
HVAC service to the Premises, any portion of the Premises becomes untenantable
so that for the Premises Untenantability Cure Period, as hereinafter defined,
the continued operation in the ordinary course of Tenant's business is
materially adversely affected (including, without limitation, as the result of
the Premises being rendered inaccessible as the result of any of the
circumstances described in subsections (i), (ii) or (iii) above), then, provided
that Tenant ceases to use the affected portion of the Premises during the
entirety of the Premises Untenantability Cure Period by reason of such
untenantability, and that such untenantability and Landlord's inability to cure
such condition is not caused by the fault or neglect of Tenant or Tenant's
agents, employees or contractors, Annual Fixed Rent, Operating Expenses
Allocable to the Premises and Landlord's Tax Expenses Allocable to the Premises
shall from and after the expiration of the Premises Untenantability Cure Period
be abated in proportion to such untenantability and its impact on the continued
operation in the ordinary course of Tenant's business until the day such
condition is completely corrected, For the purposes hereof, the "Premises
Untenantability Cure Period" shall be defined as five (5) consecutive business
days after Landlord's receipt of written notice from Tenant of the condition
causing untenantability in the Premises, provided however, that the Premises
Untenantability Cure Period shall be ten (10) consecutive business days after
Landlord's





--------------------------------------------------------------------------------




receipt of written notice from Tenant of such condition causing untenantability
in the Premises if either the condition was caused by causes beyond Landlord's
control or Landlord is unable to cure such condition as the result of causes
beyond Landlord's control.


In addition, if due to (a) any repairs, alterations, replacements, or
improvements made by Landlord, (b) Landlord's failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder or to
provide any service required to be provided by Landlord hereunder, (c)
Landlord's Failure to remediate any Hazardous Materials required to be
remediated by Landlord under this Lease, or (d) the failure of electric supply,
water and/or sewer service, or HV AC service to the Premises, the operation of
Tenant's business in the Premises in the normal course is materially adversely
affected (including, without limitation, as the result of the Premises being
rendered inaccessible as the result of any of the circumstances described in
clauses (a), (b), (c) or (d) above) for a period of five (5) consecutive months
after Landlord's receipt of written notice of such condition from Tenant, then,
provided that Tenant ceases to use the affected portion of the Premises for the
period of such untenantability and such untenantability and Landlord's inability
to cure such condition is not caused by the fault or neglect of Tenant, or
Tenant's agents, employees or contractors, then Tenant may terminate this Lease
by giving Landlord written notice as follows:


(i)    Said notice shall be given after said five (5) month period.


(ii)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.



(iii)
If said condition is remedied on or before the date thirty (30) days after the
receipt of such notice, said notice shall have no further force and effect.



(iv)
If said condition is not remedied on or before the date thirty (30) days after
the receipt of such notice for any reason other then Tenant's fault, as
aforesaid, the Lease shall terminate as of said effective date, and the Annual
Fixed Rent and Additional Rent due under the Lease shall be apportioned (to the
extent not abated) as of said effective date.



The remedies set forth in this Section 4.2(C) shall be Tenant's sole remedies
for the events described herein. The provisions of this subsection shall not
apply in the event of untenantability caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article VI below).



4.3    Landlord's Insurance


Landlord shall carry at all times during the Term of this Lease (i) commercial
general liability insurance with respect to the Buildings in an amount not less
than $10,000,000.00 combined single limit per occurrence, (ii) insurance against
loss or damage with respect to the Complex covered by the so-called "all risk"
type insurance coverage with customary exceptions in an amount equal to one
hundred percent (100%) of the replacement value of all improvements within the
Complex and (iii) loss of "rental value" insurance in an amount equal to not
less than the Annual Fixed Rent and payments on account of Operating Expenses
Allocable to the Premises and Landlord's Tax Expenses Allocable to the Premises
payable by Tenant under this Lease for not less than a one (1) year period (with
a customary deductible). Landlord may also maintain such other insurance as may
from time to time be required by a mortgagee holding a mortgage lien on the
Buildings. Further, Landlord may also maintain such insurance against loss of
annual fixed rent and additional rent and such other risks and perils as
Landlord deems proper. Any and all such insurance (x) may be maintained under a
blanket policy affecting other properties of Landlord and/or its affiliated
business organizations, (y) may be written with





--------------------------------------------------------------------------------




deductibles as reasonably determined by Landlord (which such deductible is
currently $25,000.00) and (z) shall be subject to reimbursement in accordance
with Section 2.6.


Nothing contained herein shall be construed so as to require Landlord to
maintain terrorism or environmental pollution liability insurance (it being
acknowledged, however, that Landlord does in fact maintain such coverages as of
the date of this Lease); provided, however, that in the event the Landlord
originally named herein shall sell, transfer, assign, conveyor ground lease its
interest in the Complex to an unaffiliated third party, such new owner and any
subsequent party succeeding to the original Landlord's interest as Landlord
under this Lease shall not be entitled to charge to Tenant at any time during
the Term as part of Operating Expenses Allocable to the Premises any costs of
terrorism or environmental pollution liability insurance in excess of one
hundred ten percent (110%) of the costs being paid by Tenant on account of such
coverages during the last full calendar year immediately prior to the conveyance
by the original named Landlord.



4.4    Landlord's Indemnity


Subject to the limitations of Section 8.4 below and to the provisions of Section
8.19 below, to the maximum extent this agreement is effective according to law
and to the extent not resulting from any act, omission, fault, negligence or
misconduct of Tenant or its contractors, agents, licensees, invitees, servants
or employees, Landlord agrees to defend with counsel first approved by Tenant
(counsel appointed by Landlord's insurance carrier shall be deemed approved by
Tenant and for any other circumstances such approval shall not be unreasonably
withheld or delayed) indemnify and save harmless Tenant and Tenant's
beneficiaries, partners, subsidiaries, officers, directors, agents, trustees and
employees (collectively, the "Tenant Parties") from and against any claim arisin
from any injury to any person occurring in the Premises, in the Buildings or on
the Site after the date that possession of the Premises is first delivered to
Tenant and until the expiration or earlier termination of the Lease Term, to the
extent such injury results from the negligence or willful misconduct of Landlord
or Landlord's agents, employees or contractors provided, however that in no
event shall the aforesaid indemnity render Landlord responsible or liable for
any loss or damage to fixtures or personal property of Tenant and Landlord shall
in no event be liable for any indirect or consequential damages; and provided,
further, that the provisions of this Section 4.4 shall not be applicable to the
holder of any mortgage now or hereafter on the Site or the Buildings (whether or
not such holder shall be a mortgagee in possession of or shall have exercised
any rights under a conditional, collateral or other assignment of leases and/or
rents respecting, the Site and/or Buildings) except to the extent otherwise
agreed by such holder in any Subordination, Non-Disturbance and Attornment
Agreement by and between Tenant and such holder.



4.5    Compliance with Laws


To the best of Landlord's actual knowledge, the Buildings were constructed in
accordance with the provisions of the Zoning Bylaw for the Town of Bedford and
other laws, ordinances, rules and regulations applicable to the Buildings as of
the construction thereof.



4.6    Leasing Restrictions


Provided that, on the condition that and only so long as (i) Tenant directly
leases from Landlord at least 75,000 square feet of rentable floor area and its
Government and Industrial Division is still in occupancy of portions of the
Premises, (ii) no Event of Default of Tenant exists, (iii) this Lease is still
in full force and effect, and (iv) Tenant has neither assigned this Lease nor
sublet the Premises in its entirety (except for an assignment or sublease under
Section 5.6.1 above or a permitted occupancy under Section 5.6.6 below), (a)
Landlord shall not hereafter directly enter into a lease of other space





--------------------------------------------------------------------------------




in the Complex with any of the "Named Companies" (as hereinafter defined), and
(b) Landlord agrees to include in all "Future Leases" (as hereinafter defined)
the same clause as is contained in Section 5.6.2(i) below (the "Assignment and
Subletting Restriction Clause") which would allow Landlord to withhold its
consent (and Landlord shall so withhold its consent) to a proposed assignment or
sublease that would be in violation of the restrictions of this Section 4.6.
Landlord shall use commercially reasonable efforts to enforce the terms of the
Assignment and Subletting Restriction Clauses in its Future Leases, but in no
event shall Landlord be liable to Tenant (x) for the failure of other occupants
of the Complex to comply with the Assignment and Subletting Restriction Clause
so long as Landlord has withheld its consent and used commercially reasonable
efforts to enforce the same as aforesaid or (y) to the extent that a court of
competent jurisdiction determines that the Assignment and Subletting Restriction
Clause is invalid and/or unenforceable.


Notwithstanding the foregoing, the provisions of this Section 4.6 shall not
apply to the Existing Leases set forth in Exhibit 0 hereto or to any business
operations or other activities of the holders of the tenant(s) interest(s) in
the Existing Leases or, to the extent such Existing Leases do not contain the
Assignment and Subletting Restriction Clause, of the subtenants or assignees
under the Existing Leases.


For the purposes hereof:


(i)
The "Named Companies" are Samsung, LG, Yujin, Foster-Miller, Qinetiq,
Allen-Vanguard, Northrop Grummann's Remotec division, General Dynamics Robotic
Systems, and any successor-in-interest to the foregoing entities and/or
divisions, as the case may be, who is engaged in whole or in part in the
business of developing or manufacturing robotic devices. Landlord agrees during
the term to reasonably consider requests by tenant to include additional or
substitute entities to the list of Named Companies provided that Tenant can
demonstrate to Landlord's reasonable satisfaction that such proposed entities
are direct and substantial competitors of Tenant (provided that in no event
shall there be more than eight (8) Named Companies at any time).



(ii)
A "Future Lease" shall be a lease entered into after the date of this Lease for
space in the Complex between Landlord, as landlord, and a person or entity
(other than Tenant), as tenant, but excluding, to the extent herein provided,
the Existing Leases and the implementation of the provisions of the Existing
Leases.










--------------------------------------------------------------------------------







ARTICLE V


Tenant's Covenants


Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:



5.1    Payments


To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2.



5.2    Repair and Yield Up


Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, excepting only reasonable wear and
tear and damage by fire or taking under the power of eminent domain, and all
interior glass in windows (except glass in exterior walls unless the damage
thereto is attributable to Tenant's negligence or misuse) and doors of the
Premises whole and in good condition with glass of the same type and quality as
that injured or broken, and at the expiration or termination of this Lease
peaceably to yield up the Premises with all construction, work, improvements,
and all alterations and additions thereto in good order, repair and condition,
reasonable wear and tear and damage by fire or taking under the power of eminent
domain only excepted, first removing all goods and effects of Tenant and (x) to
the extent specified by Landlord by notice to Tenant given at least sixty (60)
days prior to such expiration or termination, the wiring for Tenant's computer,
telephone and other communication systems and equipment whether located in the
Premises or in any other portion of the Buildings (including all risers) and (y)
to the extent specified for removal by Landlord at the time Landlord approves of
the same under Article III above or Section 5.14 below, all alterations and
additions made by Tenant, and repairing any damage caused by such removal and
restoring the Premises and leaving them clean and neat. Tenant shall not permit
or commit any waste, and Tenant shall be responsible for the cost of repairs
which may be made necessary by reason of damage to the Buildings or to the Site
or to the Additional Buildings caused by Tenant, Tenant's agents, contractors,
employees, sublessees, licensees, concessionaires or invitees.



5.3    Use


To use and occupy the Premises for the Permitted Uses only, and not to injure or
deface the Premises, Buildings, the Additional Buildings, the Site or any other
part of the Complex nor to permit in the Premises or on the Site any auction
sale or inflammable fluids or chemicals, or nuisance, or the emission from the
Premises of any objectionable noise or odor, nor to operate in the Premises in
such a way as to result in the leakage of fluid, and not to use or devote the
Premises or any part thereof for any purpose other than the Permitted Uses, nor
any use thereof which is inconsistent with the maintenance of the Buildings as
office/research and development buildings of the first class in the quality of
its maintenance, use and occupancy, or which is improper, offensive, contrary to
law or ordinance or liable to invalidate or increase the premiums for any
insurance on the Buildings (Landlord hereby representing that to the best of its
actual knowledge as of the date of this Lease, the Permitted Uses will not
invalidate or increase the insurance premiums for the Complex) or its contents
or liable to render necessary any alteration or addition to the Buildings.
Further, except as otherwise set forth in this Lease (i) Tenant shall not, nor
shall Tenant permit its employees, invitees, agents, independent contractors,
contractors, assignees or subtenants to, keep, maintain, store or





--------------------------------------------------------------------------------




dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively "Hazardous Materials"), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively "Hazardous Materials
Laws"), (ii) Tenant shall immediately notify Landlord of any incident in, on or
about the Premises, the Buildings or the Site that would require the filing of a
notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors, contractors,
assignees and subtenants to comply with each of the foregoing and (iv) Landlord
shall have the right, at Landlord's sole cost and expense, to make such
inspections (including testing) as Landlord shall elect from time to time to
determine that Tenant is complying with the foregoing (provided that Landlord
shall promptly restore any portions of the Premises that may have been disturbed
by such inspections).


Notwithstanding the foregoing, Tenant may use Hazardous Materials and other
substances typically used by Tenant for the conduct of the Permitted Uses,
including, without limitation, diesel fuel in such amounts as are appropriate
for the testing of Tenant's existing and prototype products, provided that
Tenant uses, stores and disposes of such Hazardous Materials and other
substances in the manner which they are normally used, and in compliance with
all Hazardous Materials Laws and other applicable laws, ordinances, bylaws,
rules and regulations, and Tenant obtains and complies with all permits required
by Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.


Landlord represents and warrants to Tenant that, except as set forth in those
certain reports entitled (x) "Report on Phase I Environmental Site Assessment
Update, 2 to 14 Crosby Drive, Bedford, Massachusetts" prepared by Haley &
Aldrich, Inc. and dated March 21, 1997 and (y) "Phase IV Inspection and
Monitoring Report No.3, 4D Crosby Drive, Bedford, Massachusetts" prepared by
Sanborn, Head & Associates, Inc and dated May 17, 2006 (copies of which have
been provided to Tenant), to the best of Landlord's actual knowledge as of the
date of this Lease there are no Hazardous Materials in the Buildings or on the
Site which are or would be required to be removed or otherwise abated in
accordance with applicable Hazardous Materials Laws. Subject to the limitations
of Section 8.4 hereof, Landlord shall use reasonable efforts to remove or abate,
as required by applicable Hazardous Materials Laws, Hazardous Materials on the
Site or in the Common Areas, the Structural Elements or the base building
systems of the Complex, provided that the foregoing shall not apply to (i)
requirements of Hazardous Materials Laws resulting from the use of, or
additions, alterations or improvements in the Premises, or (ii) Hazardous
Materials which are in the Buildings or on the Site because of the action or
inaction of any tenant or occupant in the Complex, including Tenant, or any
employee, agent or contractor thereof, or (iii) any tenant space in the Complex,
including the Premises, and any additions, alterations and improvements therein.
In connection with the foregoing, Landlord hereby agrees to use best efforts to
enforce the terms of its leases with other tenants of the Complex in the event
of a violation of Hazardous Materials Laws resulting from the action or inaction
of any tenant or occupant of the Complex or any employee, agent or contractor
thereof; provided, however, that in no event shall Landlord be liable to Tenant
for any violation of Hazardous Materials Laws by any tenant or occupant of the
Complex. Subject to the limitations of Section 8.4 hereof, Landlord agrees to
defend with counsel first approved by Tenant (counsel appointed by Landlord's
insurance carrier shall be deemed approved by Tenant and for any other
circumstances such approval shall not be unreasonably withheld or delayed),
indemnify and save Tenant harmless from liability, loss and damage to persons or
property and from any claims, actions, proceedings and expenses in connection
therewith resulting from the failure of Landlord to fulfill its obligations
under this Section 5.3; provided, however, that in no event shall the foregoing
indemnity





--------------------------------------------------------------------------------




render Landlord liable for any loss or damage to Tenant's Property and Landlord
shall in no event be liable for indirect or consequential damages.



5.4    Obstructions; Items Visible From Exterior; Rules and Regulations


Not to obstruct in any manner any portion of the Additional Buildings not hereby
leased or any portions of the Site used by Tenant in common with others; not
without prior consent of Landlord, except as otherwise expressly set forth in
this Lease, to permit the painting or placing of any signs, awnings, aerials or
flagpoles, visible from outside the Premises; and to comply with all reasonable
Rules and Regulations of general applicability to tenants of the Complex now or
hereafter made by Landlord, of which Tenant has been given notice and which are
not inconsistent with any of Tenant's rights under this Lease, for the care and
use of the Buildings and Site and their facilities and approaches. Landlord
agrees to enforce such Rules and Regulations in a uniform and non-discriminatory
manner, but in no event shall Landlord be liable to Tenant for the failure of
other occupants of the Complex to conform to such Rules and Regulations.



5.5    Safety Appliances


Subject to Landlord's obligations under this Lease, to keep the Premises
equipped with all safety appliances (including, without limitation, the
sprinkler and fire suppression systems serving the Premises) required by any
public authority because of any use made by Tenant other than normal office use,
and to procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way the Permitted Uses.



5.6    Assignment; Sublease


Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant's interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises without first obtaining Landlord's prior
written consent, which consent will be governed by the terms and provisions of
Section 5.6.2 below if Landlord does not exercise its rights under Section
5.6.1.1 below. Any assignment, mortgage, pledge, hypothecation, transfer or
subletting not expressly permitted in or consented to by Landlord under Sections
5.6.1-5.6.7 shall be void, ab initio; shall be of no force and effect; and shall
confer no rights on or in favor of third parties. In addition, Landlord shall be
entitled to seek specific performance of or other equitable relief with respect
to the provisions hereof.





5.6.1
Notwithstanding the foregoing provisions of Section 5.6 above and the provisions
of Sections 5.6.1.1, 5.6.2 and 5.6.4 below, but subject to the provisions of the
first paragraph of Sections 5.6.3 (the first paragraph only) and 5.6.5 below,
Tenant shall have the right to assign this Lease or to sublet the Premises in
whole or in part, without Landlord's consent, to any other entity (the
"Successor Entity") (i) which controls or is controlled by Tenant or Tenant's
parent corporation, or (ii) which is under common control with Tenant, or (iii)
which purchases all or substantially all of the assets of Ten ant, or (iv) which
purchases all or substantially all of the stock of (or other membership
interests in) Tenant or (v) which merges or combines with Tenant; provided, that
to the extent Tenant does not remain in existence after an assignment to or
other transaction with a Successor Entity, the Successor Entity has a net worth
(on a pro forma basis using generally accepted accounting principles
consistently applied after giving effect to the merger, consolidation or
purchase of assets,






--------------------------------------------------------------------------------




stock or other membership interests) reasonably sufficient to perform the
obligations of the tenant under this Lease. Except in cases of statutory merger,
in which case the surviving entity in the merger shall be liable as the Tenant
under this Lease, Tenant shall continue to remain fully liable under this Lease,
on a joint and several basis with the Successor Entity and, following such
sublease or assignment, Tenant or such Successor Entity, as the case may be,
shall continue to comply with all of its obligations under this Lease, including
with respect to the Permitted Uses of the Premises. If any affiliate, parent or
subsidiary entity of Tenant to which this Lease is assigned or the Premises
sublet (in whole or in part) without Landlord's consent pursuant to this Section
5.6.1 shall cease to be such an affiliate, parent or subsidiary entity, such
cessation shall be considered an assignment or subletting requiring Landlord's
consent. Landlord agrees that the offer and sale by Tenant (or any stockholder
of Tenant) of any stock or other membership interests pursuant to an effective
registration statement filed pursuant to the Securities Act of 1933 or pursuant
to and in accordance with the securities laws of the United States or any
foreign country governing publicly traded companies and not in violation of U.S.
law, shall not constitute an assignment of this Lease, and shall not require the
consent or approval of Landlord. To the extent Tenant remains in existence after
the assignment or sublease to a Successor Entity, the continued economic
viability of Tenant and the amount of the Security Deposit then being held under
this Lease shall be taken into account when evaluating the ability of the
assignee or subtenant to perform the obligations of the tenant under this Lease
as set forth above.





5.6.1.1
Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet the Premises and this Section 5.6.1.1 is
applicable to the proposed transfer, Tenant shall give Landlord a Proposed
Transfer Notice (as defined in Section 5.6.3 hereof) and in the event of (x) a
proposed assignment of this Lease or (y) a proposed sublease of fifty percent
(50%) or more of the Rentable Floor Area of the Premises or (z) a proposed
sublease of less than fifty percent (50%) of the Rentable Floor Area of the
Premises for all or substantially all of the then­ remaining Lease Term (which
for the purposes hereof shall be defined as any sublease expiring within the
last eighteen (18) months of the Term of this Lease), then Landlord shall have
the right at its sole option, to be exercised within fifteen (15) business days
after receipt of Tenant's Proposed Transfer Notice (the "Acceptance Period"), to
terminate this Lease as of a date specified in a notice to Tenant, which date
shall not be earlier than the proposed possession date under Tenant's proposed
sublease or assignment, as applicable; provided, however, that (i) upon the
termination date as set forth in Landlord's notice, all obligations relating to
the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all Annual Fixed Rent
and Additional Rent due from Tenant through the termination date and (ii)
Landlord shall, at Landlord's sole cost and expense, remove or close off and
secure, in compliance with applicable laws, any internal stairways, doors, or
corridors which connect the terminated portion of the Premises from the
remainder of the Premises and shall, if applicable, install any separate utility
meters, corridors and/or demising walls required to separate and demise the
terminated portion of the Premises from the remaining portion of the Premises.
In the event Landlord exercises its option to terminate this Lease as to the
portion or, if applicable, the entire Premises as and to the extent permitted
under this Section 5.6.1.1, then Tenant may rescind its request for Landlord's
consent to such transfer by notice to Landlord within ten (10) business days
following receipt of Landlord's election to terminate whereupon Landlord's
election to terminate this






--------------------------------------------------------------------------------




Lease as to the applicable portion of the Premises proposed to be transferred
shall be null and void.


Notwithstanding the foregoing, in the event that Tenant shall only propose to
sublease a portion of the Premises, Landlord shall only have the right to so
terminate this Lease with respect to the portion of the Premises and for the
proposed term of the sublease therefor (if such sublease was for less than all
or substantially all of the remainder of the Term) for which Landlord's rights
under this Section 5.6.1.1 are or would be triggered (the "Terminated Portion of
the Premises") and from and after such termination date the Rentable Floor Area
of the Premises shall be reduced to the rentable floor area of the remainder of
the Premises and the definition of Rentable Floor Area of the Premises shall be
so amended and after such termination all (and until the proposed expiration
date of the proposed sublease if such sublease was for less than all or
substantially all of the remainder of the Term) references in this Lease to the
"Premises" or the "Rentable Floor Area of the Premises" shall be deemed to be
references to the remainder of the Premises and accordingly Tenant's payments
for Annual Fixed Rent and its share of operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises. In the case of an assignment or partial subletting
where Landlord has exercised its termination right pursuant to this Section
5.6.1.1, Tenant shall pay to Landlord, as Additional Rent, within thirty (30)
days after demand therefor, the reasonable costs which Tenant had agreed to pay
or perform in connection with Tenant's proposed sublease to separately
physically demise that portion of the Premises which are being terminated from
the remainder of the Premises.


In the event that Landlord shall exercise its termination right hereunder and
thereafter relets the portion of the Premises thus recaptured from Tenant (the
"Recapture Premises") for all or part of the then-remaining Lease Term
(exclusive of any extension options not exercised as of the date of the
recapture), Landlord shall pay to Tenant, within fifteen (15) days after receipt
by Landlord, an amount equal to fifty percent (50%) of the excess of (i) the
fixed rent, additional rent and all other charges and sums actually received by
Landlord pursuant to such reletting, after deducting (x) Landlord's
architectural, legal and brokerage fees in connection with such reletting and
(y) any construction expenses incurred by Landlord in connection with such
reletting and the fair market rental value of the Recapture Premises for any
period after the recapture and prior to such reletting, over (ii) the Annual
Fixed Rent, Additional Rent and other charges that would have been payable by
Tenant for the Recapture Premises over the portion of the term of the reletting
that falls within the then-remaining Lease Term (exclusive of any extension
options not exercised as of the date of the recapture). Landlord shall certify
the amounts set forth in subsections (i) and (ii) above to Tenant from time to
time (but not more often than monthly) upon written request. Notwithstanding
anything contained herein to the contrary, Tenant not be entitled to any sums
due under this Section 5.6.1.1 until Landlord has fully recovered or been
credited its costs in connection with the reletting at issue and the amount of
any excess costs of Landlord may be carried over to a subsequent year(s) and
deducted from the reletting revenues for such year(s) until a profit is
received. In addition, the terms and provisions of this subparagraph shall not
apply (and Tenant shall not be entitled to received any sums hereunder) in the
event that the reletting is to a tenant with a significantly different use than
the Permitted Uses and/or who is making significant alterations, additions or
improvements to the Premises.





--------------------------------------------------------------------------------






In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section
5.6.1.1 the provisions of Sections 5.6.2 - 5.6.5 shall be applicable. This
Section 5.6.1.1 shall not be applicable to an assignment or sublease pursuant to
Section 5.6.1 or an occupancy permitted pursuant to Section 5.6.6.



5.6.2
Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.2 and the provisions of Sections 5.6.3, 5.6.4 and
5.6.5 below, in the event that Landlord shall not have exercised the termination
right as set forth in Section 5.6.1.1, or shall have failed to give any or
timely notice under Section 5.6.1.1, then for a period of one hundred twenty
(120) days (i) after the receipt of Landlord's notice stating that Landlord does
not elect the termination right, or (ii) after the expiration of the Acceptance
Period, in the event Landlord shall not give any or timely notice under Section
5.6.1.1 as the case may be, Tenant shall have the right to assign this Lease or
sublet the Premises in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. It is understood and agreed that Landlord's consent shall be deemed
given hereunder in the event that Landlord shall fail to respond to a Proposed
Transfer Notice meeting all of the requirements of Section 5.6.3 below within
fifteen (15) business days after receipt of a request therefor from Tenant.



Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:


(a)
the proposed assignee or subtenant is a tenant elsewhere in the Complex or is or
has been in active negotiation with Landlord for premises elsewhere in the
Complex within the six (6) month period prior to the proposed effective date of
the assignment or sublease (provided, however, that Landlord may not withhold
its consent on this basis if Landlord is unable to satisfy such existing or
proposed tenant's need as to size of premises and/or length of term in the
Complex), or



(b)
the proposed assignee or subtenant is not of a character consistent with the
operation of a first-class office/research and development building (by way of
example Landlord shall not be deemed to be unreasonably withholding its consent
to an assignment or subleasing to any governmental or quasi-governmental agency,
unless such agency is currently in occupancy of any portion of the Complex at
the time of Tenant' s proposed request for consent), or



(c)
the proposed assignee does not possess adequate financial capability to perform
the Tenant obligations as and when due or required or the proposed subtenant
does not possess adequate financial capability to perform the obligations of the
subtenant under the sublease as and when due or required (taking into account in
both cases the continued liability of Tenant notwithstanding such transfer), or



(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or






--------------------------------------------------------------------------------






(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord's Operating Expenses beyond that which Landlord now incurs for
use by Tenant (unless Tenant or the proposed assignee or subtenant agrees to pay
the excess costs attributable thereto); (ii) be likely to materially increase
the burden on elevators or other Building systems or equipment over the burden
prior to such proposed subletting or assignment (unless Tenant or the proposed
assignee or subtenant agrees to pay the excess costs attributable thereto); or
(iii) violate or be likely to violate any provisions or restrictions contained
herein relating to the use or occupancy of the Premises, or



(f)
there shall be an existing Event of Default (defined in Section 7.1) or there
have been three (3) or more Event of Default occurrences of a material nature
during the Term, or



(g)
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates, or



(h)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease (where such
holder has approval rights pursuant to the terms of the mortgage or ground
lease), or



(i)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space elsewhere in the
Complex.






5.6.3
Tenant shall give Landlord notice (the "Proposed Transfer Notice") of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting (or a draft of the proposed assignment or
sublease document in close-to-final form), including (a) the name and address of
the proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.2, such information as to the proposed
assignee's or proposed subtenant's net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in Section 5.6.2 above (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) in the
case of a proposed assignment or subletting pursuant to Section 5.6.2, all other
information necessary to make the determination referred to in Section 5.6.2
above and (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.1 above, such information as may be reasonably required by Landlord
to determine that such proposed assignment or subletting complies with the
requirements of said Section 5.6.1. In the event that Tenant's Proposed Transfer
Notice does not contain the information required hereunder, Landlord shall
provide Tenant with written notice setting forth the additional information to
be provided by Tenant within five (5) business days after Landlord's receipt of
such Proposed Transfer Notice.



        

--------------------------------------------------------------------------------






If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant's notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
one hundred twenty (120) days after the date of Landlord's consent, the consent
shall be deemed null and void and the provisions of Section 5.6.1.1 shall be
applicable.





5.6.4
In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section
5.6.1 hereof or an occupancy permitted pursuant to Section 5.6.6 hereof) such
consent shall be upon the express and further condition, covenant and agreement,
and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the "Assignment/Sublease Profits" (hereinafter defined actually
received by Tenant), if any, shall be paid to Landlord. The "Assignment/Sublease
Profits" shall be the excess, if any, of (a) the "Assignment/Sublease Net
Revenues" as hereinafter defined over (b) the Annual Fixed Rent and Additional
Rent and other charges provided in this Lease (provided, however, that for the
purpose of calculating the Assignment/Sublease Profits in the case of a
sublease, appropriate proportions in the applicable Annual Fixed Rent,
Additional Rent and other charges under this Lease shall be made based on the
percentage of the Premises subleased and on the terms of the sublease). The
"Assignment/Sublease Net Revenues" shall be the fixed rent, additional rent and
all other charges and sums actually received by Tenant either initially or over
the term of the sublease or assignment plus all other profits and increases
actually received by Tenant as a result of such subletting or assignment,
exclusive of amounts paid to Tenant for the purchase or lease of personal
property or equipment of Tenant (except to the extent such amounts exceed the
fair market value or rental value of the same), after deducting the reasonable
costs of Tenant incurred in such subleasing or assignment (the definition of
which shall be limited to rent concessions, architectural fees, attorneys' fees,
moving expenses, brokerage commissions and alteration allowances associated with
the subleasing or assignment at issue, in each case actually paid), as set forth
in a statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document. Notwithstanding anything contained herein to the contrary,
Landlord shall not be entitled to any sums due under this Section 5.6.4 until
Tenant has fully recovered or been credited its costs in connection with the
transfer at issue and the amount of any excess costs of Tenant may be carried
over to a subsequent year(s) and deducted from the Assignment/Sublease Net
Revenues for such year(s) until a profit is received.



All payments of the Assignment/Sublease Profits due Landlord shall be made
within fifteen (15) days of receipt of same by Tenant.





5.6.5
(A)    It shall be a condition of the validity of any assignment or subletting
of right under Section 5.6.1 above, or consented to under Section 5.6.2 above,
that both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a form and containing terms and provisions
reasonably required by Landlord, including, without limitation, the agreement of
the assignee or sublessee to be bound directly to Landlord for all the
obligations of the Tenant hereunder, including, without limitation, the
obligation (a) to pay the rent and other amounts provided for under this Lease
(but in the






--------------------------------------------------------------------------------




case of a partial subletting pursuant to Section 5.6.1, such subtenant shall
agree on a pro rata basis to be so bound) and (b) to comply with the provisions
of Sections 5.6 through 5.6.5 hereof. Such assignment or subletting shall not
relieve the Tenant named herein of any of the obligations of the Tenant
hereunder and Tenant shall remain fully and primarily liable therefor and the
liability of Tenant and such assignee (or subtenant, as the case may be) shall
be j oint and several. Further, and notwithstanding the foregoing, the
provisions hereof shall not constitute a recognition of the sublease or the
subtenant thereunder, and at Landlord's option, upon the termination or
expiration of the Lease (whether such termination is based upon a cause beyond
Tenant's control, a default of Tenant, the agreement of Tenant and Landlord or
any other reason), the sublease shall be terminated.


(B)    Tenant shall pay to Landlord as a fee for Landlord's review of any
proposed assignment or sublease requested by Tenant and the preparation of any
associated documentation, within thirty (30) days after receipt of an invoice
from Landlord, as Additional Rent, an amount equal to the sum of (i) $150.00 per
hour for in-house staff and/or (ii) reasonable out of pocket legal fees or other
expenses incurred by Landlord in connection with such request (any such legal
fees under subsections (i) or (ii) above in no event to exceed $5,000.00 in
connection with any given request for consent).


(C)    If this Lease is assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect rent and other charges
from the assignee, sublessee or occupant and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.5 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.


(D)    The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 5.6.1 or 5.6.3 shall in no way be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.


(E)    On or after the occurrence of an "Event of Default" (defined in Section
7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.


(F)    Without limiting Tenant's obligations under Section 5.14, Tenant shall be
responsible, at Tenant's sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.


(G)    In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the configuration of both the subleased premises and the remainder of the
Premises must comply with applicable Legal Requirements and be approved by
Landlord, including, without limitation, all requirements concerning access and
egress; (ii) in the event the subleased premises are separately physically
demised from the remainder of the Premises, Tenant shall pay all costs (if any)
of physically demising the subleased premises (including, without limitation,
construction and design costs); and (iii) there shall be no more than three (3)
subleases in effect in any single





--------------------------------------------------------------------------------




Building at any given time.





5.6.6
Tenant shall have the right, without the consent of Landlord (but upon
reasonable prior notice to Landlord), to permit the use or occupancy of space in
the Premises by any affiliate, subsidiary or other related entity of Tenant or,
with respect to a portion of the Premises that is not separately demised and
consists of not more than 25,000 rentable square feet of the Premises in the
aggregate for periods of less than one (1) year at a time, by persons who have
an ongoing contractual or other business relationship with Tenant providing for
cooperative or collaborative research and development such that such occupants
have a reasonable need to work in proximity with Tenant (such persons who shall
be permitted to occupy portions of the Premises pursuant to this Section 5.6.6
being referred to individually as a "Permitted Occupant", or collectively as the
"Permitted Occupants"); provided that (x) the Permitted Occupants shall use the
Premises in conformity with all applicable provisions of this Lease, (y) such
occupancy will terminate automatically upon the expiration or earlier
termination of this Lease and (z) Tenant shall remain fully liable for the acts
or omissions of the Permitted Occupants in the Premises, within the Complex
and/or on the Additional Land Areas (as defined in Section 8.27 below).






5.6.7
At the written request of Tenant, Landlord will approve or disapprove of a
proposed transferee prior to receiving a final, executed copy of the proposed
assignment, sublease and other contractual documents, provided that (i) Landlord
has been provided with sufficient information to make such decision, and (ii)
any approval by Landlord of a proposed transferee shall be conditioned upon
Landlord's subsequent approval of the actual signed assignment, sublease or
other contractual documents that are entered into to effectuate the proposed
Transfer. Notwithstanding the foregoing, Landlord's approval shall be null and
void and deemed withdrawn if Tenant does not, within one hundred twenty (120)
days of Tenant's initial request for Landlord's approval, enter into an
assignment or sublease upon substantially the same economic and other material
terms as were set forth in the documentation previously delivered to Landlord.




5.7    Indemnity; Insurance


(A)    Indemnity. Subject to the limitations of Section 8.4 below and to the
provisions of Section 8.19 below, to the maximum extent this agreement is
effective according to law and to the extent not resulting from the negligence
or willful misconduct of Landlord or its employees, agents or contractors,
Tenant agrees to defend with counsel first approved by Landlord (counsel
appointed by Tenant's insurance carrier shall be deemed approved by Landlord and
for any other circumstances such approval shall not be unreasonably withheld or
delayed), save harmless, and indemnify Landlord and Landlord's managing agent,
beneficiaries, partners, subsidiaries, officers, directors, agents, trustees and
employees (collectively, the "Landlord Parties") from any liability for injury,
loss, accident or damage to any person or property, and from any claims,
actions, proceedings and expenses and costs in connection therewith (including
without limitation reasonable counsel fees) (i) arising from or claimed to have
arisen from (a) the omission, fault, willful act, negligence or other misconduct
of Tenant or Tenant's contractors, licensees, invitees, agents, servants,
independent contractors or employees or (b) any use made or thing done or
occurring on the Premises not due to the omission, fault, willful act,
negligence or other misconduct of Landlord, or (ii) resulting from the failure
of Tenant to perform and discharge its covenants and obligations under this
Lease.







--------------------------------------------------------------------------------




(B)    Insurance. To maintain in full force from the date upon which Tenant
first enters the Premises for any reason, throughout the Term of this Lease, and
thereafter, so long as Tenant is in occupancy of any part of the Premises,
commercial general liability insurance or comprehensive general liability
insurance written on an occurrence basis with a broad form comprehensive
liability endorsement under which Tenant is the named insured and Landlord and
Landlord's managing agent (and such persons as are in privity of estate with
Landlord and Landlord's managing agent as may be set out in notice from time to
time) are named as additional insureds with limits which shall, at the
commencement of the Term, be at least equal to those stated in Section 1.1 and
from time to time during the Term shall be for such higher limits, if any, as
Landlord may reasonably require provided such higher limits are customarily
carried by tenants leasing premises in comparable, first-class office/research
and development complexes in the Boston Northwest Suburban Market, and worker's
compensation insurance with statutory limits covering all of Tenant's employees
working in the Premises. Tenant shall deposit with Landlord on or before the
earlier of the date Tenant enters the Premises or the Commencement Date and
concurrent with all renewals thereof, certificates for any insurance Tenant is
required to maintain under this Lease, in a form reasonably acceptable to
Landlord and bearing the endorsement that the insurer will endeavor to provide
Landlord with thirty (30) days' written notice prior to cancellation of the
policies. In addition, in the event Tenant hosts a function in the Premises,
Tenant agrees to obtain and maintain, and cause any persons or parties providing
services for such function to obtain, the appropriate insurance coverages as
determined by Landlord (including liquor liability, if applicable) and, upon
request, provide Landlord with evidence of the same. All insurance required to
be maintained by Tenant pursuant to this Lease shall be maintained with
responsible companies qualified to do business, and in good standing, in the
Commonwealth of Massachusetts and which have a rating of at least "A-" and are
within a financial size category of not less than "Class VIII" in the most
current Best's Key Rating Guide or such similar rating as may be reasonably
selected by Landlord if such Guide is no longer published.



5.8    Personal Property at Tenant's Risk


That all of the furnishings, fixtures, equipment, effects and property of every
kind, nature and description of Tenant and of all persons claiming by, through
or under Tenant which, during the continuance of this Lease or any occupancy of
the Premises by Tenant or anyone claiming under Tenant, may be on the Premises
or elsewhere in the Buildings or on the Site, shall be at the sole risk and
hazard of Tenant, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or be borne by Landlord, except to the
extent caused by the gross negligence or willful misconduct of Landlord and
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant or to any other person, for any injury,
loss, damage or liability to the extent such indemnity, hold harmless or
exoneration is prohibited by law. Further, Tenant, at Tenant's expense, shall
maintain at all times during the Term of this Lease business interruption
insurance and insurance against loss or damage covered by so-called "all risk"
type insurance coverage with respect to Tenant's fixtures, equipment, goods,
wares and merchandise, tenant improvements made by or paid for by Tenant which
are removable by Tenant at the end of the Term of this Lease, and other property
of Tenant (including, without limitation, the Tenant's Equipment as that term is
defined in Section 8.26 below) (collectively "Tenant's Property"). Such
insurance shall be in an amount at least equal to the full replacement cost of
Tenant's Property. Tenant shall maintain all of its equipment, furniture and
furnishings in good order and repair. In addition, during such time as Tenant is
performing work in or to the Premises, Tenant, at Tenant's expense, shall also
maintain builder's risk insurance for the full insurable value of such work.







--------------------------------------------------------------------------------





5.9    Right of Entry


To permit Landlord and its agents at reasonable times and upon reasonable prior
notice (except in the event of an emergency) (i) to examine the Premises and if
Landlord shall be entitled and shall so elect, to make any repairs or
replacements Landlord may deem necessary; (ii) to remove, at Tenant's expense,
any alterations, additions, signs, curtains, blinds, shades, awnings, aerials,
flagpoles, or the like not consented to in writing; and (iii) to show the
Premises to prospective tenants during the twelve (12) months preceding
expiration of the Term and to prospective purchasers and mortgagees at all
reasonable times. Landlord agrees to use commercially reasonable efforts to
conduct any such entry under this Section 5.9 in such a manner and at such times
so as to minimize any unreasonable interference with Tenant's business
operations in the Premises, consistent with the reasons for such entry (Landlord
hereby agreeing to use commercially reasonable efforts to schedule any such
access hereunder during Tenant's normal business hours and in the presence of a
representative of Tenant when feasible, except in the event of an emergency) .


Notwithstanding anything to the contrary set forth above, Tenant may designate
certain areas of the Premises as "Secured Areas" should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. Landlord may not enter such Secured Areas except in the case of an
emergency or in the event of a Landlord inspection (it being understood and
agreed that prior to commencing any non­ emergency inspection of the Secured
Areas, Landlord shall be required to demonstrate reasonable grounds therefor),
in which latter case Landlord shall provide Tenant with two (2) business days'
prior written notice of the specific date and time of such Landlord inspection.
If Tenant does designate any such Secured Areas as aforesaid, Landlord shall
have no responsibility under this Lease for the provision of any services (other
than utility services for which Landlord is responsible under this Lease) to
such Secured Areas (including, without limitation, the non-utility services
described in Section 4.1 above).



5.10    Floor Load; Prevention of Vibration and Noise


Not to place a load on any floor of the Premises above the ground floor
exceeding an average rate of 100 pounds of live load per square foot of floor
area (partitions shall be considered as part of the live load); and not to move
any safe, vault or other heavy equipment in, about or out of the Premises except
in such manner and at such time as Landlord shall in each instance authorize;
Tenant's business machines and mechanical equipment which cause vibration or
noise that may be transmitted to the Building structure or to any other space in
the Buildings shall be so installed, maintained and used by Tenant so as to
eliminate such vibration or noise.



5.11    Personal Property Taxes


To pay promptly when due all taxes which may be imposed upon Tenant's Property
in the Premises to whomever assessed.



5.12 Compliance with Laws


To comply with all applicable Legal Requirements now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to or as a result of the use
or occupancy of the Premises; provided that Tenant shall not be required to make
any alterations, additions, upgrades or improvements (i) to the Premises, unless
the same are required by Legal Requirements that first become applicable to the
Complex after the completion of the Base Building Work and the Tenant
Improvement Work as a result of or in connection with Tenant's use or occupancy
of the Premises for a use other than general office use, (ii) to the Common
Areas, the Structural Elements (as defined in Section 4.1.3) or any of





--------------------------------------------------------------------------------




the base building systems serving the Complex unless the same are required by
Legal Requirements that first become applicable to the Complex after the
completion of the Base Building Work and the Tenant Improvement Work as a result
of or in connection with Tenant's use or occupancy of the Premises for a use
other than general office use or (iii) to the Premises or any component of the
Buildings or the Complex, in order to bring the Buildings and/or the Complex
into compliance with Legal Requirements of general applicability to the
Buildings and/or the Complex that first become applicable to the Complex after
the completion of the Base Building Work and the Tenant Improvement Work except
to the extent that the non-compliance is triggered by either (x) any
alterations, additions or improvements being done by or on behalf of Tenant in
the Buildings or on the Site (other than the Tenant Improvement Work) or (y) by
Tenant's specific and unique use of the Buildings and/or the Site for other than
general office use. Tenant shall promptly pay all fines, penalties and damages
that may arise out of or be imposed because of its failure to comply with the
provisions of this Section 5.12.



5.13    Payment of Litigation Expenses


As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor (Landlord hereby similarly agreeing to pay all
reasonable costs, counsel and other fees incurred by Tenant in connection with
the successful enforcement by Tenant of any obligations of Landlord under this
Lease or in connection with any bankruptcy case involving Landlord).



5.14    Alterations


Tenant shall not make alterations and additions to the Premises (including,
without limitation, the Additional Land Areas as that term is defined in Section
8.27 below) except in accordance with plans and specifications therefor first
approved by Landlord, which approval shall not be unreasonably withheld or
delayed. However, Landlord's determination of matters relating to aesthetic
issues relating to alterations, additions or improvements which are visible
outside the Premises shall be in Landlord's sole discretion. Without limiting
such standard Landlord shall not be deemed unreasonable for withholding approval
of any alterations or additions (including, without limitation, any alterations
or additions to be performed by Tenant under Article III) which (a) in
Landlord's opinion might adversely affect any structural or exterior element of
the Buildings, any area or element outside of the Premises, or any facility or
base building mechanical or electrical system serving any area of the Buildings
outside of the Premises, or (b) involve or affect the exterior design, size,
height, or other exterior dimensions of the Buildings or (c) will require
unusual expense to readapt the Premises to normal office use on Lease
termination or expiration or increase the cost of construction or of insurance
or taxes on the Buildings or of the services called for by Section 4.1 unless
Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
or expiration without expense to Landlord, (d) enlarge the Rentable Floor Area
of the Premises, or (e) except with respect to the Tenant Improvement Work, are
inconsistent, in Landlord's judgment, with alterations satisfying Landlord's
standards for new alterations in the Buildings. Landlord's review and approval
of any such plans and specifications and consent to perform work described
therein shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Buildings and the other requirements of this
Lease with respect to Tenant's insurance obligations (herein called "Insurance
Requirements") nor deemed a waiver of Tenant's obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with





--------------------------------------------------------------------------------




applicable Legal Requirements and Insurance Requirements nor give right to any
other parties. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord's agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord's interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord as a fee for Landlord's
review of any work or plans (excluding any review respecting initial
improvements performed pursuant to Article III hereof but including any review
of plans or work relating to any assignment or subletting), as Additional Rent,
an amount equal to the sum of: (i) $ 150.00 per hour for time spent by
Landlord's in-house personnel, plus (ii) third party expenses incurred by
Landlord to review Tenant's plans and Tenant's work (provided such third party
expenses are reasonable and within market rates, and are accompanied by receipts
and invoices). All alterations and additions shall be part of the Building
unless and until Landlord shall timely specify the same for removal at the time
Landlord approves of such alteration or additions under this Section 5.14 or
under Section 3.2(B) above with respect to the Tenant Improvement Work (it being
understood and agreed that the removal of any alterations or additions that do
no require Landlord's approval shall be subject to the terms of Section 5.14.1
below). All of Tenant's alterations and additions and installation of
furnishings shall be coordinated with any work being performed by Landlord and,
except as otherwise expressly permitted under Article III above with respect to
the Tenant Improvement Work, in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord's general contractor
or by contractors or workers first approved by Landlord, which approval will not
be unreasonably withheld, conditioned or delayed. Except for work by Landlord's
general contractor, Tenant, before its work is started, shall secure all
licenses and permits necessary therefor; deliver to Landlord a statement of the
names of all its contractors and subcontractors and the estimated cost of all
labor and material to be furnished by them and security satisfactory to Landlord
protecting Landlord against liens arising out of the furnishing of such labor
and material (it being understood and agreed that no such security shall be
required to be posted for contracts of less than $50,000.00); and cause each
contractor to carry worker's compensation insurance in statutory amounts
covering all the contractor's and subcontractor's employees and commercial
general liability insurance or comprehensive general liability insurance with a
broad form comprehensive liability endorsement with such limits as Landlord may
reasonably require, but in no event less than $2,000,000.00 combined single
limit per occurrence on a per location basis (all such insurance to be written
in companies approved by Landlord and naming and insuring Landlord and
Landlord's managing agent as additional insureds and insuring Tenant as well as
the contractors), and to deliver to Landlord certificates of all such insurance.
Tenant shall also prepare and submit to Landlord a set of as-built plans, in
both print and electronic forms, showing such work performed by Tenant to the
Premises promptly after any such alterations, improvements or installations are
substantially complete and a set of schematic plans, in both print and
electronic forms, promptly after any wiring or cabling for Tenant's computer,
telephone and other communications systems is installed by Tenant or Tenant's
contractor; provided, however, that if the work is not of a nature where
as-built plans would customarily be prepared, Tenant shall only be required to
prepare and submit the type of plans that would customarily be prepared in
connection with such work. Without limiting any of Tenant's obligations
hereunder, Tenant shall be responsible, as Additional Rent, for the costs of any
alterations, additions or improvements in or to the Building that are required
in order to comply with Legal Requirements as a result of any work performed by
Tenant (expressly including the Tenant Improvement Work being performed by
Tenant under Article III above). Landlord shall have the right to provide such
rules and regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including,





--------------------------------------------------------------------------------




without limitation; payment for the costs of using Building services (a copy of
Landlord's current rules and regulations for construction being attached hereto
as Exhibit F-2). Tenant agrees to pay promptly when due the entire cost of any
work done on the Premises by Tenant, its agents, employees, or independent
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Premises or the
Buildings or the Site and promptly (in no event to exceed thirty (30) days) to
discharge any such liens which may so attach. Tenant shall pay, as Additional
Rent, 100% of any real estate taxes on the Complex which shall, at any time
after commencement of the Term, result from any alteration, addition or
improvement to the Premises made by Tenant. Tenant acknowledges and agrees that
Landlord shall be the owner of any additions, alterations and improvements in
the Premises or the Buildings to the extent paid for by Landlord.



5.14.1
Permitted Alterations



Notwithstanding the terms of Section 5.14, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:


(i)    the same are within the interior of the Buildings (or the interior of the
Premises from time to time leased by Tenant, if any in the Additional
Buildings), and do not affect the exterior of the Buildings (including no signs
on windows);


(ii)    the same do not affect the Structural Elements or the base building
mechanical, electrical, plumbing, heating, ventilating, air-conditioning and
fire protection systems of the Buildings;


(iii)    the cost of any individual alteration, addition or improvement shall
not exceed $25,000.00 and the aggregate cost of said alterations, additions or
improvements made by Tenant during the Lease Term shall not exceed $250,000.00
in cost; and


(iv)    Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;


provided, however, that Tenant shall, within fifteen (15) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given within thirty (30) days after Landlord's receipt of such plans and
specifications, may require Tenant to restore the Premises to its condition
prior to such alteration, addition or improvement at the expiration or earlier
termination of the Lease Term.


In addition, Tenant shall have the right, without obtaining the prior consent of
Landlord to from time to time modify the topography of the Additional Land Areas
(as defined in Section 8.27 below) and erect temporary structures thereon in
order to simulate user environments. This may include, without limitation,
bringing sand, dirt, pavement, rubble and rocks to the Additional Land Areas, as
well as creating water features, stairs, levels and obstacles on the Additional
Land Areas; provided, however, that under no circumstances may Tenant excavate
or otherwise dig up any portions of the Additional Land Areas without Landlord's
prior written consent (which Landlord may condition on Tenant's expressly
acknowledging that it is solely responsible for any Hazardous Materials that are
disturbed





--------------------------------------------------------------------------------




by Tenant's activities). Tenant's obligation to restore the Additional Land
Areas upon the expiration or earlier termination of this Lease shall be as set
forth in Section 8.27.



5.14.2    Tenant's Security System


Tenant may install a security system within the Premises, provided such system
and its installation (i) shall be subject to Landlord's prior written approval,
which shall not be unreasonably withheld, conditioned or delayed (provided
Landlord may deny consent to any system which is not compatible with the
Complex's overall security and fire safety and life safety systems), (ii) shall
be in accordance with all applicable Legal Requirements, and (iii) shall be
performed at Tenant's sole expense, and shall otherwise be installed in
accordance with the provisions governing alterations under this Lease. Tenant
shall have the right, at Tenant's sole cost and expense, to hire and have a
security guard stationed at the security desk in the lobby of any Building
directly leased by Tenant in its entirety at such times as Tenant shall elect in
Tenant's reasonable discretion. Neither party shall have any liability to the
other party on account of the failure or neglect of any security guard hired by
Tenant to stop or prevent any theft, damage, crime or other intentional
wrongdoing of any person in, on or at the Complex.



5.15    Vendors


Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and,
except as expressly provided in Article III above with respect to the Tenant
Improvement Work, in such manner as to maintain harmonious labor relations and
not to damage the Buildings or the Property or interfere with Building
construction or operation and shall be performed by vendors first approved by
Landlord, which approval will not be unreasonably withheld, conditioned of
delayed.



5.16    Patriot Act


(A)    As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury ("OFAC") pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, "Specially Designated National and Blocked
Person" or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is
not (nor is it owned, controlled, directly or indirectly, by any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has not conducted
nor will knowingly conduct business or has not engaged nor will knowingly engage
in any transaction or dealing with any Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation, including without limitation
any assignment of this Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution or funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that (x) any breach by Tenant of the
foregoing representations and warranties shall be deemed an Event of Default by
Tenant under Section 7.1 (a) (iv) of this Lease and shall be covered by the
indemnity provisions of Section 5.7 above, and (y) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything contained herein to the





--------------------------------------------------------------------------------




contrary, for the purposes of this subsection (A) the phrase "owned or
controlled directly or indirectly by any person, group, entity or nation" and
all similar such phrases shall not include any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
nationally recognized stock exchange.


(B)    As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury ("OF AC") pursuant to Executive Order 13224 or any similar list
or by any law, order, rule or regulation or any Executive Order of the President
of the United States as a terrorist, "Specially Designated National and Blocked
Person" or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a "Prohibited Person"); (ii) Landlord is
not (nor is it owned or controlled, directly or indirectly, by any person,
group, entity or nation which is) acting directly or indirectly for or on behalf
of any Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Landlord (and any person, group, or entity
which Landlord controls, directly or indirectly) has not conducted nor will
knowingly conduct business nor has engaged nor will knowingly engage in any
transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation, the
making or receiving of any contribution of funds, good or services to or for the
benefit of a Prohibited Person in violation of the U.S. Patriot Act or any OFAC
rule or regulation. In connection with the foregoing, is expressly understood
and agreed that (x) any breach by Landlord of the foregoing representatives and
warranties shall be covered by the indemnity provisions of Section 4.4 above and
(y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this subsection (B) the phrase "owned or controlled directly or
indirectly by any person, group, entity or nation" and all similar such phrases
shall not include (1) any shareholder of Boston Properties, Inc., (2) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a nationally recognized stock exchange or (3) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.



5.17    Signage


(A)    For so long as Tenant directly leases from Landlord a minimum of one (1)
full floor in any of the Buildings, Tenant may, at its sole cost and expense
(subject to the . payment of the Signage Allowance described in subsection (D)
below), install and maintain signage containing Tenant's name and corporate logo
in one (1) area to be reasonably agreed upon by the parties in the main lobby of
any such Building where Tenant satisfies the minimum leasing requirement
described above. In addition, the design, proportions and color of such signage
shall be subject to the prior approval of Landlord, which approval will not be
unreasonably withheld, conditioned or delayed. Tenant's rights to lobby signage
in each of the Buildings under this subsection (A) shall be exclusive for so
long as Tenant leases the entire rentable floor area of the applicable Building
in its entirety, including in any Additional Buildings leased in their entirety
by Tenant and, if not leasing the entirety, Tenant's shall have the
non-exclusive right to building-standard    lobby and elevator directory signage
and suite entry signage.


(B)    (1)    In the event at the time Tenant exercises its right under this
Section 5.17(B)(1), (i) Tenant leases from Landlord a minimum of 100,000 square
feet of rentable floor area in the Complex (including the entirety of Building
D) and (ii) Tenant has neither assigned this Lease





--------------------------------------------------------------------------------




nor sublet more than thirty-three percent (33%) of the Rentable Floor Area of
the Premises (except for an assignment or subletting permitted pursuant to
Section 5.6.1 or an occupancy permitted under Section 5.6.6), Tenant shall be
permitted, at Tenant's sole cost and expense (subject to the payment of the
Signage Allowance described in subsection (D) below), to erect one (l) sign on
the exterior facade above the roofline of Building D (the "Route 3 Impact
Signage"), which such signage shall contain Tenant's name and logo and shall be
in a location first reasonably approved by Landlord. Tenant's right to erect the
Route 3 Impact Signage shall be exclusive for so long as Tenant meets the
occupancy requirements of this Section 5.17(B)(1).


(2)    In the event that Tenant shall cease to meet the occupancy requirements
set forth in subsection (l) above with respect to the Route 3 Impact Signage but
shall directly lease from Landlord any of the Buildings or Additional Buildings
in their entirety, in lieu of the Route 3 Impact Signage, Tenant shall be
permitted, at its sole cost and expense, to erect one (1) sign on a panel to be
located on the exterior facade of any of the Buildings or Additional Buildings
leased by Tenant in their entirety (the "Panel Signage"), which signage shall
contain Tenant's name and logo and shall be in a location first reasonably
approved by Landlord. Tenant's right to erect the Panel Signage shall be
exclusive with respect to any Building or Additional Building directly leased by
Tenant in its entirety.


(3)    In addition to the Route 3 Impact Signage or the Panel Signage, as the
case may be, and for so long as Tenant shall directly lease from Landlord the
entirety of Building D, Tenant shall be permitted, at its sole cost and expense
(subject to the payment of the Signage Allowance described in subsection (D)
below), to erect one (1) monument sign at the entrance to Building D (the
"Monument Signage"), which signage shall contain Tenant's name and logo and
shall be in a location first reasonably approved by Landlord. Tenant's right to
erect the Monument Signage shall be exclusive for so long as Tenant directly
leases Building D in its entirety.


(4)    The design, proportions and color of all such signage described in this
subsection (B) shall be subject to the prior approval (which approval shall not
be unreasonably withheld, conditioned or delayed) of Landlord and shall be
further subject to the requirements of the Zoning By-Law of the Town of Bedford
and any other applicable laws and to Tenant obtaining all necessary permits and
approvals therefor. Tenant acknowledges and agrees that, except as otherwise
provided in this subsection (B) Tenant's right to corporate signage on the Site
pursuant to this subsection (B) is not on an exclusive basis and that Landlord
may grant other tenants in the Complex the right to maintain signage on the
Site; provided, however, that Landlord shall never permit or grant any other
tenant or occupant of the Complex the right to install any exterior signage on
any of the Buildings or Additional Buildings which are leased entirely to Tenant
or to install any exclusive monument signage at the entrance to any of the
Buildings or Additional Buildings which are leased entirely to Tenant.


(C)    In the event that at any time during the Lease Term Tenant ceases to meet
the applicable occupancy thresholds described in subsections (A) and (B) above,
Tenant shall, upon Landlord's written request and at Tenant's sole cost and
expense, remove all or any portion of the Tenant's signage described in this
Section 5.17 and designated by Landlord for removal and restore any areas of the
Buildings affected by the installation and subsequent removal of Tenant's
signage. Notwithstanding the foregoing, in the event that Tenant ceases to meet
the occupancy threshold under subsection (B)(1) above and Landlord requires that
the Route 3 Impact Signage be removed from Building D, Landlord shall perform
such removal and restoration work at Landlord's sole cost and expense. In
addition, Tenant shall be required at its sole cost and expense to remove all of
the Tenant's signage described in this Section 5.17 and restore any areas of the
Buildings affected by the installation and subsequent removal of Tenant's
signage upon the expiration or earlier termination of the Lease Term.





--------------------------------------------------------------------------------






(D)    Landlord shall provide to Tenant a special allowance of Fifteen Thousand
and 00/100 Dollars ($15,000.00) (the "Signage Allowance"). The Signage Allowance
shall be used and applied by Tenant solely on account of the purchase and
installation of the exterior signage described in subsections (A) and (B) above
(the "Signage Work"). Provided that the Tenant (i) has completed all of such
Signage Work in accordance with the terms of this Lease, has paid for all of
such Signage Work in full, (ii) has delivered to Landlord lien waivers from all
persons who might have a lien as a result of such work, in the recordable forms
attached hereto as Exhibit F, (iii) has delivered to Landlord its certificate
specifying the cost of such Signage Work and all contractors, subcontractors and
supplies involved with Signage Work, together with evidence of such cost in the
form of paid invoices, receipts and the like, (iv) has satisfied the
requirements of (i) through (iii) above and made request for such payment on or
before the Commencement Date, (v) there exists no Event of Default under this
Lease, and (vi) there are no liens (unless bonded to the reasonable satisfaction
of Landlord) against Tenant's interest in this Lease or against the Buildings or
the Site arising out of Signage Work or any litigation in which Tenant is a
party relating to the Signage Work, then within thirty (30) days after the
satisfaction of the foregoing conditions, Landlord shall pay to Tenant the
lesser of the amount of such costs so certified or the amount of the Signage
Allowance. Notwithstanding the foregoing, Landlord shall be under no obligation
to apply any portion of the Signage Allowance for any purposes other than as
provided in this subsection (D), nor shall Landlord be deemed to have assumed
any obligations, in whole or in part, of Tenant to any contractors,
subcontractors, suppliers, workers or materialmen. Further, in no event shall
Landlord be required to make application of any portion of the Signage Allowance
on account of any supervisory fees, overhead, management fees or other payments
to Tenant, or any partner or affiliate of Tenant. In the event that such cost of
Signage Work is less than the Signage Allowance, Tenant shall not be entitled to
any payment or credit nor shall there be any application of the same toward
Annual Fixed Rent or Additional Rent owed by Tenant under this Lease. Landlord
shall use reasonable efforts to cooperate with Tenant in obtaining the proper
governmental approvals and permits for Tenant's signage rights under any
provisions of this Section 5.17 which require Tenant to seek the necessary
governmental approvals and permits for such signage; provided, however that
Landlord shall be put to no cost or expense in connection therewith.


(E)    Landlord presently maintains monument signs at the Complex identifying
the tenants or occupants thereof and Tenant shall have the non-exclusive right
to a listing on each such monument sign (other than those that relate solely to
buildings within the Complex in which Tenant does not lease any space), subject
to the terms and provisions of this Section 5.17 and subject to Landlord's
approval of the final details of such listing, which approval will not be
unreasonably withheld, conditioned or delayed.


(F)    Landlord shall not grant any other tenant or occupant of the Complex the
right to erect exterior or interior signage on or in any Building or Additional
Building directly leased by Tenant in its entirety.









--------------------------------------------------------------------------------





ARTICLE VI


Casualty and Taking



6.0    Landlord's Restoration Estimate


In case during the Lease Term the Buildings or Site (which for the purposes of
this Article VI shall expressly include the parking areas of the Complex and
Land Recreation Area A, as that term is defined in Section 8.27 below) are
damaged by fire or other casualty, Landlord shall within sixty (60) days after
the occurrence thereof notify Tenant in writing of Landlord's reasonable
estimate of the length of time necessary to repair or restore such fire or
casualty damage from the time that repair work would commence ("Landlord's
Restoration Estimate").



6.1    Damage Resulting from Casualty


In case during the Lease Term, the Premises or the Site are damaged by fire or
other casualty and, if according to Landlord's Restoration Estimate, such fire
or casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within two hundred forty (240) days from the time that repair work
would commence, either party may, at its election, terminate this Lease by
notice given to the other within thirty (30) days after the date of Landlord's
Restoration Estimate, specifying the effective date of termination; provided,
however, that (x) Landlord shall only be permitted to terminate this Lease on
account of such damage if Landlord terminates the leases of all other tenants in
the Complex similarly affected by the casualty (where Landlord has a termination
right thereunder) and (y) in the event of damage to a single Building which
would in and of itself trigger any termination right under this Section 6.1,
this Lease may be terminated by either party (to the extent such party has a
termination right hereunder) with respect solely to such damaged Building but
not with respect to the other Buildings not similarly affected by the casualty
(provided, however, that if Tenant reasonably determines that Tenant is unable
to continue to operate its business economically and efficiently within the
undamaged portion of the Premises, Tenant may terminate this Lease as to the
entire Premises so long as the casualty is of such a magnitude as to trigger a
termination right hereunder). The effective date of termination specified by
either party hereunder shall not be less than thirty (30) days nor more than
forty-five (45) days after the date of notice of such termination.


In case during the last eighteen (18) months of the Lease Term, the Premises are
damaged by fire or casualty and such fire or casualty damage cannot, in the
ordinary course, reasonably be expected to be repaired within one hundred fifty
(150) days (and/or as to special work or work which requires long lead time then
if such work cannot reasonably be expected to be repaired within such additional
time as is reasonable under the circumstances given the nature of the work) from
the time that repair work would commence, Tenant may, at its election, terminate
this Lease by notice given to Landlord within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.


Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.


If the Buildings or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Buildings as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises





--------------------------------------------------------------------------------




allows the net insurance proceeds to be applied to the restoration of the
Buildings (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Buildings in the event of damage
thereto (excluding Tenant's Property) into substantially the same condition as
existed prior to the damage and a just proportion of the Annual Fixed Rent,
Operating Expenses Allocable to the Premises and Landlord's Tax Expenses
Allocable to the Premises according to the nature and extent of the injury to
the Premises shall be abated until the earlier to occur of (i) the date the
Premises is substantially restored to the extent required under this Lease and
Tenant has had a period of time (in no event to exceed thirty (30) days after
Landlord has completed its restoration obligations as aforesaid) to install its
furniture, fixtures and equipment, which Tenant agrees to undertake in a
reasonably expeditious manner, and (iii) the date Tenant commences business
operations in the Premises. Notwithstanding anything herein contained to the
contrary, Landlord shall not be obligated to expend for such repair and
restoration any amount in excess of the net insurance proceeds (provided,
however, that if Landlord elects not to expend any sums in excess of the net
insurance proceeds, Tenant shall have the right to terminate this Lease as set
forth in the immediately following sentence). If such net insurance proceeds are
not allowed by such mortgagee or ground lessor to be applied to, or are
otherwise insufficient for, the restoration of the Buildings (and/or the Site)
and if Landlord does not otherwise elect to spend the additional funds necessary
to fully restore the Buildings (and/or the Site), then Landlord shall give
notice ("Landlord's Proceeds Notice") to Tenant within thirty (30) days after
the final determination by such mortgagee or ground lessor as to the
disbursement of proceeds that Landlord does not elect to fund the amount of
deficiency and Tenant shall thereafter have the right to terminate this Lease by
providing Landlord with a notice of termination within thirty (30) days after
Tenant's receipt of Landlord's Proceeds Notice (the effective date of which
termination shall not be less than sixty (60) days after the date of notice of
such termination).


Unless such restoration is (x) commenced within six (6) months from the date of
the casualty or taking (except to the extent such restoration work could be
completed within the one (1) year period described in subsection (y) below,
notwithstanding the fact that it did not commence within six (6) months from the
date of the casualty or taking), such period to be subject, however, to
extension where the delay in commencement of such work is due to Force Majeure,
as defined hereinbelow (but in no event beyond ten (10) months from the date of
the casualty or taking) and (y) completed within one (1) year from the date of
the casualty or taking, such one (1) year period to be subject, however, to
extension where the delay in completion of such work is due to Force Majeure, as
defined hereinbelow, (but in no event beyond eighteen (18) months from the date
of the casualty or taking), Tenant, as its sole and exclusive remedy, shall have
the right to terminate this Lease at any time after the expiration of such
six-month or one-year (as extended) period, as the case may be, until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant's
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord's receipt of Tenant's notice, such restoration is commenced or
substantially completed, as the case may be, in which case Tenant's notice of
termination shall be of no force and effect and this Lease and the Lease Term
shall continue in full force and effect. When used in this Article VI, "Force
Majeure" shall mean any prevention, delay or stoppage due to governmental
regulation, strikes, lockouts, acts of God, acts of war, terrorists acts, civil
commotions, unusual scarcity of or inability to obtain labor or materials, labor
difficulties, casualty or other causes reasonably beyond Landlord's control or
attributable to Tenant's action or inaction; provided, however, that (1) in no
event shall Landlord's financial inability constitute a cause beyond Landlord's
reasonable control and (2) in order for Landlord to claim the benefit of any
delay due to Force Majeure, Landlord shall be required to use reasonable efforts
to minimize the extent and duration of such delay and to notify Tenant of the
existence and nature of the cause of such delay within a reasonable time after
the delay first commences.







--------------------------------------------------------------------------------





6.2    Uninsured Casualty


Notwithstanding anything to the contrary contained in this Lease, if the
Buildings or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within ninety (90) days from the
time that repair work would commence, either party may, at its election,
terminate the Term of this Lease by notice to the other party given within sixty
(60) days after such loss; provided, however that Landlord may not terminate
this Lease on account of an uninsured casualty and shall restore the Premises,
the Common Areas and the Complex in accordance with the terms of this Lease, if
and to the extent such damage would have been covered by the insurance coverages
required to be carried by Landlord under this Lease. If either party shall give
such notice, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.



6.3    Rights of Termination for Taking


If (i) the entire Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant's purposes, or (ii) twenty-five percent (25%) or more of the parking
areas serving the Complex shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. In
the event of a taking of a single Building which would in and of itself trigger
any termination right under this Section 6.3, this Lease may be terminated by
either party (to the extent such party has a termination right hereunder) solely
with respect to the Building that was the subject of the taking but not with
respect to the other Buildings not similarly affected by the taking (provided,
however, that if Tenant reasonably determines that Tenant is unable to continue
to operate its business economically and efficiently with the undamaged portion
of the Premises, Tenant may terminate this Lease as to the entire Premises so
long as the taking is of such a magnitude as to trigger a termination right
hereunder). In addition, Tenant may terminate this Lease if fifty percent (50%)
or more of Land Recreation Area A shall be taken and the remaining portion of
Land Area Recreation A is insufficient for the Permitted Uses of the Additional
Land Areas, as determined by Tenant in its reasonable discretion (taking into
account the continued availability of Land Recreation Area B for such purposes).
If either party shall give such notice, then this Lease shall terminate as of
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof. For the purposes
hereof, the work "taking" shall mean and refer to the acquisition or taking of
property (or any right, title or interest therein) by any governmental or
quasi-governmental authority acting under power of condemnation or eminent
domain, and shall encompass contested as well as uncontested takings as long as
initiated by the applicable governmental or quasi-governmental authority and any
conveyances in lieu of an initiated taking.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Buildings, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant's Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration





--------------------------------------------------------------------------------




any amount in excess of the net condemnation proceeds made available to it
(provided, however, that if Landlord elects not to expend any sums in excess of
the net condemnation proceeds, Tenant shall have the right to terminate this
Lease as set forth in the immediately following sentence). If such net
condemnation proceeds are not allowed by such mortgagee or ground lessor to be
applied to, or are otherwise insufficient for, the restoration of the Buildings
(and/or the Site) and if Landlord does not otherwise elect to spend the
additional funds necessary to fully restore the Buildings (and/or the Site),
then Landlord shall give notice ("Landlord's Award Notice") to Tenant within
thirty (30) days after the final determination by such mortgagee or ground
lessor as to the disbursement of proceeds that Landlord does not elect to fund
the amount of the insufficiency and Tenant shall thereafter have the right to
terminate this Lease by providing Landlord with a notice of termination within
thirty (30) days after Tenant's receipt of Landlord's Award Notice (the
effective date of which termination shall not be less than sixty (60) days after
the date of notice of such termination) .


If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Operating Expenses Allocable to the Premises
and Landlord's Tax Expenses Allocable to the Premises shall be justly and
equitably abated and reduced according to the nature and extent of the loss of
use thereof suffered by Tenant; and in case of a taking which permanently
reduces the Rentable Floor Area of the Premises, a just proportion of the Annual
Fixed Rent, Tenant's share of operating costs and Tenant's share of real estate
taxes shall be abated for the remainder of the Lease Term.



6.4    Award


Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Building, the Additional Buildings,
the Complex and the Site and the leasehold hereby created, or anyone or more of
them, accruing by reason of exercise of eminent domain or by reason of anything
lawfully done in pursuance of public or other authority. Tenant hereby grants,
releases and assigns to Landlord all Tenant's rights to such awards, and
covenants to execute and deliver such further assignments and assurances thereof
as Landlord may from time to time request, and if Tenant shall fail to execute
and deliver the same within fifteen (15) days after notice from Landlord, Tenant
hereby covenants and agrees that Landlord shall be irrevocably designated and
appointed as its attorney-in-fact to execute and deliver in Tenant's name and
behalf all such further assignments thereof which conform with the provisions
hereof.


Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant's usual
trade fixtures installed in the Premises by Tenant at Tenant's expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.



6.5    Damage to Parking Areas and Land Recreation Area A


Notwithstanding anything contained in this Article VI to the contrary, Tenant
shall have no right to terminate this Lease on account of a casualty or taking
affecting the parking areas of the Complex unless or until such casualty or
taking results in a Parking Shortage (as that term is defined in Section 2.2.1
above). In addition, if such casualty or taking does result in a Parking
Shortage, Tenant shall have no right to terminate this Lease under this Article
VI notwithstanding that Landlord has been unable to restore such parking areas
and eliminate the Parking Shortage within the applicable time periods set forth
in this Article VI, if from and after the date on which Tenant's termination
right would otherwise have been exercisable Landlord is able to provide Tenant
with Alternative Parking in an amount which (together with any parking spaces
remaining on the Site





--------------------------------------------------------------------------------




after the casualty or taking) would enable Tenant to fully utilize the Number of
Parking Spaces provided to it under Section 1.1.


In addition, Tenant shall not have the right to terminate this Lease on account
of any casualty or taking affecting Land Recreation Area A to the extent that
Tenant no longer had the exclusive right to use Land Recreation Area A under the
terms of Section 8.27(A) above at the time of such casualty or taking.



6.6    Allocation of Proceeds Following Termination


In the event that this Lease is terminated (x) by Landlord under Section 6.1 or
6.3 above or (y) by Tenant under the provisions of the fourth (4th) paragraph of
Section 6.1 or the second (2nd) paragraph of Section 6.3 above (i.e. on account
of Landlord's election not to fund an insufficiency in the insurance proceeds or
condemnation award necessary to fully restore the Buildings and/or the Site),
Tenant shall be entitled to receive out of the Proceeds or Award Balance (as
hereinafter defined) the Book Value of the Tenant Improvement Work (as
hereinafter defined); provided, however, that if the sum of the Book Value of
the Tenant Improvement Work and the Book Value of the Tenant Allowances (as
hereinafter defined) exceed the Proceeds or Award Balance, then the Book Value
of the Tenant Improvement Work and the Book Value of the Tenant Allowances shall
be proportionately reduced to an amount which, when added together, shall equal
the Proceeds or Award Balance and in such event Tenant shall be entitled to
receive out of the Proceeds or Award Balance the amount of the Book Value of the
Tenant Improvement Work as so reduced. To the extent that the sum of the Book
Value of the Tenant Improvement Work and the Book Value of the Tenant Allowances
is less than the Proceeds or A ward Balance, Landlord shall be entitled to the
entire residual balance thereof.


For the purposes hereof:


(i)
The "Proceeds or Award Balance" shall be the amount, if any, by which the net
insurance proceeds or net condemnation award (as applicable) exceeds the total
of (x) the portion of the proceeds or award allocable to the Site (i.e. as if
the land were unimproved), plus (y) the replacement cost of the Buildings and
the Additional Buildings (exclusive of the Tenant Improvement Work), plus (z)
all amounts payable to Landlord's mortgagee or ground lessor on account of such
casualty or taking.



(ii)
The "Book Value of the Tenant Improvement Work" shall be the then unamortized
portion of all costs of construction of the Tenant Improvement Work under
Article III above (less the Tenant Allowances), calculated on a straight-line
basis over the Original Lease Term and determined as of the date of the casualty
or taking.



(iii)
The "Book Value of the Tenant Allowances" shall be the then unamortized portion
of the Tenant Allowances, calculated on a straight­ line basis over the Original
Lease Term and determined as of the date of the








--------------------------------------------------------------------------------





ARTICLE VII


Default



7.1    Tenant's Default


(a)
If at any time subsequent to the date of this Lease anyone or more of the
following events (herein sometimes called an "Event of Default") shall occur:



(i)
Tenant shall fail to pay the fixed rent, Additional Rent or other charges for
which provision is made herein on or before the date on which the same become
due and payable, and the same continues for five (5) business days after written
notice from Landlord thereof; or



(ii)
Landlord having rightfully given the notice specified in subsection(a)(i) above
twice in any calendar year, Tenant shall thereafter in the same calendar year
fail to pay the fixed rent, Additional Rent or other charges on or before the
date on which the same become due and payable; or



(iii)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Sections 5.6through 5.6.5 of this
Lease and the same continues for fifteen (15)business days after written notice
from Landlord thereof; or



(iv)
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant's part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity; or



(v)
Tenant's leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or



(vi)
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future Federal, State or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due, in all cases which is not dismissed
within sixty (60) days after filing; or



(v)
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in






--------------------------------------------------------------------------------




possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive) - - then, and in any of said cases (notwithstanding any
license of a former breach of covenant or waiver of the benefit hereof or
consent in a former instance), Landlord lawfully may, immediately or at any time
thereafter, terminate this Lease by notice to Tenant, specifying a date not less
than ten (10) days after the giving of such notice on which this Lease shall
terminate, and this Lease shall come to an end on the date specified therein as
fully and completely as if such date were the date herein originally fixed for
the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.


(b)
If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re- enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.



(c)
In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 (a) or shall be otherwise terminated by breach of any obligation
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, and for the whole thereof, but in the event the Premises
be relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
expenses incurred in reletting the Premises (including, without limitation,
remodeling costs, brokerage fees and the like), and in collecting the rent in
connection therewith, in the following manner:



Amounts received by Landlord after reletting shall first be applied against such
Landlord's expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant's liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant's obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.


Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the





--------------------------------------------------------------------------------




same in the event this Lease is terminated based upon an Event of Default by
Tenant hereunder. The marketing of the Premises in a manner similar to the
manner in which Landlord markets other premises within Landlord's control within
the Complex shall be deemed to have satisfied Landlord's obligation to use
"reasonable efforts" hereunder. In no event shall Landlord be required to (i)
solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Complex, or (iii) lease the Premises for a
rental less than the current fair market rent rate then prevailing for similar
space in the Complex.


(d)
(i)    Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time after
such termination and whether or not Landlord shall have collected any damages as
aforesaid, as liquidated final damages and in lieu of all other damages beyond
the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant for any period prior to such notice and all expenses which Landlord
may have incurred with respect to the collection of such damages, such a sum as
at the time ofthe giving of such notice represents the amount of the excess, if
any, of (x) the



discounted present value, at a discount rate of six percent (6%) of the total
rent and other benefits which would have accrued to Landlord under this Lease
from the date of such notice for what would be the then unexpired Lease Term if
the Lease terms had been fully complied with by Tenant over and above (y) the
discounted present value, at a discount rate of six percent (6%), of the then
cash rental value (in advance) of the Premises for the balance of the Lease
Term.


(ii)    For the purposes of this Article, if Landlord elects to require Tenant
to pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant's share of excess taxes, Tenant's
share of excess operating costs and Tenant's share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.


(e)
In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord's option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term of this Lease and may grant
concessions, abatements or free rent to the extent that Landlord considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Landlord
shall in no event be liable in any way whatsoever for failure to re-let the
Premises, or, in the event that the Premises are re-let, for failure to collect
the rent under re-letting, Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease.








--------------------------------------------------------------------------------




(f)
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.

(g)
In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this Section
7.1, Landlord may elect to collect from Tenant, by notice to Tenant, at any time
after this Lease is terminated under any of the provisions contained in this
Article VII or otherwise terminated by breach of any obligation of Tenant and
before full recovery under such foregoing provisions, and Tenant shall thereupon
pay, as liquidated damages, an amount equal to the sum of (x) the Annual Fixed
Rent and all Additional Rent payable for the lesser of (i) the twelve (12)
months ended next prior to such termination or (ii) the number of months then
remaining in the Term of this Lease at the time of such termination, plus (y)
the amount of Annual Fixed Rent and Additional Rent of any kind accrued and
unpaid at the time of such election plus any and all expenses which the Landlord
may have incurred for and with respect of the collection of any of such rent.




7.2    Landlord's Default


Landlord shall in no event be in default in the performance of any of Landlord's
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation;
provided that (i) if the alleged breach is of such a nature that it cannot
reasonably be cured within such thirty (30) day period, then Landlord shall not
be in default if Landlord commences a cure within such thirty (30) day period
and diligently thereafter prosecutes such cure to completion, and (ii) in the
event of an Emergency (as hereinafter defined), such grace or cure period shall
be shortened as reasonably necessary given the scope and nature of the
Emergency, provided that such shortened grace or cure period shall only apply to
permit the exercise of Tenant's self-help rights under Section 8.17 below (as
opposed to determining whether Tenant shall be entitled to exercise any other
rights and remedies on account of such failure of performance by Landlord). In
the event of a default by Landlord after expiration of applicable notice and
cure periods, Tenant shall be entitled to pursue all rights and remedies
available at law or in equity except as limited by this Lease, and in all events
excluding indirect or consequential damages. Tenant shall use commercially
reasonable efforts to mitigate its damages in the event of any default by
Landlord hereunder. The term "Emergency" shall mean and refer to any situation
or circumstance where there is an immediate or imminent risk of injury or death
to persons or material damage to property unless immediate action is taken to
address such situation or circumstances, as determined by the party invoking
such term in good faith. Notwithstanding anything contained herein to the
contrary, except to the extent expressly provided in Section 8.17(B) below,
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from rent thereafter due and payable, but shall look
solely to the Landlord for satisfaction of such claim.







--------------------------------------------------------------------------------





ARTICLE VIII


Miscellaneous Provisions



8.1    Extra Hazardous Use


Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of insurance on the Premises or on the Buildings
above the standard rate applicable to premises being occupied for the Permitted
Uses; and Tenant further agrees that, in the event that Tenant shall do any of
the foregoing, Tenant will promptly pay to Landlord, on demand, any such
increase resulting therefrom, which shall be due and payable as Additional Rent
thereunder.



8.2    Waiver


Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord's or Tenant's consent or approval to or of
subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.



8.3    Cumulative Remedies


Except as expressly provided in this Lease, the specific remedies to which
Landlord or Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which such party may be lawfully entitled in case of any breach or threatened
breach by the other party of any provisions of this Lease. In addition to the
other remedies provided in this Lease, Landlord and Tenant shall be entitled to
the restraint by injunction of the violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease or to
a decree compelling specific performance of any such covenants, conditions or
provisions.



8.4    Quiet Enjoyment


This Lease is subject and subordinate to all matters of record as of the date of
this Lease. So long as an Event of Default by Tenant is not in existence under
this Lease, Tenant shall lawfully, peaceably and quietly have, hold, occupy and
enjoy the Premises during the Term (exclusive of any period during which Tenant
is holding over after the expiration or termination of this Lease without the
consent of Landlord), without interference, disturbance, hindrance or ejection
by any person claiming by, through or under Landlord, subject, however, to the
terms of this Lease; the foregoing covenant of quiet enjoyment is in lieu of any
other covenant, express or implied; and it is





--------------------------------------------------------------------------------




understood and agreed that this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and Landlord's
successors, including ground or master lessees, only with respect to breaches
occurring during Landlord's or Landlord's successors' respective ownership of
Landlord's interest hereunder, as the case may be.


Further, Tenant specifically agrees to look solely to Landlord's then equity
interest in the Complex (including the rents and other income, insurance
proceeds and condemnation awards therefrom) at the time owned, or in which
Landlord holds an interest as ground lessee, for recovery of any judgment from
Landlord; it being specifically agreed that neither Landlord (original or
successor), nor any beneficiary of any trust of which any person holding
Landlord's interest is trustee, nor any member, manager, partner, director or
stockholder, nor Landlord's managing agent, shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord's successors in interest, or any action not
involving the personal liability of Landlord (original or successor), any
successor trustee to the persons named herein as Landlord, or any beneficiary of
any trust of which any person holding Landlord's interest is trustee, or of any
manager, member, partner, director or stockholder of Landlord or of Landlord's
managing agent to respond in monetary damages from Landlord's assets other than
Landlord's equity interest aforesaid in the Building, but except as expressly
provided in this Lease to the contrary, in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case ofa wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same.


In no event shall Landlord or Tenant ever be liable to the other party for any
indirect or consequential damages suffered from whatever cause; provided that
the foregoing shall not limit or alter any procedural right or remedy of
Landlord or Tenant under this Lease nor shall the same apply to the obligations
of Tenant with respect to any hold over by Tenant after the expiration or
earlier termination of this Lease.



8.5    Notice to Mortgagee and Ground Lessor


After receiving notice (together with an address for notices to be sent) from
any person, firm or other entity that it holds a mortgage which includes the
Premises as part of the mortgaged premises, or that it is the ground lessor
under a lease with Landlord, as ground lessee, which includes the Premises as a
part of the demised premises, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such holder or ground
lessor, and the curing of any of Landlord's defaults by such holder or ground
lessor within the time periods permitted for a cure by Landlord under this Lease
shall be treated as performance by Landlord. For the purposes of this Section
8.5 or Section 8.15, the term "mortgage" includes a mortgage on a leasehold
interest of Landlord (but not one on Tenant's leasehold interest).



8.6    Assignment of Rents


With reference to any assignment by Landlord of Landlord's interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees that the execution thereof by Landlord, and
the acceptance thereof by the holder of such mortgage or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of Landlord





--------------------------------------------------------------------------------




hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect, or upon foreclosure of such holder's
mortgage and the taking of possession of the Premises, or, in the case of a
ground lessor, the assumption of Landlord's position hereunder by such ground
lessor.


In no event shall the acquisition of title to the Buildings and the land on
which the same is located by a purchaser which, simultaneously therewith, leases
the entire Buildings or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord's obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord's obligations hereunder subject to the provisions of Section 8.4
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
rights of Tenant under this Lease upon the payment of rent and other charges
payable by Tenant under this Lease and the performance by Tenant of Tenant's
obligations hereunder and provided that Tenant agrees to attorn to such
purchaser. For all purposes, such seller-lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord's position shall have
been assumed by such purchaser-lessor by notice sent to Tenant or by termination
of the lease by such purchaser-lessor.



8.7    Surrender


No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord's agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord's agents shall not operate as a termination
of the Lease or a surrender of the Premises.



8.8    Brokerage


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers including
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant's selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the broker,
person or firm, if any, designated in Section 1.1 hereof; and in the event any
claim is made against the Tenant relative to dealings by Landlord with brokers
including the Brokers, if any, designated in Section 1.1 hereof, Landlord shall
defend the claim against Tenant with counsel of Landlord's selection and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim. Landlord agrees that it shall be solely responsible for
the payment of brokerage commissions to the Broker for the Original Term of this
Lease, if any, designated in Section 1.1 hereof.



8.9    Invalidity of Particular Provisions


If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this





--------------------------------------------------------------------------------




Lease shall be valid and be enforced to the fullest extent permitted by law.



8.10    Provisions Binding, Etc


The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.



8.11    Recording; Confidentiality


Landlord and Tenant agree, not to record the within Lease, but simultaneously
with their execution and delivery of this Lease to execute and deliver a Notice
of Lease in the form attached hereto as Exhibit L. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.


Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant's employees, brokers, agents, partners, lenders, accountants
and attorneys and like parties who have been advised of the confidentiality
provisions contained herein and agree to be bound by the same. In the event
Tenant is required by law to provide this Lease or disclose any of its terms,
Tenant shall give Landlord prompt notice of such requirement prior to making
disclosure so that Landlord may seek an appropriate protective order. If failing
the entry of a protective order Tenant is compelled to make disclosure, Tenant
shall only disclose portions of the Lease which Tenant is required to disclose
and will exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded to the information so disclosed. In connection with
the foregoing, it is acknowledged and agreed that Tenant will be required by
applicable governmental regulations to disclose this Lease in its public filings
with the United States Securities and Exchange Commission.



8.12 Notices


Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case maybe:


If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease, with a copy to Landlord, Attention: General Counsel at
the same address (or to such other address or addresses as may from time to time
hereafter be designated by Landlord by like notice).


If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises, with a copy to Tenant, Attention: General Counsel
at the same address (or to such other address or addresses as may from time to
time hereafter be designated by Tenant by like notice).





--------------------------------------------------------------------------------






Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord's managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney by or on behalf of Tenant shall be considered as
given by Tenant and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.



8.13    When Lease Becomes Binding


Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof.



8.14    Section Headings


The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.



8.15    Rights of Mortgagee


This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site, the Buildings, or the Complex, and to each advance made or hereafter
to be made under any mortgage, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor provided, however, that in consideration of and as a condition
precedent to Tenant's agreement to subordinate this Lease with respect to
mortgages hereafter placed on the Site shall be the receipt of a commercially
reasonable non-disturbance agreement from and wherein the applicable mortgagee
expressly recognizes the rights of Tenant under this Lease (including the right
to use and occupy the Premises and to lease additional premises at the Complex)
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant's obligations hereunder. In confirmation
of such subordination and recognition, Tenant shall execute and deliver promptly
such instruments of subordination and recognition as such mortgagee may
reasonably request subject to receipt of such instruments of recognition from
such mortgagee





--------------------------------------------------------------------------------




as Tenant may reasonably request. Tenant hereby appoints such mortgagee (from
time to time) as Tenant's attorney-in-fact to execute such subordination upon
default of Tenant in complying with such mortgagee's (from time to time)
request. In the event that any mortgagee or its respective successor in title
shall succeed to the interest of Landlord, then, this Lease shall nevertheless
continue in full force and effect and, provided Tenant has received the
non-disturbance agreement required under this Section 8.15, Tenant shall and
does hereby agree to attorn to such mortgagee or successor and to recognize such
mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder's office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.


Landlord shall obtain and deliver to Tenant, as a condition of the effectiveness
of this Lease, a non-disturbance agreement from the current mortgagee of the
Premises and/or the Complex as of the date of this Lease, which said
non-disturbance agreement shall be in the form attached hereto as Exhibit M (as
the same may be modified by such changes as Tenant may request and such
mortgagee may approve).


Landlord represents and warrants to Tenant that Landlord is the fee simple owner
of the Complex and, as of the date hereof, the Complex is not subject to any
ground lease or overlease.



8.16    Status Reports and Financial Statements


Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, on the request of Landlord made from time to time, will within fifteen
(15) business days after such request furnish to Landlord, or any existing or
potential holder of any mortgage encumbering the Premises, the Buildings, the
Site and/or the Complex or any potential purchaser of the Premises, the
Buildings, the Site and/or the Complex, (each an "Interested Party"), a
statement of the status of any matter pertaining to this Lease, including,
without limitation, acknowledgments that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease. At Tenant's
request, Landlord shall similarly


within fifteen (15) business days after Tenant's request, furnish to Tenant a
commercially reasonable statement with similar types of information as set forth
above, which statement may be relied upon by any actual or prospective assignee,
subtenant, lender or purchaser of Tenant.


In addition, Tenant shall deliver to Landlord, or any Interested Party
designated by Landlord, financial statements of Tenant and any guarantor of
Tenant's obligations under this Lease, as reasonably requested by Landlord,
including, but not limited to financial statements for the past three (3) years
to the extent available and maintained by Tenant, except that so long as
Tenant's stock is publicly traded on a national exchange that requires its
financial statements to be publicly disclosed, Tenant shall have no obligation
to deliver any financial statements to Landlord.


Landlord shall keep any non-public information provided by Tenant pursuant to
this Section 8.16 confidential, and shall not disclose the same other than (i)
to Landlord's officers, employees and consultants (or to any of the Interested
Parties) or (ii) to the extent required by applicable law or by any
administrative, governmental or judicial proceeding.





--------------------------------------------------------------------------------






Any such status statement or financial statement delivered by Tenant pursuant to
this
Section 8.16 may be relied upon by any Interested Party.



8.17 Self-Help


(A)    If an Event of Default of Tenant is in existence and continuing, Landlord
shall have the right, but shall not be obligated, to enter upon the Premises and
to perform such obligation notwithstanding the fact that no specific provision
for such substituted performance by Landlord is made in this Lease with respect
to such default. In performing such obligation, Landlord may make any payment of
money or perform any other act as is reasonably deemed necessary. All sums so
paid by Landlord (together with interest at the Default Rate (as defined in
Section 8.22 below) and all costs and expenses in connection with the
performance of any such act by Landlord, shall be deemed to be Additional Rent
under this Lease and shall be payable to Landlord immediately on demand.
Landlord may exercise the foregoing rights without waiving any other of its
rights or releasing Tenant from any of its obligations under this Lease.


(B)    In the event that Landlord shall be in default in the performance of any
of Landlord's obligations under this Lease beyond the expiration of the
applicable notice and cure periods provided in Section 7.2 above, then if
Landlord or the holder of any such mortgage (at the option of such mortgagee)
fails to (i) commence to cure such default within the time periods specified in
said Section 7.2 and (ii) thereafter prosecute such cure to completion with due
diligence given the nature thereof, then thereafter at any time prior to
Landlord's or such mortgagee's commencing such cure or subsequent to Landlord or
such mortgagee commencing such cure if Landlord or such mortgagee has not
prosecuted such cure to completion with due diligence given the nature of such
cure,


Tenant may, but need not (and without limitation of any other rights and
remedies to which Tenant may be entitled under this Lease, at law or in equity
on account of such default of Landlord), perform such obligation and charge the
reasonable cost thereof to Landlord; provided, however, that in the case of
emergency repairs (i) such notice by Tenant to Landlord and such mortgagee need
not be in writing, and (ii) Tenant may make such emergency repairs and charge
the reasonable cost thereof to Landlord if either Landlord or such mortgagee has
not made such emergency repairs within a reasonable time after such notice. All
sums so paid by Tenant (together with interest at the Default Rate) and all
costs and expenses in connection with the performance of any such act by Tenant
shall be payable to Tenant immediately on demand. If Landlord fails to reimburse
Tenant for the sums paid by Tenant within thirty (30) days of Tenant's demand
therefor (such demand to include reasonable evidence of the costs so incurred by
Tenant), and Landlord has not, within ten (10) business days of its receipt of
Tenant's demand, given written notice to Tenant objecting to such demand and
submitting the same to arbitration under Section 8.31 below (or if Landlord has
timely disputed Tenant's demand, has submitted such dispute to arbitration in
accordance with said Section 8.31 and has thereafter failed to pay Tenant the
amount of any final, unappealable arbitration award against Landlord within
thirty (30) days after the issuance thereof) then subject to the last sentence
of this paragraph, Tenant shall have the right to offset the amount of such sums
demanded by Tenant against the Annual Fixed Rent and Additional Rent payable
under this Lease until offset in full. Notwithstanding the foregoing, Tenant
shall have no right to reduce any monthly installment of Annual Fixed Rent by
more than ten percent (10%) of the amount of Annual Fixed Rent which would
otherwise have been due and payable by Tenant to Landlord, unless the aggregate
amount of such deductions over the remainder of the Lease Term (as the same may
have been extended) will be insufficient to fully reimburse Tenant for the
amount demanded by Tenant, in which event Tenant may effect such offset by
making deductions from each monthly installment of Annual Fixed Rent in equal
monthly amounts over the balance of the remainder of the Lease Term.







--------------------------------------------------------------------------------





8.18    Holding Over


Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (x) 150% of the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease, or (y) the fair market
rental value of the Premises, in each case for the period measured from the day
on which Tenant's hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant's hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the
Buildings or the Premises after the expiration or termination of this Lease
shall be conclusively deemed to be abandoned and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, then Landlord may
receive the proceeds of such sale and apply the same, at its option against the
expenses of the sale, the cost of moving and storage, any arrears of rent or
other charges payable hereunder by Tenant to Landlord and any damages to which
Landlord may be entitled under this Lease and at law and in equity.



8.19    Non-Subrogation


Any insurance carried by either party with respect to the Premises or property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to occurrence of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by such insurance (or which would have been covered had such
party carried the insurance required to be carried by it under the Lease) to the
extent of the indemnification received under such insurance policy and to the
extent of any deductible maintained by such party in excess of $25,000.00. In
addition, this waiver of rights by the parties shall apply to, and be for the
benefit of, the Landlord Parties and the Tenant Parties, as applicable.



8.20    Extension Option


(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant) that both at the time of exercise of the herein described applicable
option to extend and as of the commencement of the Extended Term in question (i)
there exists no monetary or other material Event of Default (defined in Section
7.1), (ii) this Lease is still in full force and effect, and (iii) Tenant has
not sublet more than fifty percent (50%) of the Rentable Floor Area of the
Premises (except for a subletting permitted without Landlord's consent under
Section 5.6.1 hereof or any occupancy permitted under Section 5.6.6 hereof),
Tenant shall have the right to extend the Term hereof upon all the same terms,
conditions, covenants and agreements herein contained (except for the Annual
Fixed Rent which shall be adjusted during the option periods as hereinbelow set
forth) for two (2) periods of five (5) years each as hereinafter set forth. Each
option period is sometimes herein referred to as an "Extended Term."
Notwithstanding any implication to the contrary Landlord has no obligation to
make any additional payment to Tenant in respect of any construction allowance
or the like or to perform any work to the Premises as a result of the exercise
by Tenant of any such option (although the absence of any construction or other
refurbishment allowance from Landlord for the Extended Term shall be a factor
considered by all parties in determining the





--------------------------------------------------------------------------------




Prevailing Market Rent under this Section 8.20 and Exhibit H).


(B)    If Tenant desires to exercise its applicable option to extend the Term,
then Tenant shall give notice to Landlord, not earlier than sixteen (16) months
nor later than twelve (12) months prior to the expiration of the Lease Term (as
it may have been previously extended hereunder) of Tenant's request for
Landlord's quotation to Tenant of a proposed Annual Fixed Rent for the
applicable Extended Term, which quotation Landlord shall deliver to Tenant in
writing within fifteen (15) business days after receipt of Tenant's request. If
at the expiration of thirty (30) days after the date when Tenant receives
Landlord's quotation of the proposed Annual Fixed Rent as aforesaid (the
"Negotiation Period"), Landlord and Tenant have not reached agreement on a
determination of an Annual Fixed Rent for the applicable Extended Term and
executed a written instrument extending the Term of this Lease pursuant to such
agreement, then Tenant shall have the right, for thirty (30) days following the
expiration of the Negotiation Period, to make a request to Landlord for a broker
determination (the "Broker Determination") of the Prevailing Market Rent (as
defined in Exhibit H) for the applicable Extended Term, which Broker
Determination shall be made in the manner set forth in Exhibit H. If Tenant
timely shall have requested the Broker Determination, then the Annual Fixed Rent
for the applicable Extended Term shall be the greater of (a) ninety-five percent
(95%) of the Prevailing Market Rent (as defined in Exhibit H) as determined by
the Broker Determination or (b) the Annual Fixed Rent in effect during the last
twelve (12) month period of the Lease Term immediately prior to such Extended
Term. If Tenant shall have failed to timely request the Broker Determination,
then the Annual Fixed Rent for the applicable Extended Term shall be as set
forth in Landlord's original quotation.


(C)    Upon the giving of notice by Tenant to Landlord exercising Tenant's
option to extend the Lease Term in accordance with the provisions of Section
8.20(B) above, then this Lease and the Lease Term hereof shall automatically be
deemed extended, for the applicable Extended Term, without the necessity for the
execution of any additional documents, except that Landlord and Tenant agree to
enter into an instrument in writing setting forth the Annual Fixed Rent for the
applicable Extended Term as determined in the relevant manner set forth in this
Section 8.20; and in such event all references herein to the Lease Term or the
Term of this Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires. Notwithstanding
anything contained herein to the contrary, in no event shall Tenant have the
right to exercise more than one extension option at a time and further, Tenant
shall not have the right to exercise its second extension option unless it has
duly exercised its first extension option, and in no event shall the Lease Term
hereof be extended for more than ten (10) years after the expiration of the
Original Term hereof



8.21 Security Deposit


(A)    Concurrently with the execution of this Lease, Tenant shall pay to
Landlord a security deposit in the amount of Two Million and 001100 Dollars
($2,000,000.00) and Landlord shall hold the same, throughout the Term of this
Lease (including the Extended Term, if applicable), unless sooner returned to
Tenant as provided in this Section 8.21 and subject to the provisions of
subsection (B) below, as security for the performance by Tenant of all
obligations on the part of Tenant to be performed under this Lease. Such deposit
shall be in the form of an irrevocable, unconditional, negotiable letter of
credit (the "Letter of Credit"). The Letter of Credit shall (i) be issued by and
drawn on a bank reasonably approved by Landlord and at a minimum having a
corporate credit rating from Standard and Poor's Professional Rating Service of
BBB- or a comparable minimum rating from Moody's Professional Rating Service,
(ii) be substantially in the form attached hereto as Exhibit G, (iii) permit one
or more draws thereunder to be made accompanied only by certification by
Landlord or Landlord's managing agent that pursuant to the terms of this Lease,
Landlord is entitled to draw upon such Letter of Credit, (iv) permit transfers
at





--------------------------------------------------------------------------------




any time without charge, and (v) provide that any notices to Landlord be sent to
the notice address provided for Landlord in this Lease. If the credit rating for
the issuer of such Letter of Credit falls below the standard set forth in (i)
above or if the financial condition of such issuer changes in any other material
adverse way, Landlord shall have the right to require that Tenant provide a
substitute letter of credit that complies in all respects with the requirements
of this Section, and Tenant's failure to provide the same within ten (10)
business days following Landlord's written demand therefor shall entitle
Landlord to immediately draw upon the Letter of Credit and hold the proceeds as
a cash security deposit under this Lease. Any such Letter of Credit shall be for
a term of two (2) years (or for one (1) year if the issuer thereof regularly and
customarily only issues letters of credit for a maximum term of one (1) year)
and shall in either case provide for automatic one (1) year renewals through the
date which is ninety (90) days subsequent to the scheduled expiration of this
Lease (as the same may be extended) or if the issuer will not grant automatic
renewals, the Letter of Credit shall be renewed by Tenant each year and each
such renewal shall be delivered to and received by Landlord not later than
thirty (30) days before the expiration of the then current Letter of Credit
(herein called a "Renewal Presentation Date"). In the event of a failure to so
deliver any such renewal Letter of Credit on or before the applicable Renewal
Presentation Date, Landlord shall be entitled to present the then existing
Letter of Credit for payment and to receive the proceeds thereof, which proceeds
shall be held as Tenant's security deposit, subject to the terms of this Section
8.21. Any failure or refusal of the issuer to honor the Letter of Credit shall
be at Tenant's sole risk and shall not relieve Tenant of its obligations
hereunder with regard to the security deposit. Upon the occurrence of any Event
of Default, Landlord shall have the right from time to time without prejudice to
any other remedy Landlord may have on account thereof, to draw on all or any
portion of such deposit held as a Letter of Credit and to apply the proceeds of
such Letter of Credit or any cash held as such deposit, or any part thereof, to
Landlord's damages arising from such Event of Default on the part of Tenant
under the terms of this Lease. If Landlord so applies all or any portion of such
deposit, Tenant shall within seven (7) days after notice from Landlord deposit
cash with Landlord in an amount sufficient to restore such deposit to the full
amount stated in this Section 8.21. While Landlord holds any cash deposit
Landlord shall have no obligation to pay interest on the same and shall have the
right to commingle the same with Landlord's other funds. Neither the holder of a
mortgage nor the Landlord in a ground lease on property which includes the
Premises shall ever be responsible to Tenant for the return or application of
any such deposit, whether or not it succeeds to the position of Landlord
hereunder, unless such deposit shall have been received in hand by such holder
or ground Landlord.


(B)    Landlord shall return the security deposit to Tenant in accordance with
the schedule set forth below (or if such deposit is in the form of a Letter of
Credit, Landlord shall either exchange the Letter of Credit for a Letter of
Credit delivered by Tenant which reduces the amount secured by the Letter of
Credit by the amount stated below and otherwise in strict conformity with the
requirements herein or accept and consent to an amendment to the existing Letter
of Credit which reduces the amount thereof to the amount required below) if as
of each Scheduled Reduction Date set forth below (i) Tenant has met the
corresponding Total Stockholder Equity Threshold and Prior Twelve Month Total
Revenue Threshold, (ii) Tenant is not then in default under the terms of this
Lease without the benefit of notice or grace (provided that such return or
reduction shall be made upon the curing of any such default), and (iii) there
have been no more than four (4) monetary and other material Event of Default
occurrences during the Term (subsections (i), (ii) and (iii) being hereinafter
referred to as the "Reduction Conditions").





--------------------------------------------------------------------------------




Scheduled Reduction Date
Reduction Amount
Remaining Security Deposit
Total Stockholder Equity Threshold
Prior Twelve Month Total Revenue Threshold
 
 
 
 
 
3/1/10
$250,000.00
$1,750,000.00
$99,800,000.00
$250,000,000.00
 
 
 
 
 
3/1/11
$250,000.00
$1,500,000.00
$104,800,000.00
$250,000,000.00
 
 
 
 
 
3/1/12
$250,000.00
$1,250,000.00
$110,000,000.00
$275,000,000.00
 
 
 
 
 
3/1/13
$250,000.00
$1,000,000.00
$115,500,000.00
$275,000,000.00
 
 
 
 
 
3/1/14
$250,000.00
$750,000.00
$121,300,000.00
$300,000,000.00
 
 
 
 
 
3/1/15
$250,000.00
$500,000.00
$127,400,000.00
$300,000,000.00





If Tenant believes that it has satisfied all of the Reduction Conditions, then
it shall
request such reduction in writing to Landlord, which request shall certify to
Landlord that all such Reduction Conditions have been satisfied and shall be
accompanied by appropriate documentation evidencing the same. If Landlord
determines that all of the Reduction Conditions are met, the security deposit
shall be so reduced in accordance with this Section 8.21(B). No Letter of Credit
shall automatically reduce, but any reduction in the amount thereof shall
require Landlord's prior written notice or consent to the issuer of the Letter
of Credit of the reduced amount. Promptly after Landlord's receipt of Tenant's
request for a reduction as described above, Landlord shall determine whether
such a reduction is permitted in accordance with this Section 8.21(B), and if it
is, Landlord shall notify the issuer of the Letter of Credit of the amount to
which the Letter of Credit shall
be reduced.


In connection with the foregoing, it is understood and agreed that:


(i)
The Total Stockholder Equity and Prior Twelve Month Total Revenue shall be
determined based on the information contained in the audited annual financial
statements set forth in Tenant's Form 10-K Annual Report filed with the
Securities and Exchange Commission for the most recent fiscal year immediately
preceding the Scheduled Reduction Date at issue (it being understood and agreed
that if Tenant ceases to be a publicly-held company whose shares are traded on a
national stock exchange, Tenant shall provide Landlord with a certified copy of
its most recent audited annual financials statements at the time it submits its
request for reduction as set forth above, and the foregoing thresholds or their
reasonable equivalents shall be determined based on such audited annual
financial statements).



(ii)
To the extent that Tenant fails to meet the applicable Total Stockholder Equity
Threshold and/or Prior Twelve Month Total Revenue Threshold for a given
Scheduled Reduction Date, such Scheduled Reduction Date and all of the Scheduled
Reduction Dates thereafter shall be postponed for one (1) year. By way of
example, if on March 1, 2010 Tenant does not have $99,800,000.00 in Total
Stockholder Equity and $250,000,000.00 in Prior Twelve Month Total Revenue,
Tenant shall not be entitled to a return of a $250,000.00 portion of the
security






--------------------------------------------------------------------------------




deposit until March 1,2011 (assuming the foregoing thresholds have been met) and
on March 1,2012 Tenant shall be entitled to a return of another $250,000.00
portion of the security deposit only ifit has $104,800,000.00 in Total
Stockholder Equity and $250,000,000.00 in Prior Twelve Month Total Revenue.


Any disputes under this Section 8.21(B) as to whether or not the Reduction
Conditions have been satisfied may be resolved by arbitration under Section 8.31
below.


(C)    Tenant not then being in default and having performed all of its
obligations under this Lease, including the payment of all Annual Fixed Rent,
Landlord shall return the deposit, or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section 8.21, to
Tenant on the expiration or earlier termination of the term of this Lease (as
the same may have been extended) and surrender possession of the Premises by
Tenant to Landlord in the condition required in the Lease at such time.



8.22    Late Payment


If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the "Outstanding Amount") on or before the date on
which the same first becomes payable under this Lease (the "Due Date"), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) three percent (3%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate (the "Default Rate") equal to
the lesser of (i) the rate announced by Bank of America, N .A. (or its
successor) from time to time as its prime or base rate (or if such rate is no
longer available, a comparable rate reasonably selected by Landlord), plus two
percent (2%), or (ii) the maximum applicable legal rate, if any. Such interest
shall be deemed Additional Rent and shall be paid by Tenant to Landlord upon
demand. Landlord agrees to waive the late charge due hereunder for the first
late payment by Tenant under this Lease per calendar year provided that Landlord
receives such payment from Tenant within five (5) business days after the Due
Date.



8.23    Tenant's Payments


Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (l0) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant's sole cost and expense. If Tenant has not objected to
any statement of Additional Rent which is rendered by Landlord to Tenant within
ninety (90) days after Landlord has rendered the same to Tenant (or such longer
period of time as provided to Tenant under Section 2.6.1 above to the extent
that the item of Additional Rent in question is covered by Tenant's audit rights
as set forth in said Section 2.6.1), then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute. In the
event that Tenant shall seek Landlord's consent or approval under this Lease,
then Tenant shall reimburse Landlord, upon demand, as Additional Rent, for all
reasonable costs and expenses, including legal and architectural costs and
expenses, incurred by Landlord in processing such request, whether or not such
consent or approval shall be given.







--------------------------------------------------------------------------------





8.24    Waiver of Trial By Jury


Landlord and Tenant each hereby waive any right to trial by jury in any action,
proceeding or counterclaim brought by either Landlord or Tenant on any matters
whatsoever arising out of or any way connected with this Lease, the relationship
of the Landlord and the Tenant, the Tenant's use or occupancy of the Premises
and/or any claim of injury or damage, including but not limited to, any summary
process eviction action.



8.25    Governing Law


This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts without regard to conflict of law
principles, as the same may from time to time exist.



8.26    Tenant's Equipment


(A) Subject to the terms and provisions of this Section 8.26, Tenant shall be
permitted to install (x) telecommunications equipment, television antennas,
related receiving equipment, related cable connections and other related
telecommunications equipment (collectively, the "Telecom Equipment") and (y)
HVAC equipment and any and all related equipment to accommodate Tenant's excess
HVAC requirements (collectively, the "HVAC Unit") in a location or locations on
the rooftop of any of the Buildings in which Tenant directly leases Premises
from Landlord in an area to be mutually agreed upon the parties, provided that
(i) such installation and the operation thereof shall not cause any measurable
interference with any existing communication equipment in the Complex, and (ii)
such installation does not adversely affect the structural elements or the
visual aesthetic of the Buildings as determined by Landlord in its sole
discretion. In addition, Landlord shall have the option upon notice to Tenant to
relocate the Telecom Equipment and/or the HVAC Unit to other areas on the
rooftop of the Buildings at Landlord's sole cost and expense and so long as such
relocation does not materially adversely affect Tenant's use of the Premises.
Tenant shall have no right to license, sublease, assign or otherwise transfer
its rights to install and use Telecom Equipment and the HVAC Unit on the
Buildings and/or the Site (other than to an assignee or subtenant permitted or
consented to under this Lease). Landlord hereby reserves the right (at its sole
discretion) to install and to permit others to install, use and maintain
telecommunications equipment, antennas and similar installations on the rooftop
of the Buildings and elsewhere on the Site provided that any agreement with a
third party granting the right to install telecommunications equipment
subsequent to the Commencement Date hereof shall contain language prohibiting
interference with Tenant's Telecom Equipment then existing and shall provide
Landlord with a termination right if such interference is not remedied after a
reasonable period of time. If measurable interference shall occur, Tenant shall
provide notice thereof to Landlord and Landlord shall use reasonable efforts to
cause the same to be remedied, however, if despite such efforts the same are not
remedied within a period reasonably necessary to cure such interference,
Landlord shall exercise the termination right set forth in its agreement with
such interfering party.


(B) Subject to the provisions of this Section 8.26, Tenant shall have the right
to install a generator, related connections and a diesel fuel tank or similar
fuel storage compartment (collectively, the "Generator") in an area on the Site
to be mutually agreed upon by Landlord and Tenant (it being understood and
agreed that the Generator may not be installed on the roof of any of the
Buildings or on Land Recreation Area B, as that term is defined in Section 8.27
below).


(C) Tenant's use of the Telecom Equipment, the HVAC Unit and the Generator
(collectively, the "Tenant's Equipment") shall be upon all of the conditions of
the Lease, except as modified below:





--------------------------------------------------------------------------------






(i)
It is understood and agreed that Tenant shall be responsible, at its sole cost
and expense, for installing the Tenant's Equipment. In addition to complying
with the applicable construction provisions of this Lease, Tenant shall not
install or operate any portion of the Tenant's Equipment until Tenant shall have
obtained Landlord's prior written approval, which approval will not be
unreasonably withheld or delayed, of Tenant's plans and specifications therefor.
Landlord shall inform Tenant at the time of its review of the plans and
specifications for the Generator whether Landlord will require the same to be
removed by Tenant upon the expiration or earlier termination of this Lease.



(ii)
Landlord shall have no obligation to provide any services to the Tenant's
Equipment, provided Tenant shall have the right to connect Tenant's Equipment to
existing base building utility systems, subject to Landlord's right to
reasonably approve such connections. Tenant shall, at its sole cost and expense
and otherwise in accordance with the provisions of this Section 8.26, arrange
for all utility services required for the operation of the Tenant's Equipment.



(iii)
Tenant shall have no right to make any changes, alterations or other
improvements to the Tenant's Equipment without Landlord's prior written consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Tenant shall have the right to maintain and make repairs to the Tenant's
Equipment.



(iv)
Tenant shall be responsible for the cost of repairing any damage to the Complex
caused by the installation, use and removal of the Tenant's Equipment.



(v)
Except for assignees of this Lease or subtenants of all or a portion of the
Premises, no other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Complex) shall have the right to connect
to the Tenant's Equipment other than Tenant.



(vi)
To the maximum extent permitted by law, Tenant's use of the Tenant's Equipment
shall be at the sole risk of Tenant, and Landlord shall have no liability to
Tenant in the event that the Tenant's Equipment is damaged for any reason.



(vii)
Landlord shall have the right, upon no less than ninety (90) days notice to
Tenant and at Landlord's sole cost and expense, to relocate portions of the
Tenant's Equipment to another area within the Complex reasonably acceptable to
Tenant. Landlord and Tenant shall cooperate with each other in good faith to
schedule such relocation work on nights and weekends so as to minimize
interference with Tenant's business operations. Any such relocation by Landlord
shall not independently (i.e., in the absence of another cause) be deemed to
constitute a failure of electric supply under Section 4.2(C) above.



(viii)
In addition to the indemnification provisions set forth in this Lease (which
shall be applicable to the Tenant's Equipment), Tenant shall, to the maximum
extent permitted by law, indemnify, defend, and hold Landlord, its agents,
contractors and employees harmless from any and all claims, losses, demands,
actions or causes of actions suffered by any person, firm, corporation, or other
entity arising from the installation, use or removal of the Tenant's Equipment.



(C)    Tenant shall, at its sole cost and expense, secure the approvals of all
governmental authorities and all permits required by governmental authorities
having jurisdiction over such approvals for the Tenant's Equipment, and shall
provide Landlord with copies of such approvals and





--------------------------------------------------------------------------------




permits prior to commencing any work with respect thereto. In addition, Tenant
shall be solely responsible for all costs and expenses in connection with the
installation, maintenance, use and removal of the Tenant's Equipment, except
that Tenant will not be obligated to pay Landlord any rental for that portion of
the Buildings and/or the Site on which the Tenant's Equipment is located. In
connection therewith, Tenant shall provide Landlord with evidence on an annual
basis of the existence of a maintenance contract for the Generator with a
service provider reasonably acceptable to Landlord. Tenant shall have access to
those portions of the Buildings and/or the Site on which the Tenant's Equipment
is located for the purposes of inspecting, repairing, maintaining and replacing
the same, subject in all events to Landlord's reasonable rules and regulations
regarding such access (it being understood and agreed, without limiting the
generality of the foregoing, that access to the rooftops of the Buildings is
controlled
by Landlord).



8.27    Land Recreation Space


(A)    For so long as (i) Tenant directly leases from Landlord at least 150,000
square feet of rentable floor area, (ii) there have been no more than four (4)
monetary or other material Event of Default occurrences during the Term, (iii)
this Lease is still in full force and effect, and (iv) Tenant has not assigned
this Lease (except for an assignment under Section 5.6.1 above or any occupancy
permitted under Section 5.6.6 above), Tenant shall have the exclusive right to
use the portion of the Site shown on Exhibit I-I attached hereto (such area
being hereinafter referred to as "Land Recreation Area A") for the Permitted
Uses of the Additional Land Areas set forth in Section 1.1. Landlord agrees, at
its sole cost and expense, to construct a fence and gate in the areas shown on
Exhibit I-I to segregate Land Recreation Area A from the remainder of the
parking area in that portion of the Complex.


Notwithstanding the foregoing, in the event that Tenant shall cease to directly
lease Building E in its entirety but shall continue to directly lease Buildings
C and D in their entirety, Tenant shall have the right to use only that portion
of Land Recreation Area A as shown on Exhibit I-I attached hereto as the
"Reduced Land Recreation Area A" for the purposes described in this Section 8.27
(it being understood and agreed that (x) the remainder of Land Recreation Area A
may be used by Landlord for any purpose so long as Tenant is still provided with
access to the Reduced Land Recreation Area A and (y) Landlord shall at its sole
cost and expense construct or relocate a fence and gate to segregate Reduced
Land Recreation Area A from the remainder of Land Recreation Area


A).


(B)    (1)    For so long as (i) Tenant directly leases from Landlord at least
75,000 square feet of rentable floor area, (ii) there have been no more than
four (4) monetary or other material Event of Default occurrences during the
Term, (iii) this Lease is still in full force and effect, and (iv) Tenant has
not assigned this Lease (except for an assignment under Section 5.6.1 above or a
permitted occupancy under Section 5.6.6 above), Tenant shall have the exclusive
right to use the area adjacent to the Site shown on Exhibit 1-2 attached hereto
(such area being hereinafter referred to as "Land Recreation Area B" and
collectively with Land Recreation Area A as the "Additional Land Areas") for the
Permitted Uses of the Additional Land Areas set forth in Section 1.1.
Notwithstanding
the foregoing, in the event that Tenant shall meet the requirements of
subsections (ii) - (iv) above but shall directly lease from Landlord less than
75,000 square feet of rentable floor area, Tenant shall still have the right to
use Land Recreation Area B on an exclusive basis but Tenant shall be required to
pay to Landlord, as Additional Rent, its pro rata share of the rent payable to
MHD under the MHD Lease (as those terms are defined in subsection (B)(2) below)
in the inverse proportion that the rentable floor area of the remainder of the
Premises then leased by Tenant bears to the





--------------------------------------------------------------------------------




Rentable Floor Area of the Premises originally set forth in Section 1.1 above
(e.g., if Tenant is directly leasing 50,000 square feet of rentable floor area,
then Tenant shall pay two-thirds of the rent associated with the MHD Lease).


(2)    In connection with the foregoing, it is understood and agreed that Land
Recreation Area B is located on property owned by the Massachusetts Highway
Department ("MHD") and is the subject of a lease (the "MHD Lease") between MHD
and Landlord, a copy of which is attached hereto as Exhibit J. On or before the
Commencement Date, Landlord shall, at Landlord's sole cost and expense, install
a fence around Land Recreation Area B of a type, quality and in a location
selected by Landlord (it being understood and agreed that if Tenant wants to
install additional screening, it shall be done at Tenant's sole cost and expense
and shall be undertaken in accordance with the terms and provisions of the MHD
Lease). Tenant acknowledges and agrees that the MHD Lease provides, among other
things, for a term of five (5) years with one (1) five (5) year renewal option,
and accordingly that the term of the MHD Lease will expire prior to the
expiration of the Original Term of this Lease (Landlord making no representation
about its ability to negotiate for any further extension of the MHD Lease beyond
the original 5- year term and 5-year extension option period). Tenant shall have
the right to direct Landlord to exercise or not exercise the renewal option
available to Landlord under the MHD Lease; provided, however, that if Tenant
directs Landlord not to exercise the renewal option, Landlord shall nonetheless
have the right to exercise the same, in which event (x) Tenant shall have no
right to use Land Recreation Area B under this Section 8.28 from and after the
expiration of the initial lease term under the MHD Lease and (y) Tenant shall
not be required to pay any costs and expenses associated with Land Recreation
Area B as part of Landlord's Operating Expenses Allocable to the Premises or
otherwise (unless and only to the extent that Land Recreation Area B is used as
a parking area serving the tenants of the Complex and the costs of maintaining
the same are chargeable to the tenants of the Complex as a part of Landlord's
Operating Expenses under Section 2.6 above). For so long as Tenant shall have
the right to use Land Recreation Area B and shall actually be using the same in
accordance with the terms and provisions of this Section 8.27 (B), Landlord
covenants and agrees: (i) to comply with all of the terms and obligations of
Landlord, as tenant, under the MHD Lease; (ii) not to act or omit to act in any
manner that would result in a default of Landlord, as tenant, under the MHD
Lease; and (iii) not to voluntarily terminate or surrender the MHD Lease without
Tenant's prior written consent, which consent shall be in Tenant's sole and
unfettered discretion. Tenant covenants and agrees not to use Land Recreation
Area Bin any manner that would be in violation of the terms and provisions of
the MHD Lease or would cause Landlord to be in default of its obligations
thereunder (it being understood and agreed that Landlord shall in no way be
liable to Tenant for any breach of the covenants of Landlord set forth in the
immediately preceding sentence or in the event that the MHD Lease is terminated
as the result of any failure by Tenant to comply with the terms and provisions
of the MHD Lease as applicable to Tenant's use of Land Recreation Area B).


(3)    In the event that Tenant is prevented from using (and in fact ceases to
use) Land Recreation Area B as the result of either (x) a default by MHD under
the MHD Lease or (y) a casualty or taking affecting Land Recreation Area B,
Landlord shall use commercially reasonable efforts to enforce the terms of the
MHD Lease. To the extent that the foregoing condition continues for a period of
more than thirty (30) days and that Landlord is no longer required to make
payments to MHD under the MHD Lease on account thereof, Landlord shall pay to
Tenant an amount equal to the monthly payment Landlord would have otherwise been
required to pay under the MHD Lease for each month for the period from and after
the thirty-first (31st) day that Tenant is unable to use Land Recreation Area B
as aforesaid until the first to occur of such time as (1) the condition causing
the same has been cured, (2) Landlord has obtained rights to an alternative
parcel of land to be substituted for Land Recreation Area B (as set forth below)
or (3) Tenant has terminated this Lease (as set forth below).







--------------------------------------------------------------------------------




In addition, if Tenant is prevented from using (and in fact ceases to use) Land
Recreation Area B as the result of the circumstances described in subsections
(x) or (y) of the immediately preceding paragraph for a period of eleven (11)
consecutive months after Landlord's receipt of written notice of such condition
from Tenant, then Tenant may terminate this Lease by giving Landlord written
notice as follows:


(i)Said notice shall be given after said eleven (11) month period.


(ii)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.



(iii)
If said condition is remedied on or before the date thirty (30) days after the
receipt of such notice, said notice shall have no further force and effect.



(iv)
If said condition is not remedied on or before the date thirty (30) days after
the receipt of such notice, this Lease shall terminate as of said effective
date, and the Annual Fixed Rent and Additional Rent due under this Lease shall
be apportioned as of said effective date.



Notwithstanding the foregoing, Tenant shall have no right to terminate this
Lease in the event that Landlord has made available to Tenant another parcel of
land consisting of one and one-half (1 Y2)acres or more and located within a ten
(10) mile radius of the Complex, which may be used by Tenant for all of the same
purposes as Land Recreation Area B hereunder (Landlord hereby acknowledging that
Landlord shall be solely responsible for all costs associated with obtaining the
rights to such alternative parcel, notwithstanding that such costs may exceed
what would have been payable under the MHD Lease, provided that Tenant shall
still be responsible for any costs that Landlord is otherwise entitled to pass
through to Tenant on account of Land Recreation Area B in accordance with
Section 2.6 above). In the event any zoning relief or changes need to be
obtained for such alternate land in order to permit Tenant's use of the same for
the same purposes as Land Recreation Area B, Landlord shall be responsible, at
Landlord's sole cost and expense, for obtaining any and all of such necessary
zoning relief and/or changes.


The remedies set forth in this Section 8.27(B)(3) shall be Tenant's sole
remedies for the events described herein.


(C)    Landlord shall deliver possession of the Additional Land Areas in the
condition required under this Lease to Tenant in the condition required by this
Lease on or before the Commencement Date. Except as expressly provided in
subsection (B) above, Tenant shall not be required to pay any rent or use and
occupancy charge with respect to the Additional Land Areas (provided, however,
that Tenant shall be required to pay all maintenance costs and real estate taxes
associated therewith as part of Operating Expenses Allocable to the Premises
under Section 2.6 above). The Additional Land Areas shall be deemed to be a part
of the Premises for the purposes of the covenants and agreements of Tenant under
Article V of this Lease; provided, however, that Tenant shall not have the right
to assign its rights under this Section 8.27 or to sublease all or any portion
of the Additional Land Areas, other than in connection with an assignment or
sublease under Section 5.6.1 above or a permitted occupancy under Section 5.6.6
above. Without limiting the generality of the foregoing, it is expressly
understood and agreed that the indemnification provisions of Section 5.7 of this
Lease shall be deemed to include any claims, liabilities, damages and expenses,
including reasonable attorney's fees, relating to, or claimed to relate to,
Tenant's use of the Additional Land Areas (including, without limitation, any
claims that may arise under the MHD Lease). In addition, in the event that
Tenant shall cease to meet the respective requirements set forth in subsections
(A)





--------------------------------------------------------------------------------




and (B) above, Landlord shall have the right to require Tenant to discontinue
its use of Land Recreation Area A and/or Land Recreation Area B, as applicable,
and to yield up such area to Landlord in the condition required by Section 5.2
above (provided, however, that Tenant shall not have any obligation to remove
any pavement or fences installed by or on behalf of Tenant in either of the
Additional Land Areas, so long as Tenant delivers such areas to Landlord in a
level condition).



8.28    Tenant's Expansion Rights: Buildings F, G and H


(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant at any time), that as of both the time that any portion of the RFO
Premises (as hereinafter defined) becomes available for reletting (as
hereinafter defined) and as of the commencement date of Tenant's leasing of such
portion of the RFO Premises: (i) Tenant directly leases from Landlord at least
75,000 square feet of rentable floor area, (ii) no monetary or other material
Event of Default of Tenant exists and there have been no more than two (2)
monetary or other material Event of Default occurrences during the Lease Term,
(iii) this Lease is still in full force and effect, and (iv) Tenant has neither
assigned this Lease nor sublet more than fifty percent (50%) of the Total
Rentable Floor Area of the Buildings (except for an assignment or sublease under
Section 5.6.1 above or an occupancy permitted pursuant to Section 5.6.6 above),
Tenant shall have a right of first offer ("Right of First Offer") to lease the
RFO Premises, as hereinafter defined.


For the purposes hereof, the "RFO Premises" shall be defined as any and all
space in Buildings F, G and H of the Complex as and when such space becomes
available for reletting (as hereinafter defined); provided, however, that
Landlord shall have the right to reconfigure portions of the RFO Premises (e.g.
to subdivide an existing space or to combine several spaces to create one larger
space) prior to offering the same to Tenant hereunder if in Landlord's
reasonable judgment such reconfiguration is necessary or desirable to create a
commercially rentable layout.


(B)    When any portion of the RFO Premises becomes available for reletting, as
hereinafter defined, Landlord shall notify Tenant ("Landlord's RFO Premises
Notice") of the availability of such space, which notice shall contain the size,
configuration, location and date of availability of such RFO Premises, the
Annual Market Rent, and the other business terms upon which Landlord is willing
to so lease such space. The net effective rental rate set forth in Landlord's
RFO Premises Notice expressed by the (i) Annual Market Rent for the RFO Premises
quoted by Landlord, (ii) amount of Base Taxes and Base Operating Expenses, (iii)
free rent or "build-out" period, if any, after the commencement of the lease
term, (iv) tenant improvement allowance, if any, and (v) length of the lease
term, shall hereinafter be referred to as "Landlord's Offered Rental Terms."


For the purposes hereof:


(1)
The "Annual Market Rent" shall be the annual fair market rent for such space as
of the date when the same becomes available for reletting, based upon the use of
such space as first class office/research and development space utilizing
properties of similar character within the Boston Northwest Suburban Market.



(2)
RFO Premises shall be deemed "available for reletting" when Landlord, in its
sole judgment, determines that the then current tenant of the RFO Premises will
vacate the RFO Premises at the expiration or earlier termination of such
tenant's lease.



In connection with the foregoing, it is understood and agreed that Tenant's
rights under this Section 8.28 shall be subject and subordinate to the rights of
the existing tenants in Buildings F, G and Has of the date of this Lease (the
"Existing Tenants") as set forth on Exhibit 0 attached hereto (the terms





--------------------------------------------------------------------------------




of any leases with the Existing Tenants, including, but not limited to, the
original terms thereof and options to extend the terms thereof contained in
lease documents executed prior to the date hereof are hereinafter individually
and collectively called the "Existing Leases").


(C) If Tenant wishes to exercise Tenant's Right of First Offer, Tenant shall do
so, if at all, by giving Landlord notice ("Tenant's RFO Exercise Notice") of
Tenant's desire to lease either:


(i)
the entire amount of space designated in Landlord's RFO Premises Notice;

or


(ii)
in the case of Building F only, a portion of the space designated in Landlord's
RFO Premises Notice containing not less than 10,000 contiguous rentable square
feet of floor area of the RFO Premises; or



(iii)
in the event that Landlord designates the entirety of Building G, a portion
thereof consisting of one (1) full floor of the Building; or



(iv)
in the event that Landlord designates the entirety of Building H, a portion
thereof consisting of one (1) full floor of the Building.



within ten (10) business days after receipt of Landlord's RFO Premises Notice,
time being of the essence. Tenant shall in Tenant's RFO Exercise Notice specify
whether it shall be leasing the applicable portion of the RFO Premises for (1)
the lease term specified in Landlord's RFO Premises Notice or (2) a lease term
that is coterminous with the Term of this Lease with respect to the original
Premises (it being understood and agreed that if less than thirty-six (36)
months then remain in the Lease Term at the time Tenant delivers the Tenant's
RFO Exercise Notice and Tenant desires that the lease term with respect to the
RFO Premises be coterminous with the Lease Term with respect to the original
Premises and if such period is shorter than the lease term offered in Landlord's
RFO Premises Notice, Tenant must simultaneously exercise its extension option
under Section 8.20 with its exercise of its rights under this Section 8.28 and
that if no such extension option is then available to Tenant then the term with
respect to the RFO Premises shall automatically be as specified in Landlord's
RFO Premises Notice) (the lease term as determined under subsection (1) or (2)
being hereinafter referred to as the


"Designated RFO Lease Term"). In the event that Tenant shall elect to lease less
than the entirety of the space designated in Landlord's RFO Notice in accordance
with subsections (ii), (iii) and/or (iv) above, (x) the part of the RFO Premises
not accepted by Tenant shall be in a commercially rentable configuration, (y)
Tenant shall pay all costs and expenses associated with subdividing and
separately physically demising the portion of the RFO Premises accepted by
Tenant from the remainder of the RFO Premises and (z) Tenant acknowledges that
the rentable floor area of the portion of the RFO Premises accepted by it and
other economic terms associated therewith may be reasonably adjusted based on
the conversion of the Building from a single-tenant to a multi-tenant building.
In addition to the requirements set forth in the immediately preceding sentence,
in the event that Landlord has offered the entirety of Building H to Tenant and
Tenant exercises its rights hereunder only with respect to one (1) full floor of
Building H in accordance with subsection (iv) above, Landlord shall have a
period of ninety (90) days from the date of Tenant's RFO Exercise Notice to
negotiate with prospective third-party tenants for a lease of the entirety of
Building H and if Landlord shall sign a letter of intent with a third-party
tenant for the entirety of Building H within said ninety (90) day period, then
Tenant's RFO Exercise Notice shall be deemed null and void and of no further
force or effect (it being understood and agreed that if Landlord shall not sign
a letter of intent with a third­ party tenant for the entirety of Building H
within said ninety (90) day period, then Tenant shall





--------------------------------------------------------------------------------




proceed to lease the portion of Building H designated in Tenant's RFO Exercise
Notice in accordance with the terms and provisions of this Section 8.28).


If Tenant shall give a Tenant's RFO Exercise Notice the same shall constitute an
agreement to enter into an instrument in writing to lease the RFO Premises
identified in Tenant's RFO Exercise Notice within a reasonable time period after
receipt of a first draft of such amendment to this Lease adding the RFO Premises
to the Premises upon all of the same terms and conditions in this Lease, except
to the extent inconsistent with the provisions of this Section and except that
(x) the Annual Fixed Rent shall be equal to the Annual Market Rent as quoted by
Landlord, (y) the lease term with respect to the RFO Premises shall be the
Designated RFO Lease Term, and (z) the lease amendment shall also reflect such
other business terms as were set forth in Landlord's RFO Premises Notice.


(D)    If Tenant shall not timely exercise its rights under this Section 8.28
within such period (or if Tenant shall timely exercise such right to lease only
with respect to a portion of the RFO Premises in accordance with the provisions
of subsections (C)(ii), (iii) and (iv) above), time being of the essence in
respect to such exercise, Landlord shall be free to lease the RFO Premises (or
that portion of the RFO Premises not accepted by Tenant in Tenant's RFO Exercise
Notice in accordance with the provisions of subsections (C)(ii), (iii) and (iv)
above) for two hundred seventy (270) days after the date of Landlord's RFO
Premises Notice for a net effective rental rate which is not less than 90% of
Landlord's Offered Rental Terms contained in Landlord's RFO Premises Notice
without again offering such space to Tenant for lease; provided, however, that
(i) Landlord shall reoffer the applicable RFO Premises to Tenant in accordance
with the terms and provisions of this Section 8.28 if (a) Landlord does not so
lease such space during such two hundred seventy (270) day period, or (b) if
Landlord proposes to lease such space in larger or smaller increments, or (c) if
Landlord proposes to lease such space during such two hundred seventy (270) day
period for a net effective rental rate which is less than 90% of Landlord's
Offered Rental Terms contained in Landlord's RFO Premises Notice, and (ii) the
terms of this Section 8.28 shall continue to apply to the remainder of the RFO
Premises, if any, not included in Landlord's RFO Premises Notice and to RFO
Premises included in Landlord's RFO Premises Notice and not leased by Tenant
which is subsequently leased to another tenant in accordance with this Section
8.28 and thereafter becomes available for reletting.


(E)    If Tenant shall exercise any such Right of First Offer and if,
thereafter, the then occupant of the RFO Premises with respect to which Tenant
shall have so exercised such right wrongfully fails to deliver possession of
such premises at the time when its tenancy is scheduled to expire, Landlord
shall use reasonable efforts and due diligence (which shall be limited to the
commencement and prosecution of eviction proceeding within sixty (60) days after
the date on which the hold-over commences, but shall not require the taking of
any appeal) to evict such occupant from such space and to recover from such
occupant any Hold-Over Premium (as defined below) payable by such occupant. In
such event, the commencement of the term of Tenant's occupancy and lease of such
additional space shall, in the event of such holding over by such occupant, be
deferred until possession of the additional space is delivered to Tenant. The
failure of the then occupant of such premises to so vacate shall not constitute
a default or breach by Landlord and shall not give Tenant any right to terminate
this Lease or to deduct from, offset against or withhold Annual Fixed Rent or
Additional Rent (or any portions thereof); except that if such hold over exceeds
sixty (60) days, then Tenant may cancel the exercise of its option to lease such
portion of the RFO Premises by giving to Landlord a written cancellation notice
(provided, however, that if Landlord delivers such RFO Premises to Tenant on or
before the date thirty (30) days after Landlord receives such cancellation
notice, such cancellation notice shall be void and without further force or
effect).


Alternatively, in lieu of canceling the exercise of such option, Tenant shall
have the right to require





--------------------------------------------------------------------------------




Landlord to pay to Tenant the net (i.e. net of the costs and expenses,
including, attorneys' fees, incurred by Landlord in obtaining such Hold-Over
Premium) amount of any Hold-Over Premium received by Landlord from such
hold-over occupant relative to periods from and after the sixty-first (61st) day
of any hold-over, when and if Landlord receives any such payment. For the
purposes hereof, the term "Hold-Over Premium" shall be defined as the amount (if
any) which a hold-over occupant of any portion of the RFO Premises is required
to pay to Landlord in respect of its hold-over in the premises (whether
characterized as rent, damages, or use and occupation) in excess of the amount
of fixed rent and other charges which the tenant under whom such occupant claims
would have been required to pay to Landlord had the term of such tenant's lease
been extended throughout the period of such hold-over at the same rental rate as
such tenant was required to pay during the last month of its tenancy.


In the event that Tenant elects to cancel its exercise of its option hereunder
as the result of a holding over by the existing occupant of the applicable
portion of the RFO Premises, Landlord shall reoffer the space to Tenant at such
time as the hold-over tenant is evicted from the space upon the same terms and
conditions as set forth in Tenant's RFO Exercise Notice with respect to such
space (and otherwise in accordance with the terms and provisions of this Section
8.28).


(F)    Landlord shall use reasonable efforts to keep Tenant informed with
semi-annual written updates of the expected availability of the leaseable areas
in Buildings F, G and H; provided, however, that Landlord's failure to provide
such updates shall in no way be deemed to be a default of Landlord under this
Lease or otherwise give rise to any liability on Landlord's part.



8.29    Tenant's Expansion Rights: Buildings A and B


(A)    As long as (i) Tenant directly leases from Landlord at least 150,000
square feet of rentable floor area, (ii) no monetary or other material Event of
Default of Tenant exists and there have been no more than two (2) monetary or
other material Event of Default occurrences during the Lease Term, (iii) this
Lease is still in full force and effect, and (iv) Tenant has neither assigned
this Lease nor sublet all or any portion of the Premises (except for an
assignment or sublease under Section 5.6.1 above or any occupancy permitted
pursuant to Section 5.6.6 above), Landlord agrees not to enter into a lease or
letter of intent with a third party to lease all or any portion of Building B
during the period commencing on the date of this Lease and expiring on March 31,
2008 (the "Lock­ Out Period").


(B)    Landlord agrees that if at any time during the Term of this Lease from
and after (i) the date hereof with respect to Building A and (ii) the expiration
of the Lock-Out Period with respect to Building B, Landlord estimates that it
will be entering into a letter of intent with a third party within fifteen (15)
business days to lease all or any portion of Buildings A or B (the "First
Refusal Space") then, provided that, (i) Tenant directly leases from Landlord at
least 150,000 square feet of rentable floor area, (ii) there exists no monetary
or other material Event of Default and there have been no more than two (2)
monetary or other material Event of Default occurrences during the Term, (iii)
this Lease is still in full force and effect and (iv) Tenant has neither
assigned this Lease nor sublet more than twenty-five percent (25%) of the Total
Rentable Floor Area of the Buildings of the Premises (except for an assignment
or sublease permitted under Section 5.6.1 above or an occupancy permitted
pursuant to Section 5.6.6 above), Landlord shall give notice of the availability
of such space to Tenant and the business terms which Landlord is willing to
lease such space to said third party tenant ("Landlord's Submitted Offer").





--------------------------------------------------------------------------------






(C)    Tenant shall have the right to accept Landlord's Submitted Offer by
giving Landlord notice ("Tenant's RFR Exercise Notice") of Tenant's acceptance
within ten (10) business days after its receipt of Landlord's Submitted Offer
and, if so accepted, Landlord and Tenant shall endeavor to execute, within
thirty (30) days after Tenant's RFR Exercise Notice, an amendment to this Lease
incorporating the First Refusal Space into the


Premises upon the terms contained in Landlord's Submitted Offer and otherwise as
substantially the same terms and conditions as contained in this Lease;
provided, however, that the failure of the parties to so enter into such
amendment with the aforesaid 30-day period shall not negate the exercise by
Tenant of its rights under this Section 8.29 and Tenant shall be deemed to be
leasing the applicable First Refusal Space on the terms and provisions set forth
in Landlord's Submitted Offer.


(D)    If at the expiration often (10) business days after Tenant's receipt of
Landlord's Submitted Offer, Tenant shall not have accepted Landlord's Submitted
Offer by timely delivering Tenant RFR Exercise Notice, time being of the essence
in respect to all of the same, Landlord shall be free for one hundred eighty
(180) days after the date of Landlord's Submitted Offer to consummate a lease
for the First Refusal Space subject to Landlord's Submitted Offer upon terms no
less favorable to the Landlord than contained in Landlord's Submitted Offer
without again offering such space to Tenant for lease, it being agreed that if
Landlord does not so lease such First Refusal Space during such one hundred
eighty (180) day period or if Landlord proposes to lease such First Refusal
Space upon terms less favorable to Landlord than contained in Landlord's
Submitted Offer during such one hundred eighty (180) day period, the terms of
this Section shall continue to apply to such First Refusal Space subject to
Landlord's Submitted Offer. The right under this Section 8.29 is granted to
Tenant to become effective from time to time as and when Landlord anticipates
leasing any First Refusal Space, and said right may become effective more than
once during the Lease Term, as it may be extended.


(E)    If Tenant shall accept Landlord's Submitted Offer as provided above and
if, thereafter, the then occupant of the space with respect to which Tenant
shall have so accepted Landlord's Submitted Offer wrongfully fails to deliver
possession of such space at the time when its tenancy is scheduled to expire,
Landlord shall use reasonable efforts and due diligence (which shall be limited
to the commencement and prosecution thereafter of eviction proceedings within
sixty (60) days after the date on which the hold­ over commences, but which
shall not require the taking of any appeal) to evict such occupant from such
additional space and to recover from such occupant any Hold-Over Premiums
payable by such occupant. In such event, commencement of the term of Tenant's
occupancy and lease of such additional space shall, in the event of such holding
over by such occupant, be deferred until possession of such additional space is
delivered to Tenant. The failure of the then occupant of such space to so vacate
shall not give Tenant any right to terminate this Lease or to deduct from,
offset against or withhold Annual Fixed Rent or Additional Rent (or any portions
thereof); except that if such hold over exceeds sixty (60) days, then Tenant may
cancel the exercise of its option to lease such portion of the First Refusal
Space by giving to Landlord a written cancellation notice (provided, however,
that if Landlord delivers such First Refusal Space to Tenant on or before the
date thirty (30) days after





--------------------------------------------------------------------------------




Landlord receives such cancellation notice, such cancellation notice shall be
void and without further force or effect).


Alternatively, in lieu of canceling the exercise of such option, Tenant shall
have the right to require Landlord to pay to Tenant the net (i.e. net of the
costs and expenses, including,attorneys' fees, incurred by Landlord in obtaining
such Hold-Over Premium) amount of any Hold-Over Premium received by Landlord
from such hold-over occupant relative to periods from and after the sixty-first
(61 st) day of any hold-over, when and if Landlord receives any such payment.


In the event that Tenant elects to cancel its exercise of its option hereunder
as the result of a holding over by the existing occupant of the applicable
portion of the First Refusal Space, Landlord shall reoffer the space to Tenant
at such time as the hold-over tenant is evicted from the space upon the same
terms and conditions as set forth in Landlord's Submitted Offer with respect to
such space (and otherwise in accordance with the terms and provisions of this
Section 8.29).


(F)    Landlord shall use reasonable efforts to keep Tenant informed with
semi-annual written updates of the expected dates of availability of the
leaseable areas in Buildings A and B; provided, however, that the failure of
Landlord to provide such updates shall in no way be deemed to be a default of
Landlord under this Lease or otherwise give rise to any liability on Landlord's
part.


(G)    Notwithstanding anything contained in this Section 8.29 or in Section
8.28 above to the contrary, in the event that Tenant directly leases from
Landlord less than 150,000 square feet of rentable floor area but more than
100,000 square feet of rentable floor area, Tenant shall no longer have a right
of first refusal under this Section 8.29 with respect to Buildings A and B but
such space shall thereafter become part of the RFO Premises under Section 8.28
above; provided, however, that in the event the entirety of Building A is
offered to Tenant under Section 8.28, Tenant shall have the right to either
accept Building A in its entirety or to accept only one full floor of Building
A.



8.30    Waiver of Landlord' s Lien


From time to time upon Tenant's reasonable written request, Landlord agrees to
furnish Tenant or any vendor or other supplier under any conditional sale,
chattel mortgage or other security arrangement, any consignor, any holder of
reserved title or any holder of a security interest, with a waiver of Landlord's
lien upon Tenant's trade fixtures, furnishings, signs, equipment, machinery,
inventory and personal property in or on the Premises, which such lien waiver
shall be in the form attached hereto as Exhibit N.



8.31    Arbitration


Any disputes (i) under Section 2.6.1 above as to whether Tenant has overpaid or
underpaid Operating Expenses Allocable to the Premises and/or Landlord's Tax
Expenses
Allocable to the Premises relating to matters in excess of One Hundred Thousand
and
00/100 Dollars ($100,000.00), (ii) under Section 8.17(B) above as to whether
Landlord is required to reimburse Tenant for costs incurred by Tenant in
connection with the exercise of its self-help rights and/or (iii) under Section
8.21(B) above as to whether or not the Reduction Conditions have





--------------------------------------------------------------------------------




been satisfied, shall be submitted to arbitration in accordance with the
provisions of applicable Massachusetts state law, as from time to time amended.
Arbitration proceedings, including the selection of an arbitrator, shall be
conducted pursuant to the rules, regulations and procedures from time to time in
effect as promulgated by the American Arbitration Association. Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association's office in Boston, Massachusetts. Any award of an arbitrator
rendered hereunder shall be subject to confirmation and entry of judgment
thereon in any court of competent jurisdiction sitting in Suffolk or Middlesex
Counties, Massachusetts, and the parties hereby consent to the jurisdiction of
such court. The costs and administration expenses of each arbitration hereunder
and their apportionment between the parties shall be borne equally by the
parties, and each party shall be responsible for its own attorneys' fees and
expert witness fees. In connection
with the foregoing, it is expressly understood and agreed that the parties shall
continue to perform their respective obligations under this Lease during the
pending of any such arbitration proceeding hereunder (with any adjustments or
reallocations to be made on account of such continued performance as determined
by the arbitrator in his or her award).



8.32    Temporary Space


Upon reasonable prior notice from Tenant to Landlord, Landlord agrees to provide
Tenant with temporary space (the "Temporary Space") on either the second floor
of Building A or the second floor of Building B of a size and in a location to
be mutually agreed upon by Landlord and Tenant for a period of time commencing
no earlier than sixty (60) days from the date of Tenant's notice requesting that
the Temporary Space be made available and expiring on the Commencement Date of
this Lease. Tenant's occupancy of the Temporary Space shall be subject to all of
the terms and conditions of this Lease to the extent appropriate, except that
(i) Annual Fixed Rent for the Temporary Space shall be payable at the annual
rate equal to the product of (x) $4.00 and (y) the rentable floor area of the
Temporary Space, (ii) for the purposes of determining Tenant's payments on
account of Landlord's Operating Expenses under Section 2.6 above and Landlord's
Tax Expenses under Section 2.7 with respect to the Temporary Space, the
"Rentable Floor Area of the Premises" shall be deemed to be the rentable floor
area of the Temporary Space and (iii) the Temporary Space shall be delivered to
Tenant in its "as is" condition and no improvement allowance or brokerage
commission shall be payable with respect thereto. In addition, it is
acknowledged and agreed that if Tenant shall elect to lease any Temporary Space
hereunder, Tenant shall be occupying such Temporary Space while Landlord is
proceeding with components of the Base Building Work in Buildings A and B and
accordingly that Tenant shall use and occupy the Temporary Space in such as
manner as to minimize any unreasonable interference with Landlord's performance
of the Base Building Work.




















(signatures on next page)
EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.





--------------------------------------------------------------------------------






WITNESS:
LANDLORD:
 
 
 
 
 
 
BOSTON PROPERTIES LIMITED PARTNERSHIP
 
 
 
 
 
 
By:
Boston Properties, Inc., its general partner
 
 
 
By: --/s/ James Rosen
Name: James Rosen
Title: Senior Vice President, Development
 
 
 
 
 
 
TENANT
 
 
 
 
ATTEST:
 
 
By:
 
By:
/s/ Colin Angle
Name:
 
Name:
Colin Angle
Title:
Secretary or Assistant Secretary
Title:
President or Vice President
 
 
 
 
 
 
 
Hereto duly authorized
 
 
By:
 
 
 
Name:
 
 
 
Title:
Treasurer or Assistant Treasurer
 
 
 
Hereto duly authorized








--------------------------------------------------------------------------------





EXHIBIT A


DESCRIPTION OF SITE


Those certain parcels of land (with the buildings thereon) situated in Bedford,
Middlesex County, Massachusetts bounded and described as follows:







--------------------------------------------------------------------------------




PARCELS 1 and 2


Two certain parcels of land situated in Bedford, Middlesex County,
Massachusetts, shown as Lot
1 and 2 on a plan entitled “Plan of Land in Bedford, Mass." dated March 1, 1962
by Raymond C. Pressey, Inc., recorded with Middlesex South District Deeds as
Plan No. 487 of 1962 in Book
10022, Page 278, and together bound and described as follows:


SOUTHWESTERLY
 
by Crosby Road by three lines measuring respectively two hundred eighty-three
and 011100 (283.01) feet, twenty-one and 271100 (21.27) feet and four hundred
eighty-three and 43/100 (483.43)
feet; thence
 
 
 
SOUTHERLY
 
by said Crosby Road by a curved line, one hundred nineteen and
361100 (119.36) feet; thence
 
 
 
SOUTHEASTERLY
 
 
SOUTHERLY and
 
 
SOUTHWESTERLY


 
by said Crosby Road by several lines measuring respectively two hundred
ninety-three and 04/100 (293.04) feet, three hundred fifty­ three and 041100
(353.04) feet and two hundred twenty and 97/100 (220.97) feet; thence
 
 
 
NORTHEASTERLY
 
by the parcel marked "Reserved for Town of Bedford" on said plan, sixteen
hundred forty-six and 81/100 (1646.81) feet; and thence
 
 
 
NORTHWESTERLY
 
by land now or late of The Worcester Corp., by two lines measuring respectively
305.23 feet and 294.24 feet and by land
now or late of Douglas by two lines measuring respectively 170.33
feet and 64.34 feet, to the place of beginning.



For Title see Deed recorded with the Middlesex South District Registry of Deeds
in Book 12926, Page 233.



PARCEL 3


A certain parcel of land situated in said Bedford, shown on a plan of land in
Bedford, Mass.Dated June 5, 1961 by Raymond C. Pressey, Inc., Registered Land
Surveyors, recorded with Middlesex South District Registry of Deeds at the end
of Book 9844, bounded and described as follow:





--------------------------------------------------------------------------------




SOUTHWESTERLY
 
by Crosby Road, two hundred ninety-eight and 63/100 (298.63)
feet;
 
 
 
NORTHWESTERLY
 
by land now or formerly of the Worcester Corporation, two hundred nine and
95/100 (209.95) feet;
 
 
 
NORTHEASTERLY
 
by land now or formerly of the Worcester Corporation, two hundred fifty and
57/100 (250.57) feet; and
 
 
 
SOUTHEASTERLY
 
by land now or formerly of Sinbad Realty Corporation by two lines respectively
measuring one hundred seventy and 33/100 (170.33) feet and sixty-four and
341100(64.34) feet.



Containing approximately 60,951 square feet of 1.4 acres according to said plan.


For Title see Deed from Cecil N. Douglas and Priscilla M. Douglas recorded with
the Middlesex
South District Registry of Deeds in Book 13539, Page 732.



PARCEL 4


All right, title and interest in and to (i) that portion of Crosby Road
described in that certain Deed (a) recorded with the Middlesex South District
Registry of Deeds in Book 14013, Page 486 and (b) filed with the Middlesex South
Registry District of the Land Court as Document No. 599584 as to which
Certificate of Title No. 161163 in Registration Book 936, Page 13 was issued;
and
(ii) such other applicable portions of Crosby Road abutting the westerly
boundaries of Parcels 1,
2 and 3.


Parcels 1, 2, 3 and 4 are subject to and together with the benefit of easements,
agreements restrictions, rights of way and takings of record at said Registry of
Deeds and Registry District if and to the extent in force and applicable.







--------------------------------------------------------------------------------





EXHIBIT B-1


LANDLORD'S BASE BUILDING WORK







A.    Building Exterior


(1)
All existing bronze colored insulated glass units at Buildings A, B, C, D, E & G
will be removed and replaced with new, Low-E, insulated glass units. Caulking
and glazing gaskets will be replaced as required.



(2)
Existing 36" high x 68" wide windows located at the first floor of Building C &
D will be replaced with full-height, inoperable, aluminum-framed, insulated
windows. Windows at sensitive locations such as restrooms or water main
equipment locations will be frosted. The number and location of first floor
windows is as follows:



Location
Number of Windows
Building C - North Elevation
13
Building C - South Elevation
22
Building D - North Elevation
1
Building D - West Elevation
21
Building D - South Elevation
12



(3)
All exterior metal elements including window frames and existing storefront
entrances will be painted.




B.    Building D Entrance Lobby


Landlord will renovate the main entrance at the southwest comer of Building D as
illustrated schematically in the attached renderings. Interior elements included
in the renovation are as follows:


(1)
Existing stair railing to be replaced with painted metal and glass railing of a
similar finish to that designed by ADD Inc. at 14 Crosby Drive and installed in
2005. The gypsum enclosure below the stair is to be removed and the structure
revealed. The stair tread is to be covered with new carpet.

(2)
The brick planter between the upper and lower lobby is to be removed and
replaced with painted metal and glass railing of similar design to the stair
rail.

(3)
Floor finishes in the lower lobby are to be a ceramic tile mutually agreed upon
by Boston Properties and iRobot (Allowance: $30psfInstalled).

(4)
Floor finishes in the upper lobby and on the stair are to be carpet mutually
agreed upon by Boston Properties and iRobot (Allowance: $30per yard Installed).

(5)
Remaining dry-wall elements (i.e. the lower lobby east wall) are to be painted a
mutually agreeable color.

(6)
New recessed ceiling lighting is to be provided at the upper and lower level
lobby. Junction boxes will be provided at the drop ceiling area in the center of
the lower lobby and above the reception desk.

(7)
The two-story, north wall of the upper lobby is to be drywall with standard
latex painted finish (two-coats).

(8)
iRobot is responsible for interior furniture, millwork, reception desk, etc.






--------------------------------------------------------------------------------







C.    Landscaping


The landscaping and sidewalks at the entrance to Building D (Southwest corner)
will be replaced to allow for integrated pedestrian access from the visitor
parking and employee parking areas.



D.    Elevators


A new two-stop hydraulic elevator will be installed in the southern end of
Building D in a location mutually agreed upon by Boston Properties and iRobot
and located generally adjacent to the renovated entrance lobby and iRobot
reception area. The elevator will have a standard cab and be manufactured by
Otis, Thyssen Krup, or equal.


Existing freight elevator at Building E will be upgraded to include an automated
door opener.



E. Roofing


(1)    A new EPDM roofing system with a 10-year warranty is to be installed at
Building C.
(2)
Six months after installation of the new roof top units, Boston Properties will
conduct an infrared test on roofs at D and E to confirm roofing performance on
these buildings and repair any potential defects.




F.    Heating, Ventilation, and Air Conditioning


(1)
Two new rooftop units are to be provided at Building C and one new rooftop unit
at Building D. Rooftop units to be Mammoth, AAON, or equal. Rooftop units will
be sized to service one floor in each building at a ratio of 300SF/ton.

(2)
Control units for the existing building management system will be expanded to
incorporate the building rooftop units.

(3)
Duct work for new units will be stubbed into the respective ceiling plenums of
the first and second floor to allow for iRobot to connect their distribution
ductwork. No more than 5 feet of horizontal duct will be provided.




G: Electrical Systems


New electrical panel will be provided at Building D.



H. Common Area Amenities


(1)
Boston Properties will construct a common interior corridor from Building C to A
for access to new common area amenities in Building A.

(2)
A new fitness center will be built within Building A including restrooms,
showers, and a locker-room area. The finishes and equipment will be of similar
quality to other fitness centers built and managed by Boston Properties in our
suburban assets (i.e. Prospect Place, Waltham-Weston Corporate Center).

(3)
The existing cafeteria facility in Building A will painted and new carpet will
be installed in the seating area.








--------------------------------------------------------------------------------





EXHIBIT C


LANDLORD'S SERVICES



I.
CLEANING



Cleaning and janitorial services shall be provided as needed Monday through
Friday (starting at or after 6pm), exclusive of holidays, Saturdays and Sundays.


A.    OFFICE AREAS


Cleaning and janitorial services to be provided in the office areas shall
include:


1.    Vacuuming, damp mopping of resilient floors and trash removal (nightly
M-F).


2.    Dusting of horizontal surfaces within normal reach (tenant equipment to
remain
in place). Hand dust all horizontal surfaces with treated cloths to include
exposed furniture, office equipment, window sills, door ledges, chair rails,
baseboards, convector tops, etc. within normal reach (minimum 1 x week).


3.    High dusting and dusting of vertical blinds to be rendered as needed
(minimum 1 x year).


B.    LAVATORIES


Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:


1.    Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work
(nightly M-F).


2.    Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary (nightly M-F).


3.     High dusting to be rendered as needed (minimum 1 x year).


4.     Wash down interior walls and partitions (monthly).


C.    WINDOW CLEANING
All exterior windows shall be washed on the inside and outside surfaces at a
frequency necessary to maintain a first class appearance (minimum 1 x year).


D.     PUBLIC AREAS


•
Spot clean entrance doors/all glass at interior doors (nightly).

•
Vacuum all carpets and walk-off mats (nightly).

•
Damp mop all resilient floors (nightly).

•
Clean & sanitize all drinking fountains (nightly).

•
Spray Buff or high-speed burnish all resilient floors if required by
manufacturer specifications (weekly).

•
Vacuum passenger elevator in Building D and wipe down all surfaces






--------------------------------------------------------------------------------




(every other night).
•
Sweep all stairways (weekly).

•
Police Tenant designated smoking area every other day or night.



E. GENERAL


Landlord shall provide the following special services, for which Tenant shall
pay all costs and a fee equal to fifteen (15%) of such costs:


•
Strip and wax all resilient tile floors (one time per year).

•
Shampoo all carpeting (one time per year).

•
Wash down and sanitize Coffee Station(s) and Breakroom counters and sinks

(weekly).



II.
HVAC



A.
Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system's ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant's expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.



Operating criteria of the basic system shall not be less than the following:


1.
Cooling season indoor temperature of not in excess of 73 - 79 degrees Fahrenheit
when outdoor temperature is 91 degrees Fahrenheit ambient.



11.
Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperature is 6 degrees Fahrenheit ambient.

B.
Landlord shall provide heating, ventilating and air conditioning as normal
seasonal charges may require during the hours of 7am to 9pm Monday through
Friday (legal holidays in all cases excepted) at Tenant's expense.



If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord's best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.



III.
ELECTRICAL SERVICES



A.
Landlord shall provide electrical power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacle for the typical office space.



B.
Landlord will furnish and install at Tenant's expense, all replacement lighting
tubes, lamps and ballasts required by Tenant. Landlord will clean lighting
fixtures on a regularly scheduled






--------------------------------------------------------------------------------




basis at the Tenant's expense.



IV.
ELEVATORS



Landlord will provide passenger elevator service in Building D and freight
elevator service in Building D and E.



V.
WATER



Landlord will provide hot water for lavatory purposes and cold water for
drinking, lavatory, and toilet purposes.



VI.
SECURITY



Landlord will provide, through a third party security services contactor, random
security patrols of the building perimeter and parking areas during non-business
hours.







--------------------------------------------------------------------------------





EXHIBIT E
FORM OF COMMENCEMENT DATE AGREEMENT
DEC LARA TION AFFIXING THE COMMENCEMENT DATE OF LEASE


THIS AGREEMENT made this _ day of
200_, by and between
_
(hereinafter "Landlord") and
(hereinafter "Tenant").
 

1.
This Agreement is made pursuant to Section    of that certain Lease dated    ,
between the parties aforenamed as Landlord and Tenant (the "Lease").



2.
It is hereby stipulated that the Lease Term commenced on    , (being the

"Commencement Date" under the Lease), and shall end and expire on ___unless
sooner terminated or extended, as provided for in the Lease.


WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.


LANDLORD:
By: Name: Title:
TENANT: ATTEST:
By:
By:
Name:
Name:
Title:
Title:
 
Hereunto duly authorized
 
(CORPORATE SEAL)






--------------------------------------------------------------------------------




COMMONWEALTH OF MASSACHUSETTS
COUNTY OF SUFFOLK
On this        day of        , 200_, before me, the undersigned notary public,
personally appeared                , proved to me through satisfactory evidence
of identification, which were                , to be the person whose name is
signed on the preceding or attached document in my presence.
NOTARY PUBLIC
My Commission Expires:
COMMONWEALTH OF MASSACHUSETTS


COUNTY OF
On this _    day of        , 200_, before me, the undersigned notary public,
personally appeared proved to me through satisfactory evidence of
identification, which were                .~to be the person whose name is
signed on the preceding or attached document, and who swore or affirmed to me
that the contents of the documents are truthful and accurate to the best of [his
] [her] knowledge and belief.
NOTARY PUBLIC
My Commission Expires:







--------------------------------------------------------------------------------





EXHIBIT F-l


FORMS OF LIEN WAIVERS




CONTRACTOR'S PARTIAL WAIVER AND SUBORDINATION OF LIEN


STATE OF
Date:
COUNTY
Application for Payment No.:





OWNER:
 
CONTRACTOR:
 
LENDER / MORTGAGEE:
None
 
 
1.    Original Contract Amount:
$
2.    Approved Change Orders:
$
3.    Adjusted Contract Amount:
$
(line 1 plus line 2)
 
4.    Completed to Date:
$
5.    Less Retainage:
$
6.    Total Payable to Date:
$
(line 4 less line 5)
 
7.    Less Previous Payments:
$
8.    Current Amount Due:
$
(line 6 less line 7)
 
9.    Pending Change Orders:
$
10.    Disputed Claims:
$



The undersigned who has a contract with _________________________ for furnishing
labor or materials or both labor and materials or rental equipment, appliances
or tools for the erection, alteration, repair or removal of a building or
structure or other improvement of real property known and identified as located
in _______________ (city or town), _______________ County, and owned by
_______________ upon receipt of $ _______________ in payment of an
invoice/requisition/application for payment dated _______________ does hereby:


(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date (payment period),
except for retainage, unpaid agreed or






--------------------------------------------------------------------------------




pending change orders, and disputed claims as stated above;


(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.



Signed under the penalties of perjury this _________ day of _________ , 20__.


WITNESS:
CONTRACTOR:
 
 
 
 
Name:
Name:
Title:
Title:








--------------------------------------------------------------------------------




SUBCONTRACTOR'S LIEN WAIVER


General Contractor:
 
 
 
Subcontractor:
 
 
 
Owner:
 
 
 
Project:
 
 
 
Total Amount Previously Paid:
$
 
 
Amount Paid This Date:
$
 
 
Retainage (Including This Payment) Held to Date:
$



In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.


The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.


The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys' fees), liens and/or claims oflien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project. This document is to take effect as a
sealed instrument.







--------------------------------------------------------------------------------




Signed under the penalties of perjury as of this _________ day of _________ ,
20__.


SUBCONTRACTOR:
Signature and Printed N arne of Individual Signing this Lien Waiver
 
 
 
 
WITNESS:
 
 
 
 
 
Name:
 
Title:
 
 
 
Dated:
 






--------------------------------------------------------------------------------




CONTRACTOR'S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT


Commonwealth of Massachusetts
Date:
COUNTY OF
Invoice No.:





OWNER:
 
CONTRACTOR:
 
PROJECT:
None
 
 
1.    Original Contract Amount:
$
2.    Approved Change Orders:
$
3.    Adjusted Contract Amount:
$
4.    Sums Paid on Account of Contract Amount
$
5.    Less Final Payment Due:
$



The undersigned being duly sworn hereby attests that when the Final Payment Due
as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.


The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.


The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorney's fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.


The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.


The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively "Releasees") from and against any and all claims,
losses, damages, actions and causes of action (collectively "Claims") which the
undersigned and anyone claiming





--------------------------------------------------------------------------------




by, through or under the undersigned has or may have against the Releasees,
including, without limitation, any claims arising in connection with the
Contract and the work performed thereunder.


Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.







--------------------------------------------------------------------------------




Signed under the penalties of perjury as a sealed instrument as of this ______
day of ___________________.


 
 
 
Corporation
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
Hereunto duly authorized





COMMONWEALTH OF MASSACHUSETTS


COUNTY OF SUFFOLK


On this ____ day of ___________, 20__, before me, the undersigned notary public,
personally appeared ____________________, proved to me through satisfactory
evidence of identification, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it as
_______________ for _______________, a corporation/partnership voluntarily for
its stated purpose,




NOTARY PUBLIC
My Commission Expires:







--------------------------------------------------------------------------------





EXHIBIT F-2


CONSTRUCTION RULES AND REGULATIONS



Boston Properties


Suburban


Building Rules and Regulations
For
Renovation / Construction Projects



Regulations for Building Improvements and Renovations
INTRODUCTION


The following regulations have been developed to ensure that modifications or
improvements to the buildings and/or building systems and equipment are
completed to Boston Properties quality standards while maintaining a level of
safety consistent with industry standards.


These regulations are not intended to be all inclusive with regard to the design
and renovation of any building, or installation of any building systems and
equipment, nor are they intended to replace and/or reduce any national, state or
local code or regulations that may be in effect at the time of design,
construction and/or installation. The purpose of this document is to provide
standard operating procedures for contractors while working in Boston Properties
Buildings, and in some cases to clarify some issues regarding optional design
methods.


In addition to the codes, standards, regulations and other design considerations
referenced in this document, the designer/engineer of record and/or the
applicable contractor is expected and responsible to ensure that all code and
regulatory requirements are met. If there is a conflict between this document
and any national, state or local code or regulatory requirements, it is the
responsibility of the applicable contractor and/or the designer/engineer of
record to bring them to the attention of Boston Properties Management.


These regulations apply to all modifications and improvements within any
building, or to building systems and equipment, at all Boston Properties
facilities and all contractors working therein.







--------------------------------------------------------------------------------





PREREQUISITES
PLAN SUBMITTAL & REVIEW


A full set of plans (wet signed/stamped) is to be submitted to Boston
Properties, Inc. for review and written approval to proceed prior to start of
work. Plan review may take approximately two to four weeks depending upon
project scope. A complete set of as-builts, and an electronic CAD Disk is to be
submitted to the management office upon projection completion.


Boston Properties specifically denies any liability in connection with the
approval of plans. The review of plans and/or specifications by Boston
Properties and/or their insurers, consultants or other representatives, does not
imply that any plans so reviewed comply with applicable laws, ordinances, codes,
standards or regulations.


CITY PERMITS/CERTIFICATES


Copies of all relevant permits (demolition, building, electrical, plumbing, etc
... ) must be submitted to Boston Properties, Inc. prior to start of work. Note
that the city or town requires a separate permit for both low and high voltage
wiring. Upon completion of project, copies of all completed permits as well as
certificate of occupancy (if applicable) are to be submitted to Boston
Properties, Inc.


INSURANCE REQUIREMENTS
•
Certificates of insurance, as detailed below, must be submitted to Boston
Properties before any work is started.

•
All policies (except for workers' compensation coverage) shall be endorsed to
name the entities listed on Attachment A "Owner Entities", their subsidiaries,
officers, agents and employees and any owner entity specified by Owner, as
additional insured as respects to the work being performed at the property. The
endorsement shall further provide that additional insureds shall not be affected
by any breach by the Contractor of any provision of said policy.

•
All policies of insurance shall be with an insurance company with a current A.M.
Best Rating of A-VIII or better; and licensed to do business in the Commonwealth
of Massachusetts.

•
All policies shall contain a minimum of 30 days notice of cancellation.

•
Contractor shall furnish certificates of insurance prior to the start of the
work and provide renewal certificates within 60 days prior to the expiration of
the policies.

•
All insurance policies shall include a clause stating that each underwriter will
waive all rights of recovery, under subrogation or otherwise, against the Owner
Entities.

•
Listed below are the required standard policy coverages and limits (provided,
however, should these coverages differ from the coverages required in any
contract you have with Owner, the amounts in such contract shall prevail).






--------------------------------------------------------------------------------




A.
Workers' Compensation
 
Statutory limits
B.
Employers' Liability
 
$1,000,000
C.
Commercial General Liability including Contractual Liability:
 
 
 
General Aggregate
 
$2,000,000
 
Products/Completed Operations Aggregate
 
$2,000,000
 
Each Occurrence
 
$1,000,000
 
Personal & Advertising Injury
 
$1,000,000
 
Medical Payments (per person)
 
$5,000
 
Evidence of Products/Completed Operations coverage must be shown for a minimum
of two years following completion of work
 
 
D.
Automobile Liability
 
$1,000,000
 
Umbrella/Excess Liability:
 
 
E.
General Aggregate
 
$5,000,000
 
Each Occurrence
 
$5,000,000

•
Contractor shall ensure that all sub-contractors and sub-sub-contractors also
maintain the same insurance requirements and coverage's as required in any
contract with Owner or otherwise as referenced above, including naming the
additional insured on their respective liability policies.



•
List of additional insureds is per specific locations and can be identified on
Attachment "A" attached.



LICENSES
Licensed trades must provide copies of current licenses.


OWNER APPROVAL
Municipality may require written owner approval. Such applications must be
submitted to the management office before start of work. Allow five days for
processing owner approval applications.


WRITTEN SCHEDULE/PROJECT COORDINATION
General contractor must submit a written schedule to the Construction Management
or Property Management office to accommodate staff/tenant notification. Any
schedule modifications must be brought to the attention of the management office
as soon as possible. Project coordination must be accomplished in conjunction
with Boston Properties' Construction Management office at 781-530-1900 or the
Property Management offices in Waltham at 781-530-1900. Emergency assistance may
be coordinated through Boston Properties' Tenant Control Center at 877-297-4411.



ON-SITE REQUIREMENTS


BUILDING ACCESS


Access to the building is gained via the main entrance twenty-four hours per day
seven days per week with prior written approval from Boston Properties, Inc.
Access information is to be provided to Boston Properties, Inc. by the tenant.
Written access approval will be posted at the security desk. Access to building
will be denied if Boston Properties' written approval is not posted. (If
applicable)


Vendor will be required to sign into the building log upon arrival. In
Cambridge, Security will issue "contractor" badge to vendor. "Contractor" badge
must be worn on the vendor's person while on site. Security





--------------------------------------------------------------------------------




will direct vendor to appropriate floor/location and provide access as needed.
Upon departure, vendor will be required to sign out of the building log and
return the "contractor" badge to security personnel. In all other suburban
facilities contractors are required to have their own form of visible
identification i.e. card or shirt.


LOADING DOCK ACCESS


The loading dock is open weekdays between 7:00 a.m. and 5:30 p.m. Access to the
building is gained with prior written approval from Boston Properties, Inc.
Access information is to be provided to Boston Properties, Inc. by the tenant.
Written access approval will be posted at the security desk. Access to building
will be denied if Boston Properties' written approval is not posted. (If
applicable)


AFTER-HOURS LOADING DOCK ACCESS


Loading dock access outside of weekday timeframe must be scheduled twenty-four
hours in advance to coordinate security coverage. Security details are required
for access to the loading dock "after-hours". The tenant on a work order basis
schedules security details through the property management office. (If
applicable).


Written access approval will be posted at the security desk. Access to building
will be denied if Boston Properties' written approval is not posted. (If
applicable)


Use of the freight elevator on weeknights after 6:00 p.m. must be coordinated to
accommodate waste removal from the building from approximately 7:00 p.m. through
8:30 p.m. Security personnel will be required after hours, and must be approved
by the Tenant via a work order.


FLOOR- TO-FLOOR ACCESS & EGRESS


Floor-to-floor access and egress via stairwells is prohibited excluding
emergency egress. Elevator access may be restricted at the discretion of the
management office.


BASE BUILDING AREA ACCESS


Boston Properties, Inc. maintenance staff or security staff, will provide access
to base building areas outside of tenant office space with prior notice by
vendor. These base building areas include, but are not limited to the mechanical
closets, electrical closets, main telephone closet and roof.


MATERIALS/EQUIPMENT DELIVERY & REMOVAL


All wheeled deliveries are prohibited through the main entry. Delivery of tools
and materials must be made through the loading dock and into the building via
the freight elevator.


Materials loading for large projects may be accomplished via crane; however,
this must be coordinated two weeks in advance with the management office.
Contractor will be responsible
for all required permitting. If applicable, copies of permits are required in
advance of work being
performed.


Contractor must remove all materials and/or equipment from base building areas.
Tenant will be charged on a work order basis for any materials and/or equipment
removal not accomplished by contractor.


TENANT OFFICE SPACE ACCESS







--------------------------------------------------------------------------------




Access to tenant office space outside of work area will be provided by Boston
Properties, Inc. maintenance staff or security staff with prior notice by
vendor. A security detail may be necessary to accompany vendor while inside
tenant office space. The tenant on a work order basis schedules security details
through the property management office.


RESTROOM/SLOP SINK ACCESS


If restroom/slop sink access is required, cleaning requirements will be
applicable. Material disposal via the slop sink/restrooms is prohibited. If
necessary, any related drain
cleaning/clearing costs will be billed to the tenant on a work order basis.


NO SMOKING POLICY


Per city and state ordinances, smoking is prohibited inside the office building.
In addition, Boston Properties, Inc. prohibits smoking at the main entry to the
property and within the construction work area this shall be enforced at all
times.


WASTE REMOVAL


Materials and/or equipment cannot be stored at the loading dock or in any area
outside the work area. All packing materials including pallets must be removed
from the loading dock. Any materials left at the dock will be removed at the
tenant's and/or contractor's cost on a work order basis.


Open top containers may be maintained at the property if scheduled in advance
with the property management office. It may be necessary to coordinate location,
delivery and pick-up of open top containers after hours, and on a daily basis.


PARKING


On-site parking may be available. There are no available discount rates.
Building management cannot validate parking. Parking is prohibited in the
building's loading dock and loading dock ramp areas. Any vehicles parking in
unauthorized areas will be towed from the site at the cost of the vehicle owner.
The use of on grade parking is available at some locations but contractors must
use the parking stalls that are furthest from the building.


Most cities do not allow on street parking and will tow vehicles from the site
at the cost of the vehicle owner.





BUILDING SYSTEMS


Safety and Loss Control Procedures




GENERAL




Contractors shall comply with all safety standards that include, but are not
limited to, federal, state, local, OSHA, NFPA regulations or codes.


•
Contractor shall take all necessary precautions to safeguard all contractor
personnel and the public






--------------------------------------------------------------------------------




from accident and to preserve all private and public property.


•
Contractor will perform no overhead work where, as a result of that work, there
is a possibility of objects falling, striking and/or causing injury to any
person. Where necessary or required, Contractor shall provide nets, tarpaulins,
scaffolds, and warning signs for the protection of personnel and equipment.
Contractor may be required to schedule such work to avoid work disruptions and
minimize risks of injury.



•
Where tarpaulins are required for protection against hot slag, dust, paint
drippings, or as temporary barriers, they shall be furnished by Contractor, be
flame resistant, and in good condition. Contractor shall be responsible for the
installation of scaffolds where necessary or required to the performance of the
work. Contractor shall ensure compliance with all appropriate safety
regulations.



•
Contractor shall furnish all necessary or required safety warning signs,
barriers, or barricades.



Exits and Evacuation Guidelines


•
Exits should be provided, as required by code, from the construction area.



•
Exits should be clearly marked and maintained unobstructed and accessible at all
times.



•
All Contractor personnel must evacuate the work area immediately upon activation
of the fire alarm, evacuation announcement, or instructions from Security. (Fire
evacuation drills also apply.) Contractor personnel should use the most direct
route to reach the designated relocation areas. Elevators are not to be used
during emergency evacuations.



Temporary Lighting


•
Where temporary lighting is utilized, installation should closely follow
construction and be provided in stairwells and other exit ways, where necessary.
Provisions for night lighting should be provided. All wiring should be installed
in accordance with The National Fire Protection Association's National
Electrical Code, NFPA70-1999.



•
All temporary lighting and receptacles should be removed at the end of the
construction period.



Fire Protection Safeguards


•
A minimum of two (2) portable multi-purpose Type A-B-C dry chemical fire
extinguishers shall be provided in all work areas. Re-deployment of any existing
building fire extinguishers to meet this requirement is prohibited.



•
Ready access to all construction work areas shall be maintained for the Local
Fire Department. Fire hose connections and extinguishers shall be clearly
visible, never blocked and maintained accessible at all times.



•
All fire alarm communication devices shall remain visible and uncovered at all
times.





•
All penetrations through fire-rated walls and floors shall be temporarily packed
during construction and then sealed permanently in a manner that will restore
the fire rating. Contractor is solely responsible for providing approved
firestopping material, as specified by Boston Properties Management, and having
it installed by a certified installer where necessary, especially in any
penetrations or openings that may






--------------------------------------------------------------------------------




have occurred, or that are discovered, during construction.


•
Hot applications of mastics or insulating materials should be avoided inside of
the building. Where this type of application is necessary in the building
interior, adequate ventilation should be provided to prevent the build-up of
flammable vapor concentrations. Appropriate fire extinguishing equipment should
be maintained in the area during the entire operation.



•
The building's fire alarm system will be left operational, wherever feasible,
during construction to offer a maximum amount of protection. See "Fire Alarm
System Impairments" below and Attachment B "Regulations for Hot Work Operations"
for more information regarding all required deactivations.



•
Life Safety equipment such as emergency generators, fire pumps, fire pump
controllers and the fire alarm system shall not be taken out of service during
normal building hours.



LIFE SAFETY/FIRE ALARM SYSTEMS


Disconnects from the main city box must be scheduled with a minimum of 24 hours
notice by the tenant on a work order basis. Same day reconnects are required.
All related dis/reconnect charges are to be billed back to the tenant on a work
order basis.


Disconnects from the main city box and fire alarm panel operation adjustments
may be necessary to accommodate hot work (brazing, soldering, etc.)


Hot work/impairment/lock-out/tag-out procedures are to be followed. Applicable
paperwork is to be completed in conjunction with management office.


•
Contractor must adhere to the Boston Properties Hot Works Program, attached as
Attachment C, whenever any welding, cutting, burning, spark producing work is
being done. Hot Works permits can be obtained from on site engineer. Schedule
work for early morning because you are required to:



1.
Provide a fire watch one hour after the hot works has been completed to insure
that no fire exists.

2.
You must also monitor the area four hours beyond the fire watch.



Fire watch requirements must be met with approved personnel.


Any fire alarm system work must be reviewed and approved by Boston Properties,
Inc. A vendor authorized by Boston Properties, Inc must complete all related
fire alarm system work. It is the responsibility of the vendor to confirm that
existing fire alarm system can support any additional alarm
notification/suppression system devices.


Sprinkler system drain downs must follow Boston Properties Impairment procedures
and be coordinated with management office at least twenty-four hours in advance.
Same day refills are required. Any associated labor costs will be billed back to
tenant on a work order basis.


Any life safety/fire alarm system testing must be conducted after hours. Any
associated charges will be billed back to tenant on a work order basis.


The local Fire Department may require verification of hydraulic calculations for
the building's sprinkler system pursuant as well as a copy of the most recent
fire pump test report (performance curve and written report). Boston Properties,
Inc. will provide, if available, original hydraulic calculation information as
well as fire pump test reports upon request.





--------------------------------------------------------------------------------






ELECTRICAL SYSTEM


Any partial or full power shutdowns must be scheduled in advance (a minimum of
two weeks). Full power shutdowns required coordination with the utility, City
and electrician approved by Boston Properties, Inc. as well as Boston
Properties, Inc. maintenance staff.


Lock-outltag-out procedures are to be followed. Applicable paperwork is to be
completed in conjunction with management office.


MECHANICAL SYSTEM


Any work that may affect the operation of the mechanical system must be
coordinated in advance with the management office. Such work may be scheduled to
take place after hours at the discretion of the management office.


Vendor is required to balance the system and submit a written report to the
management office. Diffuser and thermostat operation is to be verified and
documented as well.


Construction filters are to be removed and replaced post-construction.


KEYING/ACCESS/HARDWARE SYSTEMS


All keying/hardware systems must match existing building standards. Keying
system must incorporate building grand master/master. Vendor must provide
management office with one copy of each changed key.


Tenant access systems must be tied into the life safety/fire alarm system of the
building. Work to be coordinated with management office. All associated expenses
will be billed back to tenant on a work order basis.


DEMOLITION/CONSTRUCTION


Controlled demolition is allowed during business hours if it does not impact
business operations outside the work area. Management office may require
suspension of demolition.


Any excessively noisy work (coring, track shooting, etc.) must be completed
before 8:00 a.m. on weekdays, after 6:00 p.m. on weeknights or weekends.
Weeknight or weekend access must be scheduled in advance.


Dust protection is required throughout the demolition/construction period and
may include, but is not limited to construction air filters at all
mechanical/air conditioning units and intakes, poly protection at all egress
points, and walk-off mats at each elevator entrance area.


Any second/third shift work will require security details and, at the discretion
of the management office, building personnel details. Associated costs will be
billed to the tenant on a work order basis.


Any exposed glass entries must be covered with brown paper during construction
and maintained    throughout the project.


Any water infiltration must be handled in a manner to prevent mold, mildew and
the like and in a manner satisfactory to Boston Properties. If there shall occur
water infiltration of any type (Including, but not limited to, water from storms
or piping or spillage) Contractor and/or Tenant shall immediately notify Boston
Properties and shall immediately rectify the problem.







--------------------------------------------------------------------------------




GENERAL


All on-site contractor/subcontractor personnel are expected to behave in a
professional manner commensurate with a business environment. Courteous and
polite interaction with building staff and occupants is required at all times.





CONSTRUCTION DOCUMENTS


At the completion of any office building construction project construction
drawings shall be provided to Boston Properties. The requirements are as
follows:
•
Drawings will be provided in electronic and paper formats.

Note: Drawings should incorporate all sketches, revisions, addendums, bulletins,
etc.
•
Paper copies of drawings shall be half size.

•
Electronic versions shall be provided in AutoCAD dwg (preferred) or dxf.

If possible, do not bind x-refs,
•
Please provide all of the following that apply:

Software & Version
Base Drawings (specify scale if not 1:1)
Layer Standards (Color, Linetypes, Lineweights, etc.) Title Sheet
Fonts (if not standard provided by program)
Plot configuration files (CTB or STB)
Logos or any bitmap images associated







--------------------------------------------------------------------------------





ATTACHMENT A


Owner Entities






Location
Named Insureds (Owners and Management)
 
 
Bedford Office Park
Boston Properties Limited Partnership, a Delaware limited partnership
 
 
 
Boston Properties, Inc., a Delaware Corporation
 
BP Management, L.P., a Delaware limited partnership








--------------------------------------------------------------------------------









ATTACHMENT B









--------------------------------------------------------------------------------





Regulation for Hot Work Operations


I. HOT WORK PROJECT PLANNING


Hot work may be conducted as a repair measure or on larger scale during
construction or tenant buildouts. Historically, hot work operations have
contributed significantly in large loss fires. In order to prevent losses, the
following guidelines are provided for your consideration in managing hot work
projects:




1.
If possible, hot work should be scheduled for periods when the building is
unoccupied.



2.
Plan all work to minimize the exposure to fire. If possible, remove and relocate
system/equipment component(s) to be worked on to an exterior area or an area
designed for hot work.



3.
Hot work should not take place until all personnel, material and equipment are
at the work location and all approvals have been provided.



4.
Do not conduct hot work in an area where the sprinkler system is impaired. If
the hot work must be conducted in an area of sprinkler impairment or if
sprinklers are not installed, hose lines and/or other special arrangements
should be made in addition to these operational guidelines.



5.
Smoke detection devices should be reviewed in area of hot work. Steps to prevent
activation of the fire alarm system due to hot work should be taken. Smoke
detection devices sharing sprinkler waterflow alarm zones should not be zoned
out.



6.
Special attention to the transfer of flying sparks to adjacent areas should be
evaluated and controlled. Consideration should be given to floor and wall
openings and air transfer systems.



7.
Building furnishings and interior finishes may have flammability characteristics
that are unknown and should be covered with fire resistant materials.



8.
The products of combustion from hot work may become a problem if large
concentrations are accumulated in an area without proper ventilation.



9.
The products of combustion from hot work may become a problem if they are
transferred into occupied tenant areas by the air handling equipment or other
building ventilation systems. All systems should be arranged to prevent transfer
of products of combustion.



10.
Hot work in or near air handling units should be conducted when building is not
occupied and the unit should be shut off.



11.
Spare fire extinguishers should be used to support fire watch operations.
Relocation of existing building fire extinguishers may cause a delay in others
trying to retrieve extra units from known locations. The proper class of fire
extinguisher should be selected based on combustibles in area






--------------------------------------------------------------------------------




and building construction.


12.
Communication systems for reporting fire emergencies should be available to the
fire watch and tested prior to the start of the job.



Step
 
Responsibility
 
Action
1.
 
Hot Work Coordinator (HWC)
 
manages all hot work projects as follows:
 
 
 
- coordinates hot work with property management.
 
 
 
- reviews scope of work.
 
 
 
 
- reviews hot work permit.
 
 
 
 
- reviews contractor's hot work program and monitors activities related to
meeting Boston Properties' requirements.
 
 
 
 
- secures/reviews permits required by local authority having jurisdiction.
 
 
 
 
directs staff in monitoring of project.
 
 
 
 
completes all items on yellow Hot Work Permit tag (Part A) - [contact risk
management for additional tags]
 
 
 
 
inspects area where hot work will be performed prior to the start of the work.
 
 
 
 
inspects condition of equipment to be used to perform hot work to determine that
it is in good condition.
 
 
 
 
verifies that fire watch personnel are trained in:
 
 
 
 
- preparing the area for hot work.
 
 
 
 
- following emergency guidelines for Fire/Explosion.
 
 
 
 
- operating portable fire extinguishers.
 
 
 
 
- implementing fire watch responsibilities.
 
 
 
 
verifies that the sprinkler system in the area is not impaired and that
additional portable fire extinguishers are brought to the area for use by the
fire watch.
 
 
 
 
posts yellow Hot Work Permit work tag(s) in area.
 
 
 
 
implements Impairment Guidelines as required. (See Section 3 of this Manual.)
2.
 
Property Manager
 
coordinates with the HWC, engineering staff, contractors and tenants as
necessary.
 
 
 
 
notifies tenants of the project if it will affect their operations.
 
 
 
 
terminates or suspends any operations that threatens the safety of the
occupants of the building or could cause damage to the property.
3.
 
Chief Building
Engineer


 
reviews scope of work and supports project as required.
 
 
 
 




II. FIRE WATCH


Note: If contractor fire watches are being provided, they must meet the minimum
standards as outlined below.





--------------------------------------------------------------------------------




Step
 
Responsibility
 
Action
1.
 
Fire Watch
 
verifies that the HWC has inspected area and that yellow Hot Work
 
 
 
 
maintains area free of combustible material as indicated on yellow
 
 
 
 
verifies that all floor openings and communicative openings to adjacent areas
are covered/closed.
 
 
 
 
maintains portable fire extinguisher ready for use and has, at a minimum, one
back-up extinguisher.
 
 
 
 
maintains a two-way radio, telephone or other means of quickly reporting a fire
emergency. Emergency telephone numbers should be
in possession of fire watch.
 
 
 
 
conducts visual surveillance of the hot work area for possible sparks or fires
during work.
 
 
 
 
conducts inspections of the work area at the completion of work.
2.
 
HWC
 
inspects work area at least once during the work day.
 
 
 
 
implements corrective actions as necessary.
 
 
 
 
suspends work if sprinkler system in area becomes impaired.






III. POST -JOB INSPECTION AND REVIEW


Step
 
Responsibility
 
Action
1.
 
Fire Watch
 
verifies that all equipment used to perform hot work has been properly secured
and/or removed from area.
 
 
 
 
conducts inspection of work area and adjacent areas at conclusion of hot work to
look for sparks or smoldering fires.
 
 
 
 
restores all fire protection and building systems to normal operation and
notifies Impairment Coordinator of system(s) status.
 
 
 
 
conducts follow-up inspection of area for four hours after the completion of
work.
 
 
 
 
removes yellow Hot Work Permit tag at conclusion of final inspection (four
hours).
 
 
 
 
completes yellow Hot Work Permit tag (Part B).
 
 
 
 
notifies the HWC.
2.
 
HWC
 
inspects area.
 
 
 
 
reviews completed yellow Hot Work Permit tag (Part B).
 
 
 
 
completes Impairment Guidelines as necessary.
 
 
 
 
notifies Property Manager and Chief Engineer of job completion.
 
 
 
 
maintains completed yellow Hot Work Permit tag(s) in file.






ATTACHMENT C


Contractor's Informational Data Form and Pre-Construction Checklist




This form shall be completed and returned to Boston Properties Management
Office, including an
attachments as indicated in the Pre-Construction checklist, prior to the start
of any work.


Location and Tenant Name:





--------------------------------------------------------------------------------






Name of Contractor:


Contractor's 24-Hour Phone Number:


Name of Contractor's Foreman:


Building Permit Number:


Scheduled Start Date:


Scheduled Completion Date:


Pre-Construction Checklist


Full Set of Plans.


Original Building Permit.


Fire Department Permit (where applicable) upon issuance.


Certificate of Insurance.


Schedule of Work.


List of Subcontractors and Phone Numbers.


Two (2) Keys for Construction Locks.


MSDS log.


I certify that I have read and thoroughly understand the attached Regulations
for Building
Improvements and Renovations and agree to comply with all the terms and
conditions.




Signature                    Date


Contractor Name


Local Address


City/State/Zip



ATTACHMENT D


Post-Construction Checklist
 




This form shall be completed and returned to Boston Properties Management
Office; including all attachments as indicated in the Post-Construction
checklist, prior to the contractor leaving the premises.


Location and Tenant Name:----------------------------------------------------_





--------------------------------------------------------------------------------




Name of Contractor's Foreman:---------------------------------------------------
Actual Start Date:------------------------------------------------------------
    


Post-Construction Checklist


Boston Properties Management Punch List Completed.


Certificate of Occupancy (Temporary approval from the City )


Certified Air Balance Report.


Hydrostatic Sprinkler System Test Certificate.


Fire Alarm System Test.
Hard Copy of As-Built Drawing as well as CAD Electronic Files of Both Mechanical
and


Architectural. Operating Manuals.


Copies of Applicable Warranties.


Signed affidavit for Sprinkler System from Design Engineer of record.


Approved firestopping material installed for all vertical and horizontal
penetrations.


Contractor agrees to be responsible for assuring that any and all lien claims
(filed or unfiled) pursuant to Chapter 254 of the Massachusetts General Laws as
amended arising as a result of Contractor and/or Contractor's sub-contractors
and supplier's activities are released, terminated, or otherwise disposed of
without cost or expense to the Owner (Boston Properties), and Contractor agrees
to indemnify and hold the Owner(Boston Properties) harmless from all such lien
claims except those arising from the actions or inactions of the Owner( Boston
Properties).




Signature                    Date


Contractor Name


Local Address


City/State/Zip

ATTACHMENT E


Fee Schedule






All rates listed below are maximum numbers to be used for budgetary purposes.
Actual charges may vary based upon project size.







--------------------------------------------------------------------------------




#
Exclusive Use of Freight Elevators:
$25.00 per hour
 
 
 
 
 
#
Oversized Deliveris Requiring Elevator Technicians:
 
 
 
Foreman:
Regular Time $219.49
Premium Time $353.39
 
 
Mechanic:
Regular Time $ 195.12
Premium Time $314.15
 
 
Helper:
Regular Time $156.04
Premium Time $251.32



One mechanic is required to run the elevator with the hatch opened. To rig items
on top or under the car requires a minimum of one mechanic and one helper.


 
Removal, Cleaning and Storage of Blinds
 
$10 per blind
 
Construction Debris Clean-up
 
Time and Material
 
Building Access Fee
 
 
 
 
Vendors (ie. telephone, Data, Furniture)
 
$500.00 per project
 
 
General Contractor
 
 
 
 
 
Project Cost less than $500,000
 
$1,000 per project
 
 
 
Project Cost greater than $500,000
 
$2,500 per project
 
Electric Shutdown Fee (If Required)
 
Building Electrician Time
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT G


BROKER DETERMINATION OF PREVAILING MARKET RENT






Where in this Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:




1.
Tenant's Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of this Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to this Lease and to the specific section of this
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant ("Tenant's Broker"), which broker
shall be affiliated with a major Boston commercial real estate brokerage firm
selected by Tenant and which broker shall have at least ten (10) years
experience dealing in properties of a nature and type generally similar to the
Building located in the Boston Northwest Suburban Market, and (iii) explicitly
state that Landlord is required to notify Tenant within ten (10) days of an
additional broker selected by Landlord.



2.
Landlord's Response. Within ten (10) days after Landlord's receipt of Tenant's
notice requesting the Broker Determination and stating the name of the broker
selected by Tenant, Landlord shall give written notice to Tenant of Landlord's
selection of a broker having at least the affiliation and experience referred to
above ("Landlord's Broker").



3.
Selection of Third Broker. Within ten (10) days thereafter the two (2) brokers
so selected shall select a third such broker also having at least the
affiliation and experience referred to above (the "Third Broker").



4.
Rental Value Determination. Within thirty (30) days after the selection of the
third broker, Landlord's Broker and Tenant's Broker shall each make a
determination of the annual fair market rental value in as-is condition of the
applicable space for the applicable period of time under this Lease. Such annual
fair market rental value determination (i) may include provision for annual
increases in rent during said term if so determined, (ii) shall take into
account the as-is condition and location in the Building of the applicable
space; (iii) shall take account of, and be expressed in relation to, the tax and
operating cost bases and provisions for paying for so-called tenant electricity
as contained in this Lease and (iv) shall take into account all other relevant
factors.



Landlord's Broker and Tenant's Broker shall each submit their individual
determinations in writing to the Third Broker, and within thirty (30) days after
its receipt of the two determinations, the Third Broker shall determine whether
the proposed annual fair market rental value submitted by Landlord's Broker or
by Tenant's Broker is closer to the actual prevailing market rent for the
Premises (taking into account the requirements of Section 8.20 and this Exhibit
H), and the individual determination thus selected by the Third Broker shall
thereafter be referred to as the Prevailing Market Rent.


5.
Costs. Each party shall pay the costs and expenses of the broker selected by it
and each shall pay one half (112) of the costs and expenses of the Third Broker.



6.
Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker



Exhibit G
Page 1 of 2

--------------------------------------------------------------------------------




Determination and Landlord shall not have designated a broker within the time
period provided therefor above, then Tenant's Broker shall request the Greater
Boston Real Estate Board to designate Landlord's Broker. If Tenant's and
Landlord's Brokers have been designated but the two brokers so designated do
not, within a period of fifteen (15) days after the appointment of the second
broker, agree upon and designate the Third Broker willing so to act, the Tenant,
the Landlord or either broker previously designated may request the Greater
Boston Real Estate Board, Inc. to designate the Third Broker willing so to act.
In case of the inability or refusal to serve of any person designated as a
broker, or in case any broker for any reason ceases to be such, a broker to fill
such vacancy shall be appointed by the Tenant, the Landlord, the brokers first
appointed or the said Greater Boston Real Estate Board, Inc., as the case may
be, whichever made the original appointment, or if the person who made the
original appointment fails to fill such vacancy, upon application of any broker
who continues to act or by the Landlord or Tenant, such vacancy may be filled by
the said Greater Boston Real Estate Board, Inc. Any broker appointed by the
Greater Boston Real Estate Board, Inc., pursuant to the provisions hereof shall,
for all purposes, have the same standing and powers as though he had been
originally appointed by the party originally designated to make such appointment
by the terms hereof.




Exhibit G
Page 2 of 2

--------------------------------------------------------------------------------





EXHIBIT H


FORM OF LETTER OF CREDIT






BENEFICIARY:
ISSUANCE DATE:
 
 
 
200
 
 
 
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO.
 
 
 
 
ACCOUNTEE/APPLICANT
MAXIMUM/AGGREGATE CREDIT AMOUNT: US$
 
 
 
 
 
USD:
 
 
 
 
 
 
 









LADIES AND GENTLEMEN:


We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to
exceed                and    /100 US Dollars (US $                available by
your draft(s) drawn on ourselves at sight accompanied by:


Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to the Lease (the "Lease")
dated            by and between                        , as Landlord,
and                        , as Tenant, together with the original copy of this
Letter of Credit and any amendments thereto which have been accepted by you.


Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.


You shall have the right to make partial draws against this Letter of Credit,
from time to time.


This Letter of Credit is transferable at any time and from time to time without
cost to Beneficiary.


Except as otherwise expressly stated herein, this Letter of Credit is subject to
the "Uniform Customs and practice for Documentary Credits, International Chamber
of Commerce, Publication No. 500 (1993 Revision)."




Exhibit H
Page 1 of 2

--------------------------------------------------------------------------------




This Letter of Credit shall expire at our office on                , 200_ (the
"Stated Expiration Date"). It is a condition of this Letter of Credit that the
Stated Expiration Date shall be deemed automatically extended without amendment
for successive one (1) year period s from such Stated Expiration Date, unless at
least forty-five (45) days prior to such Stated Expiration Date) (or any
anniversary thereof) we shall notify you at the address specified in this Letter
of Credit (or at such other address of which you may have notified us in
writing) and the Accountee/Applicant in writing by registered mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.






Exhibit H
Page 2 of 2

--------------------------------------------------------------------------------





EXHIBIT J
MHD LEASE
[to be attached once finalized with MHD]







--------------------------------------------------------------------------------





EXHIBIT K
LEASE AUDIT CONFIDENTIALITY AGREEMENT
_________,20_
Re: Lease dated    _(the "Lease") between        ("Landlord")
and_______("Tenant") respecting certain premises located at        (the
"Property") asmore particularly described in the Lease.


To whom it may concern:


You have been engaged by Tenant to review the books and records of Landlord
respecting            operating expenses for the Property for calendar
years        and/or_______ real estate taxes for fiscal years ------


Landlord is willing to allow you to review such books and records subject to and
in consideration of the terms and conditions set forth below:


1.
All information made available to you pursuant to this letter, whether oral or
written, shall be hereinafter referred to as the "Evaluation Material." All
Evaluation Material provided to you shall remain the property of the Landlord.
The Evaluation Material shall be handled by you in a confidential manner. You
shall establish procedures that assure that such Evaluation Material shall
remain confidential while in your possession.



2.
The review of such books and records shall take place at Landlord's offices in
Boston, Massachusetts during normal business hours. In no event shall any such
audit be conducted on a contingency fee basis paid to you but shall be
contracted and paid for on a fixed-fee basis.



3.
The Evaluation Material shall be used only for the purpose of reviewing the
operating expense charges and/or real estate taxes paid by Tenant pursuant to
the Lease. To this end, you may disclose same to your partners, officers,
directors and employees, provided, however, that you inform each partner,
officer, director and employee who has access to the Evaluation Material of your
obligations under this letter. The Evaluation Material may not be disclosed to
any third party including, without limitation, any other tenant at the Property.



4.
It is understood and agreed that money damages would not be sufficient remedy
for any breach of this agreement and that Landlord shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach and you further agree to waive any requirement for the security or
posting of any bond in connection with such remedy. Such remedy shall not be
deemed to

be the exclusive remedy for breach of this agreement but shall be in addition to
all other remedies available at law or equity to the Landlord.


5.
In the event of litigation relating to this agreement, if a court of competent
jurisdiction determines in a final, non-appealable order that a party has
breached this agreement, then such party shall be liable and pay to the
non-breaching party the reasonable legal fees such






--------------------------------------------------------------------------------




non-breaching party has incurred in connection with such litigation, including
any appeal therefrom.


6.
You agree to indemnify, defend and hold the Landlord, its affiliates and agents
(including Boston Properties, Inc. and its principals and affiliates), and their
respective officers, directors, employees and representatives harmless, from and
against any and all claims, causes of action, expenses, fees (including
attorney's fees) arising out of your actual breach of the provisions of this
letter as determined in appropriate legal proceedings. The Landlord's and Boston
Properties, Inc. 's affiliates who have not executed this letter are
acknowledged to be third party beneficiaries of the provisions hereof.



7.
This letter sets forth the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior understandings (whether written,
verbal, implied or otherwise) with respect thereto. No term or condition of this
letter may be waived or otherwise modified except by a writing executed by both
parties.



8.    This letter shall be governed by, and construed in accordance with, the
laws of the
Commonwealth of Massachusetts.
Very truly yours,
AGREED TO BY: [Audit Company]
By:                    _
Name:______________________
Dme:
[Landlord] By: Name:~,
Its:________________________
AGREED TO BY: [Tenant]
By:                    _
'Name:_,
Its:                    Date:







--------------------------------------------------------------------------------





EXHIBIT L


NOTICE OF LEASE




Notice is hereby given, pursuant to the provisions of Massachusetts General Laws
Chapter
183, Section 4, of the following Lease:
LANDLORD:
Boston Properties Limited Partnership, a Delaware limited partnership


TENANT:
iRobot Corporation, a Delaware corporation


DATE OF EXECUTION:
February _, 2007


ORIGINAL TERM
COMMENCEMENT DATE:


The earlier of (a) the Substantial Completion Date (as determined in accordance
with Section 3.4(D) of the Lease), and (b) that date that Tenant commences
occupancy of any portion of the Premises for the Permitted Uses.


DESCRIPTION OF LEASED PREMISES:
157,776 rentable square feet in the buildings designated as Building C, Building
D and Building E situated at 4-18 Crosby Drive, Bedford, MA and more
particularly shown on Exhibit A to the Lease. For legal description of the
property, see Exhibit A attached to this Notice of Lease.


ORIGINAL TERM:
One Hundred Forty-Four (144) calendar months plus the partial month, if any,
immediately following the Commencement Date.


EXTENSION RIGHTS:
Two (2) consecutive options to extend the Original Term for an additional five
(5) years each.


EXPANSION RIGHTS:
BUILDINGS F, G AND H:
Tenant has certain rights of first offer to lease any available space in
Buildings F, G and H at the Property, all as more particularly described in
Section 8.28 of the Lease.


EXPANSION RIGHTS: BUILDINGS A AND B:
Tenant has certain rights of first refusal to lease any available space in
Buildings A and B at the Property, all as more particularly described in Section
8.29 of the Lease.


RIGHTS TO USE LAND RECREATION SPACE:
Tenant has certain rights to use certain areas ofthe land and a portion of land
adjacent to the Property, all as more particularly described in Section 8.27 of
the Lease.









The foregoing is a summary of certain terms of the Lease for purposes of giving
notice thereof, and shall not be deemed to modify or amend the terms of the
Lease. For Landlord's title to the Property, see deeds recorded with the
Middlesex South District Registry of Deeds in Book
12926, Page 233 and in Book 13539, Page 732.






Exhibit L
Page 1 of 5

--------------------------------------------------------------------------------




Executed as a sealed instrument on this .
day of February, 2007.
 
LANDLORD:
 
BOSTON PROPERTIES LIMITED PARTNERSHIP
 
 
 
 
 
By: ~
 
Name:
 
Title:
 
 
 
 
 
TENANT:
 
iROBOT CORPORATION
 
 
 
 
 
By: ~
 
Name:
 
Title:



Exhibit L
Page 2 of 5

--------------------------------------------------------------------------------




COMMONWEALTH OF MASSACHUSETTS)
)
COUNTY OF )








On this _ day of February, 2007, before me, the undersigned notary public,
personally appeared , proved to me through satisfactory evidence of
identification, which were , to be the person whose name is signed on the
preceding or attached document and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose, as for Boston Properties Limited
Partnership,














(Official Signature and Seal of Notary) My Commission Expires:








COMMONWEALTH OF MASSACHUSETTS)
)
COUNTY OF )








On this _ day of February, 2007, before me, the undersigned notary public,
personally appeared .,proved to me through satisfactory evidence of
identification, which were , to be the person whose name is signed on the
preceding or attached document and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose, as for iRobot Corporation,














(Official Signature and Seal of Notary) My Commission Expires:






1572495.1


Exhibit L
Page 3 of 5

--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY


Those certain parcels of land (with the buildings thereon) situated in Bedford,
Middlesex County, Massachusetts bounded and described as follows:


PARCELS 1 and 2


Two certain parcels of land situated in Bedford, Middlesex County,
Massachusetts, shown as Lot
1 and 2 on a plan entitled "Plan of Land in Bedford, Mass." dated March 1, 1962
by Raymond C. Pressey, Inc., recorded with Middlesex South District Deeds as
Plan No. 487 of 1962 in Book
10022, Page 278, and together bound and described as follows:
SOUTHWESTERLY
by Crosby Road by three lines measuring respectively two hundred eighty-three
and 01/100(283.01) feet, twenty-one and 27/100
(21.27) feet and four hundred eighty-three and 43/100(483.43) feet; thence


SOUTHERLY
by said Crosby Road by a curved line, one hundred nineteen and
36/100 (119.36) feet; thence


SOUTHEASTERLY
 
SOUTHERLY and
 
SOUTHWESTERLY
by said Crosby Road by several lines measuring respectively two hundred
ninety-three and 04/100 (293.04) feet, three hundred fifty­ three and 04/100
(353.04) feet and two hundred twenty and 97/100 (220.97) feet; thence
NORTHEASTERLY
by the parcel marked "Reserved for Town of Bedford" on said plan, sixteen
hundred forty-six and 81/100(1646.81) feet; and thence


NORTHWESTERLY
by land now or late of The Worcester Corp., by two lines measuring respectively
305.23 feet and 294.24 feet and by land now or late of Douglas by two lines
measuring respectively 170.33 feet and 64.34 feet, to the place of beginning.





For Title see Deed recorded with the Middlesex South District Registry of Deeds
in Book 12926, Page 233.


PARCEL 3


A certain parcel of land situated in said Bedford, shown on a plan of land in
Bedford, Mass. Dated June 5, 1961 by Raymond C. Pressey, Inc., Registered Land
Surveyors, recorded with Middlesex South District Registry of Deeds at the end
of Book 9844, bounded and described as follows:




Exhibit L
Page 4 of 5

--------------------------------------------------------------------------------




SOUTHWESTERLY


by Crosby Road, two hundred ninety-eight and 63/100 (298.63) feet;


NORTHWESTERLY
by land now or formerly of the Worcester Corporation, two hundred nine and
95/100 (209.95) feet;


NORTHEASTERLY
by land now or formerly of the Worcester Corporation, two hundred fifty and
57/100(250.57) feet; and


SOUTHEASTERLY
by land now or formerly of Sinbad Realty Corporation by two lines respectively
measuring one hundred seventy and 33/100 (170.33) feet and sixty-four and
34/100(64.34) feet.





Containing approximately 60,951 square feet of 1.4 acres according to said plan.


For Title see Deed from Cecil N. Douglas and Priscilla M. Douglas recorded with
the Middlesex
South District Registry of Deeds in Book 13539, Page 732.


PARCEL 4


All right, title and interest in and to (i) that portion of Crosby Road
described in that certain Deed (a) recorded with the Middlesex South District
Registry of Deeds in Book 14013, Page 486 and (b) filed with the Middlesex South
Registry District of the Land Court as Document No. 599584 as to which
Certificate of Title No. 161163 in Registration Book 936, Page 13 was issued;
and
(ii) such other applicable portions of Crosby Road abutting the westerly
boundaries of Parcels 1,
2 and 3.


Parcels 1,2,3 and 4 are subject to and together with the benefit of easements,
agreements restrictions, rights of way and takings of record at said Registry of
Deeds and Registry District if and to the extent in force and applicable.






Exhibit L
Page 5 of 5

--------------------------------------------------------------------------------





EXHIBIT M
CURRENT MORTGAGEE'S FORM OF SNDA



SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS AGREEMENT is made and entered into as of the     day of            2007, by
and among iROBOT CORPORATION, a Delaware corporation ("Tenant"), whose principal
address is 63 South Avenue, Burlington, Massachusetts 01803, and NEW YORK LIFE
INSURANCE COMPANY, a New York mutual insurance company ("Lender"), whose
principal address is 51 Madison Avenue, New York, New York 10010, and BOSTON
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership ("Borrower"),
whose address is 111 Huntington Avenue, Suite 300, Boston, Massachusetts 02199.


RECITALS:


A.    Lender has agreed to make a mortgage loan (the "Loan") to Borrower in the
amount of$ to be secured by, among other things, a mortgage [or deed of trust]
(the "Mortgage") on the real property legally described in Exhibit "A" attached
hereto (the "Premises");


B.    Tenant is the present lessee under a lease dated , 2007 made by Boston
Properties Limited Partnership, ("Landlord"), demising a portion of the Premises
(said lease and all amendments now or hereafter executed with respect thereto
being referred to as the "Lease");


C.    The Loan terms require that Tenant subordinate the Lease and its interest
in the
Premises in all respects to the lien of the Mortgage and that Tenant attorn to
Lender; and


D.    In return, Lender is agreeable to not disturbing Tenant's possession of
the portion of the Premises covered by the Lease (the "Demised Premises"), so
long as Tenant is not in default under the Lease.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


AGREEMENTS:


1.    Subordination. The Lease, and the rights of Tenant in, to and under the
Lease and the Demised Premises are hereby subjected and subordinated to the lien
of the Mortgage and to any modification, reinstatement, extension, renewal,
supplement, consolidation or replacement thereof as well as any advances or
re-advances with interest thereon and to any other mortgages or deeds of trust
on the Premises which may hereafter be held by Lender.


2.    Tenant Not to Be Disturbed. In the event it should become necessary to
foreclose the


Mortgage or Lender should otherwise come into possession of title to the
Premises, Lender will not join Tenant in summary or foreclosure proceedings
unless required by law in order to obtain jurisdiction, but in such event no
judgment foreclosing the Lease will be sought, and Lender will not disturb the
use and occupancy of Tenant under the Lease so long as Tenant is not in default
under the Lease beyond applicable notice and cure periods provided for therein,
and the sale of the Premises in any such action or proceeding





--------------------------------------------------------------------------------




shall be made subject to all rights of Tenant set forth in the Lease.


3.    Tenant to Attorn to Lender. Tenant agrees that in the event of a
foreclosure of the Mortgage or upon a transfer of the Premises pursuant to a
deed in lieu of foreclosure, it will attorn to the purchaser (including Lender)
as the landlord under the Lease. The purchaser by virtue of such foreclosure or
deed in lieu of foreclosure shall be deemed to have assumed and agreed to be
bound, as substitute landlord, by the terms and conditions of the Lease until
the resale or other disposition of its interest by such purchaser, except that
such assumption shall not be deemed of itself an acknowledgment by such
purchaser of the validity of any then existing claims of Tenant against any
prior landlord (including Landlord). All rights and obligations under the Lease
shall continue as though such foreclosure proceedings had not been brought,
except as aforesaid. Tenant agrees to execute and deliver to any such purchaser
such further assurance and other documents, including a new lease upon the same
terms and conditions of the Lease, confirming the foregoing as such purchaser
may reasonably request. Tenant waives the provisions (i) contained in the Lease
or any other agreement relating thereto and (ii) of any statute or rule of law
now or hereafter in effect which may give or purport to give it any right or
election to terminate or otherwise adversely affect the Lease and the
obligations of Tenant thereunder by reason of any foreclosure proceeding.


4.    Limitations. Notwithstanding the foregoing, neither Lender nor such other
purchaser shall in any event be:


(a)
liable for any act or omission of any prior landlord (including Landlord),
except to the extent any such act or omission of which Tenant has notified
Lender or purchaser constitutes    a continuing default under the Lease after
Lender or purchaser has accepted title to the Premises;



(b)
obligated to cure any defaults of any prior landlord (including Landlord) which
occurred prior to the time that Lender or such other purchaser succeeded to the
interest of such prior landlord under the Lease, except to the extent Tenant has
notified Lender or purchaser of such default and the same constitutes a
continuing default under the Lease after Lender or purchaser has accepted title
to the Premises;



(c)
subject to any offsets or defenses which Tenant may be entitled to assert
against any prior landlord (including Landlord), except to the extent such
offsets or defenses arise out of any breach of the Lease to the extent such
breach continues after the date Lender or such purchaser has accepted title to
the Premises and Lender has been notified of the same;



(d)    bound by any payment of rent or additional rent by Tenant to any prior
landlord
(including Landlord) for more than one month in advance;


(e)
bound by any amendment or modification of the Lease made without the written
consent    of Lender or such other purchaser, provided, however, Lender's or
purchaser's    consent shall not be required for amendments or modifications
that are made in connection with Tenant's exercise of its rights under Section
8.20, Section

8.28 and/or Section 8.29 of the Lease; or


(f)
liable or responsible for, or with respect to, the retention, application and/or
return to Tenant of any security deposit paid to any prior landlord (including
Landlord), whether or not still held by such prior landlord, unless and until
Lender or such other purchaser has actually received for its own account as
landlord the full amount of such security deposit.



5.    Acknowledgment of Assignment of Lease and Rent. Tenant acknowledges that
it has notice that the Lease and the rent and all other sums due thereunder have
been assigned or are to be assigned to Lender as security for the Loan secured
by the Mortgage. In the event that Lender notifies Tenant of a default





--------------------------------------------------------------------------------




under the Mortgage and demands that Tenant pay its rent and all other sums due
under the Lease to Lender, Tenant agrees that it will honor such demand and pay
its rent and all other sums due under the Lease directly to Lender or as
otherwise required pursuant to such notice. By its execution hereof, Borrower
expressly consents to the foregoing.


6.    Limited Liability. Tenant acknowledges that in all events, the liability
of Lender and any purchaser shall be limited and restricted to their interest in
the Premises (including the rents, proceeds and other income therefrom) and
shall in no event exceed such interest.


7.    Lender's Right to Notice of Default and Option to Cure. Tenant will give
written notice to Lender of any default by Landlord under the Lease by mailing a
copy of the same by certified mail, postage prepaid, addressed as follows (or to
such other address as may be specified from time to time by Lender to Tenant):


To Lender:
NEW YORK LIFE INSURANCE COMPANY

c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010-1603
Attn: Real Estate Group
Director - Loan Administration Division
Loan No.: 372-0055


Upon such notice, Lender shall be permitted and shall have the option, in its
sole and absolute discretion, to cure any such default during the period of time
during which the Landlord would be permitted to cure such default, but in any
event Lender shall have a period of thirty (30) days after the receipt of such
notification to cure such default; provided, however, that if such default does
not prevent the continued operation of Tenant's business at the Demised
Premises, Lender may have a period of not more than one hundred eighty (180)
days to effectuate such cure. Notices to Tenant shall be sent to Tenant pursuant
to the terms of the Lease.


8.    Successors and Assigns. The provisions of this Agreement are binding upon
and shall inure to the benefit of the heirs, successors and assigns of the
parties hereof.


9.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


10.    Governing Law. This Agreement shall be construed and enforced according
to the law of the state in which the Premises are located, other than such law
with respect to conflicts of law.


IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.


[SIGNATURE PAGES TO FOLLOW]





--------------------------------------------------------------------------------




TENANT
IROBOT CORPORATION
(Printed Name of Tenant)
a Delaware corporation


By:                        _
(Signature)
(Printed Name of Signatory)
Its:
(Title)
COMMONWEALTH OF MASSACHUSETTS)
)
COUNTY OF                        )
On this _    day of                200_, before me, the undersigned notary
public, personally appeared                    , proved to me through
satisfactory evidence of identification, consisting of                        ,
to be the person whose name is signed on the preceding or attached document and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose,
as                        for
(Official Signature and Seal of Notary) My Commission Expires:





--------------------------------------------------------------------------------




LENDER
NEW YORK LIFE INSURANCE COMPANY, a
New York mutual insurance company
By:                    _
(Signature)
(Printed Name)
Its:
(Title)
STATE OF ------                    )
) 5S:
COUNTY OF -----                    )
[ADD STATE APPROPRIATE ACKNOWLEDGMENT]
The terms of the above Agreement are hereby consented, agreed to and
acknowledged.





--------------------------------------------------------------------------------




BORROWER
(Printed Name a/Borrower)
a            ~
By:                _
(Signature)
(Printed Name of Signatory)
Its:
(Title)
COMMONWEALTH OF MASSACHUSETTS)
)
COUNTY OF                        )
On this ~    day of        , 200_, before me, the undersigned notary public,
personally appeared                 , proved to me through satisfactory evidence
of identification, consisting of             , to be the person whose name is
signed on the preceding or attached document and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose, as                 for
(Official Signature and Seal of Notary) My Commission Expires:





--------------------------------------------------------------------------------




This instrument was prepared by and when recorded should be returned to:


, Esq.
New York Life Insurance Company Office of the General Counsel
51 Madison Avenue
New York, New York 10010







--------------------------------------------------------------------------------







EXHIBIT N




FORM OF LANDLORD'S LIEN WAIVER




Re:
Lease dated _' 20_ by and between ,as landlord ("Landlord") and , as tenant
("Tenant") respecting certain premises (the "Premises") containing approximately
square feet of rentable floor area in the building known as and numbered _

(the "Lease").
_____________


FOR VALUABLE CONSIDERATION, the Landlord hereby waives all claims against or
liens upon the personal property owned by Tenant and the proceeds therefrom (and
replacements, substitutions and additions for or to the foregoing) installed or
to be installed in the Premises in which (the "Bank"), its successors or assigns
now or hereafter holds a security interest other than additions, alterations or
improvements which are the property of the Landlord or shall remain in the
Premises upon the expiration or earlier termination of the Lease term pursuant
to the terms of the Lease (the "Collateral"), until such time as the earlier of
the following occurs: (i) all moneys due the Bank by the Tenant shall have been
paid in full or
(ii) fourteen (14) days after Tenant is no longer in lawful possession of the
Premises. Notwithstanding the foregoing, Landlord does not waive, relinquish or
modify (i) any and all claims for rent and additional rent under the Lease or
(ii) any obligations on the part of the Tenant to be performed under the Lease.


Until the date which is fourteen (14) days after Tenant is no longer in lawful
possession of the Premises, Landlord agrees to interpose no objections to the
entry by the Bank, its successors and assigns, upon the Premises for the purpose
of removing and/or liquidating the Collateral in the event of default by the
Tenant in its obligations to the Bank, provided that (a) the Bank restores any
walls, windows, doors, partitions, roofs, floors or other parts of the Premises
damaged by it in the course of removal, to their condition at the time of the
Bank's entry into the Premises, (b) said entry is made during normal business
hours with prior written notice to Landlord and (c) no sale or viewing of the
Collateral shall take place on the Premises.


SIGNED and SEALED on behalf of the successors and assigns of the undersigned
this
day of ,1997.
LANDLORD:


By: _


Tenant hereby consents to and agrees to be bound by the terms set forth herein.


By: _
Name:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
Title:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ~ 
Date: _









--------------------------------------------------------------------------------







EXHIBIT a


EXISTING LEASES


Tenant:
 
Latran Technologies
 
 
 
Building:
 
Building H
6 Crosby Drive
Bedford, Massachusetts
 
 
 
Premises:
 
50,000 RSF on two (2) floors
 
 
 
Lease Expiration:
 
August 31, 2007, subject to earlier termination based on Tenant default.
 
 
 
Renewal Option:
 
None, based on Tenant's default status.
 
 
 
Expansion Option:
 
None.
 
 
 
Permitted Use:
 
General office purposes, research and development, light manufacturing
(including assembly and testing) and warehousing, together with all uses
ancillary thereto.
 
 
 
Special Rights:
 
None.
 
 
 
Tenant:
 
Boston Communications Group Inc. (BCGI)
 
 
 
Building:
 
Building F
14 Crosby Drive
Bedford, Massachusetts
 
 
 
Premises:
 
Approximately 45,000 to 50,000 RSF
 
 
 
Lease Expiration:
 
Approximately June 30, 2014.
 
 
 
Renewal Option:
 
One (1) five (5) year option.
 
 
 
Expansion Option:
 
None.
 
 
 
Termination Option:
 
BCGI has a right to terminate a portion of their premises on the third
anniversary of the Lease.






--------------------------------------------------------------------------------




Use:
 
General office.
 
 
 
Special Rights:
 
None.
 
 
 
Tenant:
 
Diagnostic Laboratory Medicine
 
 
 
Building:
 
 Building F
14 Crosby Drive
Bedford, Massachusetts
 
 
 
Premises:
 
14,632 RSF on the first floor
 
 
 
Lease Expiration:
 
April 30, 2015
 
 
 
Renewal Option:
 
None.
 
 
 
Expansion Option:
 
None.
 
 
 
Permitted Uses:
 
 General office purposes and diagnostic medical laboratory for the testing of
human blood, urine and other bodily fluids.
 
 
 
Restriction(s):
 
In no event shall the premises (or any portion thereof) be used for developing
or manufacturing home or office diabetes monitoring devises.
 
 
 
Special Rights:
 
None.
 
 
 
Tenant:
 
 Affymetrix, Inc.
 
 
 
Building:
 
Building G
4 Crosby Drive
Bedford, Massachusetts
 
 
 
Premises:
 
80,000 RSF* on two (2) floors
* RSF will be reduced marginally to create a common corridor to access the cafe
and fitness area proposed in Building A.
 
 
 
Lease Expiration:
 
July 31, 2013
 
 
 
Renewal Option:
 
One (1) three (3) year option. (This right will be void if Tenant subleases more
than fifty percent (50%) of their premises which is currently being
contemplated.)
 
 
 
Expansion Option:
 
None.






--------------------------------------------------------------------------------




Permitted Uses:
 
General office, light manufacturing, warehouse and research and development
purposes, together with all uses ancillary thereto.
 
 
 
Special Rights:
 
None.








--------------------------------------------------------------------------------







SIXTH AMENDMENT TO LEASE




This Sixth Amendment to Lease (this "Amendment") is made as of the 12th day of
September, 2008, between Burlington Crossing LLC and Burlington Crossing Office
LLC, both a Massachusetts limited liability company, having its offices at c/o
The Gutierrez Company, One Wall Street, Burlington, Massachusetts 01803
(hereinafter collectively referred to as "Landlord") and iRobot Corporation, a
Delaware corporation, having its offices located at 63 South Avenue, Burlington,
Massachusetts 01803 (hereinafter referred to as the "Tenant").




WITNESSETH THAT:


WHEREAS, by instrument dated October 29, 2002, as amended by a First Amendment
to Lease dated April 23, 2003, by a Second Amendment to Lease dated February 22,
2005, by a Third Amendment to Lease dated April 26, 2007, by a Fourth Amendment
to Lease dated April 28,2008, by a Fifth Amendment to Lease dated May 29,2008,
and as affected by a Termination of Lease (collectively, the "Lease") Landlord
demised to Tenant certain premises consisting of 43,334 rentable square feet of
tenant space (the "Original Premises"), located at 63 South Avenue, Burlington,
Massachusetts, and as more particularly described in the Lease (the "Building");
and


WHEREAS, Landlord and Tenant desire to amend the Lease to provide for Tenant's
use of certain premises known as 33 South Avenue, Burlington, MA (the
"Additional Space") on an "at will" basis, and to address certain other matters
as set forth herein as a result thereof.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and the mutual covenants and agreements herein
contained, Landlord and Tenant hereby agree as follows:


1.    Initial capitalized terms used herein, but not defined herein, shall have
the meanings ascribed to them in the Lease.


2.    Section 1.1 of the Lease shall be, and hereby is, amended by (i) replacing
the term "Total Rentable Floor Area of Tenant's Space" with approximately 43,334
square feet located at 63 South Avenue and approximately 6,150 square feet
located at the Additional Space", and (ii) adding to the current definition of
"Term Expiration Date" the following: "As to the Additional Space only -
September 30, 2009, unless the parties agree to continue to allow Tenant to use
the Additional Space, on an "at will" basis, in which event the Term Expiration
Date applicable to the Additional Space only shall be such later date set forth
in a written notice to the other which such notice shall specify a Term
Expiration Date of at least ninety (90) days following the date of such notice
and in no event shall such notice be given by any party earlier than June 30,
2009." The term "Premises" shall, for all purposes set forth in the Lease,
hereafter include the Additional Space, except as otherwise expressly provided
(i.e. 49,484 square feet, in the aggregate).




3.    Landlord and Tenant hereby further agree to amend Section 1.1 of the Lease
by adding in the "Fixed Rent" definition, the following: "Additional Space -
$10.00/RSF, on a triple net basis (i.e. Tenant shall be solely responsible to
pay for all electricity, utilities, water, sewer, taxes and other operating
expenses incurred in maintaining the Additional Space, the parties hereby
agreeing that Tenant shall be solely responsible to maintain and repair the
Additional Space, such that such space shall remain in good and operating
condition, substantially similar to the condition as existed at the commencement
of use thereof."







--------------------------------------------------------------------------------




Further, in addition to the Fixed Rent payable under this Lease as set forth
above, Tenant shall pay an additional $5,545.00 per month as Fixed Rent,
reflecting the amortization on the tenant improvement work outlined in Sections
2.1.1A and 2.1.1 of said Second Amendment to Lease, as hereafter provided in
Paragraph 4 of this Amendment.


4.    Notwithstanding any language to the contrary set forth in this Amendment
or Lease, Landlord and Tenant hereby acknowledge and agree that Tenant's
obligations sct forth in Sections 2.1.1A and 2.1.1 of the Second Amendment to
Lease, relating to reimbursement associated with the Additional Space, shall
survive and continue as more particularly set forth therein. In the event that
the lease for the Additional Space, including occupancy on an "at will" basis as
aforesaid, is terminated prior to May 31, 2010, then Tenant shall pay to
Landlord a lump sum equal to the then unamortized balance of the tenant
improvement for 33 South Ave, as originally contemplated in said Sections.


5.    Except as modified by this Amendment, the Lease 1S hereby ratified and
confirmed.


6.    This Amendment may be signed in any number of counterparts and each
thereof shall be deemed to be an original, and all such counterparts shall be
but one and the same agreement. The parties agree that facsimile copies of this
Amendment, bearing their respective signatures, shall be enforceable as
originals.






Remainder of Page Intentionally Left Blank


Signature Page to Follow




































2




EXECUTED as an instrument under seal as of the date first written above.







--------------------------------------------------------------------------------




TENANT:
 
LANDLORD:
iRobot Corporation
 
Burlington Crossing LLC
 
 
Burlington Crossing Office LLC
 
 
 
 
 
 
By:
The Gutierrez Company, Managing Member
 
 
 
 
 
 
 
 
By: /s/ John J. Leahy


 
By:


/s/ Arthur J. Gutierrez, Jr.
Arthur 1. Gutierrez, Jr. President
Title: EVP & CFO
Name: John J. Leahy


 
 
Title: EVP & CFO
 
 
 










--------------------------------------------------------------------------------





FIRST AMENDMENT TO LEASE


FIRST AMENDMENT TO LEASE (the "First Amendment") dated as of this 16th day
of September, 2010 by and between BOSTON PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership ("Landlord") and IROBOT CORPORATION, a Delaware
corporation ("Tenant").


RECITALS


By Lease dated February 22, 2007 (the "Lease"), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 157,776
square feet of rentable floor area (the "Rentable Floor Area of the Initial
Premises") comprised of the entirety of Buildings C, D and E (the "Buildings")
located within the complex (the "Complex") known as Bedford Business Park,
Bedford, Massachusetts (referred to in the Lease as the "Premises" or "Tenant's
Space" and hereinafter sometimes referred to as the "Initial Premises").


Tenant has agreed to lease from Landlord and Landlord has agreed to lease to
Tenant an additional 25,710 square feet of rentable floor area (the "Rentable
Floor Area of the Additional Premises") located on the second (2nd) floor of
Building B within the Complex, which space is shown on Exhibit A attached hereto
and made a part hereof (the "Additional Premises").


Landlord and Tenant are entering into this instrument to set forth the terms and
conditions of said leasing of the Additional Premises, to integrate the
Additional Premises into the Premises and to amend the Lease as hereinafter set
forth.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.
Effective as of the date hereof (the "Additional Premises Commencement Date"),
the Additional Premises shall constitute a part of the "Premises" and "Tenant's
Space" demised to Tenant under the Lease, so that the Premises (as defined in
Section 1.1 of the Lease) shall include both the Initial Premises and the
Additional Premises. Tenant's lease of the Additional Premises shall be upon all
of the same terms and conditions of the Lease for the Initial Premises except as
provided otherwise in this First Amendment. By way of example, the option to
extend the Term of the Lease provided in Section 8.20 of the Lease shall apply
to both the Initial Premises and the Additional Premises collectively but not to
either space independently.



From and after the Additional Premises Commencement Date, the "Rentable Floor
Area of the Premises" as used in the Lease shall mean 183,486 square feet, being
the sum of (i) the Rentable Floor Area of Building C, (ii) the Rentable Floor
Area of Building D, (iii) the Rentable Floor Area of Building E and (iv) the
Rentable Floor Area of the Additional Premises. For purposes of the Lease, the
"Rentable Floor Area of Building B" shall be 49,224 square feet.











--------------------------------------------------------------------------------




From and after the Additional Premises Commencement Date, Building B shall be
deemed to be a "Building" and one of the "Buildings" as defined in Section 1.1
of the Lease, and Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others any Common Areas (as defined in
the Lease) located in or necessary for access to Building B.


2.
The parties acknowledge and agree that the Commencement Date for the Initial
Premises was April 28, 2008 (hereinafter sometimes called the "Initial Premises
Commencement Date").



3.
The Term of the Lease for both the Initial Premises and the Additional Premises
shall hereinafter be coterminous. Accordingly, the definition of he "Term" as
set forth in Section 1.1 of the Lease is hereby amended by deleting the
definition therein set forth and substituting therefor the following:



Term (sometimes called
Original Term):
(i)    As to the Initial Premises, a period beginning on the Initial Premises
Commencement Date and ending on April 30, 2020, unless extended or sooner
terminated as provided in the Lease.



(ii)    As to the Additional Premises, a period beginning on the Additional
Premises Commencement Date and ending on April 30, 2020, unless extended or
sooner terminated as provided in the Lease.


4.
(A)    Annual Fixed Rent for the Initial Premises shall continue to be payable
as set forth in the Lease.



(B)    Commencing on the Additional Premises Rent Commencement Date (as
hereinafter defined) and continuing through the expiration or earlier
termination of the Original Term, Annual Fixed Rent for the Additional Premises
shall be payable at the annual rate of $295,665.00 (being the product of (i)
$11.50 and (ii) the Rentable Floor Area ofthe Additional Premises (being 25,710
square feet), and otherwise in accordance with the terms of Section 2.5 of the
Lease.


(C)    Annual Fixed Rent for the Premises during any extension option period (if
exercised) shall be determined and payable as set forth in Section 8.20 of the
Lease.


(D)    The "Additional Premises Rent Commencement Date" shall be that date which
is three (3) months following the Additional Premises Interim Payment Date, as
defined in Section 5 below. Notwithstanding that Tenant's obligation to pay
Annual Fixed Rentwith respect to the Additional Premises shall not commence
until the Additional Premises Rent Commencement Date and Tenant's obligation to
pay Additional Rent pursuant to Sections 2.6 and 2.7 of the Lease with respect
to the Additional Premises shall not commence until the Additional Premises
Interim Payment Date, Tenant shall be subject to, and shall comply with, all
other provisions of the Lease (as herein amended) applicable to the Additional
Premises as and at the times provided in the Lease (as herein amended) from and
after the Additional Premises Commencement Date.











--------------------------------------------------------------------------------




5.
For the purposes of computing Tenant's payments for Operating Expenses Allocable
to the Premises pursuant to Section 2.6 of the Lease and Tenant's payments for
Landlord's Tax Expenses Allocable to the Premises pursuant to Section 2.7 of the
Lease, for the portion of the Term on and after the Additional Premises Interim
Payment Date (as hereinafter defined), the "Rentable Floor Area of the Premises"
shall consist of 183,486 square feet including both the Rentable Floor Area of
the Initial Premises (being 157,776 square feet) and the Rentable Floor Area of
the Additional Premises (being 25,710 square feet) and for the portion of the
Lease Term prior to the Additional Premises Interim Payment Date, the "Rentable
Floor Area of the Premises" shall consist only of the Rentable Floor Area of the
Initial Premises for such purposes. Except as expressly provided in Section 6
below, Tenant shall have no obligation to pay amounts due under Sections 2.6 and
2.7 of the Lease with respect to the Additional Premises until the Additional
Premises Interim Payment Date.



For the purposes of this First Amendment, the "Additional Premises Interim
Payment Date" shall be the date which is the later of (i) four (4) months
following the Additional Premises Commencement Date, subject to extension on
account of any Landlord Delays (as defined in Section 8(C) below) and Tenant's
Force Majeure (as defined in and subject to the limitations set forth in Section
3.5(D) of the Lease), and (ii) the date on which the 2010 Base Building Work (as
defined in Section 9(A) below) has been substantially completed or deemed
substantially completed in accordance with the terms and provisions of Section
9(B) below. Notwithstanding the foregoing, in the event that Tenant commences
occupancy of the Additional Premises for the conduct of business at any time
after the date which is four (4) months from the Additional Premises
Commencement Date, then the Additional Premises Interim Payment Date shall be
the date on which Tenant thus commences occupancy of the Additional Premises for
the conduct of business, irrespective of Landlord Delays, Tenant's Force Majeure
and/or the status of completion of the 2010 Base Building Work at such time.


As soon as may be' convenient after the Additional Premises Interim Payment Date
has been determined as aforesaid, Landlord and Tenant agree to join with each
other in the execution of a written Declaration, substantially in the form of
Exhibit E to the Lease (as modified to be consistent with this paragraph), in
which the Additional Premises Commencement Date, the Additional Premises Interim
Payment Date and the Additional Premises Rent Commencement Date shall be stated.
If Tenant fails to execute or state objections to such Declaration within thirty
(30) days after such Declaration is submitted by Landlord to Tenant, the
Additional Premises Commencement Date, the Additional Premises Interim Payment
Date and the Additional Premises Rent Commencement Date shall be as originally
set forth in the Declaration submitted by Landlord.


6.
(A)    It is understood and agreed that electricity usage in Building B for both
heating, ventilation and air conditioning ("HVAC") and tenant electricity
("Tenant Electricity") is currently measured by a single meter serving the
entire Building (the "Building Meter"). Landlord will be installing a check
meter to measure HVAC consumption in the Additional Premises (the "Additional
Premises HVAC Meter") as part of the 2010 Base Building Work,










--------------------------------------------------------------------------------




and Tenant will be installing check meters to measure Tenant Electricity
consumption in the Additional Premises (the "TE Meter") as part of the
Additional Premises Tenant Improvement Work (as defined in Section 8(B) below).


(B)    As Tenant will initially be the only occupant of Building B, the majority
of the costs for both HVAC and Tenant Electricity in Building B will be
attributable to Tenant's operations within the Additional Premises and the
performance of the Additional Premises Tenant Improvement Work. Accordingly,
commencing on October 1, 2010 and until such time as the Additional Premises
HVAC Meter and the TE Meter have been installed, the costs of HVAC and Tenant
Electricity will be payable by Tenant as follows:


(i)
For the period prior to the installation of either the Additional Premises HVAC
Meter or the TE Meter, Tenant shall pay, as Additional Rent, an amount equal to
Two Thousand and 00/100 Dollars ($2,000.00) per month (prorated on a daily basis
for any partial month) for the costs of furnishing HVAC and Tenant Electricity
to the Additional Premises.



(ii)
For the period from and after the installation of either the Additional Premises
HVAC Meter or the TE Meter but prior to the installation of both the Additional
Premises HVAC Meter and the TE Meter, Tenant shall pay, as Additional Rent, an
amount equal to One Thousand and 00/100 Dollars ($1,000.00) per month (prorated
on a daily basis for any partial month) for the costs of furnishing either HVAC
or Tenant Electricity (i.e., whichever service has not been separately metered)
to the Additional Premises. Notwithstanding the foregoing, if Tenant has
installed the TE Meter and Landlord fails to install the Additional Premises
HVAC Meter within six (6) months following the Additional Premises Commencement
Date, Tenant will have no further obligation to pay the foregoing monthly
payment of $1 ,000.00 per month for the cost of furnishing HVAC to the
Additional Premises.



(C)    From and after such time as the Additional Premises HVAC Meter has been
installed, and continuing thereafter monthly, in advance, on the first day of
each and every calendar month during the Term at the time and in the fashion
herein provided for the payment of Annual Fixed Rent, an amount estimated by
Landlord from time to time by written notice to Tenant to cover Tenant's monthly
payments for HVAC to the Additional Premises under this Section 6(C) based upon
actual rates charged by the utility provider and without any mark-up by Landlord
of such utility rates. If with respect to any calendar year falling within the
Term or fraction of a calendar year falling within the Term at the beginning or
end thereof, the cost of furnishing HVAC to the Additional Premises as measured
by the Additional Premises HVAC Meter for a full calendar year exceeds the
estimated payments for HVAC paid by Tenant pursuant to the first sentence
hereof, or for any such fraction of a calendar year exceeds the corresponding
fraction of such estimated payments, then Tenant









--------------------------------------------------------------------------------




shall pay to Landlord, as Additional Rent, on or before the thirtieth (30th) day
following receipt by Tenant of the statement referred to below in this Section
6(C), the amount of such excess. If based upon Landlord's readings of the
Additional Premises HVAC Meter, Landlord shall reasonably determine that the
cost of the HVAC furnished to Tenant at the Additional Premises exceeds the
amount being paid hereunder, then the Landlord may charge the Tenant for such
excess and the Tenant shall promptly pay the same upon billing therefor.


Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing HVAC to the Additional Premises as measured
by the Additional Premises HVAC Meter based upon actual rates charged by the
utility provider and without any mark-up by Landlord of such utility rates. Said
statement to be rendered to Tenant also shall show for the preceding year or
fraction thereof, as the case may be, the amount already paid by Tenant on
account of HVAC, and the amount remaining due from, or overpaid by, Tenant for
the year or other period covered by the statement. Within thirty (30) days after
the date of delivery of such statement, Tenant shall pay to Landlord the balance
of the amounts, if any, required to be paid pursuant to the above provisions of
this Section 6(C) with respect to the preceding year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the above
provisions of this Section 6(C) against (i) monthly installments of Annual Fixed
Rent next thereafter coming due or (ii) any sums then due from Tenant to
Landlord under the Lease (or refund such portion of the overpayment as aforesaid
if the Term has ended and Tenant has no further obligation to Landlord).


(D)    From and after such time as the TE Meter has been installed, and
continuing thereafter monthly, in advance, on the first day of each and every
calendar month during the Term at the time and in the fashion herein provided
for the payment of Annual Fixed Rent, an amount estimated by Landlord from time
to time by written notice to Tenant to cover Tenant's monthly payments for
Tenant Electricity at the Additional Premises under this Section 6(D) based upon
actual rates charged by the utility provider and without any mark-up by Landlord
of such utility rates. If with respect to any calendar year falling within the
Term or fraction of a calendar year falling within the Term at the beginning or
end thereof, the cost of furnishing Tenant Electricity to the Additional
Premises as measured by the TE Meter for a full calendar year exceeds the
estimated payments for Tenant Electricity payable pursuant to the first sentence
hereof, or for any such fraction of a calendar year exceeds the corresponding
fraction of such estimated payments, then Tenant shall pay to Landlord, as
Additional Rent, on or before the thirtieth (30th) day following receipt by
Tenant of the statement referred to below in this Section 6(D), the amount of
such excess. If Landlord shall reasonably determine that the cost of the Tenant
Electricity furnished to Tenant at the Additional Premises exceeds the amount
being paid hereunder, then Landlord may charge Tenant for such excess and Tenant
shall promptly pay the same upon billing therefor.


Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a









--------------------------------------------------------------------------------




representative of Landlord showing for the preceding calendar year, or fraction
thereof, as the case may be, the costs of furnishing Tenant Electricity to the
Additional Premises as measured by the TE Meter based upon actual rates charged
by the utility provider and without any mark-up by Landlord of such utility
rates. Said statement to be rendered to Tenant also shall show for the preceding
year or fraction thereof, as the case may be, the amount already paid by Tenant
on account of Ten ant Electricity, and the amount remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement.
Within thirty (30) days after the date of delivery of such statement, Tenant
shall pay to Landlord the balance of the amounts, if any, required to be paid
pursuant to the above provisions of this Section 6(D) with respect to the
preceding year or fraction thereof, or Landlord shall credit any amounts due
from it to Tenant pursuant to the above provisions of this Section 6(D) against
(i) monthly installments of Annual Fixed Rent next thereafter coming due or (ii)
any sums then due from Tenant to Landlord under the Lease (or refund such
portion of the overpayment as aforesaid if the Term has ended and Tenant has no
further obligation to Landlord).


(E)    All other utilities provided to Building B (other than HVAC measured by
the Additional Premises HVAC Meter and Tenant Electricity measured by the TE
Meter, which will not be included in Landlord's Operating Expenses) shall be
payable by Tenant as part of Operating Expenses Allocable to the Premises under
Section 2.6 of the Lease
(as amended hereby).


7.
Effective as of the Additional Premises Commencement Date, the Number of Parking
Privileges (also referred to in Section 2.2.1 of the Lease as the "Number of
Parking Spaces") provided to Tenant under the Lease shall be increased by an
additional seventy­ seven (77) parking privileges, subject to and in accordance
with the terms of Section 2.2.1 of the Lease.



8.
(A)    Subject to Landlord's obligations in Section 9 below to complete the 2010
Base Building Work and Landlord's obligations applicable to the Additional
Premises under the Lease, Tenant agrees to accept the Additional Premises in "as
is" condition and Landlord shall have no obligation to perform any additions,
alterations or demolition in the Additional Premises and Landlord shall have no
responsibility for the installation or connection of Tenant's security,
telephone or other communications equipment or systems, provided, however,
Landlord shall deliver possession of the Additional Premises to Tenant on the
Additional Premises Commencement Date vacant, broom clean, free of all occupants
and debris and free of any right or claim of right of use or occupancy by any
other party.



(B)    Landlord shall provide to Tenant an allowance equal to the product of (i)
$22.00 and (ii) the Rentable Floor Area of the Additional Premises (the
"Additional Premises Tenant Allowance"). The Additional Premises Tenant
Allowance shall be used and applied by Tenant solely on account of the cost of
the work to be performed by Tenant in order to prepare the Additional Premises
for Tenant's use and occupancy (the "Additional Premises Tenant Improvement
Work"), which such Additional Premises Tenant Improvement Work shall be
performed in accordance with the terms and provisions of the Lease applicable to
alterations except as otherwise set forth in this First Amendment. It is
understood and agreed that Tenant may retain contractors and subcontractors that
use union or non-union labor in connection with the construction of the
Additional Premises Tenant Improvement Work, and in no event will









--------------------------------------------------------------------------------




Tenant have any obligation to pay any fees to Landlord under Section 5.14 of the
Lease in connection with Landlord's review of the Additional Premises Tenant
Improvement Work and plans related thereto. For the purposes hereof, the costs
to which the Additional Premises Tenant Allowance may be applied hereunder shall
include the cost of leasehold improvements but not the cost of any of Tenant's
personal property, trade fixtures or trade equipment or any so-called soft
costs; provided, however, that a portion of the Additional Premises Tenant
Allowance in an amount not to exceed the product of (x) $5.00 and (y) the
Rentable Floor Area of the Additional Premises may be applied towards the costs
incurred by Tenant (as evidenced by paid invoices or receipts submitted by
Tenant to Landlord) in preparing architectural and engineering plans in
connection with the Additional Premises Tenant Improvement Work and in
installing wiring and cabling for Tenant's telecommunications equipment in the
Additional Premises.


In addition, Landlord shall provide to Tenant an allowance of Three Thousand and
00/100 Dollars ($3,000.00) (the "Access Work Allowance") to be used solely
towards the costs of installing, at Tenant's option, double-doors and a card
reader on the first (lst) floor of Building B andlor a card access system in the
elevators accessing the Additional Premises (the "Access Work") as part of the
Additional Premises Tenant Improvement Work. In connection therewith, it is
understood and agreed that (x) the Access Work Allowance may be applied solely
towards the cost of the Access Work, and (y) to the extent Tenant does not fully
utilize the Access Work Allowance, Tenant shall not be entitled to apply any
unused portions of the Access Work Allowance towards the costs of any other
portion of the Additional Premises Tenant Improvement Work nor shall Tenant be
entitled to any credit on account thereof.


Landlord shall also provide to Tenant an allowance of One Thousand Five Hundred
and 00/100 Dollars ($1,500.00) (the "TE Meter Allowance") to be used solely
towards the costs of installing the TE Meter described in Section 6 above (the
"TE Meter Work") as part of the Additional Premises Tenant Improvement Work. In
connection therewith, it is understood and agreed that (x) the TE Meter
Allowance may be applied solely towards the cost of the TE Meter Work, and (y)
to the extent Tenant does not fully utilize the TE Meter Allowance, Tenant shall
not be entitled to apply any unused portions of the TE Meter Allowance towards
the costs of any other portion of the Additional Premises Tenant Improvement
Work nor shall Tenant be entitled to any credit on account thereof.


The Additional Premises Tenant Allowance, the Access Work Allowance and the TE
Meter Allowance are hereinafter referred to collectively as the "Tenant
Allowances."


Landlord shall pay within thirty (30) days after receipt of a complete
requisition (as hereinafter defined) submitted by Tenant to Landlord the
requested portiones) of the Tenant Allowances as set forth on such requisition
either to Tenant or, at Tenant's election, directly to the contractors, vendors
and other service providers performing the Additional Premises Tenant
Improvement Work as Tenant may designate or request, until the entirety of
Tenant Allowances has been applied towards the appropriate components of the
Additional Premises Tenant Improvement Work as set forth above, For the purposes
hereof, a "requisition" shall mean written documentation, together with (i) an
AlA requisition form with respect to work performed pursuant to Tenant's
construction contract with its general contractor, (ii) invoices from Tenant's
service providers, showing in reasonable detail the cost of the item in question
or of









--------------------------------------------------------------------------------




the improvements installed to date in the Premises, (iii) lien waivers in the
form attached as Exhibit F -1 to the Lease (provided that Tenant shall not be
required to deliver any lien waivers with respect to any items of work covered
by Tenant's first requisition for the Tenant Allowances to the extent Tenant had
not paid the service provider(s) at issue prior to the date of such requisition,
but Tenant shall deliver the lien waivers and evidence of payment in full of the
items of work covered by such first requisition within twenty-one (21) days
following the disbursement of the Tenant Allowances with respect to such first
requisition) and (iv) certifications from Tenant that the amount of the
requisition in question does not exceed the cost of the items, services and work
covered by such certification. In the event that any portions of the Tenant
Allowances reflected on a particular requisition are to be funded directly to
Tenant, as Tenant may designate or request, such requisition shall be
accompanied by evidence reasonably satisfactory to Landlord that the items,
services and work covered by such requisition have been fully paid by Tenant.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant's books and records relating to each requisition in order to
verify the amount thereof. Tenant shall submit requisition(s) no more often than
monthly.


Notwithstanding anything contained herein to the contrary:


(i)
Landlord shall have no obligation to advance funds on account of the Tenant
Allowances unless and until Landlord has received the requisition in question,
together with the certifications required above.



(ii)
Except with respect to work and/or materials previously paid by Tenant (as
evidenced by paid invoices and written lien waivers provided to Landlord),
Tenant shall have the right to have portions of the Tenant Allowances paid
directly to Tenant's contractors, consultants, service providers and vendors.



(iii)
Tenant shall not be entitled to any portion of the Tenant Allowances, and
Landlord shall have no obligation to pay the Tenant Allowances, in respect of
any requisition submitted after the date which is two (2) years from the
Additional Premises Commencement Date (it being understood and agreed that
irrespective of said time period, Tenant shall not be entitled to any payment or
credit on account of any unused portions of the Tenant Allowances nor shall
there be any application of the same toward Annual Fixed Rent or Additional Rent
owed by Tenant under the Lease).



(iv)
Landlord shall have no obligation to fund any portion of the Tenant Allowances
to the extent that (a) at the time of the requisition Tenant is in default under
this Lease beyond the expiration of any notice and cure period (it being
understood and agreed that if Tenant cures a default prior to the expiration of
the applicable cure period, or if Tenant cures a default










--------------------------------------------------------------------------------




thereafter and Landlord has not terminated this Lease, Tenant shall be entitled
to such payment from Landlord) or (b) there are any liens (unless bonded to the
reasonable satisfaction of Landlord) filed against Tenant's interest in this
Lease or against the Building or the Site arising solely out of the Additional
Premises Tenant Improvement Work (specifically excluding the 2010 Base Building
Work) or any litigation in which Tenant is a party relating to the Additional
Premises Tenant Improvement Work.


(v)
For each requisition submitted by Tenant hereunder, Landlord shall only be
required to disburse a portion of the applicable Tenant Allowance towards the
total costs set forth on each such requisition in an amount equal to the same
proportion as the total component of the Tenant Allowance at issue bears to the
total costs of the Additional Premises Tenant Improvement Work towards which
such component of the Tenant Allowances may be applied (with Tenant being fully
and solely responsible for the remainder of the amount shown in the
requisition). By way of example, if the total Additional Premises Tenant
Allowance equals $565,620.00 and the total costs of the Additional Premises
Tenant Improvement Work (less the Access Work and the TE Meter Work) equal
$1,131,240.00, then the ratio of the total Additional Premises Tenant Allowance
to the total costs of the Additional Premises Tenant Improvement Work (less the
Access Work and the TE Meter Work) would be 1:2 and if Tenant submitted a
requisition for $300,000.00, Landlord would be required to disburse $150,000.00
of the Tenant Allowance on account of such requisition and Tenant would be
responsible for the remaining $150,000.00.



(vi)
In no event shall Landlord be deemed to have assumed any obligations, in whole
or in part, of Ten ant to any contractors, subcontractors, suppliers, workers or
material men on account of the Additional Premises Tenant Improvement Work
(specifically excluding the 2010 Base Building Work).\



(C)    For the purposes of this First Amendment, a "Landlord Delay" shall be
defined as any delay in the design, permitting or performance of the Additional
Premises Tenant Improvement Work and/or the authorization for issuance of a
certificate of occupancy for the Additional Premises to the extent that such
delay is actually caused by any act or, where there is a duty to act under the
Lease (as herein amended), any failure to act by Landlord or Landlord's
contractors, architects, engineers, or anyone else engaged by or on behalf of
Landlord in connection with the construction of the 2010 Base Building Work as
set forth in this First Amendment, except to the extent such failure is the
result of Tenant Delays or Landlord's Force Majeure (as defined in, and subject
to the terms and limitations of, Section 3.5(B) of the Lease) and disclosed to
Landlord as hereinafter provided. Notwithstanding the foregoing, in no event
shall any delays in the completion of the Additional Premises Tenant









--------------------------------------------------------------------------------




Improvement Work caused by Landlord's use of non­ union labor constitute a
Landlord Delay hereunder.


Notwithstanding the foregoing, no event shall be deemed a Landlord Delay unless
and until Tenant has given Landlord written notice (the "Landlord Delay Notice")
advising Landlord: (x) that a Landlord Delay is occurring and setting forth
Tenant's good faith estimate as to the likely length of such Landlord Delay; (y)
of the basis on which Tenant has determined that a Landlord Delay is occurring;
and (z) the actions which Tenant believes that Landlord must take to eliminate
such Landlord Delay. No event shall be deemed to be a Landlord Delay unless and
until Landlord has failed to rectify the situation causing the Landlord Delay
within forty-eight (48) hours after Landlord's receipt of the Landlord Delay
Notice (which for the purposes of determining receipt may be delivered by hand
to Michael Bowers, Landlord's Construction Representative, at Boston Properties,
Inc., 800 Boylston Street, Suite 1900, Boston, Massachusetts 02199); provided,
however, that if Landlord shall fail to eliminate the Landlord Delay within the
aforesaid 48-hour period, then the 48-hour cure period shall be included in the
period of time charged to Landlord pursuant to such Landlord Delay Notice (it
being understood and agreed that if Landlord shall in fact eliminate the delay
within the 48-hour cure period, no Landlord Delay shall be deemed to have
occurred for the purposes of this First Amendment). In addition, any delay to
the extent caused by (i) Tenant Delay (as defined in subsection 9(C) below) or
(ii) Landlord's Force Majeure (subject to the terms and limitations set forth in
Section 3.5(B) of the Lease), shall not constitute a Landlord Delay.


9.
(A)    The "2010 Base Building Work" shall mean all labor, materials and other
work necessary to design, permit and perform the alterations and improvements to
Building B described on Exhibit B attached hereto. Landlord, at its sole cost
and expense and without inclusion in Operating Expenses Allocable to the
Premises, shall promptly and with all due diligence perform the 2010 Base
Building Work in a good and workmanlike manner, and in connection therewith,
Landlord shall obtain all necessary governmental permits and approvals necessary
for the construction of the 2010 Base Building Work.



(B)    Landlord shall use commercially reasonable efforts to substantially
complete the 2010 Base Building Work on or before the date which is four (4)
months following the Additional Premises Commencement Date (subject to Tenant
Delays, as hereinafter defined, and Landlord's Force Majeure, as defined in
Section 3.5(B) of the Lease), but Landlord shall have no liability to Tenant for
the failure to substantially complete the 2010 Base Building Work by any
particular date other than the corresponding extension of the Additional
Premises Interim Payment Date and the Additional Premises Rent Commencement Date
pursuant to Sections 4 and 5 above. For the purposes hereof, the 2010 Base
Building Work shall be deemed to be substantially completed on the date on which
the work described on Exhibit B has been completed except for so-called "punch­
list" items of work and adjustment of equipment and fixtures which can be
completed after occupancy has been taken without causing substantial
interference with Tenant's use and enjoyment of the Additional Premises or the
right to legally occupy the Additional Premises.











--------------------------------------------------------------------------------




In connection therewith, it is understood and agreed that Landlord may be
performing the2010 Base Building Work at the same time Tenant is performing the
Additional Premises Tenant Improvement Work, and accordingly Landlord and Tenant
agree to cooperate with each other in good faith to minimize any unreasonable
interference in the performance of their respective items of work (consistent
with the nature of the work being performed) and the provisions of Section
3.6(A) shall be applicable to the performance by Landlord and Tenant of the 2010
Base Building Work and the Additional Premises Tenant Improvement Work,
respectively. It is further understood and agreed that portions of the
Additional Premises may not be served by heating, ventilating and air
conditioning as Landlord is completing the installation of the HVAC system as
part of the 2010 Base Building Work, and that the foregoing shall not in any way
be deemed to be an interruption in services or Landlord Delay.


All new materials provided as part of the 2010 Base Building Work shall be
subject to the same warranties applicable to the Base Building Work set forth in
Section 3.6(B) of the Lease, which warranties are expressly incorporated herein
by reference, except that, for purposes of such incorporation, references
therein to the "Base Building Work" shall be deemed references to the "2010 Base
Building Work", references to the "Tenant Improvement Work" shall be deemed
references to the "Additional Premises Tenant Improvement Work" and references
to the "Completion Date" shall be deemed references to the date Landlord
substantially completes the 2010 Base Building Work pursuant to this First
Amendment. In addition, the terms of Section 3.7 of the Lease are hereby
incorporated by reference into this Section 9, except that for purposes of such
incorporation, references to "Article III" shall be deemed references to
Sections 8 and 9 of this First Amendment.


(C)    For the purposes of this First Amendment, a "Tenant Delay" shall be
defined as any delay in the design, permitting or performance of the 2010 Base
Building Work to the extent that such delay is actually caused by any act or,
where there is a duty to act under the Lease (as herein amended), any failure to
act by Tenant or Tenant's contractors, architects, engineers, or anyone else
engaged by or on behalf of Tenant in connection with the construction of the
Additional Premises Tenant Improvement Work and disclosed to Tenant as
hereinafter provided. Notwithstanding the foregoing, in no event shall any
delays in the completion of the 2010 Base Building Work caused by Tenant's use
of non-union labor constitute a Tenant Delay hereunder.


Notwithstanding the foregoing, no event shall be deemed a Tenant Delay unless
and until Landlord has given Tenant written notice (the "Tenant Delay Notice")
advising Tenant: (x) that a Tenant Delay is occurring and setting forth
Landlord's good faith estimate as to the likely length of such Tenant Delay; (y)
of the basis on which Landlord has determined that a Tenant Delay is occurring;
and (z) the actions which Landlord believes that Tenant must take to eliminate
such Tenant Delay. No event shall be deemed to be a Tenant Delay unless and
until Tenant has failed to rectify the situation causing the Tenant Delay within
forty-eight (48) hours after Tenant's receipt of the Tenant Delay Notice (which
for the purposes of determining receipt may be delivered by hand to Molly Gates
at J. Calnan & Associates and Jim Finco, Tenant's Construction Representatives);
provided, however, that if Tenant shall fail to eliminate the delay within the
aforesaid 48- hour period, then the 48-hour cure period shall be included in the
period of time charged to Tenant pursuant to such Tenant Delay Notice (it being
understood and agreed that if Tenant shall in fact eliminate the Tenant Delay
within the 48-hour cure









--------------------------------------------------------------------------------




period, no Tenant Delay shall be deemed to have occurred for the purposes of
this First Amendment). In addition, any delay to the extent caused by (i)
Landlord Delay or (ii) Tenant's Force Majeure (as defined in, and subject to the
terms and limitations of, Section 3.5(D) of the Lease) shall not constitute a
Tenant Delay.


The date of substantial completion of the 2010 Base Building Work shall be
deemed to have occurred as of the date when substantial completion of the 2010
Base Building Work would have occurred but for any Tenant Delays, as determined
by Landlord in the exercise of its good faith business judgment (it being
understood and agreed that the foregoing shall not be construed so as to relieve
Landlord of its obligation to actually complete the 20 10 Base Building Work,
notwithstanding the fact that substantial completion may have been deemed to
have occurred prior to actual completion as the result of Tenant Delays). Tenant
covenants that no Tenant Delay shall delay the obligation to pay Annual Fixed
Rent or Additional Rent and the determination of the Additional Premises Interim
Payment Date and the Additional Premises Rent Commencement Date.


10.
Notwithstanding anything in the Lease to the contrary, for purposes of the
Additional Premises only, Tenant's obligations under Section 5.12 of the Lease
shall not apply until following the Additional Premises Commencement Date and
references in Section 5.12 to the "Base Building Work" and the "Tenant
Improvement Work" shall be deemed references to the "2010 Base Building Work"
and the "Additional Premises Tenant Improvement Work", respectively, with
respect to the Additional Premises.



11.
(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment other than Richards
Barry Joyce & Partners (the "Broker") and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant's
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.



(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this First Amendment other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord's selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord shall pay the commission and fees due to the Broker 011
account of this First Amendment.


12.
Tenant's expansion rights set forth in Section 8.28 and Section 8.29 shall
remain in full force and effect, except for Tenant's rights under Section
8.29(A) which have expired.



13.
Landlord hereby represents and warrants to Tenant that Landlord is the fee
simple owner of the Complex and, as of the date hereof, the Complex is not
subject to any mortgage, ground lease or overlease.










--------------------------------------------------------------------------------






14.
Except as otherwise expressly provided herein, all capitalized terms used herein
without definition shall have the same meanings as are set forth in the Lease.



13.
Except as herein amended the Lease shall remain unchanged and in full force and
effect. All references to the "Lease" shall be deemed to be references to the
Lease as herein amended.













[page ends here]











--------------------------------------------------------------------------------





EXECUTED as a sealed instrument as of the date and year first above written.












LANDLORD:
 
BOSTON PROPERTIES PARTNERSHIP
LIMITED
By: Boston general partner
By: /s/ David C Provost
Name: David C  Provost
Title: Senior Vice President
Boston Properties
TENANT:
 



ATTEST:    IROBOT CORPORATION


By: /s/ Glen D Weinstein
Name: Glen D Weinstein
Title: Secretary, SVP ,General Counsel
By: /s/ John J. Leahy
Name: John J. Leahy
Title: Executive Vice President, CFO
Hereto duly authorized









By: /s/ Paul Tavalone
Name: Paul Tavalone
Title: Assistant Treasurer
Hereto duly authorized












--------------------------------------------------------------------------------







EXHIBIT A






Additional Premises


See Attached













--------------------------------------------------------------------------------







EXHIBIT B


2010 Base Building Work


The following represents the base building scope of work associated with the
iRobot expansion into Building B:


Partitions and Openings:


•
Remove and replace existing openings between Building B and A with fire rated
gypsum drywall assembly on the second floor only.

•
Provide full height two (2) hour rated drywall assembly to wall separating
Building A and B including all columns, doors openings on the first and second
floors.

•
Provide a fire rated wall enclosure on first and second floors at the stairwell
in the south east comer.

•
Confirm existing enclosure is fire rated wall on first and second floors at the
stairwell on the north east comer, revised existing handrails to meet ADA
Compliance and provide finish upgrades similar to Building C, D, and E including
new floor coverings, painting of stairwell walls and new lighting.

•
Provide an allowance of $3,000.00 for tenant to install double doors and card
reader at first floor or card access within the elevator for security as noted
in Section 8 (B) of the Lease Amendment.

•
Provide a new single unisex ADA compliance restroom adjacent to the existing
toilet rooms on the second floor and provide finishes to match upgrades similar
to Building C, D and E toilet rooms.



Existing 2nd Floor Restroom Upgraded - Furnish upgrades similar to Building C,
D, and E restrooms, new tile floors and walls, with finishes and materials to be
selected by Landlord:


•
New tile flooring and walls

•
New mirrors

•
New hard surfaced counters

•
New fixtures, faucets and valves

•
New privacy partitions

•
New accessories including grab bars, sanitary napkin, paper and soap dispensers,
paper towel and sanitary napkin disposal

•
Soffits and lighting over lavatories

•
Paint remaining drywall walls and ceiling

HVAC:


•
Landlord will install a packaged rooftop AC unit sized for 300 - 400 square foot
per ton maximum of air conditioning for the second floor premises. Duct work
from the new unit will be stubbed into the










--------------------------------------------------------------------------------




second floor ceiling plenum to allow for iRobot to connect their distribution
ductwork. Up to five (5) feet of horizontal duct will be provided.
•
Roof exhaust fans complete with associated ductwork will be provided for the
second floor toilet rooms



Electrical:


•
New smoke and duct smoke detectors will be installed in mechanical/electrical
space and roof top mechanical equipment to meet all code and local fire
department requirements for the base building only, other necessary
installations will be part of the Tenant Work. Landlord will provide iRobot with
an allowance in the amount of $1,500.00 to be used for the installation of the
meter for the tenant electricity on the second floor) , as noted in Section 8
(B) of the Lease Amendment.

Roof:


•
A new EPDM roofing system with a warranty is to be installed at Building B
























































































--------------------------------------------------------------------------------





SECOND AMENDMENT TO LEASE






THIS SECOND AMENDMENT TO OFFICE LEASE (the or this "Amendment") is made as of
this 20th day of May, 2014 (the "Effective Date") by and between DIV BEDFORD,
LLC, a Massachusetts limited liability company ("Landlord"), having a place of
business at c/o The Davis Companies, 125 High Street, 21st Floor, Boston, MA
02110 and IROBOT CORPORATION., a Delaware corporation ("Tenant"), having a place
of business at 4-18 Crosby Drive, Bedford, MA 01730.


WITNESSETH:


WHEREAS, Landlord's predecessor-in-interest and Tenant are parties to that
certain Lease dated as of February 22, 2007, as amended by that certain Letter
Agreement dated as of May 4, 2007, as further amended by that certain Letter
Agreement dated August 15, 2007, as further amended by a First Amendment to
Lease dated September 16, 2010 (as amended, the "Original Lease"), whereby
Tenant leases approximately 183,486 rentable square feet of rentable floor area
located within the complex (the "Complex") known as Bedford Business Park,
Bedford, Massachusetts.


WHEREAS, Landlord and Tenant desire to amend the Original Lease as specified
herein in and as described hereby.


WHEREAS, Tenant has initiated a building transformation and upgrade project (the
"Facilities Transformation") for certain interior renovations and upgrades, and
Landlord has reviewed and conceptually approved the Facilities Transformation,
subject to final approval of the plans in accordance with the Lease (such final
approval not to be unreasonably delayed, withheld or conditioned).


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, Landlord and Tenant hereby agree that:


1.     Defined Terms. Unless otherwise defined herein, all capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Original
Lease. From and after the Effective Date hereof, the term "Lease" as used in the
Original Lease shall mean and refer to the Original Lease as amended by this
Amendment.


2.     Land Recreation Area A. Exhibit I-I of the Original Lease shall be and
hereby is deleted in its entirety and shall be and hereby is replaced with
Exhibit I-I captioned "Revised Land Recreation Area A" attached hereto and
incorporated herein by reference.


3.     Conversion of a Portion of Additional Premises to Common Area. Within
thirty (30) days of receiving notice from Landlord (which notice shall be given
l}-olater than the first anniversary of the Effective Date) and approval by
Landlord's lenders as provided for in Section 13, below, Tenant shall surrender
to Landlord certain area situated within the Additional Premises, as shown on
Exhibit A-3 attached hereto and incorporated herein by reference. Such
surrendered premises shall be converted to common area for use by Tenant and
others in common at Landlord's sole cost and expense.





--------------------------------------------------------------------------------






4.     Entry Facade Improvements. Attached hereto as Exhibit B-3, and
incorporated herein by reference is Landlord's current conceptual plan for
certain facade improvements, which plan is subject to such changes as Landlord,
in consultation with Tenant, determines are necessary or appropriate (the "Entry
Facade Improvements"). The Entry Facade Improvements do not include replacement
of windows. Landlord, at its sole cost and expense shall perform the Entry
Facade Improvements in a good and workmanlike manner, and in connection
therewith, Landlord shall obtain all necessary governmental permits and
approvals necessary for the construction of the Facade Improvements.


5.     Building and Property Upgrades. Tenant acknowledges that Landlord may
undertake a plan to alter, renovate and/or upgrade various building facades and
perform other interior and exterior renovations and upgrades and site
improvements, and that any such work may cause temporary noise, dust or dirt,
vibration, or other disruption, including the need to temporarily vacate certain
areas of the Premises.


6.     Construction Logistics. Before commencing any of the work referenced in
Sections 2 - 5, Landlord will prepare a Construction Logistics Plan and obtain
Tenant's approval thereto, which approval shall not unreasonably be delayed,
conditioned or withheld, which plan shall detail the impact of such work. Tenant
will cooperate with Landlord to permit Landlord access to the Premises if
necessary to perform the work, and Landlord shall use commercially reasonable
efforts to minimize all such disruption, but rent shall not abate and Landlord
shall not be liable to Tenant for any such noise, dust or dirt, vibration or
other disruption arising from or related to the work. Notwithstanding the above,
Landlord reasonably will cooperate with Tenant to minimize any disruption to the
Facilities Transformation, including but not limited to adjusting the proposed
Construction Logistics Plan to reasonably accommodate Tenant's timing related to
the Facilities Transformation, provided same is commercially reasonable and does
not result in any loss, cost or material expense to Landlord.


7.     Broker. Landlord and Tenant represent and warrant to each other that they
have not had any dealings with any broker, agent or finder in connection with
the transaction evidenced by this Amendment. Each party agrees to protect,
indemnify, defend and hold the other harmless from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any broker, agent or finder, with respect to this Amendment and the negotiation
thereof that is made by reason of any action or agreement by such party.


8.     Lease Ratification. This instrument and all of the terms and provisions
hereof shall be considered for all purposes to be incorporated into and made
part of the Original Lease. The Original Lease and each provision, covenant,
condition, obligation, right and power contained therein is hereby ratified and
confirmed, and, as modified hereby, shall continue in full force and effect. All
references appearing in the Original Lease and in any related instruments shall
be amended and read hereafter to be references to the Original Lease as amended
by this Amendment. In the event of any inconsistencies or conflicts between
other provisions of the Original Lease and the provisions of this Amendment, the
provisions hereof shall govern and control. Except as specifically amended in
this Amendment, the Original Lease is and shall remain in full force and effect
and has not been amended, modified, terminated or assigned.







--------------------------------------------------------------------------------




9.     Authority. Landlord represents and warrants to Tenant that Landlord and
the person signing on its behalf are duly authorized to execute and deliver this
Amendment and that this Amendment constitutes its legal, valid and binding
obligation. Tenant hereby represents and warrants to Landlord that Tenant and
each person signing on its behalf are duly authorized to execute and deliver
this Amendment, and that this Amendment constitutes the legal, valid and binding
obligation of Tenant.


10.     Execution by Facsimile or Electronic Mail. The parties agree that this
Amendment may be transmitted between them by facsimile machine or electronic
mail and the parties intend that a faxed or emailed Amendment containing either
the original and/or copies of the signature of all parties shall constitute a
binding Amendment.


11.     Governing Law/Binding Effect. The Lease and this Amendment and the
rights and obligations of both parties thereunder and hereunder shall be
governed by the laws of the Commonwealth of Massachusetts and shall be binding
upon and inure to the benefit of the Landlord and Tenant and their respective
legal representatives, successors and assigns.


12.     General Provisions. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Tenant represents and warrants to Landlord that no
portion of the Premises has been assigned, sublet or licensed for use by any
other occupant.


13.     Effective Date. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord's lenders. Landlord shall use its commercially reasonable
efforts to obtain its lender's approval to this Amendment. If Landlord does not
obtain its lender's approval within sixty (60) days of Tenant's and Landlord's
mutual execution and delivery of this Amendment, then this Amendment shall be
null and void and the Original Lease shall remain in full force and effect and
shall not be amended by the terms of this Amendment.








[Remainder of Page Intentionally Blank; Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the under have executed this Amendment to Lease as an
instrument under seal as of the Effective Date written above.




LANDLORD:
 
DIV Bedford, LLC, a Massachusetts limited liability company



By: Bedford Manager Corp., its manager


By: /s/ Richard McCready
Name: Richard McCready
Title: President
                














TENANT.
 
 
iRobot Corporation., a Delaware corporation



By: /s/ Alison Dean
Name: Alison Dean
Title: CFO







--------------------------------------------------------------------------------





SECRETARY'S CERTIFICATE


I, Glen Weinstein, Secretary of iRobot Corporation, a Delaware corporation (the
"Corporation"), hereby certify that all requisite corporate approval was given
for the Corporation, as Tenant, to enter into a Second Amendment to Lease with
DIV Bedford, LLC, as Landlord, concerning Tenant's lease at the building located
at, known as and numbered 4-18 Crosby Drive, Bedford, Massachusetts, a copy of
which Second Amendment to Lease is attached hereto and made a part hereof.


I further certify that Alison Dean, as CFO of the Corporation has authority to
execute and deliver to the Landlord said Second Amendment to Lease on behalf of
the Corporation upon the terms contained therein.


Witness my hand and seal of the Corporation this 20th day of May, 2014.




/s/ Glen Weinstein
Name: Glen Weinstein
Title: Secretary









--------------------------------------------------------------------------------




THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of April 10,
2015, by and between DIV BEDFORD, LLC, a Massachusetts limited partnership
(“Landlord”), and IROBOT CORPORATION, a Delaware corporation (“Tenant”).
R E C I T A L S:


A.Landlord and Tenant are parties to that certain Lease dated as of February 22,
2007, as amended by that certain Letter Agreement dated as of May 4, 2007, as
further amended by that certain Letter Agreement dated August 15, 2007, as
further amended by a First Amendment to Lease (the “First Amendment”) dated
September 16, 2010, as further amended by a Second Amendment to Lease dated as
of May 20, 2014 (as amended, the “Lease”) for certain premises containing
183,486 rentable square feet located within the complex (“Complex”) known as
XChange at Bedford (formerly known as Bedford Business Park), Bedford,
Massachusetts (the “Original Premises”).


B.Tenant and Landlord have agreed to expand the Premises to include an
additional 19,555 rentable square feet on the first floor of Building B (aka 6
Crosby Drive) as further shown on Exhibit A, attached (the “Additional Building
B Space”)


C.Landlord and Tenant desire to amend the Lease as set forth below.


A G R EE M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
1.Additional Space Commencement Date. Effective as of the Additional Space
Commencement Date (hereinafter defined), the Additional Building B Space shall
be added to the Original Premises (the Original Premises and the Additional
Building B Space shall be collectively referred to as the “Premises”) upon all
of the terms and conditions of the Lease as modified herein. The lease of the
Additional Space shall terminate on the date (the “Additional Space Expiration
Date”) of the termination of the lease for the Original Premises, subject to
extension in accordance with Section 4, below. As used herein, the term
“Additional Space Commencement Date” shall mean the later to occur of
(a) November 1, 2015 (the “Target Delivery Date”), and (b) the date upon which
Landlord delivers possession of the Additional Space to Tenant with Landlord’s
Work (hereinafter defined) Substantially Complete (hereinafter defined), subject
to adjustment due to Tenant Delay (hereinafter defined). Landlord anticipates
delivering possession of the Additional Space to Tenant with Landlord’s Work
Substantially Complete on November 1, 2015; provided that Landlord’s failure to
deliver possession of the Additional Space to Tenant by such date for reasons
outside Landlord’s reasonable control shall not affect the enforceability of
this Amendment, or subject Landlord to any liability to Tenant for damages or be
deemed a default by Landlord of its obligations under the Lease.


2.Annual Fixed Rent. Tenant shall pay to Landlord Annual Fixed Rent with respect
to the Additional Space in the manner and at the times set forth in Section 2.5
of the Lease and in the amounts set forth below, without demand, deduction or
setoff, except as expressly provided in the Lease.



--------------------------------------------------------------------------------



Period
Annual Fixed Rent per
Rentable Square Foot
Annual
Fixed Rent
Monthly Installments
of Annual Fixed Rent
Lease Year 1
$26.15
$511,363.25
$42,613.60
Lease Year 2
$26.65
$521,140.75
$43,428.40
Lease Year 3
$27.15
$530,918.25
$44,243.19
Lease Year 4
$27.65
$540,695.75
$45,057.98
Lease Year 5
$28.15
$550,473.25
$45,872.77



“Lease Year” shall mean the twelve (12) month period commencing on the
Additional Space Commencement Date, and on each anniversary of the Additional
Space Commencement Date thereafter (or portion thereof ending on the Additional
Space Expiration Date).


3.Additional Rent. Commencing on the Additional Space Commencement Date, Tenant
shall pay Operating Expenses Allocable to the Premises and Landlord’s Tax
Expenses Allocable to the Premises with respect to the Additional Building B
Space, and the “Rentable Floor Area of the Premises” shall consist of 203,041
square feet including both the Rentable Floor Area of the Original Premises
(being 183,486 square feet) and the Rentable Floor Area of the Additional
Building B Space (being 19,555 square feet). Notwithstanding the foregoing or
anything to the contrary in the Lease, to the extent allocable to the Additional
Building B Space, payments of Operating Expenses Allocable to the Premises and
Landlord’s Tax Expenses Allocable to the Premises shall be limited to amounts in
excess of those incurred by Landlord and allocable to the Additional Building B
Premises with respect to calendar year 2016 for Operating Expenses and the Town
of Bedford fiscal year 2016 (e.g. currently July 1, 2015 through June 30, 2016)
for Taxes. For the Original Premises, Tenant shall continue to pay its Operating
Expenses Allocable to the Premises and Landlord’s Tax Expenses Allocable to the
Original Premises without regard for such base years.


4.Extension Options. Tenant shall have the right to extend the term of the Lease
for two additional periods of five years with respect to the Additional Building
B Space on the same terms and conditions applicable to the Original Premises
under Section 8.20 of the Lease. The parties acknowledge and agree that Tenant
may only exercise its extension options under Section 8.20, as affected by this
Section 4, with respect to the entire Premises (including the Additional
Building B Space); e.g. the exercise of an extension option under Section 8.20
serves to extend the term of the Lease for the Original Premises in addition to
the Additional Building B Space.


5.Condition of Premises. Subject to Landlord’s obligations to perform certain
alterations and improvements to the Additional Building B Space (“Landlord's
Work”) as further described on Exhibit B, attached, Tenant acknowledges that it
is leasing the Additional Space in its “as is” condition, and that no agreements
to alter, remodel, decorate, clean or improve the Additional Building B Space or
the Building have been made by Landlord or any party acting on Landlord's
behalf, provided, however, Landlord shall deliver possession of the Additional
Building B Space on the Additional Premises Commencement Date vacant, broom
clean, free of all occupants and debris and free of any right or claim of right
of use or occupancy by any other party. Notwithstanding the foregoing, Landlord
agrees to perform certain alterations and improvements to the Additional
Building B Space (“Landlord's Work”) as further described on Exhibit B,
attached.


6.Electricity and HVAC. Tenant agrees to pay, or cause to be paid, all charges
for electricity consumed in the Additional Building B Space for Tenant’s lights,
plugs and VAV fan



--------------------------------------------------------------------------------



circulation (but expressly excluding the Building B rooftop HVAC unit) in the
manner applicable to electricity charges for the Additional Space as provided in
Section 6(D) of the First Amendment from and after the date that the Additional
Space TE Meter (as defined therein) was installed. If Tenant installs any
specialty equipment serving the Additional Building B Space, such as
supplemental HVAC, it shall be check-metered by Tenant at Tenant’s expense and
shall be paid for in the same manner. In connection with the Landlord’s Work,
Landlord shall install a check-meter serving the Additional Building B Space at
Landlord’s sole cost and expense. For purposes of clarification, HVAC services
provided to Tenant by Landlord beyond the hours designated on Exhibit C to the
Lease are charged to Tenant as additional services under Section 4.1.2 of the
Lease.


7.Parking. From and after the Additional Space Commencement Date, Tenant’s
Number of Parking Privileges, as described in Section 1.1 of the Lease, is
hereby increased by 3.0 parking privileges for each 1,000 square feet of
rentable floor area of the Additional Building B Space.


8.Brokers. Landlord and Tenant each represent and warrant to the other that the
only brokers they have dealt with in connection with this Amendment are CBRE,
Inc. and Transwestern / RBJ, whose commissions and fees shall be paid by
Landlord pursuant to a separate written agreement. Landlord and Tenant each
agree to defend, indemnify and hold the other harmless from and against all
claims by any other broker for fees, commissions or other compensation to the
extent such broker alleges to have been retained by the indemnifying party in
connection with the execution of this Amendment. The provisions of this
paragraph shall survive the expiration or sooner termination of the Lease.


9.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease. The Recitals set forth above in this Amendment are
hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns. It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting the matters
set forth in this Amendment and this Amendment constitutes the parties’ entire
agreement with respect to the leasing of the Additional Building B Space and
supersedes and cancels any and all previous negotiations, arrangements,
agreements and understandings, if any, between the parties hereto or with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Amendment.


10.Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, which counterparts
taken together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.




LANDLORD:
 
DIV Bedford, LLC, a Massachusetts limited liability company



By: Bedford Manager Corp., a Massachusetts Corporation


By: /s/ Richard McCready
Name: Richard McCready
Title: President
                




TENANT.
 
 
iRobot Corporation., a Delaware corporation





By: /s/ Paul Tavalone
Name: Paul Tavalone
Title: VP, Assistant Treasurer


By: /s/ Alison Dean
Name: Alison Dean
Title: CFO





--------------------------------------------------------------------------------




EXHIBIT A






ADDITIONAL BUILDING B SPACE





--------------------------------------------------------------------------------



image0.jpg [image0.jpg]





--------------------------------------------------------------------------------




EXHIBIT B


WORK LETTER


1.Design and Construction of Landlord’s Work. Tenant shall provide a fit plan
for the Landlord’s Work based on a scope of work that is consistent with the
Building standard set forth on Schedule 1, attached, using Building standard
materials, and capable of being completed within a fifteen (15) week
construction schedule (the “Fit Plan”). Tenant shall finalize the Fit Plan and
deliver the same to Landlord no later than May 8, 2015, which Fit Plan shall be
subject to Landlord’s reasonable approval in accordance with the Lease (to be
granted or denied within three (3) business days after submission to Landlord).
No later than May 15, 2015, Landlord and Tenant shall cooperate to identify all
finishes (which shall be Building standard by default, if not selected by Tenant
by the aforementioned deadline) for the improvements shown on the final Fit Plan
and identify any items that are long lead items. Any long lead items that would,
in the opinion of Landlord’s general contractor, delay Substantial Completion
beyond the Target Delivery Date shall be excluded from the requirement from
Substantial Completion and shall be completed as Final Punchlist items.


Following approval of the Fit Plan, Landlord shall cause its architect, Walsh
/Cochis Associates Inc. (“Landlord’s Architect”), to prepare construction
documents for the Landlord’s Work (such construction documents, as they may be
modified in accordance with this Exhibit B, being referred to herein as the
“Construction Plans”). The Construction Plans shall be consistent with the final
Schematic Plans. Prior to commencing the Landlord’s Work, Landlord shall provide
Tenant with a copy of the Construction Plans for Tenant review and comment and
to confirm that the Construction Plans are substantially consistent with the
final Schematic Plans. Landlord shall endeavor to provide the Construction Plans
to Tenant no later than five (5) weeks following the completion of the Fit Plan
(subject to extension for Tenant Delay and Force Majeure). Tenant shall provide
any comments to the Construction Plans to Landlord within three (3) business
days following delivery by Landlord. Landlord shall respond to such comments by
the date that is three (3) business days after the giving of such comments. In
any event, Tenant shall authorize Landlord to proceed with Landlord’s Work no
later than July 10, 2015.
The improvements to be performed by Landlord in accordance with the Construction
Plans are hereinafter referred to as the "Landlord’s Work." It is agreed that
construction of the Landlord’s Work is intended to be "turnkey" and will be
completed at Landlord's sole cost and expense, subject to the Allowance (as
defined below) and except as otherwise expressly set forth in this Exhibit B,
using Building standard methods, materials and finishes, except as otherwise
expressly provided in this Exhibit B. Landlord shall enter into a direct
contract for the Landlord’s Work with a general contractor selected by Landlord,
and Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Landlord’s Work. Landlord's supervision or
performance of any work for or on behalf of Tenant shall not be deemed a
representation by Landlord that such Construction Plans or the revisions thereto
will be adequate for Tenant's use. A preliminary, estimated schedule for the
Landlord’s Work is attached as Schedule 2 hereto, with the understanding that
the schedule is subject to delays due to Tenant Delay and Force Majeure, and
that Landlord’s failure to perform any task within the time period set forth on
Schedule 2 shall not be deemed a default under the Lease.



--------------------------------------------------------------------------------



Tenant understands that time is of the essence to Landlord in causing the date
of Substantial Completion to occur on or before the Target Delivery Date. At all
times, Tenant will act promptly (and in any case within three business days
unless a longer period of time is specified herein) on any construction-related
questions or matters, including color approvals. If Tenant shall fail to act in
a timely fashion as required hereunder on any construction-related question or
matter, then Tenant’s failure shall constitute a Tenant Delay (as defined in
Section 10, below) and, as set forth in Section 10, below, Substantial
Completion shall be deemed to have occurred earlier than the actual date thereof
by the number of days by which Tenant’s action is delayed.
2.Tenant Work for Certificate of Occupancy. Tenant shall substantially complete,
at Tenant’s expense, in a timely manner pursuant to Landlord’s construction
schedule (the “Construction Schedule”) as initially provided to Tenant, as the
Construction Schedule may subsequently be revised from time to time by Landlord,
the installation of the FF&E (as defined below) necessary to obtain a
certificate of occupancy from the Town of Bedford for the Additional Building B
Space at Tenant’s sole cost and expense. If Tenant does not perform such work in
a timely manner, then Landlord shall have the right, upon prior written notice
to Tenant and a reasonable opportunity to cure, to do such work as is necessary
to obtain the certificate of occupancy at Tenant’s expense. Tenant shall retain
the vendors performing the work necessary to install its FF&E no later than May
15, 2015, for the purpose of enabling Landlord to cooperate with Tenant
regarding the FF&E installation.


3.Substantial Completion of the Landlord’s Work. The Landlord’s Work shall be
deemed “Substantially Completed”, and the Landlord’s Work shall be
“Substantially Complete”, when Landlord’s contractor or Landlord’s Architect
certifies to Landlord and Tenant in writing that: (a) the Landlord’s Work has
been completed in accordance with the Construction Plans, subject only to the
Final Punchlist (defined below) and other uncompleted elements of construction,
decoration, painting, millwork or other work and mechanical adjustment that will
not interfere materially with occupancy by Tenant; and (b) Landlord has obtained
a certificate of occupancy (or its equivalent) from the municipality permitting
the lawful use and occupancy of the Additional Building B Space for the purposes
specified in this Lease; provided, however, that if Landlord is unable to obtain
such certificate of occupancy (or its reasonable equivalent) by virtue of the
fact that Tenant has not yet completed the installation of its FF&E (defined
hereinafter) or for any other reason beyond the reasonable control of Landlord,
then the Landlord’s Work shall be deemed substantially complete upon the
certification of Landlord’s Architect or contractor as stated in subsection (a),
above, notwithstanding anything to the contrary in the foregoing.


4.Punchlist. On a date or dates reasonably specified by Landlord, Landlord’s
Architect shall inspect the Landlord’s Work and shall prepare a list of the
customary punchlist type items, and any items of a seasonal nature, then
remaining to be completed (the “Final Punchlist”). Landlord shall cause such
items to be completed in a diligent manner during regular business hours, but in
a manner that will seek to minimize interruption of Tenant’s use and occupancy
of the Additional Building B Space. In any event, Landlord shall use
commercially reasonable efforts to complete all punch list work within sixty
(60) days (or such longer period as is reasonably required with respect to
applicable items), other than matters that cannot be completed owing to their
seasonal nature, and subject to extension for Force Majeure and Tenant Delays.


5.Final Completion; Acceptance by Tenant. Except for latent defects and
uncompleted items of Landlord’s Work specified in the Final Punchlist, Tenant
shall be deemed to have accepted



--------------------------------------------------------------------------------



all elements of Landlord’s Work on the Additional Space Commencement Date. In
the case of a dispute concerning the completion of items of Landlord’s Work
specified in the Final Punchlist, such items shall be deemed completed and
accepted by Tenant upon the delivery to Tenant of a certificate of Landlord’s
Architect or contractor certifying that such items have been completed. In the
case of latent defects in Landlord’s Work appearing after the Additional Space
Commencement Date, Tenant shall be deemed to have waived any claim for
correction or cure thereof on the date that is eleven (11) months following the
Additional Space Commencement Date if Tenant has not then given written notice
of such defect to Landlord. For the purposes of this Lease, “latent defects”
shall mean defects in the construction of the Landlord’s Work that are not
observable by visible inspection at the time the Final Punchlist is prepared.
Landlord shall cause Landlord’s contractor so to remedy, repair or replace any
such latent defects identified by Tenant within such eleven (11) month period,
such action to occur as soon as practicable during normal working hours and so
as to avoid any unreasonable interruption of Tenant’s use of the Additional
Building B Space. The foregoing shall constitute Landlord’s entire obligation
with respect to all latent defects in the Landlord’s Work.


6.Authorized Representative. Chad Haskell, Tenant’s Authorized Representative,
shall have full power and authority to act on behalf of Tenant on any matters
relating to Landlord’s Work. Tenant may name a replacement Authorized
Representative from time to time by written notice to Landlord making reference
to this Exhibit B. Chris Chandor, Landlord’s Authorized Representative, shall
have full power and authority to act on behalf of Landlord on any matters
relating to Landlord’s Work. Landlord may name a replacement Authorized
Representative from time to time by written notice to Tenant making reference to
this Exhibit B.


7.Entry Prior to Commencement. If and as long as Tenant does not interfere in
any way with the construction process (by causing disharmony of labor relations
at the Property, scheduling or coordination difficulties, etc.), Tenant may, on
a reasonable schedule prepared by Landlord and incorporated into the
Construction Schedule, and at Tenant’s sole risk and expense, enter the
Additional Building B Space (each, an “Early Access Date”) twenty (20) days
prior to the then anticipated Additional Space Commencement Date for the purpose
of installing Tenant’s furniture, fixtures, and equipment (collectively, the
“FF&E”). In no event shall the Landlord’s Work include any FF&E, the
responsibility of which shall be Tenant’s. The provisions of this Section 7
shall apply only during the period prior to the Additional Space Commencement
Date. Tenant acknowledges that Landlord’s ability to obtain a certificate of
occupancy for the Additional Building B Space depends upon the completion of
certain FF&E. The installation of the FF&E necessary for Landlord to obtain a
certificate of occupancy shall be completed by Tenant no later than the date
that is required for Landlord to Substantially Complete the Landlord’s Work on
or before the Target Delivery Date. Prior to the Additional Space Commencement
Date Tenant shall comply with and perform, and shall cause its employees,
agents, contractors, subcontractors, material suppliers and laborers to comply
with and perform, all of Tenant’s obligations under this Lease except the
obligations to pay Annual Fixed Rent and additional charges and other charges
and other obligations the performance of which would be clearly incompatible
with the installation of the FF&E. Any independent contractor of Tenant (or any
employee or agent of Tenant) performing any work in the Additional Building B
Space prior to the Additional Space Commencement Date shall be subject to all of
the terms, conditions and requirements contained herein. Neither Tenant nor any
Tenant contractor shall interfere in any way with construction of, nor damage,
the Landlord’s Work or the common areas or other parts of the Building, and each
shall do all things reasonably requested by Landlord to expedite construction of
the Landlord’s Work. Without limitation, Tenant shall require each Tenant
contractor to adjust and coordinate any work or installation in or to the
Additional



--------------------------------------------------------------------------------



Building B Space to meet the schedule or requirements of other work being
performed by or for Landlord throughout the Building. In all events, Tenant
shall indemnify Landlord in the manner provided in the Lease against any claim,
loss or cost arising out of any interference with, or damage to, the Landlord’s
Work or any other work in the Building, or any delay thereto, or any increase in
the cost thereof on account in whole or in part of any act, omission, neglect or
default by Tenant or any Tenant contractor. Without limiting the generality of
the foregoing, to the extent that the commencement or performance of Landlord’s
Work is delayed on account in whole or in part of any act, omission, neglect, or
default by Tenant or any Tenant contractor, then such delay shall constitute a
Tenant Delay as provided herein. Any requirements of any such Tenant contractor
for services from Landlord or Landlord’s contractor, such as hoisting,
electrical or mechanical needs, shall be paid for by Tenant and arranged between
such Tenant contractor and Landlord or Landlord’s contractor; notwithstanding
the foregoing to the contrary, there shall be no fee to Tenant for hoisting,
loading dock or freight elevator use or electrical consumption during tenant’s
move into the Additional Building B Space. Should the work of any Tenant
contractor depend on the installed field conditions of any item of Landlord’s
Work, such Tenant contractor shall ascertain such field conditions after
installation of such item of Landlord’s Work. Neither Landlord nor Landlord’s
contractor shall ever be required or obliged to alter the method, time or manner
for performing Landlord’s Work or work elsewhere in the Building, on account of
the work of any such Tenant contractor. Tenant shall cause each Tenant
contractor performing work on the Additional Building B Space to clean up
regularly and remove its debris from the Premises and Building.


8.Allowance. Landlord shall provide Tenant with an allowance for the costs (the
“Allowance Costs”) of preparing the Additional Building B Space for Tenant's
initial occupancy (including the costs of constructing the Landlord’s Work (the
“Hard Costs”) and architectural and engineering fees incurred in the design of
the Landlord’s Work) in an amount not to exceed Six Hundred Twenty-Five
Thousand, Seven Hundred Sixty and 00/100 ($625,760.00) Dollars (i.e., $32.00 per
rentable square foot of the Additional Building B Space initially leased
hereunder, hereinafter, (the “Allowance”). At least eighty percent (80%) of the
Allowance must be spent on Tenant’s Hard Costs for the Landlord’s Work; the
remainder shall be used for Soft Costs. All construction and design costs for
the Additional Building B Space in excess of the Allowance shall be paid for
entirely by Tenant as provided in Section 9, below. As used herein, “Soft Costs”
means the out-of-pocket costs incurred by Landlord for (i) architectural and
engineering fees in preparing the Construction Plans, (ii) the construction
management fee described in Section 9 below, and (iii) other charges by
architects, engineers, design professionals and other consultants in connection
with the design of the Landlord’s Work. Allowance Costs shall be expended by
Landlord for the Direct Costs (as defined below) of the Landlord’s Work as such
work progresses.


9.Tenant Payments For Excess Costs. As used herein, “Excess Costs” means any
increase in the cost to design and construct the Landlord’s Work resulting from
(i) Tenant Delay and/or (ii) costs to design and construct the Landlord’s Work
in excess of the Allowance. Landlord shall invoice Tenant for Excess Costs as
incurred, and Tenant shall pay Landlord for Excess Costs in monthly progress
payments, within 20 days after invoice. The price for any Excess Costs shall be
equal to Landlord’s Direct Costs incurred in connection with performing the
Landlord’s Work giving rise to the Excess Costs. “Direct Costs” shall mean the
total cost payable by Landlord (or its general contractor) for Landlord’s Work
to contractors, subcontractors, materialmen, laborers, etc. (including any
portions of such reasonable amounts designated subcontractor's or materialmen's



--------------------------------------------------------------------------------



profit, fee, overhead, and the like), all architect and design fees, life safety
testing, additions and modifications, improvements to the structure and building
base systems required to build out the Landlord’s Work (excluding structural
improvements to support FF&E above and beyond normal and customary office use,
which shall be performed as alterations subject to the provisions of Section
5.14 of the Lease by Tenant if required) plus all costs of insuring the
Landlord’s Work in question and all costs of obtaining permits and inspections
required by governmental authorities in connection with the Landlord’s Work in
question. Landlord's invoices on account of Excess Costs may include any
materials and equipment purchased to be part of Landlord’s Work and stored at
Building B or some other location approved by Landlord and all deposits made on
the purchase of such materials and equipment. Direct Costs shall include a three
percent (3%) fee on all Direct Costs incurred by Landlord for construction
management or supervision by Landlord.
    
10.Tenant Delay.


(a) The period for performance of the Landlord’s Work shall be extended by the
number of days of actual construction delay in achieving Substantial Completion
resulting from any “Tenant Delay”, meaning any delay in the design or
construction of the Landlord’s Work resulting from:


(i) Tenant’s failure to comply with any of the delivery dates or comment dates
contained in the Lease relative to the design, planning, selection of finishes
and pricing for the Landlord’s Work;


(ii) Tenant’s failure to provide response to requests for information, approvals
or disapprovals regarding the Landlord’s Work within three (3) business days
after written request by Landlord or its contractors;


(iii) Tenant’s requests for the inclusion of materials or installations in the
construction of the Landlord’s Work other than building standard items or items
with delivery requirements that may have the effect of delaying the Substantial
Completion of the Landlord’s Work beyond the Target Delivery Date, provided that
Landlord gives Tenant written notice that such inclusion of materials or
installations or such items, as applicable, will result in Tenant Delay (and any
such Tenant Delay shall be measured from the date of such notice);


(iv) any acts, omissions, non-payment, defaults or misconduct of Tenant (or its
agents, employees, design professionals, contractors, licensees or invitees)
with respect to the construction of the Landlord’s Work, provided that Landlord
gives Tenant written notice of such Tenant Delay (and any such Tenant Delay
shall be measured from the date of such notice);
    
(v) any request by Tenant that Landlord delay the commencement of, or suspend
the performance of, any Landlord’s Work;


(vi) failure of Tenant to complete the installation of the FF&E necessary for
Landlord to obtain a certificate of occupancy in accordance with Landlord’s
Construction Schedule; or


(vii) any interference with Landlord’s construction of the Landlord’s Work
caused by Tenant or its contractors, subcontractors or suppliers Work, provided
that Landlord gives Tenant written notice of such interference (and any such
Tenant Delay shall be measured from the date of such notice).



--------------------------------------------------------------------------------



(b)    Adjustment of Additional Space Commencement Date. If Landlord is unable
to Substantially Complete the Landlord’s Work and deliver possession of the
Additional Building B Space to Tenant on or before the Target Delivery Date as a
result of any Tenant Delay, the Additional Space Commencement Date shall be
advanced by the number of days of Tenant Delay experienced by Landlord in order
to substantially complete the Landlord’s Work and deliver the Additional
Building B Space to Tenant. The length of any Tenant Delay shall be the actual
number of days that the Landlord’s Work is delayed, unless such Tenant Delay
shall result from Tenant’s failure to act within the time periods expressly set
forth in this Work Letter, in which case such Tenant Delay shall be deemed to be
one day for each day measured from the date that Tenant was required to act as
set forth herein until Tenant takes the required action. If claiming an
acceleration of the Additional Space Commencement Date hereunder on account of
any Tenant Delay, Landlord shall notify Tenant in writing of Landlord’s claimed
length of such Tenant Delay(s). Unless Tenant disputes Landlord’s estimate by
written notice delivered to Landlord within such two (2) business day period,
Landlord’s estimate shall be deemed the conclusive determination of the length
of such Tenant Delay.
11.    All disputes between the parties regarding Tenant Delays and other
matters expressly referencing this Section 11 shall be resolved in accordance
with this Section 11. Any arbitration decision under this Section 11 shall be
enforceable in accordance with applicable law in any court of proper
jurisdiction. A party may not initiate arbitration under this Section 11 without
notifying the other party and requesting a meeting of senior representatives to
resolve the dispute. Within three (3) business days following such notice,
senior representatives of Landlord and Tenant that have authority to resolve the
dispute shall meet in order to seek a resolution by agreement prior to the
arbitration. If the dispute is not so resolved at the meeting (or if one party
does not attend) then either party may initiate arbitration. Any arbitration
conducted pursuant to this Section 11 shall be conducted in expeditious manner
as possible to avoid delays in the construction of the Landlord’s Work. Within
five (5) days after either party or its affiliates requests arbitration by
notice to the other, Landlord and Tenant shall seek to agree to a single
arbitrator who is an independent third party real estate professional with at
least twenty (20) years of experience in construction disputes involving
multi-tenant, first-class, office developments that has not worked for either
party for the prior five (5) years (a “Qualified Arbitrator”) and, if they are
unable to agree, then a Qualified Arbitrator shall, upon request by wither
party, be appointed by the Boston office of the AAA or successor organization.
The arbitrator shall decide the dispute by written decision. The arbitration
shall be conducted in the Boston office of the AAA in accordance with the Fast
Track Procedures (regardless of the amount in dispute) of the Construction
Industry Arbitration Rules of the AAA, as modified and/or supplemented by this
Section (or any successor organization) on an expedited basis and shall be
concluded, with a decision issued, no later than seven (7) days after the date
that such dispute is submitted for arbitration. The decision of the arbitrator
shall be final and binding on the parties. The parties shall comply with any
orders of the arbitrator establishing deadlines for any such proceeding. The fee
of the arbitrator shall be paid equally by the parties. Each party shall pay all
other costs incurred by it in connection with the arbitration.
12.    This Exhibit shall not be deemed applicable to any additional space added
to the Additional Building B Space at any time or from time to time, whether by
any options under the Lease or otherwise, or to any portion of the Original
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.





--------------------------------------------------------------------------------




Schedule 1
Building Standards



--------------------------------------------------------------------------------



Base Building Construction
For Tenant Improvements
6 Crosby Drive, Bedford, MA
Revised 3/18/15




1. Demolition:
As required per plan.


2. Interior Partitions:
New interior walls shall be constructed of 3-5/8" x 26 Ga. metal studs at 16"
O/C with 1/2" gypsum wallboard on both sides. Walls shall extend to 6" above the
ceiling grid.


Walls surrounding conference rooms shall be constructed of 3-5/8" x 25 Ga. metal
studs at 16' O/C with one layer of 1/2" gypsum board on each side. Walls to
extend to underside of deck above. Provide acoustical insulation between studs.


3. Doors, Frames and Hardware:
Provide new units as required by new layout. Exterior, egress, demising,
mechanical and stairwell doors to remain. New interior doors shall consist of
hollow metal frames and 3'0" x 7'0" paint grade wooden-veneer doors with
passage-set cylindrical hardware.


One 2' glass side light per office, small conference room, meeting room;
excluding storage, server and other rooms. Glass side lights will have a 1"
aluminum channel on the floor 82" recessed channel at the header.


4. Ceilings:
Provide new Armstrong Cortega Second Look II 2'x4' ceiling tiles in 15/16" grid
throughout all areas not specified as open ceiling.


5. Floor Finishes:
Provide new carpet at all open office areas, private offices and conference
rooms, at a cost not to exceed $28 per square yard installed.


Provide Armstrong Standard Excelon vinyl floor tile at coffee areas, break
rooms, storage rooms, server rooms and labs.


Provide new 4" vinyl base on all walls, except where hydronic baseboard heat
exists.


6. Paint:
Gypsum board walls throughout all areas shall be painted, and shall receive one
primer and two finish coats of latex eggshell finish paint.


All doors and frames shall receive a primer and two finish coats of latex
acrylic semi gloss paint.


Specialty paint or finishes shall be at Tenant cost.


7. Lighting:
Provide new recessed 2x4 direct/indirect Lightolier Alter Classic, or equal
light fixtures with T8 lamps and electronic ballast in all areas in ceiling
grid.


Provide new industrial lighting in specified open ceiling areas.


Each room and area shall be individually switched. Provide dual technology
occupancy sensor switches at all private offices, storage rooms and conference
rooms. provide ceiling mounted dual technology sensors to control open office
lighting with wall switch over ride. Provide standard toggle switches at all
other areas.


8. Power:
Provide dedicated 20A circuits for tenant's open office work stations. Allow 6
work stations per 20 A circuit. Power shall be brought down existing columns or
via a "power pole."



--------------------------------------------------------------------------------



Provide 2 duplex receptacles at each private office.


Provide 4 duplex receptacles at each conference room. One floor box for main
conference room only.


9. HVAC:
Existing system diffusers and ductwork will be relocated, with new ductwork,
diffusers, controls & equipment as required by new layouts. VAV and FPT count
shall be approximately 1 per every 1,200 USF.


Existing baseboard hydronic heat to remain.


10. Plumbing:
Provide an ADA compliant stainless steel sink for one kitchen or breakroom.


Provide electric hot water heater in ceiling for one kitchen or breakroom.


Plumbing for appliances and water purification systems shall be at Tenant's
cost.


11. Fire Protection:
Existing sprinkler system is to be modified as required by new layouts.


12. Life Safety:
Modify and add to existing emergency lighting (wall hung), exit signs, fire
extinguishers and fire Alarm horn/strobe units as required by new layouts.


13. Misc:
Provide up to 10' linear plastic laminate clad base and wall cabinets and
counter for one kitchen or breakroom.


Landlord will provide blocking and electric outlet box for main conference room.


Blinds will be repaired, cleaned or replaced as necessary.


14. Work not included:
Installation of telephone and computer wiring, tel/data outlets.


Supplemental HVAC system for any special room (e.g. server room).


Furnishings including desks, chairs and open office work stations, folding
partition walls, and custom millwork.


Security equipment and systems.


Tenant Signage


Appliances


Projection screens or monitors







--------------------------------------------------------------------------------



Category
Description
Lessor Cost
Lessee Cost
 
Insulation above ceiling
 
X
 
Drywall ceilings in offices, reception area, conference rooms
 
X
Flooring
Provide carpet at all open office areas, private offices, and conference rooms,
at a cost not to exceed $28 per square yard installed.
X
 
 
VCT in kitchen area, utility room(s) including storage, copy and IT rooms
X
 
 
Vinyl base
X
 
 
Wood base
 
X
 
Special Flooring
 
X
Wall Finishes
Paint walls 2 coat latex eggshell
X
 
 
Paint doors and frames 2 coats latex semi-gloss
X
 
 
Paint soffits/ceilings
X
 
 
Wallcovering, specialty paint or other finish
 
X
 
Wood paneling
 
X
Equipment/Specialties
Purchase and installation of projection screens
 
X
 
Purchase and installation of "white boards"
 
X
 
Purchase and installation of appliances
 
X
 
Fire extinguishers
X
 
Misc. Metals
UPS/Structural Support
 
X
Finish Carpentry
Cabinets and counters in kitchen
X
 
 
Reception desk
 
X
 
Adjustable wall shelving
 
X
 
All other millwork
 
X
Doors/Frames
Building standard lessee entry
X
 
 
Hollow metal frame and 3'0" x 7'0" paint grade wooden-veneer doors
X
 
 
Welded metal frame
X
 
 
Stain grade doors
 
X
 
Interior glass doors
 
X
 
Glass sidelights
X
 
Hardware
Passage leversets
X
 
 
Locking leversets, interior
 
X
 
Locking lever sets, lessee entry
X
 
Drywall
Interior/office partitions to 6" above ceiling grid
X
 
 
Conference room partitions to deck above
X
 
 
Demising wall to underside of deck above
X
 
 
Drywall ceilings
 
X
 
Drywall soffits
 
X
Acoustic Ceilings
Building standard Armstrong Cortega Second Look II 2'x4' ceiling tiles specialty
rooms.
X
 








--------------------------------------------------------------------------------



Category
Description
Lessor Cost
Lessee Cost
Security
Keying of Lessee entries
X
 
 
Card access for tenant entry
 
X
 
Interior keying of space
 
X
 
CCTV
 
X
Telecommunications
Furniture connections
 
X
 
Tele/Data/Furniture design
 
X
 
Hire telephone and data vendor and installation of all Tele/Data equipment
 
X
 
Cable TV
 
X
Design Services
Architectural and engineering services for Lessor Scope by Lessor's architect
X
 
Glass wall
Glass wall for main conference room only
X
 
Plumbing
Supply or re-use and relocate stainless steel single-bowl sink in one kitchen or
breakroom
X
 
 
Interior Lessee signage/Logo
 
X
 
Appliances
 
X
 
Folding Partition Walls
 
X
Fire Protection
Sprinkler loop
X
 
 
Pre-Action System
 
X
 
Relocating and adding sprinkler heads
X
 
Electrical
Recessed office and open area lighting
X
 
 
Accent lighting
 
X
 
One light switch per room/2 per conference room
X
 
 
Emergency and exit lighting
X
 
 
Standard fire alarm devices
X
 
 
Two duplex receptacles per office
X
 
 
Four duplex receptacles in conference room(s)
X
 
 
One quad receptacle in kitchenette data closet and copy room
X
 
 
One GFI receptacle in kitchenette
X
 
 
Dedicated outlets for printers and copiers.
X
 
 
Furniture connections (whip)
X
 
HVAC
Re-use, relocate existing ductwork and diffusers.
X
 
 
Install additional ductwork/distribution, VAVs and FPTs as appropriate for the
new layout. 1 per 1,200 USF
X
 
 
Provide independent units for server or
 
X






--------------------------------------------------------------------------------




Schedule 2
Preliminary Landlord’s Work Schedule


•
05/08/15    iRobot finalizes and delivers Fit Plan.

•
05/13/15    Landlord reasonable approval due

•
05/15/15    iRobot and Landlord identify all finishes and long lead items

•
06/17/15    Landlord delivers Construction Documents. Landlord to solicit bids
from list of approved GC’s

•
07/03/15    Bids due from GC’s. Landlord to apply for building permit during bid
process

•
07/10/15    iRobot authorization to proceed

•
07/17/15    Building Permit from Town of Bedford

•
07/24/15    Construction Start Date

•
10/23/15    Substantial Completion

•
11/01/15    Additional Space Commencement






--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of October
23, 2015, by and between DIV BEDFORD, LLC, a Massachusetts limited partnership
(“Landlord”), and IROBOT CORPORATION, a Delaware corporation (“Tenant”).
R E C I T A L S:


A.    Landlord and Tenant are parties to that certain Lease dated as of February
22, 2007, as amended by that certain Letter Agreement dated as of May 4, 2007,
as further amended by that certain Letter Agreement dated August 15, 2007, as
further amended by a First Amendment to Lease dated September 16, 2010, as
further amended by a Second Amendment to Lease dated as of May 20, 2014, as
further amended by a Third Amendment to Lease (the "Third Amendment") dated as
of April 10, 2015 (as amended, the “Lease”) for certain premises within the
complex (“Complex”) known as XChange at Bedford (formerly known as Bedford
Business Park), Bedford, Massachusetts.


B.    Pursuant to the Third Amendment, Tenant agreed to expand the Premises to
include an additional 19,555 rentable square feet on the first floor of Building
B (aka 6 Crosby Drive) (the “Additional Building B Space”)


C.     Tenant has agreed to memorialize the Additional Space Commencement Date
(as defined in the Third Amendment) in consideration for Landlord' granting
Tenant additional time to finalize the plans for the construction of Tenant's
initial improvements in such space.


D.    Landlord and Tenant desire to amend the Lease as set forth below.


A G R EE M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
1.Additional Space Commencement Date. The definition of "Additional Space
Commencement Date", set forth in Section 1 of the Third Amendment, is hereby
amended and restated in its entirety to mean November 1, 2015, regardless of
when the Landlord Substantially Completes the Landlord Work. Nothing in this
Section 1, however, shall relieve Landlord of its obligation to Substantially
Complete the Landlord's Work. Section 2 of the Third Amendment is hereby
modified to provide that Landlord shall delivery possession of the Additional
Building B Space to Tenant on the date that Landlord Substantially Completes the
Landlord Work.


2.Work Letter.


(a) For purposes of the Work Letter attached to the Third Amendment, all
references to the "Target Delivery Date" are hereby deleted.


(b) Tenant shall submit all requisitions for Allowance Costs on or before June
30, 2017. Following June 30, 2017, Landlord shall have no further obligation to
provide the Allowance to the extent that Tenant has not previously submitted
requisitions for the same.



--------------------------------------------------------------------------------



(c) Schedule 2 to the Work Letter is hereby replaced with the revised Schedule
2, attached.


3.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease. The Recitals set forth above in this Amendment are
hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns. It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting the matters
set forth in this Amendment and this Amendment constitutes the parties’ entire
agreement with respect to the leasing of the Additional Building B Space and
supersedes and cancels any and all previous negotiations, arrangements,
agreements and understandings, if any, between the parties hereto or with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Amendment.


4.     Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.




LANDLORD:
 
DIV Bedford, LLC, a Massachusetts limited liability company



By: Bedford Manager Corp., a Massachusetts Corporation


By: /s/ Richard McCready
Name: Richard McCready
Title: President
                




TENANT.
 
 
iRobot Corporation., a Delaware corporation





By: /s/ Alison Dean
Name: Alison Dean
Title: CFO
    
By: /s/ Paul Tavalone
Name: Paul Tavalone
Title: VP, Assistant Treasurer









--------------------------------------------------------------------------------




Schedule 2


None



FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of May 4,
2016, by and between DIV BEDFORD, LLC, a Massachusetts limited liability company
(“Landlord”), and IROBOT CORPORATION, a Delaware corporation (“Tenant”).


R E C I T A L S:


A.Landlord and Tenant are parties to that certain Lease dated as of February 22,
2007, as amended by that certain Letter Agreement dated as of May 4, 2007, as
further amended by that certain Letter Agreement dated August 15, 2007, as
further amended by a First Amendment to Lease dated September 16, 2010, as
further amended by a Second Amendment to Lease dated as of May 20, 2014, as
further amended by a Third Amendment to Lease dated as of April 10, 2015, and as
further amended by that certain Fourth Amendment to Lease dated as of October
23, 2015 (as amended, the “Lease”) for certain premises containing 203,041
rentable square feet located within the complex (“Complex”) known as XChange at
Bedford (formerly known as Bedford Business Park), Bedford, Massachusetts (the
“Premises”).
B.Landlord and Tenant desire to enter into this Amendment to, among other
things, set forth certain design and construction approvals and obligations in
connection with Landlord’s redevelopment of a surface parking lot in an area
proximate to the Premises.
A G R EE M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
1.Defined Terms; Recitals. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Lease. The term “Lease”
as used herein and in the Lease shall mean and refer to the original Lease, as
amended. The recitals set forth above are incorporated into and made a part of
this Amendment.


2.Land Recreation Area B. Exhibit I-2 (Land Recreation Area B) attached to the
Lease is hereby removed and Exhibit I-2 (Land Recreation Area B) attached to
this Amendment is substituted therefor. All references in the Lease to Land
Recreation Area B shall mean the area depicted on Exhibit I-2 attached to this
Amendment.


3.Privacy Fence. In connection with Landlord’s development of the surface
parking lot set forth on Exhibit 1 attached hereto, Landlord shall at its
expense have the obligation to install a fence between the surface parking lot
and Land Recreation Area B in the area depicted on Exhibit 1. Such fence shall
be approximately six (6) feet in height above grade and consist of fencing or
other screening materials of a type and quality as selected by Landlord.
Landlord must provide visual screening materials on the fence equivalent to the
existing screening material or a better quality but similar opaqueness, all in
its sole discretion. Landlord shall complete or cause the completion of the
privacy fence in a good and workmanlike manner.





--------------------------------------------------------------------------------



4.HDPE Conduit Approval. Tenant hereby consents and agrees to Landlord’s
installation of a twelve (12) inch high-density polyethylene pipe in the area
depicted on Exhibit 2 attached hereto (the “HDPE Pipe”). Landlord shall have
access upon reasonable prior notice to Tenant to enter onto Land Recreation Area
B to perform the work necessary to install the HDPE Pipe. Upon completion of the
installation of the HDPE Pipe, Landlord shall restore the area disturbed by the
installation to substantially the same condition as existed prior to the HDPE
Pipe installation.


5.Tenant’s Fence Around Land Recreation Area B. Landlord and Tenant shall work
cooperatively in the modification of the privacy screening along Land Recreation
Area B in the area adjacent to Crosby Road and Route 3. The privacy screening
should be visual screening material consistent with that required in Section 3.
Such privacy screening shall consist of fencing or other screening materials of
a type and quality as selected by Landlord, in its sole discretion. Landlord
shall be responsible for the cost of the materials and labor for the
installation of the privacy screening; provided, however, upon the completion of
the fence upgrades, any further installation of additional screening shall be
subject to Landlord’s prior written approval and at Tenant’s sole cost and
expense. Landlord shall have the right at its sole discretion and at its sole
cost and expense to install images, signage, branding or messaging on fencing
surrounding the Land Recreation Area B. The images or signage on the screening
should (a) only be on the outside of the fence and (b) be on portions of the
screening that do not face areas leased to Tenant.


6.Bathroom Renovation. Landlord has agreed to make certain renovations to the
bathrooms located within the Premises, at Landlord’s sole cost and expense, as
more specifically set forth in Exhibit 3 attached thereto (the “Bathroom
Renovations”). All finishes and product selections for the Bathroom Renovations
shall be similar in quality to the existing bathroom at 16-1 café, as determined
by Landlord, in its sole discretion. Landlord complete the Bathroom Renovations
in a good and workmanlike manner and shall endeavor to substantially complete
the Bathroom Renovations by November 1, 2016, subject to force majeure, delays
caused by Tenant or delays outside of Landlord’s reasonable control. Since
Tenant is currently a Tenant at the Premises, Tenant may remain in the Premises
and continue operating its business during the Bathroom Renovations. Landlord
and Tenant shall coordinate Landlord’s completion of the Bathroom Renovations in
order to facilitate the timely completion of the same while minimizing the
impact on Tenant’s business operations to the extent reasonably possible,
including agreeing upon a construction schedule for the Bathroom Renovations
(which may change from time to time); provided, however, in the event Landlord
is required to perform work after normal business hours or on weekends or incur
overtime charges from its contractors based on scheduling requests from Tenant,
Tenant shall be responsible for all costs and expenses in connection therewith.
In connection with Landlord’s performance of the Bathroom Renovations, Tenant
and its employees, invitees, guests, licensees, agents, contractors and
suppliers must: (i) comply with all terms, covenants, conditions and provisions
of the Lease; and (ii) work in harmony with Landlord and its employees, agents,
contractors and suppliers in the performance of the Bathroom Renovations by
Landlord. Tenant further agrees that Landlord shall not be liable in any way for
injury, loss or damage which may occur to any of Tenant’s work or installations
made in such Premises, or to any personal property placed therein, except if
such is directly caused by Landlord’s and Landlord’s contractors’ gross
negligence or willful misconduct.





--------------------------------------------------------------------------------



7.Brokers. Landlord and Tenant each agree to defend, indemnify and hold the
other harmless from and against all claims by any other broker for fees,
commissions or other compensation to the extent such broker alleges to have been
retained by the indemnifying party in connection with the execution of this
Amendment. The provisions of this paragraph shall survive the expiration or
sooner termination of the Lease.


8.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease. The Recitals set forth above in this Amendment are
hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns. It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting the matters
set forth in this Amendment and this Amendment constitutes the parties’ entire
agreement with respect to the subject matter thereof, and no previous
negotiations, arrangements, agreements and understandings, if any, between the
parties hereto or with respect to shall be used to interpret or construe this
Amendment.


9.Counterparts. This Amendment may be executed in any number of counterparts and
by each of the undersigned on separate counterparts, which counterparts taken
together shall constitute one and the same instrument. The parties agree that
this Amendment may be transmitted between them by facsimile machine or
electronic mail and the parties intend that a faxed or emailed Amendment
containing either the original and/or copies of the signature of all parties
shall constitute a binding Amendment.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.


LANDLORD:


DIV BEDFORD, LLC, a Massachusetts limited liability company


By: Bedford Manager Corp., a Massachusetts corporation




By: /s/ Richard McCready
Name: Richard McCready
Title: President




TENANT:


IROBOT CORPORATION,
a Delaware corporation




By: /s/ Alison Dean
Name: Alison Dean
Title: CFO






ACKNOWLEDGED AND AGREED SOLELY WITH RESPECT TO SECTION 2:


LICENSEE:


iRobot Defense Holdings, Inc.,
a Delaware corporation




By:_________________________________
Name:
Title:

























--------------------------------------------------------------------------------









Exhibit I-2
Land Recreation Area B


exh12.jpg [exh12.jpg]





















--------------------------------------------------------------------------------









EXHIBIT 1
LOCATION OF PRIVACY FENCE RESTORATION
exh1.jpg [exh1.jpg]







































--------------------------------------------------------------------------------











EXHIBIT 2


HDPE PIPE INSTALLATION AREA
ex2.jpg [ex2.jpg]







































--------------------------------------------------------------------------------





EXHIBIT 3
BATHROOM RENOVATION


iRobot Bathroom Renovation Scope


10-2 (men’s and women’s)
New vanity and sinks
New ceiling tiles
New 2’X4’ light fixtures (direct/indirect building standard)
New paint (including partitions)
New wall tile to existing height (5’+/-)
Add HD coating or similar product to existing floor tile


10-2 Mother’s Room
Bring demising wall to ceiling
Add sprinkler head per code
New paint
New VCT at vestibule
New 2’X2’ light fixtures (direct/indirect building standard)


10-2 Handicap Bathrooms (men’s and women’s)
Add exhaust fan or other solution


12-2 (men’s and women’s)
New vanity and sinks
New 2’X2’ light fixtures (direct/indirect building standard)
New paint (including partitions and ceiling)
New wall tile to lower height (5’+/-)
Add HD coating or similar product to existing floor tile
 
Existing to remain:
Floor and base tile
Mirrors
Hands-free faucets
All specialties
All partitions


**All finishes and product selections shall be similar in quality to the
existing bathroom at 16-1 café**









--------------------------------------------------------------------------------




EAST\141300457.11
EXECUTION


SIXTH AMENDMENT TO LEASE


THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is entered into as of
July 5, 2017 (the “Effective Date”), by and between DIV BEDFORD, LLC, a
Massachusetts limited liability company (“Landlord”), and IROBOT CORPORATION, a
Delaware corporation (“Tenant”).
R E C I T A L S:


A.Landlord and Tenant are parties to that certain Lease (the “Original Lease”)
dated as of February 22, 2007, as amended by that certain Letter Agreement dated
as of May 4, 2007, as further amended by that certain Letter Agreement dated
August 15, 2007, as further amended by a First Amendment to Lease dated
September 16, 2010, as further amended by a certain Declaration dated June 16,
2011, as further amended by a Second Amendment to Lease dated as of May 20,
2014, as further amended by a certain letter dated October 8, 2014, as further
amended by a Third Amendment to Lease (the “Third Amendment”) dated as of April
10, 2015, as further amended by a Fourth Amendment to Lease dated as of October
23, 2015, as further amended by a Fifth Amendment to Lease dated as of May 4,
2016 (as amended, the “Lease”) for certain premises (the “Existing Premises”)
consisting of approximately 203,041 rentable square feet of space located within
the Complex (as defined in the Lease) and now known as XChange at Bedford
(formerly known as Bedford Business Park) in Bedford Massachusetts. The Site is
described in Exhibit A hereto and the Complex is depicted on Exhibit A-1
attached hereto.
B.Landlord has agreed to lease to Tenant and Tenant has agreed to lease from
Landlord an additional 5,645 rentable square feet of space (the “Sixth Amendment
Additional Premises”) located on the second floor of Building 4 at the Complex
(also known as 4 Crosby Drive and formerly known as Building A), which space is
shown on Exhibit B attached hereto.
C.The Term is currently scheduled to expire on April 30, 2020. Landlord and
Tenant have also agreed, among other things, to extend the Term of the Lease,
and provide for certain improvements to the Premises.
D.Pursuant to Section 2.1 of the Lease, the numerical/alphabetical address
system for the Complex has been modified and the Buildings and the Additional
Buildings are now referred to as follows: (i) Building A is now known as
Building 4 and 4 Crosby Drive; (ii) Building B is now known as Building 6 and 6
Crosby Drive; (iii) Building C is now known as Building 8 and 8 Crosby Drive;
(iv) Building D is now known as Building 10 and 10 Crosby Drive; (v) Building E
is now known as Building 12 and 12 Crosby Drive; (vi) Building F is now known as
Building 14 and 14 Crosby Drive; (vii) Building G is now known as Building 16
and 16 Crosby Drive; and (viii) and Building H is now known as Building 18 and
18 Crosby Drive.
E.Landlord and Tenant therefore desire to enter into this Sixth Amendment to set
forth the terms and conditions for the leasing of the Sixth Amendment Additional
Premises, the extension of the Term, and to amend the Lease as hereinafter set
forth.



--------------------------------------------------------------------------------



A G R E E M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
1.Expansion of Premises.
(a)     Effective as of the Sixth Amendment Additional Premises Commencement
Date (as hereinafter defined), the Sixth Amendment Additional Premises shall be
added to the Existing Premises so that the Premises shall include the Existing
Premises and the Sixth Amendment Additional Premises upon all of the terms and
conditions of the Lease except as modified herein. The lease of the Sixth
Amendment Additional Premises shall terminate on the Lease Expiration Date (as
defined herein), unless extended or sooner terminated as provided in the Lease.
As used herein, the term “Sixth Amendment Additional Premises Commencement Date”
shall mean the Effective Date. As of the Sixth Amendment Additional Premises
Commencement Date, the Sixth Amendment Additional Premises have been delivered
to Tenant, and Tenant has accepted the Sixth Amendment Additional Premises in
their as-is condition.
(b)    From and after the Sixth Amendment Additional Premises Commencement Date,
Building 4 shall be deemed to be a “Building” and one of the “Buildings” as
defined in Section 1.1 of the Lease (including, without limitation, for purposes
of Section 5.17 of the Lease) and Tenant shall have, as appurtenant to the
Premises, the non-exclusive right to use in common with others any Common Areas
(as defined in the Lease) located in or necessary for access to Building 4.
(c)     From and after the Sixth Amendment Additional Premises Commencement
Date, the “Rentable Floor Area of the Premises” as used in the Lease shall mean
208,686 square feet, being the sum of (i) the Rentable Floor Area of the
Existing Premises containing 203,041 rentable square feet, and (ii) the Rentable
Floor Area of the Sixth Amendment Additional Premises containing 5,645 rentable
square feet.


2.Fixed Rent and Additional Rent for Early Rent Commencement of Sixth Amendment
Additional Premises. With respect to the Sixth Amendment Additional Premises,
Tenant shall pay Fixed Rent and Additional Rent beginning on the date (the
“Sixth Amendment Additional Premises Rent Commencement Date”) which is the
earlier of (a) the date on which a certificate of occupancy is issued for the
Sixth Amendment Additional Premises following substantial completion of the
Sixth Amendment Tenant Alterations (defined in Exhibit D hereto) and (b) January
1, 2018. If the Sixth Amendment Additional Premises Rent Commencement Date
occurs prior to January 1, 2018, Rent shall be due for the Sixth Amendment
Additional Premises as follows. Annual Fixed Rent shall be $95,965.00, payable
in monthly installments of $7,997.00 per month. Tenant shall pay Operating
Expenses Allocable to the Sixth Amendment Additional Premises and Landlord’s Tax
Expenses Allocable to the Sixth Amendment Additional Premises as Additional
Rent, in accordance with the terms of the Original Lease without regard to any
base year (i.e., net of Tenant’s share of Operating Expense and Taxes). Annual
Fixed Rent and Additional Rent for any partial month for which Rent is due shall
be paid at the rates set forth above on a pro rata basis.
3.Landlord’s Work. Landlord shall perform the work described in Exhibit C
attached hereto (the “Landlord Work Letter”). Tenant acknowledges that (a) it is
fully familiar with the



--------------------------------------------------------------------------------



condition of the Premises and agrees to take the same in its condition “as is”
as of the First Extension Term Commencement Date (as hereinafter defined) and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Premises to prepare the same for Tenant’s occupancy during the First
Extension Term, except as set forth in the Landlord Work Letter and subject to
Landlord’s express obligations under the Lease.
4.Tenant’s Work. If Tenant elects to perform the Sixth Amendment Tenant
Alterations, such alterations shall be performed in accordance with the terms of
Exhibit D. For ease of reference, Exhibit D includes the definition of “Sixth
Amendment Tenant Alterations” and sets forth the “Sixth Amendment Construction
Allowance.”
5.First Extension Term. Notwithstanding anything to the contrary contained in
the Lease, the Term of the Lease for the Premises (as the same is expanded by
this Sixth Amendment to include the Sixth Amendment Additional Premises) is
hereby extended for an additional ten (10) years (the “First Extension Term”)
commencing on May 1, 2020 and expiring on April 30, 2030 (the “Lease Expiration
Date”), unless extended as provided in Section 7 of this Sixth Amendment or
sooner terminated in accordance with the terms of the Lease.
6.Rent.
(a)Annual Fixed Rent. From and after January 1, 2018, the Annual Fixed Rent for
the Premises shall be as follows:
Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
$3,547,662.00
$295,638.50
2019
$17.51
$3,654,091.86
$304,507.66
2020
$18.04
$3,763,714.62
$313,642.88
2021
$18.58
$3,876,626.05
$323,052.17
2022
$19.13
$3,992,924.84
$332,743.74
2023
$19.71
$4,112,712.58
$342,726.05
2024
$20.30
$4,236,093.96
$353,007.83
2025
$20.91
$4,363,176.78
$363,598.06
2026
$21.54
$4,494,072.08
$374,506.01
2027
$22.18
$4,628,894.24
$385,741.19
2028
$22.85
$4,767,761.07
$397,313.42
2029
$23.53
$4,910,793.90
$409,232.83
2030
$24.24
$5,058,117.72
$421,509.81



(b)Additional Rent. Effective as of January 1, 2018, notwithstanding anything to
the contrary contained in the Lease (including Section 3 of the Third
Amendment), Tenant shall pay Operating Expenses Allocable to the Premises and
Landlord’s Tax Expenses Allocable to the Premises in accordance with the terms
of the Original Lease without regard to any base year.
(c)Annual Fixed Rent and Additional Rent for Existing Premises. Prior to January
1, 2018, Tenant shall continue to pay Annual Fixed Rent and Additional Rent with
respect to the Existing Premises in accordance with the terms of the Lease and
without regard to the terms of this Sixth Amendment.
(d)Electricity. During the remainder of the Original Term and during the First
Extension Term, Tenant shall continue to pay all charges for electricity
consumed in the Existing Premises in accordance with the terms of the Lease, as
heretofore amended. Landlord has installed and rendered operational a check
meter to measure electricity usage solely in the Sixth Amendment Additional
Premises. Beginning on the Sixth Amendment Additional Premises Commencement Date
and



--------------------------------------------------------------------------------



continuing through the expiration or earlier termination of the Term (as it may
have been extended), Tenant shall pay all charges for electricity consumed in
the Sixth Amendment Additional Premises based upon the check meter readings for
the Sixth Amendment Additional Premises at the actual rates charged by the
utility provider, without any markup by Landlord of such utility rates.
Notwithstanding the foregoing, if any check meter for measuring Tenant’s
electricity usage malfunctions or is otherwise not operating properly (other
than due to a Landlord default), Landlord may charge Tenant for electricity
consumed in the applicable portion of the Premises during the period of
malfunction (plus a period of ten (10) days after being made aware of such
malfunction) based on reasonable industry-standard methods to reasonably
estimate use and Tenant’s past usage. At Landlord’s option and at Landlord’s
sole expense, Landlord may install direct meters for measuring Tenant’s
consumption of electricity in any area of the Premises which is not directly
metered, and, in such event, Tenant shall thereafter pay all costs and expenses
for such separately-metered electricity directly to the utility provider. The
costs of electricity supplied to other leasable areas of Building 4 shall be
excluded from Landlord’s Operating Expenses.
7.Extension Option.
(a)Right to Extend. On the conditions (which conditions Landlord may waive by
written notice to Tenant) that both at the time of exercise of the Sixth
Amendment Extension Option (as hereinafter defined) and as of the commencement
of the Second Extension Term (as hereinafter defined) (i) there exists no
monetary or other material Event of Default (“Event of Default” being defined in
Section 7.1 of the Original Lease), and (ii) the Lease is still in full force
and effect, Landlord grants Tenant the option (the “Sixth Amendment Extension
Option”) to extend the Term of the Lease with respect to the entire Premises for
one (1) additional period of ten (10) years (the “Second Extension Term”)
subject to each and all of the terms and conditions set forth in this Section 7.
All other extension options under the Lease (including Section 8.20 of the
Original Lease and Section 4 of the Third Amendment) are hereby extinguished,
and no option to extend the term of the Lease exists except as set forth in this
Section 7.
i.Effect of Assignment or Sublease.  The Sixth Amendment Extension Option may
not be exercised by, assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in the Lease (or a
Successor Entity that succeeds to the interest of Tenant by assignment in
accordance with Section 5.6 of the Original Lease).  The parties hereto agree
that if Tenant assigns any of its interest in the Lease or subleases more than
50% of the rentable square area of the Premises to any person or persons, in the
aggregate, for all or substantially all of the remaining Term (meaning that less
than twenty-one (21) months will remain in the then-Term of this Lease when the
sublease expires) other than pursuant to a Successor Entity (as that term is
defined in the Original Lease), this Sixth Amendment Extension Option shall
terminate immediately without the need for any act or notice by either party to
be effective.
ii.Manner of Notice. In order to exercise the Sixth Amendment Extension Option,
Tenant shall deliver to Landlord written notice (the “Extension Notice”) of the
exercise of the Sixth Amendment Extension Option not later than July 31, 2028
and not sooner than April 30, 2028, time being of the essence. If an Extension
Notice is not so delivered, Tenant's Sixth Amendment Extension Option shall
automatically expire. The giving of an Extension Notice shall be deemed to be a
binding exercise of Tenant’s extension option, subject only to the right to
rescind the same as expressly provided below.
iii.Effect of Default. Tenant's right to exercise the Sixth Amendment Extension
Option shall be suspended at the election of Landlord during any period in which
a monetary or other material Event of Default has occurred and is continuing,
but the period of time within which



--------------------------------------------------------------------------------



the Sixth Amendment Extension Option may be exercised shall not be extended.
Notwithstanding Tenant's due and timely exercise of the Sixth Amendment
Extension Option, if, after such exercise and prior to the effective date of the
Second Extension Term a monetary or other material Event of Default occurs under
this Lease that is not cured within the applicable grace period, if any, and
Landlord terminates this Lease, then Tenant's exercise of the Sixth Amendment
Extension Option shall be of no force and effect and its rights hereunder shall
terminate.
iv.Rent. The Annual Fixed Rent for the Second Extension Term shall be equal to
the then-prevailing fair market fixed annual rental rate (such prevailing fair
market rental rate, the “Market Rent”) for the Premises on an “as is” basis,
taking into account market increases during the Term and all other market
concessions for tenant renewals in comparable office and R&D complexes as well
as quality of office and R&D complex product with comparable amenities to the
Complex in the Route 128 North Submarket and all other then relevant factors.
During the Second Extension Term, the Additional Rent for the Premises shall
continue to be payable as provided in the Lease and all of the terms, conditions
and covenants of the Lease shall apply.
(b)Market Rent Notice. If Tenant properly exercises its Sixth Amendment
Extension Option, Landlord shall provide Tenant with written notice (the “Market
Rent Notice”) of the Landlord’s good faith determination of the Market Rent for
the entire Second Extension Term within fifteen (15) business days of Landlord’s
receipt of the Extension Notice. Tenant shall respond in writing to Landlord’s
Market Rent Notice within thirty (30) days following the Market Rent Notice (the
“Tenant Response Period”) stating that (a) Tenant agrees with the Market Rent
determined by Landlord, (b) Tenant elects to rescind its Extension Notice (in
which case Tenant’s rights under this Section 7 shall terminate and be of no
further force and effect), or (c) Tenant elects to dispute Landlord’s
determination of Market Rent pursuant to Section 7(c), below. If the parties
agree on the Base Rent for the Second Extension Term during the Tenant Response
Period or Tenant gives the notice described in clause (a) of the immediately
preceding sentence, Landlord and Tenant shall exercise reasonable efforts to
execute an amendment to the Lease within twenty (20) business days following
Landlord’s submission of a proposed amendment to Tenant and stating the Second
Extension Term, the Base Rent and any related terms and conditions.
Notwithstanding the foregoing, failure to execute such an amendment shall not
impact the binding nature of Tenant’s exercise of the Sixth Amendment Extension
Option. If Tenant gives the notice described in clause (c) of this Section 7(b),
above, then the Market Rent shall be determined in accordance with Section 7(c).
(c)Dispute. If the determination of Market Rent is to be made pursuant to this
Section 7(c), then the Market Rent shall be determined by arbitration as set
forth below in order to establish the Base Rent for the Second Extension Term
and Landlord and Tenant shall be bound by the results of the arbitration.
Notwithstanding the submission of the issue of Market Rent to arbitration, if
such Base Rent has not been established pursuant to Section 7(d) below prior to
the commencement of the Second Extension Term, Base Rent for the next ensuing
Lease Year of the Term shall be paid at the Base Rent established by Landlord in
its Market Rent Notice until the arbitration is completed. If, upon completion
of the arbitration, it is determined that Market Rent is less or more than that
set by Landlord, then an adjustment based upon such lower or greater rent shall
be made based on the number of months therefor paid by Tenant. In no event shall
the extension of the Term be affected by the determination of the Base Rent,
such exercise of the Sixth Amendment Extension Option being fixed at the time at
which Tenant delivers the Extension Notice, subject only to Tenant’s rescission
right under Section 7(b) above.
(d)Arbitration. When the terms of this Sixth Amendment provide that Market Rent
shall be determined by arbitration, the following arbitration procedures shall
apply:



--------------------------------------------------------------------------------



i.Selection of Arbitrators. Within five (5) business days following the end of
the Tenant Response Period, each of Tenant and Landlord shall choose a licensed
commercial real estate broker who has at least twelve (12) years' full-time
experience in commercial leasing in the Route 128 North submarket and shall
notify the other party in writing of its selection. If a party does not appoint
an arbitrator within such five (5) business day period and such failure is not
cured within five (5) business days following a written request for such
appointment by the other party, then the single broker appointed shall be the
sole arbitrator and shall establish the Market Rent for the Extension Term;
ii.Selection of Third Arbitrator. If the two (2) arbitrators are appointed by
the parties as stated above, they shall meet within five (5) business days
following their appointment in accordance with Subsection 7(d)(i) above, and the
arbitrators selected shall select a third arbitrator meeting the qualifications
as set forth in Subsection 7(d)(i) above; if the two (2) arbitrators fail to
select the third arbitrator within such time period, such third arbitrator shall
be appointed by the President of the Greater Boston Real Estate Board or, if it
ceases to exist, a similar organization reasonably selected by Landlord. The
third arbitrator, however selected, shall be a person who has not previously
acted in any capacity for either party;
iii.Decision by Arbitrators. Within fifteen (15) business days after their
appointment, the three (3) arbitrators selected pursuant to the terms hereof
shall determine the Market Rent for the Premises for the Second Extension Term,
and shall notify Tenant and Landlord of such determination within three (3) days
thereafter, which determination shall be final and binding upon Tenant and
Landlord. If the arbitrators are unable to agree upon the Market Rent, the
Market Rent will be deemed to be the average of the Market Rents proposed by the
arbitrators, except that (i) if the lowest proposed Market Rent is less than
ninety percent (90%) of the second to lowest proposed Market Rent, the lowest
proposed Market Rent will automatically be deemed to be ninety percent (90%) of
the second to lowest proposed Market Rent and (ii) if the highest proposed
Market Rent is greater than one hundred ten percent (110%) of the second to
highest proposed Market Rent, the highest proposed Market Rent will
automatically be deemed to be one hundred ten percent (110%) of the second to
highest proposed Market Rent;
iv.Allocation of Expenses. Landlord and Tenant shall each pay one-half (1/2) of
the expense of the third arbitrator’s fees and each shall pay 100% of the fees
of the arbitrator appointed by each respective party.
v.Guidelines for Arbitration. For the avoidance of doubt, for the purpose of
determining Market Rent pursuant to arbitration, the parties shall use the
definition of Market Rent set forth in Section 7(a)(iv).
8.Expansion Rights in Buildings 4, 16 and 18.
Section 8.28 of the Original Lease is hereby amended and restated in its
entirety as follows:


Section 8.28. Right of First Offer


(A)On the conditions (which conditions Landlord may waive by written notice to
Tenant at any time), that as of both the time that any portion of the RFO
Premises (as hereinafter defined) becomes available for reletting (as
hereinafter defined) and as of the commencement date of Tenant’s leasing of such
portion of the RFO Premises: (i) Tenant directly leases from Landlord at least
100,000 square feet of rentable floor area, (ii) no monetary or other material
Event of Default of Tenant exists and there have been no more than two (2)
monetary or other material Event of Default occurrences during the Lease Term,
(iii) the Lease is still in full force and effect, and (iv) Tenant has neither
assigned the Lease nor sublet more than fifty percent (50%) of the Total
Rentable Floor Area of the Buildings (except for an assignment or sublease under
Section 5.6.1 of the Lease or an occupancy permitted pursuant to Section 5.6.6
of the Lease),



--------------------------------------------------------------------------------



Tenant shall have a right of first offer (“Right of First Offer”) to lease the
RFO Premises, as hereinafter defined.


For the purposes hereof, the “RFO Premises” shall be defined as any and all
space in Building 4 (also known as 4 Crosby Drive), Building 16 (also known as
16 Crosby Drive), and Building 18 (also known as 18 Crosby Drive) of the Complex
as and when such space becomes available for reletting (as hereinafter defined).


(B)    When any portion of the RFO Premises becomes available for reletting (as
hereinafter defined), Landlord shall notify Tenant (“Landlord’s RFO Premises
Notice”) of the availability of such space, which notice shall contain the size,
configuration, location and date of availability of such portion of the RFO
Premises, the Annual Market Rent, and the other business terms upon which
Landlord is willing to so lease such space. The “net effective rental rate” set
forth in Landlord’s RFO Premises Notice shall mean and be expressed in terms of
(i) the Annual Market Rent for the applicable portion of the RFO Premises quoted
by Landlord, (ii) the triple-net basis of this Lease for Operating Expenses and
Taxes, (iii) the free rent or “build-out” period, if any, after the commencement
of the lease term, (iv) the tenant improvement allowance, if any, and (v) the
length of the lease term, which shall hereinafter be referred to as “Landlord’s
Offered Rental Terms.”


For the purposes hereof:


(1)    The “Annual Market Rent” shall be the annual fair market rent for the
applicable portion of the RFO Premises as of the date when the same becomes
available for reletting, based upon the use of such space as first class
office/research and development space utilizing properties of similar character
within the Boston Northwest Suburban Market and based on the Market Rate (as
defined in Section 7 above of this Sixth Amendment) for such portion of the RFO
Premises.


(2)    A portion of the RFO Premises shall be deemed “available for reletting”
when Landlord, in its sole judgment, determines that the then current tenant of
such portion of the RFO Premises will vacate the applicable portion of the RFO
Premises at the expiration or earlier termination of such tenant’s lease,
provided that with respect to 4 Crosby Drive and 18 Crosby Drive the applicable
portion of the RFO Premises shall also be deemed to be “available for lease”
when the then-current tenant’s right to extend or renew, if any, contained
within its lease expires in accordance with the terms of the applicable lease
agreement without having been exercised or such right otherwise has been waived
in writing by such tenant.


In connection with the foregoing, it is understood and agreed that Tenant’s
rights under this Section 8 shall be subject and subordinate to the rights of
the existing tenants in 4 Crosby Drive, 16 Crosby Drive and 18 Crosby Drive as
of the date of this Sixth Amendment (the “Existing Tenants”) as set forth on
Exhibit O attached to the Sixth Amendment (the terms of any leases with the
Existing Tenants, including, but not limited to, the original terms thereof and
options to extend the terms thereof contained in lease documents executed prior
to the date hereof are hereinafter individually and collectively called the
“Existing Leases”).


(C)    If Tenant wishes to exercise Tenant's Right of First Offer, Tenant shall
do so, if at all, by giving Landlord notice (“Tenant’s RFO Exercise Notice”)
within five (5) business days after receipt of Landlord’s RFO Premises Notice,
time being of the essence, of Tenant's desire to lease all (but not less than
all) of the space designated in Landlord’s RFO Premises Notice. Tenant shall, in
Tenant’s RFO Exercise Notice, specify whether it shall be leasing the applicable



--------------------------------------------------------------------------------



portion of the RFO Premises for (1) the lease term specified in Landlord’s RFO
Premises Notice or (2) a lease term that is coterminous with the Term of the
Lease with respect to the Existing Premises (it being understood and agreed that
if less than sixty (60) months then remain in the Lease Term at the time Tenant
delivers the Tenant’s RFO Exercise Notice electing to lease the applicable
portion of the RFO Premises for a term to be coterminous with the Lease Term
with respect to the Existing Premises and if such period is shorter than the
lease term offered in Landlord’s RFO Premises Notice, Tenant must simultaneously
exercise its extension option under Section 7 of this Sixth Amendment with its
exercise of its rights under this Section 8 and if no such extension option is
then available to Tenant then the term with respect to the applicable portion of
the RFO Premises shall automatically be as specified in Landlord’s RFO Premises
Notice) (the lease term as determined under subsection (1) or (2) being
hereinafter referred to as the “Designated RFO Lease Term”).


If Tenant shall give a Tenant’s RFO Exercise Notice the same shall constitute an
agreement to enter into an instrument in writing to lease the portion of the RFO
Premises identified in Landlord’s RFO Premises Notice and Landlord and Tenant
will exercise reasonable efforts to enter into an amendment to the Lease
memorializing the expansion of the Premises within thirty (30) days after
receipt of a first draft of such amendment from Landlord adding the applicable
portion of the RFO Premises to the Premises upon all of the same terms and
conditions in this Lease, except to the extent inconsistent with the provisions
of this Section 8 and except that (x) the Annual Fixed Rent shall be equal to
the Annual Market Rent as quoted by Landlord, (y) the lease term with respect to
the applicable portion of the RFO Premises shall be the Designated RFO Lease
Term, and (z) the lease amendment shall also reflect such other business terms
as were set forth in Landlord’s RFO Premises Notice. For the avoidance of doubt,
Tenant’s RFO Exercise Notice shall be binding regardless of whether the written
instrument contemplated in the previous sentence is executed.


(D)    If Tenant shall not timely exercise its rights under this Section 8
within such period, time being of the essence in respect to such exercise,
Landlord shall be free to lease such portion of the RFO Premises for two hundred
seventy (270) days after the date of Landlord’s RFO Premises Notice for a net
effective rental rate which is not less than 90% of Landlord’s Offered Rental
Terms contained in Landlord’s RFO Premises Notice without again offering such
space to Tenant for lease; provided, however, that (i) Landlord shall reoffer
the applicable RFO Premises to Tenant in accordance with the terms and
provisions of this Section 8 if (a) Landlord does not so lease such space during
such two hundred seventy (270) day period, or (b) if Landlord proposes to lease
such space in larger or smaller increments, or (c) if Landlord proposes to lease
such space during such two hundred seventy (270) day period for a net effective
rental rate which is less than 90% of Landlord’s Offered Rental Terms contained
in Landlord’s RFO Premises Notice, and (ii) the terms of this Section 8 shall
continue to apply to the remainder of the RFO Premises, if any, not included in
Landlord’s RFO Premises Notice and to RFO Premises included in Landlord’s RFO
Premises Notice and not leased by Tenant which is subsequently leased to another
tenant in accordance with this Section 8 and thereafter becomes available for
reletting (i.e. this is a continuous Right of First Offer).


(E)    If Tenant shall exercise any such Right of First Offer and if,
thereafter, the then occupant of the portion of the RFO Premises with respect to
which Tenant shall have so exercised such right wrongfully fails to deliver
possession of such premises at the time when its tenancy is scheduled to expire,
Landlord shall use reasonable efforts and due diligence (which shall be limited
to the commencement and prosecution of eviction proceeding within sixty (60)
days after the date on which the hold-over commences, but shall not require the
taking of any appeal) to evict such occupant from such space and to recover from
such occupant any Hold-Over Premium (as defined below) payable by such occupant.
In such event, the commencement of



--------------------------------------------------------------------------------



the term of Tenant's occupancy and lease of such additional space shall, in the
event of such holding over by such occupant, be deferred until possession of the
additional space is delivered to Tenant. The failure of the then occupant of
such premises to so vacate shall not constitute a default or breach by Landlord
and shall not give Tenant any right to terminate the Lease or to deduct from,
offset against or withhold Annual Fixed Rent or Additional Rent (or any portions
thereof); except that if such holdover exceeds one hundred eighty (180) days,
then Tenant may cancel the exercise of its option to lease the applicable
portion of the RFO Premises by giving to Landlord a written cancellation notice
(provided, however, that if Landlord delivers such portion of the RFO Premises
to Tenant on or before the date thirty (30) days after Landlord receives such
cancellation notice, such cancellation notice shall be void and without further
force or effect).


Alternatively, in lieu of canceling the exercise of such option, Tenant shall
have the right to require Landlord to pay to Tenant the net (i.e. net of the
costs and expenses, including, attorneys’ fees, incurred by Landlord in
obtaining such Hold-Over Premium) amount of any Hold-Over Premium received by
Landlord from such hold-over occupant relative to periods from and after the
sixty-first (61st) day of any hold-over, when and if Landlord receives any such
payment. For the purposes hereof, the term “Hold-Over Premium” shall be defined
as the amount (if any) which a hold-over occupant of any portion of the RFO
Premises is required to pay to Landlord in respect of its hold-over in the
premises (whether characterized as rent, damages, or use and occupation) in
excess of the amount of fixed rent and other charges which the tenant under whom
such occupant claims would have been required to pay to Landlord had the term of
such tenant’s lease been extended throughout the period of such hold-over at the
same rental rate as such tenant was required to pay during the last month of its
tenancy.


In the event that Tenant elects to cancel its exercise of its option hereunder
as the result of a holding over by the existing occupant of the applicable
portion of the RFO Premises, Landlord shall reoffer the space to Tenant at such
time as the hold-over tenant is evicted from the space upon the same terms and
conditions as set forth in Tenant’s RFO Exercise Notice with respect to such
space (and otherwise in accordance with the terms and provisions of this Section
8).


(F)    Landlord shall use reasonable efforts to keep Tenant informed with
semi-annual written updates of the expected availability of the leaseable areas
in the RFO Premises; provided, however, that Landlord’s failure to provide such
updates shall in no way be deemed to be a default of Landlord under this Lease
or otherwise give rise to any liability on Landlord’s part.


9.Leasing Notice Right. Section 8.29 of the Original Lease is hereby amended and
restated in its entirety to read as follows:
Landlord agrees that for so long as DIV Bedford, LLC or any affiliate (i.e., an
entity controlled by, under common control with, or controlling DIV Bedford,
LLC) of DIV Bedford, LLC is the Landlord, hereunder, if at any time during the
eighteen (18) months following the Effective Date of the Sixth Amendment,
Landlord intends to enter into a lease with a third party for all or any portion
of the currently vacant space in 14 Crosby Drive (the “14 Crosby Vacant Space”),
then provided that (i) Tenant directly leases from Landlord at least 208,686
square feet of rentable floor area, (ii) there exists no monetary or other
material Event of Default and there have been no more than two (2) monetary or
other material Event of Default occurrences during the Term, (iii) the Lease as
amended is still in full force and effect and (iv) Tenant has neither assigned
the Lease nor sublet more than twenty-five percent (25%) of the Total Rentable
Floor Area of the Buildings of the Premises (except for an assignment or
sublease permitted under Section 5.6.1 of the Original Lease or an occupancy
permitted pursuant to Section 5.6.6 of the Original Lease), then Landlord shall
give Tenant at least five (5) business days’ written notice (“Landlord’s 14
Crosby Leasing Notice”) of the intent to enter into a letter of intent for such
space. Beyond delivery of Landlord’s 14 Crosby Leasing Notice, Landlord shall
have no further obligation to



--------------------------------------------------------------------------------



Tenant with respect to the 14 Crosby Vacant Space, and the rights of Tenant set
forth in this Section 8.29 shall not constitute rights in real property. Except
as amended and restated in this Section 8 of the Sixth Amendment, the provisions
of Section 8.29 of the Original Lease are deleted and are of no further force or
effect.
10.Site. Exhibit A to the Original Lease is hereby deleted in its entirety and
replaced with the Description of Site attached hereto as Exhibit A. Exhibit A-1
to the Original Lease is hereby deleted in its entirety and replaced with the
Site Plan of Complex attached hereto as Exhibit A-1.
11.Parking. In accordance with the ratio set forth in Section 1.1 of the Lease
(i.e. three (3) parking privileges for each 1,000 square feet of rentable floor
area leased by Tenant), as of the Sixth Amendment Additional Premises
Commencement Date, the Number of Parking Privileges Tenant is entitled to use at
the Complex shall be 625 parking spaces, subject to increase or decrease in
accordance with the terms of Section 2.2.1 of the Lease (as amended). Section
2.2.1 of the Original Lease is hereby modified by: (a) deleting subsection
2.2.1(B) in its entirety and (b) deleting from subsection 2.2.1(D) the text
“(including, without limitation, those relating to the Managed Parking program,
if implemented)”.
12.Signage.
(a)Exterior Signage. Section 5.17(B)(1) of the Original Lease is hereby modified
by deleting the text “one (1) sign on the exterior façade” and inserting in its
place the text “two (2) signs on the exterior façade.”
(b)Directory Signage. In connection with the lease of the Sixth Amendment
Additional Premises as described herein, Tenant shall be entitled to
building-standard directory signage in the lobby of Building 4 and to no other
additional signage.
13.Security Deposit. The Security Deposit held by Landlord pursuant to the Lease
has heretofore been reduced in accordance with Section 8.21 of the Lease and the
amount of the Security Deposit is now Five Hundred Thousand Dollars
($500,000.00). Accordingly, Section 8.21(B) of the Lease is hereby deleted, and
the definition of “Security Deposit” in Section 1.1 of the Lease is hereby
deleted and replaced with the following: “$500,000, to be held and disposed of
pursuant to the provisions of Section 8.21 of this Lease.”
14.Land Recreation Space. Tenant’s right to use the Additional Land Areas shall
remain in effect for the Term, subject to the provisions of Section 8.27 of the
Original Lease (as amended by the provisions of the Fifth Amendment and this
Sixth Amendment).
a.The Land Recreation Area B is no longer the subject of the MHD Lease and is
now owned by Landlord and so Tenant’s right to use Land Recreation Area B shall
no longer be subject to or conditioned on the MHD Lease. Subsections 8.27(B)(2)
and 8.27(B)(3) and the last sentence of Section 8.27(B)(1) are hereby deleted
and of no further force or effect. In the event that Tenant is prevented from
using (and in fact ceases to use) Land Recreation Area B as the result a
casualty or taking affecting Land Recreation Area B for a period of eleven (11)
consecutive months after Landlord’s receipt of written notice of such condition
from Tenant, then Tenant may terminate this Lease by giving Landlord written
notice as follows:


(i)
Said notice shall be given after said eleven (11) month period.



(ii)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.






--------------------------------------------------------------------------------



(iii)
If said condition is remedied on or before the date thirty (30) days after the
receipt of such notice, said notice shall have no further force and effect.



(iv)
If said condition is not remedied on or before the date thirty (30) days after
the receipt of such notice, this Lease shall terminate as of said effective
date, and the Annual Fixed Rent and Additional Rent due under this Lease shall
be apportioned as of said effective date.



Notwithstanding the foregoing, Tenant shall have no right to terminate this
Lease in the event that Landlord has made available to Tenant another parcel of
land consisting of one and one-half (1 ½) acres or more and located within a ten
(10) mile radius of the Complex, which may be used by Tenant for all of the same
purposes as Land Recreation Area B hereunder (Landlord hereby acknowledging that
Landlord shall be solely responsible for all costs associated with obtaining the
rights to such alternative parcel provided that Tenant shall still be
responsible for any costs that Landlord is otherwise entitled to pass through to
Tenant on account of Land Recreation Area B in accordance with Section 2.6 of
the Original Lease). In the event any zoning relief or changes need to be
obtained for such alternate land in order to permit Tenant’s use of the same for
the same purposes as Land Recreation Area B, Landlord shall be responsible, at
Landlord’s sole cost and expense, for obtaining any and all of such necessary
zoning relief and/or change.
b.    Intentionally Omitted.
c.    At Landlord’s expense, Landlord may remove all or any portion of the
existing fencing around Land Recreation Area B and replace it with a uniform
fence that is at least eight feet (8’) high (and, thereafter, Tenant shall have
no right to fencing or other surroundings around Land Recreation Area B taller
than eight feet (8’) high). Landlord shall perform such work in a reasonably
expeditious manner such that no material portion of the fence is absent for more
than two weeks, and shall advise Tenant of its intention to perform such work at
least ten (10) business days prior to the commencement of such work. Landlord
shall cooperate with Tenant to schedule any work under this Section 14(c) in a
manner that will not coincide with any confidential activities of Tenant taking
place within Land Recreation Area B, such as the testing of Tenant’s proprietary
robot prototypes.
15.Timing for Requisitions of Additional Building 6 Space Allowance Costs.
Section 2(b) of the Third Amendment is hereby modified by deleting the two
instances of the text “June 30, 2017”, and inserting in their stead the text
“October 31, 2017”.
16.Intentionally Omitted.
17.Environmental Laws. Notwithstanding anything to the contrary contained in the
Lease either expressed or implied, Landlord covenants to Tenant that the Sixth
Amendment Additional Premises shall be delivered to Tenant in its then “as is”
condition, and free of all Hazardous Materials (as defined in Section 5.3 of the
Lease) in violation of Hazardous Materials Laws.
18.Brokers. Tenant hereby represents to Landlord that it has dealt directly with
and only with Transwestern|RBJ and Jones Lang Lasalle New England, LLC (the
“Brokers”) as a broker in connection with this Sixth Amendment. Landlord and
Tenant hereby indemnify and hold each other harmless against any loss, claim,
expense or liability with respect to any commissions or brokerage



--------------------------------------------------------------------------------



fees claimed by any broker or finder other than the Brokers on account of the
execution and/or renewal of this Lease due to any action of the indemnifying
party.
19.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. Landlord shall continue to hold the Security Deposit, and
Tenant shall maintain the Security Deposit, in accordance with the terms of the
Lease. In the event of any conflict or inconsistency between the provisions of
the Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. All terms used herein but not defined herein which are defined in
the Lease shall have the same meaning for purposes hereof as they do for
purposes of the Lease. The Recitals set forth above in this Amendment are hereby
incorporated by this reference. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective beneficiaries,
successors and assigns. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting the matters set forth in this
Amendment and this Amendment constitutes the parties’ entire agreement with
respect to the matters described herein and supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto or with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Amendment.
20.Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, which counterparts
taken together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]





























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.


LANDLORD:


DIV BEDFORD, LLC, a Massachusetts limited liability company




By: Bedford Manager Corp., a Massachusetts corporation




By: /s/ Richard McCready
Name: Richard McCready
Title: President




TENANT:


IROBOT CORPORATION,
a Delaware corporation




By: /s/ Alison Dean
Name: Alison Dean
Title: CFO


By: /s/ Glen D. Weinstein
Name: Glen D. Weinstein
Title: EVP & Chief Legal Officer
































EAST\141300457.11



--------------------------------------------------------------------------------



Exhibit A


Description of Site
Legal Description
Real property at 4-18 Crosby Drive, in the Town of Bedford, County of Middlesex,
Commonwealth of Massachusetts, described as follows:
Parcels 1 & 2
A certain parcel of land situated on the westerly side of Crosby Drive in the
Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts,
bounded and described as follows:
Beginning at a point in the westerly line of Crosby Drive at the most northerly
corner of the granted premises at land now or formerly of Beacon Properties
Limited Partnership, thence
S 16° 24’ 24” E
a distance of Nine Hundred Ninety-Two and Fifty-Four Hundredths feet (992.54’)
to a point; thence
S 15° 54’ 05” E
a distance of Two Hundred Twenty-Six and Eight Hundredths feet (226.08’) to a
point; thence
S 74° 05’ 55” W
a distance of Twenty-Two and No Hundredths feet (22.00’) to a point; thence
S 15° 54’ 05” E
a distance of Four and Three Hundredths feet (4.03’) to a point; thence
SOUTHERLY
and curving to the left along the arc of a curve having a radius of Nine Hundred
Seventy and Seventy-Three Hundredths feet (970.73’), a length on One Hundred
Fifty-Nine and Sixty-Nine Hundredths feet (159.69’) to a point; thence
SOUTHERLY
and curving to the right along the arc of a curve having a radius of Twenty and
No Hundredths feet (20.00’), a length of Thirty-One and Four Hundredths feet
(31.04’) to a point; the previous six (6) courses being along the westerly line
of Crosby Drive; thence
S 63° 35’ 55” W
a distance of Sixty-Five and Ninety Hundredths feet (65.90’) to a point; thence
WESTERLY
and curving to the right along the arc of a curve having a radius of Thirty and
No Hundredths Feet (30.00’), a length of Thirty-Five and Fifty-Five Hundredths
feet (35.55’) to a point; thence


And curving to the left along the arc of a curve having a radius of Four Hundred
Twenty and no hundredths feet (420.00’), a length of Three Hundred Two and
Eighty Hundredths feet (302.80’) to a point; thence
N 89°49’ 15” W
a distance of Two Hundred Ninety-Three and Four Hundredths feet (293.04’) to a
point; thence
NORTHWESTERLY
and curving to the right along the arc of a curve having a radius of One Hundred
and No Hundredths feet (100.00’), a length of One Hundred Nineteen and
Thirty-Six Hundredths feet (119.36’) to a point at a Parcel 4; the previous five
(5) courses being along the northerly line of Crosby Road; thence
N 21° 25’ 56” W
a distance of Five Hundred Four and Seventy Hundredths feet (504.70’) to a
point; thence
N 21° 56’ 20” W
a distance of Two Hundred Eighty-Three and One Hundredth feet (283.01’) to a
point at Parcel 3; the previous two (2) courses by Parcel 4; thence
N 64°00’ 04” E
a distance of Sixty-Four and Forty-Three Hundredths feet (63.43’) to a point;
thence
N 41°27’ 31” E
a distance of One Hundred Seventy and Thirty-Three Hundredths feet (170.33’) to
a point at land now or formerly of Beacon Properties Limited Partnership, the
previous two (2) courses by Parcel 3; thence
N 57° 00’14” E
a distance of Two Hundred Ninety-Two and Thirty-Four Hundredths feet (292.34’)
to a drill hole; thence
N 58° 05’ 16” E
a distance of Ninety-One and Ten Hundredths feet (91.10’) to a drill hole;
thence
N 57° 40’ 22” E
a distance of Two Hundred Fifteen and Ninety-Nine Hundredths feet (215.99’) to
the Point of Beginning.



The above described Parcel of land contains an area of 838,376 square feet, more
or less or 19.2465 acres, more or less, and is more particularly shown as Parcel
1 & 2 on a plan entitled “Plan of Land at 2-14 Crosby Drive, Bedford, Mass
(Middlesex County) prepared for Bedford Business Park Limited Partnership,
Scale: 50 feet to an inch, dated Nov. 1, 1996, by the BSC Group, Inc.,” recorded
with the Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.
Parcel 3
A certain parcel of land situated off the northwesterly end of Crosby Road in
the Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts
bounded and described as follows:



--------------------------------------------------------------------------------



Beginning at a point in the most southerly corner of the granted premises at the
most westerly corner of Parcel 1 & 2 at Parcel 4; said point being Seven Hundred
Eighty-seven and Seventy-One Hundredths feet (787.71’) along the line separating
Parcel 1 & 2 and Parcel 4 from the most northwesterly end of Crosby Road, thence
N 23° 06’ 22” W
by Parcel 4, a distance of Two Hundred Ninety-Nine and Fifty-One Hundredths feet
(299.51’) to a point at land now or formerly of Beacon Properties Limited
Partnership; thence
N 59° 22’ 33” E
a distance of Two Hundred Nine and Ninety-Five Hundredths feet (200.95’) to a
point; thence
S 25° 23’ 47” E
a distance of Two Hundred Fifty and Seventy-Seven Hundredths feet (250.77’) to a
point at Parcel 1 & 2; the previous two (2) courses by land now or formerly of
Beacon Properties Limited Partnership; thence
S 41° 27’ 31” W
a distance of One Hundred Seventy and Thirty-Three Hundredths feet (170.33’) to
a point; thence
S 64°00’ 04” W
a distance of Sixty-Four and Forty-Three Hundredths feet (64.43’) to the Point
of Beginning; the previous two (2) courses by Parcel 1 & 2.



The above described Parcel of land contains an area of 60,990 square feet, more
or less, or 1.4001 acres, more or less, and is more particularly shown as Parcel
3 on a plan entitled “Plan of Land at 2-14 Crosby Drive, Bedford, Mass.
(Middlesex County) prepared for Bedford Business Park Limited Partnership, scale
50 feet to an inch, dated Nov. 1, 1996 by the BSC Group, Inc.” recorded with the
Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.
Parcel 4
All of Bedford Business Park Limited Partnership’s Right, Title and Interest in
and to the following described Parcel of Land:
A certain Parcel of land situated on the northwesterly end of Crosby Road in the
Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts,
bounded and described as follows:
Beginning at a point in the most westerly end of Crosby Road at the most
southerly corner of the granted premises at the easterly line of Route 3; thence
N 21°25; 56” W
by the easterly line of Route 3, a distance of Four Hundred Fifty-Three and
Seven Hundredths feet (453.07’) to a stone bound at land now or formerly of
Beacon Properties of Limited Partnership; thence
N 21°48’ 17” W
a distance of Three Hundred Ninety-One and Ninety-One Hundredths feet (391.91’)
to a point; thence
N 23° 01’27”W
a distance of One Hundred seventeen and Eighty-two Hundredths feet (117.82’) to
a point; thence
N 05° 17’ 44” W
a distance of Forty-One and Thirty-Two Hundredths feet (41.32’) to a point;
thence
N 22° 50’28” W
a distance of One Hundred Seven and Nine Hundredths feet (107.09’) to a point;
thence
N 00° 22’ 29” W
a distance of Fourteen and Ninety-Six Hundredths feet (14.96’) to a point;
thence
N 59° 22’ 23” E
a distance to Twenty-Four and Fourteen Hundredths feet (24.14’) to a point at
Parcel 3; the previous six courses by land now or formerly of Beacon Properties
Limited Partnership; thence
S 23° 06’ 22” E
by Parcel 3, a distance of Two Hundred Ninety-Nine and Fifty-One Hundredths feet
(299.51’) to a point at Parcel 1 & 2; thence
S 21° 56’ 20” E
a distance of Two Hundred Eighty-Three and One Hundredth feet (283.01’) to a
point; thence
S 21° 25’ 56” E
a distance of Five Hundred Four and Seventy Hundredths feet (504.70’) to a point
in the northwesterly end of Crosby Road; the previous two (2) courses by Parcel
1 & 2; thence
S 25°47’ 26” W
along the northwesterly end of Crosby Road, a distance of Fifty-Nine and
Twenty-Five Hundredths feet (59.25’) to the Point of Beginning.



The above described Parcel of land contains an area of 46,110 square feet, more
or less, or 1.0585 acres, more or less, and is more particularly shown as Parcel
4 on a plan entitled “Plan of Land at 2-14 Crosby Drive, Bedford, Mass.
(Middlesex County) prepared for Bedford Business Park Limited Partnership, scale
50 feet to an inch, dated Nov. 1, 1996 by the BSC Group, Inc.” recorded with the
Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.
LESS AND EXCEPT so much of Parcel 4 as was taken by virtue of Layout No. 7652
and Order of Taking by the Massachusetts Department of Highways, for the
alteration of Route 3, dated September 11, 2002, recorded in Book 36449, Page
166, as shown on Plan No. 998 of 2002, recorded therewith.



--------------------------------------------------------------------------------



A portion of Parcel 4 is Registered Land as follows:
One-half Crosby Road opposite Lot 2, but not opposite Lot 1, as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office for the South Registry District of the Middlesex County in Registration
Book 855, Page 41, with Certificate No. 144991 (Plan No. 31882B).
Together with benefit of that certain appurtenant easement as set forth in
Easement Agreement by and between MA-Crosby Corporate Center, L.L.C. as Grantor,
and Boston Properties Limited Partnership, as Grantee, dated as of May 7, 2004,
recorded in Book 43035, Page 303 and filed as Document No. 1337304.
Parcel 5
A parcel of land in the Town of Bedford, County of Middlesex, comprising a
portion of the January 29, 1952 (Layout No. 3933) State highway layout of Route
3, the December 1, 1953 (Layout No. 4102) State highway alteration of Crosby
Road, the September 11, 2002 (Layout No. 7652) State highway alteration of
Crosby Drive, and the October 18, 2006 (Layout No. 7977) State highway
alteration of Route 3 and bounded by the line described as follows:
Beginning
at a point on the northerly location line of Section 3 of the aforesaid
September 11, 2002 (Layout No. 7652) State highway alteration of Crosby Drive,
said point bearing N 48°20’25” E and being 107.94 feet distant from station
4+70.51 of Auxiliary baseline “A” of said 1953 layout and extends thence,
leaving said location line by a curve to the right of 490.00 feet radius and
217.79 feet with a chord bearing of S 3°01’34” W and a chord length of 216.00
feet;
thence
by a curve to the right 165.00 feet radius 256.52 feet with a chord bearing S
60°17’48” W and a chord length of 231.45 feet;
thence
N 75°09’57” W 50.62 feet;
thence
N 54°13’39” W 302.73 feet;
thence
N 45°43’32” W 268.93 feet;
thence
N 44°15’11” W 79.75 feet to a point on the northerly location line of the
aforesaid October 18, 2006 (Layout No. 7977) State highway alteration, said
point bearing N 53°11 ‘34” E and being 169.21 feet distant from station
157+08.65 of the Main baseline of said 1952 layout;
thence
following the location line of said 2006 (Layout No. 7977) State highway
alteration in four courses easterly and southeasterly about 14 feet, 14 feet, 13
feet, and 25 feet, respectively;
thence
following the location line of said December 1, 1953 (Layout No. 4102) State
highway alteration in two courses easterly and southeasterly about 274 feet and
330 feet respectively;
thence
following said 2002 State highway layout in two courses northeasterly and
southeasterly about 118 feet and 30 feet respectively to the point of beginning.



Being shown as Parcel 4-L5-1 on a plan entitled: “Massachusetts Department of
Transportation Plan of Road in the Town of Bedford Middlesex County Altered and
Laid Out as a State Highway by the Massachusetts Department of Transportation
Highway Division Scale: 40 Feet to the Inch”. Plan prepared by: BSC Group, Inc.
15 Elkins Street, Boston MA 02127, and recorded as Plan No. 512 of 2015.







































--------------------------------------------------------------------------------



Exhibit A-1


Site Plan of Complex



--------------------------------------------------------------------------------



a1.jpg [a1.jpg]



--------------------------------------------------------------------------------



Exhibit B
Sixth Amendment Additional Premises
a2.jpg [a2.jpg]





--------------------------------------------------------------------------------



Exhibit C
Landlord Work Letter


1.
Landlord shall perform improvements to the Premises and the Building in
accordance with the work list attached hereto as Attachment #1 (the “Worklist”)
in a good and workmanlike manner, using new and quality materials and in
compliance with all applicable Legal Requirements. The improvements to be
performed by Landlord in accordance with the Worklist are hereinafter referred
to as “Landlord's Work”. Landlord shall enter into a direct contract for
Landlord's Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and approve of any subcontractors used
in connection with Landlord's Work.



2.
This Work Letter shall not be deemed applicable to any additional space added to
the Premises at any time following the execution of the Sixth Amendment or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term subsequent to the Sixth Amendment,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease. All
capitalized terms used in this Work Letter but not defined herein shall have the
same meanings ascribed to such terms in the Sixth Amendment, or if none, the
Lease.




































--------------------------------------------------------------------------------





Attachment #1 to Exhibit C
Worklist - Landlord’s Work
1.
Install a Building Management System to control the HVAC system in the Existing
Premises including installation of new controls as needed for RTUs, VAVs, and
FTPs tied into a Building Management System throughout the Premises (except for
the portion of the Premises on the first floor of 6 Crosby Drive), which
Building Management System shall be an Automated Logic Web CTRL System (the
“Landlord’s BMS Work”). Landlord shall perform the Landlord’s BMS Work in a good
and workmanlike manner and shall use commercially reasonable efforts to
Substantially Complete the Landlord’s BMS Work by January 1, 2018, subject to
Tenant SA Delays and delays resulting from labor disputes (to the extent
affecting the area, generally), civil commotion, war, war like operations,
invasion, rebellion, hostilities, military or usurped power, sabotage, enactment
of new governmental regulations or controls not in effect as of the Effective
Date, fire or other casualty, inability to obtain any material or services (to
the extent affecting the area, generally), acts of God, adverse weather not
reasonably anticipatable, or similar matters beyond Landlord’s reasonable
control (“Force Majeure”).



2.
Install a new glass curtainwall at specified locations of the first floors of 8,
10, and 12 Crosby Drive similar to the existing glass curtainwall on the first
floor of 6 Crosby Drive as described in the attached exhibit (the “Curtainwall
Work”), subject to final construction drawings (the “Curtainwall Work Plans”)
and permitting approved by Tenant, which approval will not be unreasonably
withheld, conditioned or delayed and shall not be withheld if the Curtainwall
Work Plans reflect Curtainwall Work consistent with the curtainwall installation
performed to Building 6. If Landlord’s request for approval indicates in bold,
capitalized text that states “THIS IS A TIME SENSITIVE REQUEST AND TENANT MAY BE
DEEMED TO APPROVE THE SAME IF IT FAILS TO RESPOND WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER RECEIPT,” within fifteen (15) business days after receipt thereof
Tenant shall provide Landlord with written notice of either (i) its approval of
the Curtainwall Work Plans, (ii) its disapproval of the same with an explanation
therefor, or (iii) the need for additional information in order to review and
approve the same. If Tenant fails to respond within the aforementioned 15
business day period, then Landlord may send Tenant a second request that
indicates in bold, capitalized text that states “THIS IS A TIME SENSITIVE
REQUEST AND TENANT SHALL BE DEEMED TO APPROVE THE SAME IF IT FAILS TO RESPOND TO
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT”, and Tenant’s failure to so respond
within said five (5) business day period shall be deemed to constitute Tenant’s
approval of the Curtainwall Work Plans.



Landlord shall perform the Curtainwall Work in accordance with a construction
and phasing schedule to be mutually agreed to by Landlord and Tenant, and Tenant
will cooperate with Landlord in the agreed-upon phased construction process as
reasonably required to minimize Tenant SA Delay and achieve completion of the
Curtainwall Work in accordance with the construction and phasing schedule agreed
to by the parties. Landlord shall perform the Curtainwall Work in a good and
workmanlike manner, using new and quality materials and shall use reasonable
efforts to minimize unreasonable interference with Tenant’s use of the Premises
and the conduct of business therein, including using reasonable efforts to
perform any



--------------------------------------------------------------------------------



unreasonably noisy work or work generating unreasonable vibrations into the
Premises outside of Tenant’s normal business hours. Landlord shall use all
reasonable efforts to Substantially Complete the Curtainwall Work by March 31,
2018, subject to Force Majeure and any Tenant SA Delay (as hereinafter defined).
Landlord and Tenant agree and acknowledge that the Curtainwall Work is to be
completed in two phases (one phase for Curtainwall Work in Building 8, and a
second for Curtainwall Work in Buildings 10 and 12), and that during the
completion of each phase (which phases are anticipated to last between 1 and 3
months each), Tenant shall be required to relocate all furniture, equipment, and
employees within 15 feet of the exterior walls of the first and second floors of
the affected Premises (the “Protected Area of the Premises”).


For purposes of this Exhibit C, “Tenant SA Delay” shall mean any delay in the
design, permitting or performance of the Landlord’s BMS Work or the Curtainwall
Work to the extent that such delay is actually caused by any act or, where there
is a duty to act under this Lease, any failure to act by Tenant or Tenant’s
contractors, architects, engineers, or anyone else engaged by or on behalf of
Tenant as hereinafter provided. Tenant SA Delay shall expressly include (without
the need for any further notice to Tenant) Tenant’s failure to comply with the
dates set forth in the construction and phasing schedule for the Curtainwall
Work agreed to by Landlord and Tenant or any subsequent changes to such phasing
schedule mutually agreed to by Landlord and Tenant or the period for providing
any response to a request by landlord expressly set forth in this Attachment #1
(“Deemed Delays”). Notwithstanding the foregoing, except for failure to act in a
timely manner (including in accordance with the dates set forth in the
construction and phasing schedule for the Curtainwall Work) by Tenant or
Tenant’s contractors, architects, engineers, or anyone else engaged by or on
behalf of Tenant, in no event shall any act or occurrence giving rise to a delay
be deemed a Tenant SA Delay as herein provided unless and until Landlord has
given Tenant written notice (the “Tenant SA Delay Notice”) advising Tenant: (x)
that a Tenant SA Delay is occurring and setting forth Landlord’s good faith
estimate as to the likely length of such Tenant SA Delay; (y) of the basis on
which Landlord has determined that a Tenant SA Delay is occurring; and (z) the
actions which Landlord believes that Tenant must take to eliminate such Tenant
SA Delay. Except with respect to Deemed Delays, no event shall be deemed to be a
Tenant SA Delay if Tenant rectifies the situation causing the Tenant SA Delay
within forty-eight (48) hours after delivery of the Tenant SA Delay Notice
(which for the purposes of determining receipt may be delivered by hand or by
email to Tenant’s Construction Representative (as defined in Section 7 of
Exhibit D), with copies to follow to Tenant within five (5) days thereafter in
accordance with the notice provisions of the Lease); provided, however, that if
Tenant shall fail to eliminate the delay within the aforesaid 48-hour period,
then the 48-hour cure period shall be included in the period of time charged to
Tenant pursuant to such Tenant SA Delay Notice (it being understood and agreed
that if Tenant shall in fact eliminate the Tenant SA Delay within the 48-hour
cure period, no Tenant SA Delay shall be deemed to have occurred for the
purposes of this Exhibit C for the first three (3) instances of Tenant SA
Delay). In connection with the foregoing, Landlord and Tenant (together with
their respective contractors and representatives, as appropriate) agree to hold
periodic job meetings to discuss the performance and scheduling of the
Curtainwall Work and any changes to the construction and phasing schedule for
the Curtainwall Work that are reasonably necessary. Upon substantial completion
of the Curtainwall Work, Tenant’s Construction Representative shall accompany
Landlord’s Construction Representative and Landlord’s architect on a walkthrough
to inspect the Curtainwall Work on a date within 10 business days of a date
reasonably designated by



--------------------------------------------------------------------------------



Landlord. Upon Tenant’s request, Landlord shall provide Tenant with confirmation
of the date of substantial completion for purposes of measuring the 345 day
period referenced in the immediately following paragraph.


Landlord shall cause the Contractor to provide a customary one-year construction
warranty for the Curtainwall Work, which shall provide that the Curtainwall Work
will conform to the requirements of the Curtainwall Work Plans and will be free
from defects. The Contractor’s warranty shall not include remedies for damage or
defect caused by Tenant or anyone claiming by, through or under Tenant,
alterations to the Curtainwall Work performed by or on behalf of Tenant, or
normal wear and tear under normal usage. In the case of defects under the
Contractor’s warranty, Tenant shall be deemed to have waived any claim for
correction or cure for such defect on the date that is 345 days following the
completion of such work as determined by Landlord’s architect if Tenant has not
then given written notice of such defect to Landlord. Landlord shall cause
Landlord’s contractor to remedy, repair or replace any such defects identified
by Tenant within such 345-day period, such action to occur as soon as
practicable during normal working hours (unless such work will adversely affect
Tenant’s operations in the affected portions of the Premises, in which case the
parties shall cooperate to permit such work to be performed after-hours) and so
as to avoid any unreasonable interruption of Tenant’s use of the affected
portions of the Premises. If timely and adequate notice has been given and if
Landlord has other guarantees, contract rights, or other claims against
contractors, materialmen or architects, Landlord shall, with regard to any such
defects, exercise all reasonable efforts to enforce such guarantees or contract
rights. The foregoing shall constitute Landlord’s entire obligation with respect
to all defects in the Landlord Work (provided, however, that nothing in this
paragraph shall relieve the Landlord of its repair and maintenance obligations
under Section 4.1 of the Lease). During the period for correction of the
Curtainwall Work in accordance with this paragraph, if the Tenant fails to
notify the Owner and give the Owner an opportunity to cause the contractor to
make the correction, the Tenant waives the rights to require correction by the
contractor and to make a claim for breach of Landlord’s obligations under this
paragraph for such nonconforming item of Curtainwall Work (nothing in this
sentence being deemed to relieve Landlord of its repair and maintenance
obligations under the Lease, however).


3.
Notwithstanding anything contained in this Lease to the contrary, if Landlord
shall fail to substantially complete (y) the Landlord’s BMS Work on or before
June 1, 2018 (which date shall be extended automatically for Tenant SA Delay and
for such periods of time as Landlord is prevented from completing the same by
reason of Force Majeure), or (iii) the Curtainwall Work by November 1, 2018
(which date shall be extended automatically for Tenant SA Delay and for such
periods of time as Landlord is prevented from completing the same by reason of
Force Majeure), then, in either such event, Tenant, as its sole remedy at law,
equity, or under this Lease, shall be entitled to a credit against the Annual
Fixed Rent payable under this Lease in an amount equal to Five Hundred Dollars
($500.00) per day for each day from and after the applicable completion date set
forth above (i.e., June 1, 2018 (as it may be extended) with respect to
Landlord’s BMS Work or November 1, 2018 (as it may be extended) with respect to
the Curtainwall Work) to the date of completion of the Landlord’s BMS Work or
the Curtainwall Work, as applicable. Additionally, if Landlord’s performance of
any portion of the Curtainwall Work requires Tenant to vacate and not use a
portion of the Protected Area of the Premises for in excess of six (6) months,
subject to extension for Tenant SA Delay and Force Majeure, then the Annual
Fixed Rent for the applicable portion of the Protected Area of the Premises plus
an




--------------------------------------------------------------------------------



additional ten percent (10%) of the Premises as measured in rentable square feet
shall abate from and after the expiration of such six (6) month period (as so
extended) until such time as Tenant is reasonably able to reoccupy and conduct
business in such affected areas of the Premises. In the event that Landlord
disputes Tenant’s right to a rent abatement pursuant to this paragraph, such
dispute may be submitted to arbitration by either party pursuant to Section 8 of
Exhibit D to this Sixth Amendment.







--------------------------------------------------------------------------------



a3.jpg [a3.jpg]



--------------------------------------------------------------------------------



a4.jpg [a4.jpg]



--------------------------------------------------------------------------------



EXHIBIT D
WORK LETTER - sixth amendment tenant ALTERATIONS
1.
Following the Effective Date, Tenant shall have the right to perform alterations
and improvements in the Premises (the “Sixth Amendment Tenant Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Sixth Amendment Tenant Alterations in the Premises unless
and until Tenant has complied with all of the terms and conditions of
Section 5.14 of the Lease, including Landlord’s right to approve (a) the final
plans for the Sixth Amendment Tenant Alterations, and (b) the insurance coverage
obtained by Tenant and its contractors in connection with the Sixth Amendment
Tenant Alterations. In addition, Landlord shall have the right to approve, in
its reasonable discretion, the contractors (each, a “Contractor”) to be retained
by Tenant to perform the Sixth Amendment Tenant Alterations. Tenant shall be
responsible for all elements of the plans for the Sixth Amendment Tenant
Alterations (including, without limitation, compliance with law, functionality
of design, the structural integrity of the design, the configuration of the
premises and the placement of Tenant's furniture, appliances and equipment), and
Landlord's approval of such plans shall in no event relieve Tenant of the
responsibility therefor. Landlord's approval of the contractors to perform the
Sixth Amendment Tenant Alterations shall not be unreasonably withheld.
Landlord's approval of the general contractor to perform the Sixth Amendment
Tenant Alterations shall not be considered to be unreasonably withheld if any
such general contractor (i) does not have trade references reasonably acceptable
to Landlord, (ii) does not maintain insurance as required by Landlord,
(iii) does not have the ability to be bonded for the work in an amount
satisfactory to Landlord, (iv) does not provide current financial statements
reasonably acceptable to Landlord, or (v) is not licensed as a contractor in the
state and municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.



With respect to Sixth Amendment Tenant Alterations constructed within the two
years after the Effective Date, Landlord shall review Tenant’s plans and
specifications for the Sixth Amendment Tenant Alterations (the “Tenant’s Plans”)
and, if Tenant’s request for approval indicates in bold, capitalized text that
states “THIS IS A TIME SENSITIVE REQUEST AND LANDLORD MAY BE DEEMED TO APPROVE
THE SAME IF IT FAILS TO RESPOND TO WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
RECEIPT,” within fifteen (15) business days after receipt thereof Landlord shall
provide Tenant with written notice of either (i) its approval of the Tenant’s
Plans, (ii) its disapproval of the same with an explanation therefor, or (iii)
the need for additional information in order to review and approve the same. In
its approval of the Tenant’s Plans, Landlord shall specify those alterations,
additions and improvements that must be removed by Tenant at the expiration or
earlier termination of the Term, if any, unless Landlord subsequently elects to
waive such obligation to remove such alterations, additions and improvements. If
Landlord fails to respond within the aforementioned 15 business day period, then
Tenant may send Landlord a second request that indicates in bold, capitalized
text that states “THIS IS A TIME SENSITIVE REQUEST AND LANDLORD SHALL BE DEEMED
TO APPROVE THE SAME IF IT FAILS TO RESPOND TO WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT”. Landlord’s failure to so respond within said five (5) business
day period shall be deemed to constitute Landlord’s approval of the Tenant’s
Plans and determination that the alterations, additions and improvements shown
thereon do not need to be removed by Tenant



--------------------------------------------------------------------------------



at the expiration or earlier termination of the Term (except to the extent that
such removal would be required pursuant to clause (x) of Section 5.2 of the
Lease with respect to Tenant’s computer, telephone and other communications
systems and equipment). Notwithstanding the foregoing or anything in the Lease
to the contrary, Tenant shall be required in all events to remove any internal
stairwells, raised floors, supplemental HVAC, specialized fire suppression
systems, kitchens, bathrooms and showers, and any structural improvements made
by Tenant as part of the Sixth Amendment Tenant Alterations.


Notwithstanding anything contained herein to the contrary, it is understood and
agreed that Tenant may retain contractors and subcontractors that use union or
non-union labor in connection with the construction of the Sixth Amendment
Tenant Alterations. Tenant shall be responsible for maintaining labor harmony
among its contractors and subcontractors and other contractors and
subcontractors performing work at the Building, if any. For Sixth Amendment
Tenant Alterations costing $3,000,0000 or less in or one or more related
projects and undertaken within two years after the Effective Date, no bonds or
other security shall be required in connection with Tenant’s performance of such
Sixth Amendment Tenant Alterations.


2.
Tenant shall pay to Landlord, within ten (10) days after Landlord's written
demand, a construction management fee equal to one percent (1%) of the hard cost
of the Sixth Amendment Tenant Alterations to compensate Landlord for reviewing
the plans for the Sixth Amendment Tenant Alterations and for costs incurred by
Landlord in facilitating completion of the Sixth Amendment Tenant Alterations.
No other plan review or other fees shall be charged by Landlord with respect to
the Sixth Amendment Tenant Alterations notwithstanding anything in the Lease to
the contrary, including Section 5.14 of the Lease. Landlord reserves the right
to deduct such fee from the Sixth Amendment Construction Allowance (defined
below). The construction management fee set forth in this section shall
supersede any contrary provision of the Lease in so far as concerns the Sixth
Amendment Tenant Alterations.

 
3.
Provided there is no monetary or material non-monetary Event of Default in
existence and continuing under the Lease, Landlord agrees to provide Tenant with
an allowance of up to Eight Million Three Hundred Forty Seven Thousand Four
Hundred Forty Dollars ($8,347,440.00) (the “Sixth Amendment Construction
Allowance”) toward the cost of performing the Sixth Amendment Tenant
Alterations. The Sixth Amendment Construction Allowance may only be used for
“Eligible Costs,” which are: (a) the cost of preparing design and construction
documents and mechanical and electrical plans for the Sixth Amendment Tenant
Alterations (which may not exceed 25% of the Sixth Amendment Construction
Allowance), and (b) hard costs in connection with the Sixth Amendment Tenant
Alterations.



The Sixth Amendment Construction Allowance may be advanced to fund Eligible
Costs. In no event, however, shall the Sixth Amendment Construction Allowance be
used for (x) payments to Tenant or any affiliates of Tenant, (y) the purchase of
any movable furniture equipment or personal property, or (z) costs resulting
from any default by Tenant of its obligations under this Lease. Landlord shall,
subject to compliance with all of the other terms, conditions and provisions of
the Lease, make disbursements of the Sixth Amendment Construction Allowance
(hereinafter, each a “Disbursement”) to Tenant in installments in accordance
with the following terms and conditions:



--------------------------------------------------------------------------------



(i)    Disbursements shall be made, at Tenant’s request to Landlord, either to
Tenant or, at Tenant’s election, to the applicable contractors, vendors and
other service providers performing the Sixth Amendment Tenant Alterations as
Tenant may designate or request (provided that any such payment made directly to
a contractor, vendor, or other service provider shall be conditioned upon the
contractor, vendor or other provider entering into a letter agreement reasonably
satisfactory to Landlord confirming that such payments are being made as a
matter of convenience and do not create any obligation of Landlord to pay such
sums to such contractor, vendor or other service provider), no more frequently
than once per month, in minimum increments of $75,000.00 (except for the final
Disbursement), on the basis of written requests made in accordance with the
method described below, and Landlord shall act upon such requests within thirty
(30) days following the receipt of a written request for a Disbursement, which
action shall be either (A) funding the requested Disbursement, or (B) specifying
the basis for not funding (provided, however, that Landlord shall fund any
undisputed portion of the requested Disbursement) and, when applicable,
requesting reasonable additional information and reasonable supporting
documentation.


(ii)    Disbursements shall require the following requisitions, certifications
and waivers: (1) an appropriate AIA requisition form reasonably approved by
Landlord with respect to work performed pursuant to Tenant’s construction
contract with its general contractor; (2) invoices from Tenant’s service
providers, showing in reasonable detail the cost of the item in question or of
the improvements installed to date in the Premises and, where applicable
evidence of prior payments; (3) lien waivers in the form attached as Addendum #1
to this Work Letter; (4) evidence reasonably acceptable to Landlord of prior
payments for amounts previously disbursed out of the Sixth Amendment
Construction Allowance (to the extent not previously provided to Landlord); and
(5) certifications from Tenant that the amount of the requisition in question
does not exceed the cost of the items, services and work covered by such
certification. In the event that any portions of the Sixth Amendment
Construction Allowance reflected on a particular requisition are to be funded
directly to Tenant, as Tenant may designate or request, such requisition shall
be accompanied by evidence reasonably satisfactory to Landlord that the items,
services and work covered by such requisition have been fully paid by Tenant.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each requisition in order to
verify the amount thereof.


(iii)    Each Disbursement shall be made in an amount equal to the product of
(x) Landlord’s Percentage (as hereinafter defined) multiplied by (y) the lesser
of: (A) the amount requested, or (B) the amount actually payable to, as
applicable, the Contractor or subcontractor(s) or other third party, in each
case including any applicable retainage to be released in respect of work and
materials satisfactorily completed and in place with respect to that particular
request for a Disbursement (exclusive of work and materials to the extent
included in any prior funded requests for a Disbursement), but in all cases
subject to a five percent (5%) retention until all conditions to the final
Disbursement are satisfied as set forth below. “Landlord’s Percentage” shall
mean a fraction expressed as a percentage, the numerator of which is the total
amount of the Sixth Amendment Construction Allowance and the denominator of
which is the total cost of all Eligible Costs. Tenant shall fund the remainder
in each instance.


(iv)    Landlord may withhold or refuse to pay any Disbursement hereunder if (i)
a Notice of Contract has been filed under Section 4 of Chapter 254 of the
Massachusetts General



--------------------------------------------------------------------------------



Laws, as amended (the “Mechanic’s Lien Law”), unless with respect to the subject
requisition, an accurately completed and valid Lien Form has been provided to
Landlord and is deemed reasonably acceptable to Landlord and otherwise complies
with applicable Laws, or if any other statutory lien has been filed or
established relating to claims for labor, materials, or supplies, whether under
the Mechanic’s Lien Law or otherwise.


(v)    No Disbursements will be made for materials prior to the incorporation of
the materials into the Premises.


(vi)    Any disputes under this Exhibit D, Section 3 shall be submitted to
arbitration in accordance with the terms of Section 8, below.


(vii)    The requisition for the final Disbursement to pay the retainage, shall
also require: (A) a certificate from Tenant and Tenant’s architect that the
Sixth Amendment Tenant Alterations have been completed in accordance with
Tenant’s Plans; (B) receipt of a permanent certificate of occupancy for the
Premises (if applicable); (C) delivery of the record set of as-built plans
maintained by Tenant’s Contractor; (D) satisfaction of all conditions for final
payment under the applicable construction contract, (E) final lien waivers from
the Contractor (which may be conditioned upon receipt of payment), in the form
required hereunder; (E) final lien waivers in the form required hereunder (which
may be conditioned upon receipt of payment) from each sub-contractor, supplier,
and any other party entitled to claim a lien with respect to the Sixth Amendment
Tenant Alterations (other than the Contractor) who performs work in excess of
$10,000; and (F) to the extent a lien waiver has not been provided as to the
remaining amounts due under the applicable construction contract, the expiration
of all statutory lien periods with no lien having been filed with respect to the
Premises, the Building, or the Complex which remain outstanding.


4.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Sixth Amendment Construction Allowance, if
applicable, during the continuance of an uncured Event of Default under the
Lease, and Landlord's obligation to disburse shall only resume when and if such
default is cured. If (a)Tenant’s request for disbursement contains, in bold and
prominent print, a legend stating that “FAILURE TO RESPOND WITHIN     THIRTY
(30) DAYS MAY RESULT IN AN OFFSET AGAINST RENT DUE PURSUANT TO EXHIBIT D OF THE
SIXTH AMENDMENT TO THE LEASE,” and Landlord fails to respond within such thirty
(30) day period, and Landlord thereafter fails to respond to such request within
two (2) business days of a second notice from Tenant containing such legend, or
(b) Landlord has timely disputed Tenant’s demand and has thereafter failed to
pay Tenant the amount of any final, unappealable judgement against Landlord
within thirty (30) days after the issuance thereof, then Tenant may offset the
amounts due from Landlord to Tenant under this Section 2 of Exhibit D against
Fixed Rent payable under this Lease until Tenant is paid in full.
Notwithstanding the foregoing, Tenant shall have no right to reduce any monthly
installment of Fixed Rent by more than twenty percent (20%) of the amount of
Annual Fixed Rent that would otherwise have been due and payable by Tenant to
Landlord, unless the aggregate amount of such deductions over the remainder of
the Term of the Lease (as the same may have been extended) will be insufficient
to fully reimburse Tenant for the amount demanded by Tenant, in which event
Tenant may effect such offset by making deductions from each monthly




--------------------------------------------------------------------------------



installment of Fixed Rent in equal monthly amounts over the balance of the
remainder of the Term.


5.
In no event shall the Sixth Amendment Construction Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant.
In the event Tenant does not submit to Landlord a written request for payment of
the entire Sixth Amendment Construction Allowance (together with all of the
documents and certificates required for such payment) by February 28, 2021, any
portion of the Sixth Amendment Construction Allowance not disbursed to Tenant
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Sixth Amendment Tenant Alterations
and/or the Sixth Amendment Construction Allowance.

  
6.
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
without representation or warranty by Landlord or anyone acting on Landlord's
behalf, it being agreed that Landlord shall not be required to perform any work
(except the Landlord Work set forth in Exhibit C to the Sixth Amendment) or
incur any costs in connection with the construction or demolition of any
improvements in the Premises (except as provided above with respect to the Sixth
Amendment Construction Allowance). The foregoing shall not limit or waive
Landlord’s express obligations under the Lease with respect to the Premises, the
Building or the Complex.

 
7.
Chad Haskell (phone no.__________, email ____________) shall be Tenant’s
Construction Representative, and shall have full power and authority to act on
behalf of Tenant on any matters relating to the Landlord Work or Tenant’s Sixth
Amendment Tenant Alterations. Tenant may name a replacement Tenant Construction
Representative from time to time by written notice to Landlord making reference
to this Section 7. _____ (phone no. __________, email ______________) shall be
Landlord’s Construction Representative, shall have full power and authority to
act on behalf of Landlord on any matters relating to the Landlord Work or
Tenant’s Sixth Amendment Tenant Alterations. Landlord may name a replacement
Landlord Construction Representative from time to time by written notice to
Tenant making reference to this Section 7.



8.
All disputes between the parties regarding Tenant SA Delays and other matters
expressly referencing this Section 8 shall be resolved in accordance with this
Section 8. Any arbitration decision under this Section 8 shall be enforceable in
accordance with applicable law in any court of proper jurisdiction. A party may
not initiate arbitration under this Section 8 without notifying the other party
and requesting a meeting of senior representatives to resolve the dispute.
Within five (5) business days following such notice, senior representatives of
Landlord and Tenant who have authority to resolve the dispute shall meet in
order to seek a resolution by agreement prior to the arbitration. If the dispute
is not so resolved at the meeting (or if one party does not attend) then either
party may initiate arbitration.



Any arbitration conducted pursuant to this Section 8 shall be conducted in as
expeditious a manner as possible to avoid delays in the construction of the
Landlord’s Work and the Sixth Amendment Tenant Alterations and shall be resolved
by a single arbitrator, who shall be agreed to by the parties within ten (10)
days after either party requests arbitration under this Section 8 by notice to
the other. Landlord and Tenant shall seek to agree upon a single arbitrator who
is



--------------------------------------------------------------------------------



an independent third party real estate professional with at least twenty (20)
years of experience in construction disputes involving multi-tenant, first-class
office developments that has not worked for either party for the prior five (5)
years (a “Qualified Arbitrator”) and, if they are unable to agree, then a
Qualified Arbitrator shall, upon request by either party, be appointed by the
office of the American Arbitration Association (“AAA”) or successor organization
administering arbitrations held in Boston, Massachusetts. The arbitrator shall
decide the dispute by written decision. The arbitration shall be conducted in
Boston Massachusetts or another location agreed to by the parties in accordance
with the Fast Track Procedures (regardless of the amount in dispute) of the
Construction Industry Arbitration Rules of the AAA (or any successor
organization), as modified and/or supplemented by this Section on an expedited
basis and shall be concluded, with a decision issued, no later than thirty (30)
days after the date that such dispute is submitted for arbitration. The decision
of the arbitrator shall be final and binding on the parties. The parties shall
comply with any orders of the arbitrator establishing deadlines for any such
proceeding. The fee of the arbitrator shall be paid equally by the parties. Each
party shall pay all other costs incurred by it in connection with the
arbitration.


9.
This Work Letter shall not be deemed applicable to any additional space added to
the Premises at any time following the execution of the Sixth Amendment or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term subsequent to the Sixth Amendment,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease. All
capitalized terms used in this Work Letter but not defined herein shall have the
same meanings ascribed to such terms in the Sixth Amendment, or if none, the
Lease.



[END OF EXHIBIT D]
















































EAST\141300457.11



--------------------------------------------------------------------------------



ADDENDUM #1 TO EXHIBIT D TO SIXTH AMENDMENT TO LEASE
FORMS OF LIEN WAIVER


[FORM OF ARCHITECT’S LIEN WAIVER]


Payment Receipt and Affidavit


To:                                  (“Owner”)
Project:                             
Application for Payment No.:                 
Period Ending:                         
Progress Payment: _____    Final Payment:_______ (check one or the other)
A. Original Contract Amount
$________________________
B. Total Additional Services Amounts, if any
$________________________
C. Adjusted Contract Amount (Add A & B)
$________________________
D. Amount Paid to Date Before this Application
$________________________
E. Retainage Held on Amount Paid to Date, if any
$________________________
F. Amount Owing on this Application
$________________________
G. Retainage to be Held on this Application, if any
$________________________
H. Total Owing on this Application (F minus G)
$________________________



1.    Except for any Disputed Claims Amount set forth below, Retainage Held and
to be Held and Total Owing on this Application set forth above, Undersigned, on
its behalf and on behalf of anyone directly or indirectly employed by or
claiming under it, hereby fully and forever releases, acquits and discharges
Owner, its general and limited Owner, agents, attorneys, employees, officers,
directors, trustees, stockholders, managers, members, lenders, and their
respective successors and assigns, whether disclosed or undisclosed
(individually and collectively hereinafter referred to as the “Releasees”), from
all manner of action and causes of action, claims, suits, debts, sums of money,
commissions, compensation for services rendered, liens of any type, trust fund
claims, judgments, executions, damages, demands and rights whatsoever, at law or
in equity, now existing or which may hereafter accrue in favor of Undersigned by
reason of or in connection with any and all claims arising out of its contract,
and for all work, labor and services furnished, performed and provided pursuant
thereto including without limitation all claims for additional services,
reimbursable expenses, charges, credits, contract amendments thereto and all
other services with regard to the Project through the Period Ending set forth
above. The foregoing shall be with respect to all matters arising through the
Period Ending set forth above if this Affidavit is given in connection with a
Progress Payment; and if given in connection with Final Payment it shall be with
respect to all matters existing or arising through the date hereof or hereafter
at any time existing or arising.





--------------------------------------------------------------------------------



2.    Undersigned certifies, warrants and represents that (a) it has paid in
full and in accordance with all applicable obligations, laws and regulations,
for all labor and services performed and furnished in connection with the
services under its contract, all social security withholding, unemployment
insurance, sales, use and other taxes applicable thereto and for all premiums
for insurance carried with respect thereto; (b) it owes no one for any of the
foregoing or any other item of cost or expense in connection with the
performance or furnishing of the services under its contract; and that (c) no
claims have been made against Undersigned for any unpaid labor, services or any
other item of cost and expense arising out of or relating to the services under
its contract that are not currently paid and satisfied.
3.    Undersigned certifies, warrants and represents (i) that the “Amount Owing
on this Application” set forth above constitutes the entire value of all
services rendered by or under the undersigned for which payment is due through
the Period, (ii) that all other amounts set forth above are accurate and
complete, and (iii) that the Undersigned has no other claims except as set forth
in the maximum aggregate amount as “Disputed Claims Amount” below and described
in detail on Exhibit A attached (any such description must include a detailed
statement of the kind and nature of the claim and must have attached a copy of
the notice given of such claim).
4.    If, after the Owner’s payment of the Total Owing on this Application, any
claims or liens are made or filed against any of the Releasees or the Project by
Undersigned, or by any employee, other design professional, subcontractor or
supplier of Undersigned or by anyone directly or indirectly employed or engaged
by any of the foregoing with respect to the Project, or if any certification,
warranty or representation herein or otherwise given in connection herewith
shall not be true in all material respects, Undersigned agrees to satisfy and
discharge such claim or lien and indemnify the Releasees, hold the Releasees
harmless and defend the Releasees, at Undersigned’s sole cost and expense, from
and against such claim or lien or any such certification, warranty or
representation not being true, and to pay all costs and expenses related
thereto, including, but not limited to, the cost of discharging any liens and
all legal fees, disbursements and costs of litigation in connection with any of
the foregoing. To the fullest extent permitted by law, the Undersigned
discharges, releases and waives all liens and right to lien expressly including
such rights with respect to the Amount Paid to Date Before this Application and,
when paid, with respect to the Total Owing on this Application.
5.    Undersigned makes this Affidavit freely and voluntarily, without duress or
coercion, after Undersigned has either consulted with or been given the
opportunity to consult with legal counsel, and Undersigned has carefully and
completely read all of the terms and provisions of this Affidavit and has agreed
to be bound hereby.
6.    Undersigned acknowledges that the foregoing statements, representations,
warranties and agreements are made as an affidavit under applicable law and
otherwise to induce the Owner to make the payment requested and its lender to
provide funds under its loan, and that the Releasees are relying upon the truth
of the statements, representations and warranties contained herein.
7.    Undersigned acknowledges that this Affidavit shall inure to the benefit of
the Releasees and their respective successors and assigns and shall be binding
on Undersigned and its successors and assigns. If any part or provision hereof
is unenforceable, the remainder shall not be affected.



--------------------------------------------------------------------------------



In witness whereof, Undersigned has caused this instrument to be sworn to
executed under seal as of the _____ day of ____________, 20___.


Disputed Claims Amount, if any $______________ (see attached Exhibit A)


Design Professional:


                    
(Type Name)




By:                     
(Duly Authorized)








STATE OF ____________


____________________ County, ss.




On this ____ day of _____________, 200_, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification of a driver’s license to be the
person whose name is signed on the preceding or attached document, and who swore
or affirmed to me that the contents of the document are truthful and accurate to
the best of (his) (her) knowledge and belief.


                            
(official signature and seal of notary)


My commission expires _____________________



































--------------------------------------------------------------------------------



[FORM OF CONTRACTOR’S LIEN WAIVER]


PARTIAL WAIVER AND SUBORDINATION OF LIEN
M.G.L. c. 254, §32




COMMONWEALTH OF MASSACHUSETTS: Date: _______, ___ 200__
MIDDLESEX COUNTY    Application for Payment No. ____




OWNER:    ______________________________________________


CONTRACTOR:    _______________________________________________


LENDER/MORTGAGEE:    _______________________________________________


1.    Original Contract Amount:    $__________


2.    Approved Change Orders:    $__________


3.    Adjusted Contract Amount:    $__________


4.    Completed to Date:    $__________


5.    Less Retainage:    $__________


6.    Total Payable to Date:    $__________
(line 4 less line 5)


7.    Less Previous Payments:    $__________


8.    Current Amount Due:    $__________
(line 6 less line 7)


9.    Pending Change Orders:    $__________


10.    Disputed Claims:    $__________


The undersigned who has a contract with Owner, for furnishing labor or materials
or both labor and materials or rental equipment, appliances or tools for the
erection, alteration, repair or removal of a building or structure or other
improvement of real property with a street address of _____________,
_____________, Massachusetts, and owned by Owner, upon receipt of
___________________ ($_________________) in payment of an
invoice/requisition/application for payment dated _____________ does hereby:


(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date:



_____________________ (payment period), except for retainage, unpaid agreed or
pending change orders, and disputed claims as stated above; and



--------------------------------------------------------------------------------





(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.



Signed under the penalties of perjury this _____ day of ______________, _____.


Contractor:


By:    ________________________


Its:    ________________________






COMMONWEALTH OF MASSACHUSETTS


____________________ County, ss.




On this ____ day of _____________, 200_, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.






______________________________
(official signature and seal of notary)
Name: ________________________
My commission expires: ________________________

































--------------------------------------------------------------------------------



CONTRACTOR’S CONDITIONAL WAIVER AND
RELEASE UPON FINAL PAYMENT
(Submitted with final application for payment)




OWNER:        __________________________________


CONTRACTOR:    ___________________________________________________


PROJECT:        ___________________________________


Contract Sum:        $_______________________________


Total Amount Previously Paid:    $_______________________________


Final Payment Amount:        $_______________________________


In consideration of all past payments received from the Owner in connection with
the Project, the undersigned acknowledges and agrees that, except for the Final
Payment Amount (as set forth above), it has received full and final payment of
all sums due, including all sums due under its Contract with Owner, for labor,
materials and/or equipment furnished by the undersigned to or in connection with
the Project. The undersigned further acknowledges and agrees that upon receipt
of a check in the Final Payment Amount and payment of such check by the bank
upon which it is drawn, the undersigned will release, discharge, relinquish and
waive any and all claims, suits, liens, and rights under the statutes of the
Commonwealth of Massachusetts with respect to the Owner, the Project and/or
against the Owner on account of any labor, materials and/or equipment furnished
in connection with the Project.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document shall be binding upon the undersigned.


This document is to take effect as a sealed instrument.


Signed under the penalties of perjury as of this ____ day of ________, ______.


CONTRACTOR:


____________________________________
Signature of Authorized Individual


_____________________________________
Printed Name and Title of Above Individual

























--------------------------------------------------------------------------------



[FORM OF SUBCONTRACTOR’S LIEN WAIVER]


SUBCONTRACTOR'S
RELEASE AND PARTIAL LIEN WAIVER




I.    Reference Data:


Owner:            








Tenant:        






Project:            






Subcontractor:


Subcontract Work:    






Subcontract Date:    




Current Subcontract Financial Status Summary:


1.    Original Subcontract Amount    $_______________


2.    Approved Change Order(s)    $_______________


3.    Adjusted Total Subcontract Amount (Item No. 1 plus 2)    $_______________


4.    Total Amount of Subcontract Work Completed to Date
(including Current Requisition and Retainage)    $_______________


5.    Total Payments Received by Subcontractor through the
Date of Release and Waiver (as defined below)    $_______________


6.    Retainage Held on Account of Payments Received by
Subcontractor (Item No. 5)    $_______________


7.    Amount Currently Requisitioned, including Retainage
(Item No. 4 less Items No. 5 and 6)    $_______________





--------------------------------------------------------------------------------



8.    Retainage to be Held on Account of Current Requisition    $_______________


9.    Balance Currently Due (Item No. 7 less Item No. 8)    $_______________


Outstanding Claims and Pending Change Orders, if any, must be set forth on
Schedule A.


II.    Release and Partial Lien Waiver


For the period ending on the last day of the month of _________, 200_ (the "Date
of Release and Waiver") the undersigned Subcontractor hereby acknowledges
receipt of payments on account of the Subcontract Work in the amount of the
Total Payments Received by Subcontractor through the Date of Release and Waiver
(Item No. 5, above). This amount represents payment in full through and
including the Date of Release and Waiver.


The undersigned hereby swears and certifies that the Reference Data set forth
above is true and correct and acknowledges that there are no additional costs or
claims for any extras, additions or changes for labor or materials or otherwise
on the Project, other than those listed on Schedule A. To the extent permitted
by applicable law, the undersigned hereby waives and releases any and all
claims, laborer's, mechanic's or materialmen's liens, and claims of right to a
laborer's, mechanic's or materialmen's lien on or against the Project under the
laws of Massachusetts, on account of labor or materials or both furnished by the
undersigned to or on account of the Subcontract Work through the Date of this
Release and Waiver, except for matters set forth on Schedule A.


The undersigned hereby swears and certifies that all persons, firms or other
entities, regardless of tier, who have supplied work, labor, materials, services
and other items to the undersigned in connection with the Project have been paid
in full through the Date of Release and Waiver, except for amounts included in
the Current Requisition (Item No. 7, above); and agrees that the General
Contractor, the Owner, any lender of the Owner, the Tenant or any other person
or entity having an interest in the Project may rely on the accuracy of this
instrument.


Duly authorized and executed under the pains and penalties of perjury as of this
___________ day of ________, 200_.


SUBCONTRACTOR:    _____________________________________




By:    _____________________________


Title:    _____________________________
Hereunto duly authorized
    













--------------------------------------------------------------------------------



SCHEDULE A




Outstanding Claims and Pending Change Orders




Amount of Claim
1.    Nature of Claim                            or Requested Change




















2.    Pending Change Orders
































___________________________________
Except for those matters listed above, the Subcontractor acknowledges by the
submission of this Release and Partial Lien Waiver that, as of the Date of
Release and Waiver, no such claims or pending change orders exist.























--------------------------------------------------------------------------------



EXHIBIT O
EXISTING LEASES


That certain lease between DIV BEDFORD, LLC, as Landlord, and MULTIPLAN, INC.,
as Tenant, dated on or about February 23, 2015, for certain premises in the
building known as 16 Crosby Drive.





--------------------------------------------------------------------------------




Execution


SEVENTH AMENDMENT TO LEASE


THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is entered into as of
November 21, 2017 (the “Effective Date”), by and between DIV BEDFORD, LLC, a
Massachusetts limited liability company (“Landlord”), and IROBOT CORPORATION, a
Delaware corporation (“Tenant”).
R E C I T A L S:


A.Landlord and Tenant are parties to that certain Lease (the “Original Lease”)
dated as of February 22, 2007, as amended by that certain Letter Agreement dated
as of May 4, 2007, as further amended by that certain Letter Agreement dated
August 15, 2007, as further amended by a First Amendment to Lease dated
September 16, 2010, as further amended by a certain Declaration dated June 16,
2011, as further amended by a Second Amendment to Lease dated as of May 20,
2014, as further amended by a certain letter dated October 8, 2014, as further
amended by a Third Amendment to Lease dated as of April 10, 2015 (the “Third
Amendment”), as further amended by a Fourth Amendment to Lease dated as of
October 23, 2015, as further amended by a Fifth Amendment to Lease dated as of
May 4, 2016, as further amended by a Sixth Amendment to Lease dated as of July
5, 2017 (the “Sixth Amendment”) (as amended, the “Lease”) for certain premises
(the “Existing Premises”) consisting of approximately 208,686 rentable square
feet of space located within the Complex (as defined in the Lease) and now known
as XChange at Bedford (formerly known as Bedford Business Park) in Bedford
Massachusetts.
B.Landlord has agreed to lease to Tenant and Tenant has agreed to lease from
Landlord an additional 1,002 rentable square feet of space (the “Corridor
Space”) on the first floor of Building 6 at the Complex, which space is shown on
Exhibit A attached hereto.
C.Landlord has agreed to lease to Tenant and Tenant has agreed to lease from
Landlord an additional 10,921 rentable square feet of space (the “Seventh
Amendment Phase I Additional Premises”) located on the first floor of Building 4
at the Complex (also known as 4 Crosby Drive and formerly known as Building A),
which space is shown on Exhibit B attached hereto.
D.Landlord has further agreed to lease to Tenant and Tenant has agreed to lease
from Landlord an additional 17,006 rentable square feet of space (the “Seventh
Amendment Phase II Additional Premises”), located on the first floors of
Buildings 4 and 6 at the Complex (also known as 4 and 6 Crosby Drive and
formerly known as Buildings A and B), which space contiguous and is shown on
Exhibit B attached hereto. Together, the Seventh Amendment Phase I Additional
Premises and the Seventh Amendment Phase II Additional Premises are referred to
herein as the “Seventh Amendment Additional Premises.”
E.Landlord and Tenant therefore desire to enter into this Seventh Amendment to
set forth the terms and conditions for the leasing of the Seventh Amendment
Additional Premises and to amend the Lease as hereinafter set forth.
A G R E E M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:



--------------------------------------------------------------------------------



1.Addition of Corridor Space.
(a)Effective as of September 15, 2017 (the “Corridor Space Commencement Date”),
the Corridor Space shall be added to the Existing Premises so that the Premises
shall include the Existing Premises and the Corridor Space upon all of the terms
and conditions of the Lease except as modified herein. The lease of the Corridor
Space shall terminate on the sooner of (i) the Lease Expiration Date (as defined
in the Sixth Amendment), unless extended or sooner terminated as provided in the
Lease, and (ii) the date specified by Landlord in notice to Tenant that Landlord
has determined (which determination shall be made by Landlord in its sole
discretion) that the Corridor Space should be returned the configuration
immediately preceding integration into the Premises (the “Original Corridor
Configuration”) in order to accommodate multi-tenant use of any portion of
Building 6. In the event that the lease of the Corridor Space is terminated in
accordance with clause (ii) above, Tenant shall return the Corridor Space to the
Original Corridor Configuration at Tenant’s expense prior to the termination of
the lease of the Corridor Space. Landlord shall endeavor to give Tenant thirty
(30) days’ notice that the lease of the Corridor Space is being terminated in
accordance with clause (ii) above, but shall not be required to violate or
tolerate any violation of any laws, ordinances, or rules and regulations (as
determined by Landlord in the exercise of its sole discretion) in order to
provide such notice.
(b)     From and after the Corridor Space Commencement Date, the “Rentable Floor
Area of the Premises” as used in the Lease shall mean 209,688 square feet, being
the sum of (i) the Rentable Floor Area of the Existing Premises containing
208,686 rentable square feet, and (ii) the Rentable Floor Area of the Corridor
Space containing 1,002 rentable square feet. Notwithstanding the addition of the
Corridor Space to the Premises (and resultant impact on the calculation of
Additional Rent as described in Section 6(c) of this Seventh Amendment), the
Fixed Rent applicable to the Premises shall be calculated without regard to the
square footage of the Corridor Space. In the event that the Lease is terminated
with respect to the Corridor Space before the termination of the Lease, the
Rentable Floor Area of the Premises shall be reduced accordingly, and the number
of Parking Privileges allocated to the Premises shall be reduced by three (3).
2.Expansion of Premises.
(a)     Effective as of the Seventh Amendment Phase I Additional Premises
Commencement Date (as hereinafter defined), the Seventh Amendment Phase I
Additional Premises shall be added to the Premises so that the Premises shall
include the Existing Premises, the Corridor Space, and the Seventh Amendment
Phase I Additional Premises upon all of the terms and conditions of the Lease
except as modified herein. Effective as of the Seventh Amendment Phase II
Additional Premises Commencement Date (as hereinafter defined), the Seventh
Amendment Phase II Additional Premises shall be added to the Premises so that
the Premises shall include the Existing Premises, the Corridor Space, the
Seventh Amendment Phase I Additional Premises, and the Seventh Amendment Phase
II Additional Premises upon all of the terms and conditions of the Lease except
as modified herein. The lease of the Seventh Amendment Additional Premises shall
terminate on the Lease Expiration Date (as defined in the Sixth Amendment),
unless extended or sooner terminated as provided in the Lease. As used herein,
the term “Seventh Amendment Phase I Additional Premises Commencement Date” shall
mean the date upon which Landlord delivers possession of the Seventh Amendment
Phase I Additional Premises to Tenant vacant and broom clean (except as
reasonably necessary in connection with the completion of the Landlord Work).
Landlord anticipates delivering



--------------------------------------------------------------------------------



possession of the Seventh Amendment Phase I Additional Premises to Tenant on
January 1, 2018. The term “Seventh Amendment Phase II Additional Premises
Commencement Date” shall mean the date upon which Landlord delivers possession
of the Seventh Amendment Phase II Additional Premises to Tenant vacant and broom
clean (except as reasonably necessary in connection with the completion of the
Landlord Work). Landlord anticipates delivering possession of the Seventh
Amendment Phase II Additional Premises to Tenant on August 1, 2018.
Notwithstanding anything to the contrary contained herein, Landlord’s failure to
deliver possession of either the Seventh Amendment Phase I Additional Premises
or the Seventh Amendment Phase II Additional Premises to Tenant by the
applicable anticipated delivery date set forth in this section 2(a), where such
failure to deliver is for reasons outside Landlord’s reasonable control
(including holdover by a party in possession), shall not affect the
enforceability of this Seventh Amendment, or subject Landlord to any liability
to Tenant for damages or be deemed a default by Landlord of its obligations
under the Lease.
(b)     From and after the Seventh Amendment Phase I Additional Premises
Commencement Date, the “Rentable Floor Area of the Premises” as used in the
Lease shall mean 220,609 square feet, being the sum of (i) the Rentable Floor
Area of the Existing Premises containing 208,686 rentable square feet, (ii) the
Rentable Floor Area of the Corridor Space, and (iii) the Rentable Floor Area of
the Seventh Amendment Phase I Additional Premises containing 10,921 rentable
square feet.
(c)     From and after the Seventh Amendment Phase II Additional Premises
Commencement Date, the “Rentable Floor Area of the Premises” as used in the
Lease shall mean 237,615 square feet, being the sum of (i) the Rentable Floor
Area of the Existing Premises containing 208,686 rentable square feet, (ii) the
Rentable Floor Area of the Corridor Space, (iii) the Rentable Floor Area of the
Seventh Amendment Phase I Additional Premises containing 10,921 rentable square
feet, and (iv) the Rentable Floor Area of the Seventh Amendment Phase II
Additional Premises containing 17,006 rentable square feet.
3.Fixed Rent and Additional Rent for Early Rent Commencement of Seventh
Amendment Additional Premises. With respect to the Seventh Amendment Phase I
Additional Premises, Tenant shall pay Fixed Rent and Additional Rent beginning
on May 1, 2018 (the “Seventh Amendment Phase I Additional Premises Rent
Commencement Date”), unless the Seventh Amendment Phase I Additional Premises
Commencement Date shall occur after January 1, 2018, in which case the Seventh
Amendment Phase I Additional Premises Commencement Date shall be the date which
is four (4) months after the Seventh Amendment Phase I Commencement Date. With
respect to the Seventh Amendment Phase II Additional Premises, Tenant shall pay
Fixed Rent and Additional Rent beginning on the date which is four (4) months
after the Seventh Amendment Phase II Commencement Date (the “Seventh Amendment
Phase II Additional Premises Rent Commencement Date”).
4.Landlord’s Work. Landlord shall perform the work described in Exhibit C
attached hereto (the “Landlord Work Letter”). Tenant acknowledges that (a) it is
fully familiar with the condition of the Seventh Amendment Phase I Expansion
Premises and agrees to take the same on the Seventh Amendment Phase I Additional
Premises Commencement Date in its “as-is” condition as of the Effective Date,
subject to Landlord’s delivery obligations pursuant to Section 2(a) of this
Seventh Amendment; (b) it is fully familiar with the condition of the Seventh
Amendment Phase II Expansion Premises and agrees to take the same on the Seventh
Amendment Phase II Additional Premises Commencement Date in its “as-is”
condition as of the Effective Date subject to Landlord’s delivery



--------------------------------------------------------------------------------



obligations pursuant to Section 2(a) of this Seventh Amendment; and (c) Landlord
shall have no obligation to alter, repair or otherwise prepare the Seventh
Amendment Expansion Premises for Tenant’s occupancy or to pay for or construct
any improvements to the Seventh Amendment Additional Premises to prepare the
same for Tenant’s occupancy, except as set forth in the Landlord Work Letter and
subject to Landlord’s express obligations under the Lease.
5.Tenant’s Work. If Tenant elects to perform the Seventh Amendment Tenant
Alterations, such alterations shall be performed in accordance with the terms of
Exhibit D. For ease of reference, Exhibit D includes the definition of “Seventh
Amendment Tenant Alterations” and sets forth the “Seventh Amendment Construction
Allowance.
6.Rent.
(a)Annual Fixed Rent: Seventh Amendment Phase I Additional Premises. The Annual
Fixed Rent for the Seventh Amendment Phase I Additional Premises shall be as
follows:
Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
 $ 185,657.00
 $ 15,471.42
2019
$17.51
 $ 191,226.71
 $ 15,935.56
2020
$18.04
 $ 196,963.51
 $ 16,413.63
2021
$18.58
 $ 202,872.42
 $ 16,906.03
2022
$19.13
 $ 208,958.59
 $ 17,413.22
2023
$19.71
 $ 215,227.35
 $ 17,935.61
2024
$20.30
 $ 221,684.17
 $ 18,473.68
2025
$20.91
 $ 228,334.69
 $ 19,027.89
2026
$21.54
 $ 235,184.73
 $ 19,598.73
2027
$22.18
 $ 242,240.27
 $ 20,186.69
2028
$22.85
 $ 249,507.48
 $ 20,792.29
2029
$23.53
 $ 256,992.71
 $ 21,416.06
2030
$24.24
 $ 264,702.49
 $ 22,058.54



(b)Annual Fixed Rent: Seventh Amendment Phase II Additional Premises. The Annual
Fixed Rent for the Seventh Amendment Phase II Additional Premises shall be as
set forth in the table below, provided that if any period for which Annual Fixed
Rent is due hereunder is shorter than one full calendar month, Annual Fixed Rent
for such period shall be calculated by multiplying the number of days in such
period by a fraction, the numerator of which shall the Annual Fixed Rent
applicable to such period, and the denominator of which shall be 365.



--------------------------------------------------------------------------------



Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
 $ 289,102.00
 $ 24,091.83
2019
$17.51
 $ 297,775.06
 $ 24,814.59
2020
$18.04
 $ 306,708.31
 $ 25,559.03
2021
$18.58
 $ 315,909.56
 $ 26,325.80
2022
$19.13
 $ 325,386.85
 $ 27,115.57
2023
$19.71
 $ 335,148.45
 $ 27,929.04
2024
$20.30
 $ 345,202.91
 $ 28,766.91
2025
$20.91
 $ 355,558.99
 $ 29,629.92
2026
$21.54
 $ 366,225.76
 $ 30,518.81
2027
$22.18
 $ 377,212.54
 $ 31,434.38
2028
$22.85
 $ 388,528.91
 $ 32,377.41
2029
$23.53
 $ 400,184.78
 $ 33,348.73
2030
$24.24
 $ 412,190.32
 $ 34,349.19



(c)Additional Rent. Effective as of the Corridor Space Commencement Date,
notwithstanding anything to the contrary contained in the Lease, the Operating
Expenses Allocable to the Premises and Landlord’s Tax Expenses Allocable to the
Premises shall be calculated in accordance with the terms of the Original Lease,
using the “Rentable Floor Area of the Premises” as set forth in Section 1(b) of
this Seventh Amendment, without regard to any base year. Effective as of the
Seventh Amendment Phase I Additional Premises Rent Commencement Date,
notwithstanding anything to the contrary contained in the Lease, the Operating
Expenses Allocable to the Premises and Landlord’s Tax Expenses Allocable to the
Premises shall be calculated in accordance with the terms of the Original Lease,
using the “Rentable Floor Area of the Premises” as set forth in Section 2(b) of
this Seventh Amendment, without regard to any base year. Effective as of the
Seventh Amendment Phase II Additional Premises Rent Commencement Date,
notwithstanding anything to the contrary contained in the Lease, Operating
Expenses Allocable to the Premises and Landlord’s Tax Expenses Allocable to the
Premises shall be calculated in accordance with the terms of the Original Lease
using the “Rentable Floor Area of the Premises” as set forth in Section 2(c) of
this Seventh Amendment, without regard to any base year.
(d)Annual Fixed Rent and Additional Rent for Existing Premises. For the
avoidance of doubt, Tenant shall continue to pay Annual Fixed Rent and
Additional Rent with respect to the Existing Premises in accordance with the
terms of the Lease and without regard to the terms of this Seventh Amendment.
(e)Electricity. Tenant shall continue to pay all charges for electricity
consumed in the Existing Premises in accordance with the terms of the Lease, as
heretofore amended. Landlord has installed and rendered operational check meters
to measure electricity usage in each of the Seventh Amendment Phase I Additional
Premises and the Seventh Amendment Phase II Additional Premises. Beginning on
the Seventh Amendment Phase I Additional Premises Commencement Date with respect
to the Seventh Amendment Phase I Additional Premises and on the Seventh
Amendment Phase II Additional Premises Commencement Date with respect to the
Seventh Amendment Phase II Additional Premises, and continuing through the
expiration or earlier termination of the Term (as it may have been extended),
Tenant shall pay all charges for electricity consumed in the Seventh Amendment
Phase I Additional Premises and the Seventh Amendment Phase II Additional
Premises based upon the check



--------------------------------------------------------------------------------



meter readings for the applicable premises at the actual rates charged by the
utility provider, without any markup by Landlord of such utility rates. For the
avoidance of doubt: (i) if any check meter for measuring Tenant’s electricity
usage malfunctions or is otherwise not operating properly (other than due to a
Landlord default), Landlord may charge Tenant for electricity consumed in the
applicable portion of the Premises during the period of malfunction (plus a
period of ten (10) days after being made aware of such malfunction) based on
reasonable industry-standard methods to reasonably estimate use and Tenant’s
past usage, and (ii) at Landlord’s option and at Landlord’s sole expense,
Landlord may install direct meters for measuring Tenant’s consumption of
electricity in any area of the Premises which is not directly metered, and, in
such event, Tenant shall thereafter pay all costs and expenses for such
separately-metered electricity directly to the utility provider.
7.Parking. In accordance with the ratio set forth in Section 1.1 of the Lease
(i.e. three (3) parking privileges for each 1,000 square feet of rentable floor
area leased by Tenant): (a) as of the Corridor Space Commencement Date, the
number of Parking Privileges Tenant is entitled to use at the Complex shall be
628 parking spaces, (b) as of the Seventh Amendment Phase I Additional Premises
Commencement Date, the Number of Parking Privileges Tenant is entitled to use at
the Complex shall be 662 parking spaces, and (c) of the Seventh Amendment Phase
II Additional Premises Commencement Date, the Number of Parking Privileges
Tenant is entitled to use at the Complex shall be 713 parking spaces, all
subject to increase or decrease in accordance with the terms of Section 2.2.1 of
the Lease (as amended).
8.Fencing. Section 14.c of the Sixth Amendment is hereby deleted in its
entirety.
9.Environmental Laws. Notwithstanding anything to the contrary contained in the
Lease either expressed or implied, Landlord covenants to Tenant that the Seventh
Amendment Additional Premises shall be delivered to Tenant in its then “as is”
condition, and free of all Hazardous Materials (as defined in Section 5.3 of the
Lease) in violation of Hazardous Materials Laws.
10.Brokers. Tenant hereby represents to Landlord that it has dealt directly with
and only with Transwestern Consulting Group and Jones Lang Lasalle New England,
LLC (the “Brokers”) as a broker in connection with this Seventh Amendment.
Landlord and Tenant hereby indemnify and hold each other harmless against any
loss, claim, expense or liability with respect to any commissions or brokerage
fees claimed by any broker or finder other than the Brokers on account of the
execution and/or renewal of this Lease due to any action of the indemnifying
party.
11.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. Landlord shall continue to hold the Security Deposit, and
Tenant shall maintain the Security Deposit, in accordance with the terms of the
Lease. In the event of any conflict or inconsistency between the provisions of
the Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. All terms used herein but not defined herein which are defined in
the Lease shall have the same meaning for purposes hereof as they do for
purposes of the Lease. The Recitals set forth above in this Amendment are hereby
incorporated by this reference. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective beneficiaries,
successors and assigns. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting the matters set forth in this
Amendment and this Amendment constitutes the parties’ entire agreement with
respect to the matters described herein and supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto or with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Amendment.
12.Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, which counterparts
taken together shall constitute one and the same instrument.



--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]

















































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.


LANDLORD:


DIV BEDFORD, LLC, a Massachusetts limited liability company




By: Bedford Manager Corp., a Massachusetts corporation




By: /s/ Richard McCready
Name: Richard McCready
Title: President




TENANT:


IROBOT CORPORATION,
a Delaware corporation




By: /s/ Alison Dean
Name: Alison Dean
Title: CFO


By: /s/ Glen D. Weinstein
Name: Glen D. Weinstein
Title: EVP & Chief Legal Officer











































--------------------------------------------------------------------------------



Exhibit A
a5.jpg [a5.jpg]































--------------------------------------------------------------------------------



Exhibit B
Seventh Amendment Phase II Additional Premises
a6.jpg [a6.jpg]





--------------------------------------------------------------------------------



Exhibit C
Landlord Work Letter


1.
Landlord shall perform improvements to the Premises and the Building in
accordance with the work list attached hereto as Attachment #1 (the “Worklist”)
in a good and workmanlike manner, using new and quality materials and in
compliance with all applicable Legal Requirements. The improvements to be
performed by Landlord in accordance with the Worklist are hereinafter referred
to as “Landlord's Work”. Landlord shall enter into a direct contract for
Landlord's Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and approve of any subcontractors used
in connection with Landlord's Work.



2.
This Work Letter shall not be deemed applicable to any additional space added to
the Premises at any time following the execution of the Seventh Amendment or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term subsequent to the Seventh Amendment,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease. All
capitalized terms used in this Work Letter but not defined herein shall have the
same meanings ascribed to such terms in the Seventh Amendment, or if none, the
Lease.


































--------------------------------------------------------------------------------



Attachment #1 to Exhibit C
Worklist - Landlord’s Work
1.
Tie the Seventh Amendment Additional Premises into the existing Automated Logic
Web CTRL Building Management System so as to control the HVAC system in the
Seventh Amendment Additional Premises, including installation of new controls as
needed for RTUs, VAVs, and FTPs (the “Landlord’s BMS Work”). Landlord shall
perform the Landlord’s BMS Work in a good and workmanlike manner and shall use
commercially reasonable efforts to Substantially Complete the Landlord’s BMS
Work in the Seventh Amendment Additional Premises within sixty (60) days
following notice from Tenant that the Seventh Amendment Tenant Alterations are
complete (provided that such Seventh Amendment Tenant Alterations are indeed
complete), subject to Tenant SA Delays and delays resulting from labor disputes
(to the extent affecting the area, generally), civil commotion, war, war like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, enactment of new governmental regulations or controls not in effect as
of the Effective Date, fire or other casualty, inability to obtain any material
or services (to the extent affecting the area, generally), acts of God, adverse
weather not reasonably anticipatable, or similar matters beyond Landlord’s
reasonable control (“Force Majeure”).



2.
Install a new glass curtainwall at specified locations of the first floors of 4
Crosby Drive Crosby Drive similar to the existing glass curtainwall on the first
floor of 6 Crosby Drive as described in the attached exhibit (the “Seventh
Amendment Curtainwall Work”), subject to final construction drawings (the
“Seventh Amendment Curtainwall Work Plans”) and permitting approved by Tenant,
which approval will not be unreasonably withheld, conditioned or delayed and
shall not be withheld if the Seventh Amendment Curtainwall Work Plans reflect
work consistent with the curtainwall installation heretofore performed to
Building 6. For the avoidance of doubt, the Seventh Amendment Curtainwall Work
is in addition to the Curtainwall Work described in the Sixth Amendment. If
Landlord’s request for approval indicates in bold, capitalized text that states
“THIS IS A TIME SENSITIVE REQUEST AND TENANT MAY BE DEEMED TO APPROVE THE SAME
IF IT FAILS TO RESPOND WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT,” within
fifteen (15) business days after receipt thereof Tenant shall provide Landlord
with written notice of either (i) its approval of the Seventh Amendment
Curtainwall Work Plans, (ii) its disapproval of the same with an explanation
therefor, or (iii) the need for additional information in order to review and
approve the same. If Tenant fails to respond within the aforementioned 15
business day period, then Landlord may send Tenant a second request that
indicates in bold, capitalized text that states “THIS IS A TIME SENSITIVE
REQUEST AND TENANT SHALL BE DEEMED TO APPROVE THE SAME IF IT FAILS TO RESPOND TO
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT”, and Tenant’s failure to so respond
within said five (5) business day period shall be deemed to constitute Tenant’s
approval of the Seventh Amendment Curtainwall Work Plans.



Landlord shall perform the Seventh Amendment Curtainwall Work in accordance with
a construction and phasing schedule to be mutually agreed to by Landlord and
Tenant, and Tenant will cooperate with Landlord in the agreed-upon phased
construction process as reasonably required to minimize Tenant SA Delay and
achieve completion of the Seventh Amendment Curtainwall Work in accordance with
the construction and phasing schedule agreed to by the parties. Landlord shall
perform the Seventh Amendment Curtainwall Work in a good and workmanlike manner,
using new and quality materials and shall use reasonable efforts to



--------------------------------------------------------------------------------



minimize unreasonable interference with Tenant’s use of the Premises and the
conduct of business therein, including using reasonable efforts to perform any
unreasonably noisy work or work generating unreasonable vibrations into the
Premises outside of Tenant’s normal business hours. Landlord shall use all
reasonable efforts to Substantially Complete the Seventh Amendment Curtainwall
Work by November 1, 2018, subject to Force Majeure and any Tenant SA Delay (as
hereinafter defined). Landlord and Tenant agree and acknowledge that during the
completion of the Seventh Amendment Curtainwall Work (which is anticipated to
last between 1 and 3 months), Tenant shall be required to relocate all
furniture, equipment, and employees to areas at least 15 feet away from the
exterior walls of the affected portions of the Seventh Amendment Additional
Premises (the “Protected Area of the Premises”).


For purposes of this Exhibit C, “Tenant SA Delay” shall mean any delay in the
design, permitting or performance of the Landlord’s BMS Work or the Seventh
Amendment Curtainwall Work to the extent that such delay is actually caused by
any act or, where there is a duty to act under this Lease, any failure to act by
Tenant or Tenant’s contractors, architects, engineers, or anyone else engaged by
or on behalf of Tenant as hereinafter provided. Tenant SA Delay shall expressly
include (without the need for any further notice to Tenant) Tenant’s failure to
comply with the dates set forth in the construction and phasing schedule for the
Seventh Amendment Curtainwall Work agreed to by Landlord and Tenant or any
subsequent changes to such phasing schedule mutually agreed to by Landlord and
Tenant or the period for providing any response to a request by landlord
expressly set forth in this Attachment #1 (“Deemed Delays”). Notwithstanding the
foregoing, except for failure to act in a timely manner (including in accordance
with the dates set forth in the construction and phasing schedule for the
Seventh Amendment Curtainwall Work) by Tenant or Tenant’s contractors,
architects, engineers, or anyone else engaged by or on behalf of Tenant, in no
event shall any act or occurrence giving rise to a delay be deemed a Tenant SA
Delay as herein provided unless and until Landlord has given Tenant written
notice (the “Tenant SA Delay Notice”) advising Tenant: (x) that a Tenant SA
Delay is occurring and setting forth Landlord’s good faith estimate as to the
likely length of such Tenant SA Delay; (y) of the basis on which Landlord has
determined that a Tenant SA Delay is occurring; and (z) the actions which
Landlord believes that Tenant must take to eliminate such Tenant SA Delay.
Except with respect to Deemed Delays, no event shall be deemed to be a Tenant SA
Delay if Tenant rectifies the situation causing the Tenant SA Delay within
forty-eight (48) hours after delivery of the Tenant SA Delay Notice (which for
the purposes of determining receipt may be delivered by hand or by email to
Tenant’s Construction Representative (as defined in Section 7 of Exhibit D),
with copies to follow to Tenant within five (5) days thereafter in accordance
with the notice provisions of the Lease); provided, however, that if Tenant
shall fail to eliminate the delay within the aforesaid 48-hour period, then the
48-hour cure period shall be included in the period of time charged to Tenant
pursuant to such Tenant SA Delay Notice (it being understood and agreed that if
Tenant shall in fact eliminate the Tenant SA Delay within the 48-hour cure
period, no Tenant SA Delay shall be deemed to have occurred for the purposes of
this Exhibit C for the first three (3) instances of Tenant SA Delay). In
connection with the foregoing, Landlord and Tenant (together with their
respective contractors and representatives, as appropriate) agree to hold
periodic job meetings to discuss the performance and scheduling of the Seventh
Amendment Curtainwall Work and any changes to the construction and phasing
schedule for the Seventh Amendment Curtainwall Work that are reasonably
necessary. Upon substantial completion of the Seventh Amendment Curtainwall
Work, Tenant’s Construction Representative shall accompany Landlord’s
Construction Representative and Landlord’s



--------------------------------------------------------------------------------



architect on a walkthrough to inspect the Seventh Amendment Curtainwall Work on
a date within 10 business days of a date reasonably designated by Landlord. Upon
Tenant’s request, Landlord shall provide Tenant with confirmation of the date of
substantial completion for purposes of measuring the 345 day period referenced
in the immediately following paragraph.


Landlord shall cause the Contractor to provide a customary one-year construction
warranty for the Seventh Amendment Curtainwall Work, which shall provide that
the Seventh Amendment Curtainwall Work will conform to the requirements of the
Seventh Amendment Curtainwall Work Plans and will be free from defects. The
Contractor’s warranty shall not include remedies for damage or defect caused by
Tenant or anyone claiming by, through or under Tenant, alterations to the
Seventh Amendment Curtainwall Work performed by or on behalf of Tenant, or
normal wear and tear under normal usage. In the case of defects under the
Contractor’s warranty, Tenant shall be deemed to have waived any claim for
correction or cure for such defect on the date that is 345 days following the
completion of such work as determined by Landlord’s architect if Tenant has not
then given written notice of such defect to Landlord. Landlord shall cause
Landlord’s contractor to remedy, repair or replace any such defects identified
by Tenant within such 345-day period, such action to occur as soon as
practicable during normal working hours (unless such work will adversely affect
Tenant’s operations in the affected portions of the Premises, in which case the
parties shall cooperate to permit such work to be performed after-hours) and so
as to avoid any unreasonable interruption of Tenant’s use of the affected
portions of the Premises. If timely and adequate notice has been given and if
Landlord has other guarantees, contract rights, or other claims against
contractors, materialmen or architects, Landlord shall, with regard to any such
defects, exercise all reasonable efforts to enforce such guarantees or contract
rights. The foregoing shall constitute Landlord’s entire obligation with respect
to all defects in the Landlord Work (provided, however, that nothing in this
paragraph shall relieve the Landlord of its repair and maintenance obligations
under Section 4.1 of the Lease). During the period for correction of the Seventh
Amendment Curtainwall Work in accordance with this paragraph, if the Tenant
fails to notify the Owner and give the Owner an opportunity to cause the
contractor to make the correction, the Tenant waives the rights to require
correction by the contractor and to make a claim for breach of Landlord’s
obligations under this paragraph for such nonconforming item of Seventh
Amendment Curtainwall Work (nothing in this sentence being deemed to relieve
Landlord of its repair and maintenance obligations under the Lease, however).


3.
Notwithstanding anything contained in this Lease to the contrary, if Landlord
shall fail to substantially complete (a) the Landlord’s BMS Work on or before
the date which is two hundred forty (240) days following notice from Tenant to
Landlord that the Seventh Amendment Tenant Alterations are complete (provided
that such Seventh Amendment Tenant Alterations are indeed complete) (which date
shall be extended automatically for Tenant SA Delay and for such periods of time
as Landlord is prevented from completing the same by reason of Force Majeure),
or (b) the Seventh Amendment Curtainwall Work by April 1, 2019 (which date shall
be extended automatically for Tenant SA Delay and for such periods of time as
Landlord is prevented from completing the same by reason of Force Majeure),
then, in either such event, Tenant, as its sole remedy at law, equity, or under
this Lease, shall be entitled to a credit against the Annual Fixed Rent payable
under this Lease in an amount equal to Seventy-Five Dollars ($75.00) per day for
each day from and after the applicable completion date (as set forth in the
first sentence of this Section 3 of Attachment #1 to Exhibit C) to the date of
completion of the Landlord’s BMS Work




--------------------------------------------------------------------------------



or the Seventh Amendment Curtainwall Work, as applicable. Additionally, if
Landlord’s performance of any portion of the Seventh Amendment Curtainwall Work
requires Tenant to vacate and not use a portion of the Protected Area of the
Seventh Amendment Additional Premises for in excess of six (6) months, subject
to extension for Tenant SA Delay and Force Majeure, then the Annual Fixed Rent
for the applicable portion of the Protected Area of the Premises plus an
additional ten percent (10%) of the Seventh Amendment Additional Premises as
measured in rentable square feet shall abate from and after the expiration of
such six (6) month period (as so extended) until such time as Tenant is
reasonably able to reoccupy and conduct business in such affected areas of the
Seventh Amendment Additional Premises. In the event that Landlord disputes
Tenant’s right to a rent abatement pursuant to this paragraph, such dispute may
be submitted to arbitration by either party pursuant to Section 8 of Exhibit D
to this Seventh Amendment.





















































































--------------------------------------------------------------------------------



EXHIBIT D
WORK LETTER - Seventh amendment tenant ALTERATIONS
1.
Following the Seventh Amendment Phase I Additional Premises Commencement Date,
Tenant shall have the right to perform alterations and improvements in the
Seventh Amendment Phase I Additional Premises, and following the Seventh
Amendment Phase II Additional Premises Commencement Date, Tenant shall have the
right to perform alterations and improvements in the Seventh Amendment Phase II
Additional Premises (all such alterations being referred to herein as the
“Seventh Amendment Tenant Alterations”). Notwithstanding the foregoing, Tenant
and its contractors shall not have the right to perform the Seventh Amendment
Tenant Alterations in the Seventh Amendment Additional Premises unless and until
Tenant has complied with all of the terms and conditions of Section 5.14 of the
Lease, including Landlord’s right to approve (a) the final plans for the Seventh
Amendment Tenant Alterations, and (b) the insurance coverage obtained by Tenant
and its contractors in connection with the Seventh Amendment Tenant Alterations.
In addition, Landlord shall have the right to approve, in its reasonable
discretion, the contractors (each, a “Contractor”) to be retained by Tenant to
perform the Seventh Amendment Tenant Alterations. Tenant shall be responsible
for all elements of the plans for the Seventh Amendment Tenant Alterations
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the premises and
the placement of Tenant's furniture, appliances and equipment), and Landlord's
approval of such plans shall in no event relieve Tenant of the responsibility
therefor. Landlord's approval of the contractors to perform the Seventh
Amendment Tenant Alterations shall not be unreasonably withheld. Landlord's
approval of the general contractor to perform the Seventh Amendment Tenant
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (i) does not have trade references reasonably acceptable to
Landlord, (ii) does not maintain insurance as required by Landlord, (iii) does
not have the ability to be bonded for the work in an amount satisfactory to
Landlord, (iv) does not provide current financial statements reasonably
acceptable to Landlord, or (v) is not licensed as a contractor in the state and
municipality in which the Premises is located. Tenant acknowledges the foregoing
is not intended to be an exclusive list of the reasons why Landlord may
reasonably withhold its consent to a general contractor.



With respect to Seventh Amendment Tenant Alterations constructed within the two
years after the Seventh Amendment Phase II Additional Premises Commencement
Date, Landlord shall review Tenant’s plans and specifications for the Seventh
Amendment Tenant Alterations (the “Tenant’s Plans”) and, if Tenant’s request for
approval indicates in bold, capitalized text that states “THIS IS A TIME
SENSITIVE REQUEST AND LANDLORD MAY BE DEEMED TO APPROVE THE SAME IF IT FAILS TO
RESPOND TO WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT,” within fifteen (15)
business days after receipt thereof Landlord shall provide Tenant with written
notice of either (i) its approval of the Tenant’s Plans, (ii) its disapproval of
the same with an explanation therefor, or (iii) the need for additional
information in order to review and approve the same. In its approval of the
Tenant’s Plans, Landlord shall specify those alterations, additions and
improvements that must be removed by Tenant at the expiration or earlier
termination of the Term, if any, unless Landlord subsequently elects to waive
such obligation to remove such alterations, additions and improvements. If
Landlord fails to respond within the aforementioned 15 business day period, then
Tenant may send Landlord a second request that indicates in bold, capitalized
text that states “THIS IS A TIME



--------------------------------------------------------------------------------



SENSITIVE REQUEST AND LANDLORD SHALL BE DEEMED TO APPROVE THE SAME IF IT FAILS
TO RESPOND TO WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT”. Landlord’s failure
to so respond within said five (5) business day period shall be deemed to
constitute Landlord’s approval of the Tenant’s Plans and determination that the
alterations, additions and improvements shown thereon do not need to be removed
by Tenant at the expiration or earlier termination of the Term (except to the
extent that such removal would be required pursuant to clause (x) of Section 5.2
of the Lease with respect to Tenant’s computer, telephone and other
communications systems and equipment). Notwithstanding the foregoing or anything
in the Lease to the contrary, Tenant shall be required in all events to remove
any internal stairwells, raised floors, supplemental HVAC, specialized fire
suppression systems, kitchens, bathrooms and showers, and any structural
improvements made by Tenant as part of the Seventh Amendment Tenant Alterations.


Notwithstanding anything contained herein to the contrary, it is understood and
agreed that Tenant may retain contractors and subcontractors that use union or
non-union labor in connection with the construction of the Seventh Amendment
Tenant Alterations. Tenant shall be responsible for maintaining labor harmony
among its contractors and subcontractors and other contractors and
subcontractors performing work at the Building, if any. For Seventh Amendment
Tenant Alterations costing $3,000,0000 or less in or one or more related
projects and undertaken within the two years after the Seventh Amendment Phase
II Additional Premises Commencement Date, no bonds or other security shall be
required in connection with Tenant’s performance of such Seventh Amendment
Tenant Alterations.


2.
Tenant shall pay to Landlord, within ten (10) days after Landlord's written
demand, a construction management fee equal to one percent (1%) of the hard
costs of the Seventh Amendment Tenant Alterations to compensate Landlord for
reviewing the plans for the Seventh Amendment Tenant Alterations and for costs
incurred by Landlord in facilitating completion of the Seventh Amendment Tenant
Alterations. No other plan review or other fees shall be charged by Landlord
with respect to the Seventh Amendment Tenant Alterations notwithstanding
anything in the Lease to the contrary, including Section 5.14 of the Lease.
Landlord reserves the right to deduct such fee from the Seventh Amendment
Construction Allowance (defined below). The construction management fee set
forth in this section shall supersede any contrary provision of the Lease in so
far as concerns the Seventh Amendment Tenant Alterations.



3.
Provided there is no monetary or material non-monetary Event of Default in
existence and continuing under the Lease, Landlord agrees to provide Tenant with
an allowance of up to One Million One Hundred Seventeen Thousand Eighty Dollars
($1,117,080.00) (the “Seventh Amendment Construction Allowance”) toward the cost
of performing the Seventh Amendment Tenant Alterations. The Seventh Amendment
Construction Allowance may only be used for “Eligible Costs,” which are: (a) the
cost of preparing design and construction documents and mechanical and
electrical plans for the Seventh Amendment Tenant Alterations (which may not
exceed 25% of the Seventh Amendment Construction Allowance), and (b) hard costs
in connection with the Seventh Amendment Tenant Alterations.



The Seventh Amendment Construction Allowance may be advanced to fund Eligible
Costs. In no event, however, shall the Seventh Amendment Construction Allowance
be used for (x) payments to Tenant or any affiliates of Tenant, (y) the purchase
of any movable furniture



--------------------------------------------------------------------------------



equipment or personal property, or (z) costs resulting from any default by
Tenant of its obligations under this Lease. Landlord shall, subject to
compliance with all of the other terms, conditions and provisions of the Lease,
make disbursements of the Seventh Amendment Construction Allowance (hereinafter,
each a “Disbursement”) to Tenant in installments in accordance with the
following terms and conditions:


(i)    Disbursements shall be made, at Tenant’s request to Landlord, either to
Tenant or, at Tenant’s election, to the applicable contractors, vendors and
other service providers performing the Seventh Amendment Tenant Alterations as
Tenant may designate or request (provided that any such payment made directly to
a contractor, vendor, or other service provider shall be conditioned upon the
contractor, vendor or other provider entering into a letter agreement reasonably
satisfactory to Landlord confirming that such payments are being made as a
matter of convenience and do not create any obligation of Landlord to pay such
sums to such contractor, vendor or other service provider), no more frequently
than once per month, in minimum increments of $75,000.00 (except for the final
Disbursement), on the basis of written requests made in accordance with the
method described below, and Landlord shall act upon such requests within thirty
(30) days following the receipt of a written request for a Disbursement, which
action shall be either (A) funding the requested Disbursement, or (B) specifying
the basis for not funding (provided, however, that Landlord shall fund any
undisputed portion of the requested Disbursement) and, when applicable,
requesting reasonable additional information and reasonable supporting
documentation.


(ii)    Disbursements shall require the following requisitions, certifications
and waivers: (1) an appropriate AIA requisition form reasonably approved by
Landlord with respect to work performed pursuant to Tenant’s construction
contract with its general contractor; (2) invoices from Tenant’s service
providers, showing in reasonable detail the cost of the item in question or of
the improvements installed to date in the Premises and, where applicable
evidence of prior payments; (3) lien waivers in the form attached as Addendum #1
to this Work Letter; (4) evidence reasonably acceptable to Landlord of prior
payments for amounts previously disbursed out of the Seventh Amendment
Construction Allowance (to the extent not previously provided to Landlord); and
(5) certifications from Tenant that the amount of the requisition in question
does not exceed the cost of the items, services and work covered by such
certification. In the event that any portions of the Seventh Amendment
Construction Allowance reflected on a particular requisition are to be funded
directly to Tenant, as Tenant may designate or request, such requisition shall
be accompanied by evidence reasonably satisfactory to Landlord that the items,
services and work covered by such requisition have been fully paid by Tenant.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each requisition in order to
verify the amount thereof.


(iii)    Each Disbursement shall be made in an amount equal to the product of
(x) Landlord’s Percentage (as hereinafter defined) multiplied by (y) the lesser
of: (A) the amount requested, or (B) the amount actually payable to, as
applicable, the Contractor or subcontractor(s) or other third party, in each
case including any applicable retainage to be released in respect of work and
materials satisfactorily completed and in place with respect to that particular
request for a Disbursement (exclusive of work and materials to the extent
included in any prior funded requests for a Disbursement), but in all cases
subject to a five percent (5%) retention until all conditions to the final
Disbursement are satisfied as set forth below. “Landlord’s Percentage”



--------------------------------------------------------------------------------



shall mean a fraction expressed as a percentage, the numerator of which is the
total amount of the Seventh Amendment Construction Allowance and the denominator
of which is the total cost of all Eligible Costs. Tenant shall fund the
remainder in each instance.


(iv)    Landlord may withhold or refuse to pay any Disbursement hereunder if (i)
a Notice of Contract has been filed under Section 4 of Chapter 254 of the
Massachusetts General Laws, as amended (the “Mechanic’s Lien Law”), unless with
respect to the subject requisition, an accurately completed and valid Lien Form
has been provided to Landlord and is deemed reasonably acceptable to Landlord
and otherwise complies with applicable Laws, or if any other statutory lien has
been filed or established relating to claims for labor, materials, or supplies,
whether under the Mechanic’s Lien Law or otherwise.


(v)    No Disbursements will be made for materials prior to the incorporation of
the materials into the Premises.


(vi)    Any disputes under this Exhibit D, Section 3 shall be submitted to
arbitration in accordance with the terms of Section 8, below.


(vii)    The requisition for the final Disbursement to pay the retainage, shall
also require: (A) a certificate from Tenant and Tenant’s architect that the
Seventh Amendment Tenant Alterations have been completed in accordance with
Tenant’s Plans; (B) receipt of a permanent certificate of occupancy for the
Premises (if applicable); (C) delivery of the record set of as-built plans
maintained by Tenant’s Contractor; (D) satisfaction of all conditions for final
payment under the applicable construction contract, (E) final lien waivers from
the Contractor (which may be conditioned upon receipt of payment), in the form
required hereunder; (E) final lien waivers in the form required hereunder (which
may be conditioned upon receipt of payment) from each sub-contractor, supplier,
and any other party entitled to claim a lien with respect to the Seventh
Amendment Tenant Alterations (other than the Contractor) who performs work in
excess of $10,000; and (F) to the extent a lien waiver has not been provided as
to the remaining amounts due under the applicable construction contract, the
expiration of all statutory lien periods with no lien having been filed with
respect to the Premises, the Building, or the Complex which remain outstanding.


4.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Seventh Amendment Construction Allowance, if
applicable, during the continuance of an uncured Event of Default under the
Lease, and Landlord's obligation to disburse shall only resume when and if such
default is cured. If (a)Tenant’s request for disbursement contains, in bold and
prominent print, a legend stating that “FAILURE TO RESPOND WITHIN THIRTY (30)
DAYS MAY RESULT IN AN OFFSET AGAINST RENT DUE PURSUANT TO EXHIBIT D OF THE
SEVENTH AMENDMENT TO THE LEASE,” and Landlord fails to respond within such
thirty (30) day period, and Landlord thereafter fails to respond to such request
within two (2) business days of a second notice from Tenant containing such
legend, or (b) Landlord has timely disputed Tenant’s demand and has thereafter
failed to pay Tenant the amount of any final, unappealable judgement against
Landlord within thirty (30) days after the issuance thereof, then Tenant may
offset the amounts due from Landlord to Tenant under this Section 2 of Exhibit D
against Fixed Rent payable under this Lease until Tenant is paid in full.
Notwithstanding the foregoing, Tenant shall have no right to reduce any monthly




--------------------------------------------------------------------------------



installment of Fixed Rent by more than twenty percent (20%) of the amount of
Annual Fixed Rent that would otherwise have been due and payable by Tenant to
Landlord, unless the aggregate amount of such deductions over the remainder of
the Term of the Lease (as the same may have been extended) will be insufficient
to fully reimburse Tenant for the amount demanded by Tenant, in which event
Tenant may effect such offset by making deductions from each monthly installment
of Fixed Rent in equal monthly amounts over the balance of the remainder of the
Term.


5.
In no event shall the Seventh Amendment Construction Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant.
In the event Tenant does not submit to Landlord a written request for payment of
the entire Seventh Amendment Construction Allowance (together with all of the
documents and certificates required for such payment) by February 28, 2021, any
portion of the Seventh Amendment Construction Allowance not disbursed to Tenant
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Seventh Amendment Tenant
Alterations and/or the Seventh Amendment Construction Allowance.



6.
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
without representation or warranty by Landlord or anyone acting on Landlord's
behalf, it being agreed that Landlord shall not be required to perform any work
(except the Landlord Work set forth in Exhibit C to the Seventh Amendment) or
incur any costs in connection with the construction or demolition of any
improvements in the Premises (except as provided above with respect to the
Seventh Amendment Construction Allowance). The foregoing shall not limit or
waive Landlord’s express obligations under the Lease with respect to the
Premises, the Building or the Complex.



7.
Chad Haskell (phone no. 781-430-3210, email chaskell@irobot.com) shall be
Tenant’s Construction Representative, and shall have full power and authority to
act on behalf of Tenant on any matters relating to the Landlord Work or Tenant’s
Seventh Amendment Tenant Alterations. Tenant may name a replacement Tenant
Construction Representative from time to time by written notice to Landlord
making reference to this Section 7. _____ (phone no. __________, email
______________) shall be Landlord’s Construction Representative, shall have full
power and authority to act on behalf of Landlord on any matters relating to the
Landlord Work or Tenant’s Seventh Amendment Tenant Alterations. Landlord may
name a replacement Landlord Construction Representative from time to time by
written notice to Tenant making reference to this Section 7.



8.
All disputes between the parties regarding Tenant SA Delays and other matters
expressly referencing this Section 8 shall be resolved in accordance with this
Section 8. Any arbitration decision under this Section 8 shall be enforceable in
accordance with applicable law in any court of proper jurisdiction. A party may
not initiate arbitration under this Section 8 without notifying the other party
and requesting a meeting of senior representatives to resolve the dispute.
Within five (5) business days following such notice, senior representatives of
Landlord and Tenant who have authority to resolve the dispute shall meet in
order to seek a resolution by agreement prior




--------------------------------------------------------------------------------



to the arbitration. If the dispute is not so resolved at the meeting (or if one
party does not attend) then either party may initiate arbitration.


Any arbitration conducted pursuant to this Section 8 shall be conducted in as
expeditious a manner as possible to avoid delays in the construction of the
Landlord’s Work and the Seventh Amendment Tenant Alterations and shall be
resolved by a single arbitrator, who shall be agreed to by the parties within
ten (10) days after either party requests arbitration under this Section 8 by
notice to the other. Landlord and Tenant shall seek to agree upon a single
arbitrator who is an independent third party real estate professional with at
least twenty (20) years of experience in construction disputes involving
multi-tenant, first-class office developments that has not worked for either
party for the prior five (5) years (a “Qualified Arbitrator”) and, if they are
unable to agree, then a Qualified Arbitrator shall, upon request by either
party, be appointed by the office of the American Arbitration Association
(“AAA”) or successor organization administering arbitrations held in Boston,
Massachusetts. The arbitrator shall decide the dispute by written decision. The
arbitration shall be conducted in Boston Massachusetts or another location
agreed to by the parties in accordance with the Fast Track Procedures
(regardless of the amount in dispute) of the Construction Industry Arbitration
Rules of the AAA (or any successor organization), as modified and/or
supplemented by this Section on an expedited basis and shall be concluded, with
a decision issued, no later than thirty (30) days after the date that such
dispute is submitted for arbitration. The decision of the arbitrator shall be
final and binding on the parties. The parties shall comply with any orders of
the arbitrator establishing deadlines for any such proceeding. The fee of the
arbitrator shall be paid equally by the parties. Each party shall pay all other
costs incurred by it in connection with the arbitration.


9.
This Work Letter shall not be deemed applicable to any additional space added to
the Premises at any time following the execution of the Seventh Amendment or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term subsequent to the Seventh Amendment,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease. All
capitalized terms used in this Work Letter but not defined herein shall have the
same meanings ascribed to such terms in the Seventh Amendment, or if none, the
Lease.

[END OF EXHIBIT D]





































--------------------------------------------------------------------------------



ADDENDUM #1 TO EXHIBIT D TO SEVENTH AMENDMENT TO LEASE
FORMS OF LIEN WAIVER


[FORM OF ARCHITECT’S LIEN WAIVER]


Payment Receipt and Affidavit


To:                                  (“Owner”)
Project:                             
Application for Payment No.:                 
Period Ending:                         
Progress Payment: _____    Final Payment:_______ (check one or the other)
A. Original Contract Amount
$________________________
B. Total Additional Services Amounts, if any
$________________________
C. Adjusted Contract Amount (Add A & B)
$________________________
D. Amount Paid to Date Before this Application
$________________________
E. Retainage Held on Amount Paid to Date, if any
$________________________
F. Amount Owing on this Application
$________________________
G. Retainage to be Held on this Application, if any
$________________________
H. Total Owing on this Application (F minus G)
$________________________



1.    Except for any Disputed Claims Amount set forth below, Retainage Held and
to be Held and Total Owing on this Application set forth above, Undersigned, on
its behalf and on behalf of anyone directly or indirectly employed by or
claiming under it, hereby fully and forever releases, acquits and discharges
Owner, its general and limited Owner, agents, attorneys, employees, officers,
directors, trustees, stockholders, managers, members, lenders, and their
respective successors and assigns, whether disclosed or undisclosed
(individually and collectively hereinafter referred to as the “Releasees”), from
all manner of action and causes of action, claims, suits, debts, sums of money,
commissions, compensation for services rendered, liens of any type, trust fund
claims, judgments, executions, damages, demands and rights whatsoever, at law or
in equity, now existing or which may hereafter accrue in favor of Undersigned by
reason of or in connection with any and all claims arising out of its contract,
and for all work, labor and services furnished, performed and provided pursuant
thereto including without limitation all claims for additional services,
reimbursable expenses, charges, credits, contract amendments thereto and all
other services with regard to the Project through the Period Ending set forth
above. The foregoing shall be with respect to all matters arising through the
Period Ending set forth above if this Affidavit is given in connection with a
Progress Payment; and if given in connection with Final Payment it shall be with
respect to all matters existing or arising through the date hereof or hereafter
at any time existing or arising.





--------------------------------------------------------------------------------



2.    Undersigned certifies, warrants and represents that (a) it has paid in
full and in accordance with all applicable obligations, laws and regulations,
for all labor and services performed and furnished in connection with the
services under its contract, all social security withholding, unemployment
insurance, sales, use and other taxes applicable thereto and for all premiums
for insurance carried with respect thereto; (b) it owes no one for any of the
foregoing or any other item of cost or expense in connection with the
performance or furnishing of the services under its contract; and that (c) no
claims have been made against Undersigned for any unpaid labor, services or any
other item of cost and expense arising out of or relating to the services under
its contract that are not currently paid and satisfied.
3.    Undersigned certifies, warrants and represents (i) that the “Amount Owing
on this Application” set forth above constitutes the entire value of all
services rendered by or under the undersigned for which payment is due through
the Period, (ii) that all other amounts set forth above are accurate and
complete, and (iii) that the Undersigned has no other claims except as set forth
in the maximum aggregate amount as “Disputed Claims Amount” below and described
in detail on Exhibit A attached (any such description must include a detailed
statement of the kind and nature of the claim and must have attached a copy of
the notice given of such claim).
4.    If, after the Owner’s payment of the Total Owing on this Application, any
claims or liens are made or filed against any of the Releasees or the Project by
Undersigned, or by any employee, other design professional, subcontractor or
supplier of Undersigned or by anyone directly or indirectly employed or engaged
by any of the foregoing with respect to the Project, or if any certification,
warranty or representation herein or otherwise given in connection herewith
shall not be true in all material respects, Undersigned agrees to satisfy and
discharge such claim or lien and indemnify the Releasees, hold the Releasees
harmless and defend the Releasees, at Undersigned’s sole cost and expense, from
and against such claim or lien or any such certification, warranty or
representation not being true, and to pay all costs and expenses related
thereto, including, but not limited to, the cost of discharging any liens and
all legal fees, disbursements and costs of litigation in connection with any of
the foregoing. To the fullest extent permitted by law, the Undersigned
discharges, releases and waives all liens and right to lien expressly including
such rights with respect to the Amount Paid to Date Before this Application and,
when paid, with respect to the Total Owing on this Application.
5.    Undersigned makes this Affidavit freely and voluntarily, without duress or
coercion, after Undersigned has either consulted with or been given the
opportunity to consult with legal counsel, and Undersigned has carefully and
completely read all of the terms and provisions of this Affidavit and has agreed
to be bound hereby.
6.    Undersigned acknowledges that the foregoing statements, representations,
warranties and agreements are made as an affidavit under applicable law and
otherwise to induce the Owner to make the payment requested and its lender to
provide funds under its loan, and that the Releasees are relying upon the truth
of the statements, representations and warranties contained herein.
7.    Undersigned acknowledges that this Affidavit shall inure to the benefit of
the Releasees and their respective successors and assigns and shall be binding
on Undersigned and its successors and assigns. If any part or provision hereof
is unenforceable, the remainder shall not be affected.



--------------------------------------------------------------------------------



In witness whereof, Undersigned has caused this instrument to be sworn to
executed under seal as of the _____ day of ____________, 20___.


Disputed Claims Amount, if any $______________ (see attached Exhibit A)


Design Professional:


                    
(Type Name)




By:                     
(Duly Authorized)




STATE OF ____________


____________________ County, ss.




On this ____ day of _____________, 20__, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification of a driver’s license to be the
person whose name is signed on the preceding or attached document, and who swore
or affirmed to me that the contents of the document are truthful and accurate to
the best of (his) (her) knowledge and belief.


                            
(official signature and seal of notary)


My commission expires _____________________













































--------------------------------------------------------------------------------



[FORM OF CONTRACTOR’S LIEN WAIVER]


PARTIAL WAIVER AND SUBORDINATION OF LIEN
M.G.L. c. 254, §32




COMMONWEALTH OF MASSACHUSETTS: Date: _______, ___ 20__
MIDDLESEX COUNTY    Application for Payment No. ____




OWNER:    ______________________________________________


CONTRACTOR:    _______________________________________________


LENDER/MORTGAGEE:    _______________________________________________


1.    Original Contract Amount:    $__________


2.    Approved Change Orders:    $__________


3.    Adjusted Contract Amount:    $__________


4.    Completed to Date:    $__________


5.    Less Retainage:    $__________


6.    Total Payable to Date:    $__________
(line 4 less line 5)


7.    Less Previous Payments:    $__________


8.    Current Amount Due:    $__________
(line 6 less line 7)


9.    Pending Change Orders:    $__________


10.    Disputed Claims:    $__________


The undersigned who has a contract with Owner, for furnishing labor or materials
or both labor and materials or rental equipment, appliances or tools for the
erection, alteration, repair or removal of a building or structure or other
improvement of real property with a street address of _____________,
_____________, Massachusetts, and owned by Owner, upon receipt of
___________________ ($_________________) in payment of an
invoice/requisition/application for payment dated _____________ does hereby:


(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date:



_____________________ (payment period), except for retainage, unpaid agreed or
pending change orders, and disputed claims as stated above; and



--------------------------------------------------------------------------------





(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.



Signed under the penalties of perjury this _____ day of ______________, _____.


Contractor:


By:    ________________________


Its:    ________________________






COMMONWEALTH OF MASSACHUSETTS


____________________ County, ss.




On this ____ day of _____________, 20__, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.






______________________________
(official signature and seal of notary)
Name: ________________________
My commission expires: ________________________

































--------------------------------------------------------------------------------



CONTRACTOR’S CONDITIONAL WAIVER AND
RELEASE UPON FINAL PAYMENT
(Submitted with final application for payment)




OWNER:        __________________________________


CONTRACTOR:    ___________________________________________________


PROJECT:        ___________________________________


Contract Sum:        $_______________________________


Total Amount Previously Paid:    $_______________________________


Final Payment Amount:        $_______________________________


In consideration of all past payments received from the Owner in connection with
the Project, the undersigned acknowledges and agrees that, except for the Final
Payment Amount (as set forth above), it has received full and final payment of
all sums due, including all sums due under its Contract with Owner, for labor,
materials and/or equipment furnished by the undersigned to or in connection with
the Project. The undersigned further acknowledges and agrees that upon receipt
of a check in the Final Payment Amount and payment of such check by the bank
upon which it is drawn, the undersigned will release, discharge, relinquish and
waive any and all claims, suits, liens, and rights under the statutes of the
Commonwealth of Massachusetts with respect to the Owner, the Project and/or
against the Owner on account of any labor, materials and/or equipment furnished
in connection with the Project.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document shall be binding upon the undersigned.


This document is to take effect as a sealed instrument.


Signed under the penalties of perjury as of this ____ day of ________, ______.


CONTRACTOR:


____________________________________
Signature of Authorized Individual


_____________________________________
Printed Name and Title of Above Individual

























--------------------------------------------------------------------------------



[FORM OF SUBCONTRACTOR’S LIEN WAIVER]


SUBCONTRACTOR'S
RELEASE AND PARTIAL LIEN WAIVER




I.    Reference Data:


Owner:            








Tenant:        






Project:            






Subcontractor:


Subcontract Work:    






Subcontract Date:    




Current Subcontract Financial Status Summary:


1.    Original Subcontract Amount    $_______________


2.    Approved Change Order(s)    $_______________


3.    Adjusted Total Subcontract Amount (Item No. 1 plus 2)    $_______________


4.    Total Amount of Subcontract Work Completed to Date
(including Current Requisition and Retainage)    $_______________


5.    Total Payments Received by Subcontractor through the
Date of Release and Waiver (as defined below)    $_______________


6.    Retainage Held on Account of Payments Received by
Subcontractor (Item No. 5)    $_______________


7.    Amount Currently Requisitioned, including Retainage
(Item No. 4 less Items No. 5 and 6)    $_______________





--------------------------------------------------------------------------------



8.    Retainage to be Held on Account of Current Requisition    $_______________


9.    Balance Currently Due (Item No. 7 less Item No. 8)    $_______________


Outstanding Claims and Pending Change Orders, if any, must be set forth on
Schedule A.


II.    Release and Partial Lien Waiver


For the period ending on the last day of the month of _________, 20__ (the "Date
of Release and Waiver") the undersigned Subcontractor hereby acknowledges
receipt of payments on account of the Subcontract Work in the amount of the
Total Payments Received by Subcontractor through the Date of Release and Waiver
(Item No. 5, above). This amount represents payment in full through and
including the Date of Release and Waiver.


The undersigned hereby swears and certifies that the Reference Data set forth
above is true and correct and acknowledges that there are no additional costs or
claims for any extras, additions or changes for labor or materials or otherwise
on the Project, other than those listed on Schedule A. To the extent permitted
by applicable law, the undersigned hereby waives and releases any and all
claims, laborer's, mechanic's or materialmen's liens, and claims of right to a
laborer's, mechanic's or materialmen's lien on or against the Project under the
laws of Massachusetts, on account of labor or materials or both furnished by the
undersigned to or on account of the Subcontract Work through the Date of this
Release and Waiver, except for matters set forth on Schedule A.


The undersigned hereby swears and certifies that all persons, firms or other
entities, regardless of tier, who have supplied work, labor, materials, services
and other items to the undersigned in connection with the Project have been paid
in full through the Date of Release and Waiver, except for amounts included in
the Current Requisition (Item No. 7, above); and agrees that the General
Contractor, the Owner, any lender of the Owner, the Tenant or any other person
or entity having an interest in the Project may rely on the accuracy of this
instrument.


Duly authorized and executed under the pains and penalties of perjury as of this
___________ day of ________, 20__.


SUBCONTRACTOR:    _____________________________________




By:    _____________________________


Title:    _____________________________
Hereunto duly authorized
    













--------------------------------------------------------------------------------



SCHEDULE A




Outstanding Claims and Pending Change Orders




Amount of Claim
1.    Nature of Claim                            or Requested Change




















2.    Pending Change Orders
































___________________________________
Except for those matters listed above, the Subcontractor acknowledges by the
submission of this Release and Partial Lien Waiver that, as of the Date of
Release and Waiver, no such claims or pending change orders exist.









--------------------------------------------------------------------------------




Execution


 




EIGHTH AMENDMENT TO LEASE


THIS EIGHTH AMENDMENT TO LEASE (this “Eighth Amendment”) is entered into as of
February 14, 2018 (the “Effective Date”), by and between DIV BEDFORD, LLC, a
Massachusetts limited liability company (“Landlord”), and IROBOT CORPORATION, a
Delaware corporation (“Tenant”).
R E C I T A L S:


A.Landlord and Tenant are parties to that certain Lease (the “Original Lease”)
dated as of February 22, 2007, as amended by that certain Letter Agreement dated
as of May 4, 2007, as further amended by that certain Letter Agreement dated
August 15, 2007, as further amended by a First Amendment to Lease dated
September 16, 2010, as further amended by a certain Declaration dated June 16,
2011, as further amended by a Second Amendment to Lease dated as of May 20,
2014, as further amended by a certain letter dated October 8, 2014, as further
amended by a Third Amendment to Lease dated as of April 10, 2015 (the “Third
Amendment”), as further amended by a Fourth Amendment to Lease dated as of
October 23, 2015, as further amended by a Fifth Amendment to Lease dated as of
May 4, 2016, as further amended by a Sixth Amendment to Lease dated as of July
5, 2017 (the “Sixth Amendment”), as further amended by a Seventh Amendment to
Lease dated as of November 21, 2017 (the “Seventh Amendment”) for certain
premises (the “Existing Premises”) consisting of approximately 237,615 rentable
square feet of space located within the Complex (as defined in the Lease) and
now known as XChange at Bedford (formerly known as Bedford Business Park) in
Bedford Massachusetts. As used herein, the term “Lease” shall mean the Original
Lease as amended by this Eighth Amendment and the amendments described in the
preceding sentence.
B.Landlord has agreed to lease to Tenant and Tenant has agreed to lease from
Landlord an additional 32,770 rentable square feet of space (the “Eighth
Amendment Additional Premises”) consisting of the entire third floor of Building
14 at the Complex (also known as 14 Crosby Drive and formerly known as Building
F), which space is shown on Exhibit A attached hereto.
C.Landlord has further agreed to construct an amenity space (the “Additional
Amenity Space”) for use as a fitness facility, including men’s and women’s
shower facilities, which shall initially be located on the first floor of
Building 14 as shown on Exhibit B attached hereto.
D.Landlord and Tenant therefore desire to enter into this Eighth Amendment to
set forth the terms and conditions for the leasing of the Eighth Amendment
Additional Premises and to amend the Lease as hereinafter set forth.
A G R E E M E N T:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to further amend the Lease as
follows:
1.Additional Amenity Space.
(a)Construction of Additional Amenity Space. Landlord shall construct the
Additional Amenity Space on the first floor of Building 14 in the location shown
on the space plan attached hereto



--------------------------------------------------------------------------------



as Exhibit B. The Additional Amenity Space shall contain two (2) new men’s and
two (2) new women’s changing and shower facilities and Landlord shall continue
to operate and maintain two (2) showers in a common area on the first (1st)
floor of Building 14. Upon completion of the Additional Amenity Space, the
Additional Amenity Space shall be a “Common Area” as that term is used in the
Original Lease and Tenant shall have the right to use the Additional Amenity
Space in common with other tenants of the Complex, subject to Landlord’s
reasonable scheduling protocols and reasonable rules of general applicability to
tenants of the Complex.
(b)Delivery Schedule. Landlord anticipates that the Additional Amenity Space
will be substantially completed and available for tenant use by the later of:
(i) September 30, 2018 and (ii) six (6) months following the date the current
tenant vacates the space shown on Exhibit B (such date, the “Anticipated
Additional Amenity Space Availability Date”). In the event of a delay in
substantial completion and opening for use of the Additional Amenity Space,
Tenant shall be entitled to a rent credit equal to $833 per day for each day
beyond the date 60 days after the Anticipated Additional Amenity Space
Availability Date that the Additional Amenity Space has not been completed. If
the Additional Amenity Space has not been substantially completed by the date
that is 90 days following the Anticipated Additional Amenity Space Availability
Date, the rent credit shall be increased to a total of $1,667.00 per day for
each day beyond the date 90 days after the Anticipated Additional Amenity Space
Availability Date that the Additional Amenity Space has not been substantially
completed. The Additional Amenity Space shall be deemed to be “substantially
complete” when it is available for use for its intended purpose, subject only to
normal and customary punchlist items. The Landlord’s architect’s determination
of substantial completion shall be deemed conclusive.
(c)Effect on Rentable Square Footage of the Premises. On account of the addition
of Additional Amenity Space to the Common Areas of the Complex, effective as of
the Effective Date of this Eighth Amendment, the rentable square footage of the
Existing Premises (as defined in the Recitals to this Eighth Amendment) shall be
239,597 rentable square feet for all purposes under the Lease, including without
limitation the calculation of Operating Expenses Allocable to the Premises and
Landlord’s Tax Expenses Allocable to the Premises.
(d)Effective as of the Effective Date, Section 6(a) of the Sixth Amendment shall
be deemed deleted and replaced with the following:
“(a)    Annual Fixed Rent. From and after January 1, 2018, the Annual Fixed Rent
for the Premises (as defined in the Sixth Amendment) shall be as follows:
Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
 $ 3,594,429.00
 $ 299,535.75
2019
$17.51
 $ 3,702,261.87
 $ 308,521.82
2020
$18.04
 $ 3,813,329.73
 $ 317,777.48
2021
$18.58
 $ 3,927,729.62
 $ 327,310.80
2022
$19.13
 $ 4,045,561.51
 $ 337,130.13
2023
$19.71
 $ 4,166,928.35
 $ 347,244.03
2024
$20.30
 $ 4,291,936.20
 $ 357,661.35
2025
$20.91
 $ 4,420,694.29
 $ 368,391.19
2026
$21.54
 $ 4,553,315.12
 $ 379,442.93
2027
$22.18
 $ 4,689,914.57
 $ 390,826.21
2028
$22.85
 $ 4,830,612.01
 $ 402,551.00
2029
$23.53
 $ 4,975,530.37
 $ 414,627.53
2030
$24.24
 $ 5,124,796.28
 $ 427,066.36






--------------------------------------------------------------------------------



(e)Effective as of the Effective Date, Section 6(a) of the Seventh Amendment
shall be deemed deleted and replaced with the following:
“(a)    Annual Fixed Rent: Seventh Amendment Phase I Additional Premises. The
Annual Fixed Rent for the Seventh Amendment Phase I Additional Premises shall be
as follows:
Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
 $ 187,204.00
 $ 15,600.33
2019
$17.51
 $ 192,820.12
 $ 16,068.34
2020
$18.04
 $ 198,604.72
 $ 16,550.39
2021
$18.58
 $ 204,562.87
 $ 17,046.91
2022
$19.13
 $ 210,699.75
 $ 17,558.31
2023
$19.71
 $ 217,020.74
 $ 18,085.06
2024
$20.30
 $ 223,531.37
 $ 18,627.61
2025
$20.91
 $ 230,237.31
 $ 19,186.44
2026
$21.54
 $ 237,144.43
 $ 19,762.04
2027
$22.18
 $ 244,258.76
 $ 20,354.90
2028
$22.85
 $ 251,586.52
 $ 20,965.54
2029
$23.53
 $ 259,134.12
 $ 21,594.51
2030
$24.24
 $ 266,908.14
 $ 22,242.35



(f)Effective as of the Effective Date, Section 6(b) of the Seventh Amendment
shall be deemed deleted and replaced with the following:
“(b)    Annual Fixed Rent: Seventh Amendment Phase II Additional Premises. The
Annual Fixed Rent for the Seventh Amendment Phase II Additional Premises shall
be as set forth in the table below, provided that if any period for which Annual
Fixed Rent is due hereunder is shorter than one full calendar month, Annual
Fixed Rent for such period shall be calculated by multiplying the number of days
in such period by a fraction, the numerator of which shall the Annual Fixed Rent
applicable to such period, and the denominator of which shall be 365.
Calendar Year
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
2018
$17.00
 $ 291,516.00
 $ 24,293.00
2019
$17.51
 $ 300,261.48
 $ 25,021.79
2020
$18.04
 $ 309,269.32
 $ 25,772.44
2021
$18.58
 $ 318,547.40
 $ 26,545.62
2022
$19.13
 $ 328,103.83
 $ 27,341.99
2023
$19.71
 $ 337,946.94
 $ 28,162.25
2024
$20.30
 $ 348,085.35
 $ 29,007.11
2025
$20.91
 $ 358,527.91
 $ 29,877.33
2026
$21.54
 $ 369,283.75
 $ 30,773.65
2027
$22.18
 $ 380,362.26
 $ 31,696.85
2028
$22.85
 $ 391,773.13
 $ 32,647.76
2029
$23.53
 $ 403,526.32
 $ 33,627.19
2030
$24.24
 $ 415,632.11
 $ 34,636.01



2.Expansion of Premises.



--------------------------------------------------------------------------------



(a)     Effective as of the Eighth Amendment Additional Premises Commencement
Date (as hereinafter defined), the Eighth Amendment Additional Premises shall be
added to the Premises so that the Premises shall include the Existing Premises
and the Eighth Amendment Additional Premises upon all of the terms and
conditions of the Lease except as modified herein. The lease of the Eighth
Amendment Additional Premises shall terminate on the day preceding the seventh
anniversary of the Eighth Amendment Additional Premises Commencement Date (the
“Eighth Amendment Additional Premises Termination Date”), unless extended or
sooner terminated as provided in the Lease. As used herein, the term “Eighth
Amendment Additional Premises Commencement Date” shall mean the date upon which
Landlord delivers possession of the Eighth Amendment Additional Premises to
Tenant vacant and broom clean. Landlord anticipates delivering possession of the
Eighth Amendment Additional Premises to Tenant on the Effective Date.
Notwithstanding anything to the contrary contained herein, Landlord’s failure to
deliver possession of the Eighth Amendment Additional Premises to Tenant by the
applicable anticipated delivery date set forth in this section, where such
failure to deliver is for reasons outside Landlord’s reasonable control
(including holdover by a party in possession), shall not affect the
enforceability of this Eighth Amendment, or subject Landlord to any liability to
Tenant for damages or be deemed a default by Landlord of its obligations under
the Lease.
(b)     From and after the Eighth Amendment Additional Premises Commencement
Date through the Eighth Amendment Additional Premises Termination Date, the
“Rentable Floor Area of the Premises” as used in the Lease shall mean 272,367
square feet.
3.Condition of Eighth Amendment Additional Premises. Tenant acknowledges that
(a) it is fully familiar with the condition of the Eighth Amendment Additional
Premises and agrees to take the same on the Eighth Amendment Additional Premises
Commencement Date in its “as-is” condition as of the Effective Date, subject to
Landlord’s delivery obligations pursuant to Section 1(a) of this Eighth
Amendment; and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the Eighth Amendment Additional Premises for Tenant’s
occupancy or to pay for or construct any improvements to the Eighth Amendment
Additional Premises to prepare the same for Tenant’s occupancy, subject to
Landlord’s express obligations under the Lease and subject to Landlord’s
obligations set forth on Exhibit C attached hereto.


4.Tenant’s Work. If Tenant elects to perform the Eighth Amendment Tenant
Alterations, such alterations shall be performed in accordance with the terms of
Exhibit C. For ease of reference, Exhibit C includes the definition of “Eighth
Amendment Tenant Alterations” and sets forth the “Eighth Amendment Construction
Allowance.” Notwithstanding anything to the contrary contained in the Sixth
Amendment or the Seventh Amendment, Tenant may apply all or a portion of either
or both of the Sixth Amendment Construction Allowance and the Seventh Amendment
Construction Allowance toward the Eighth Amendment Tenant Alterations, all in
accordance with the procedures set forth in Exhibit C.


5.Rent.
(a)Annual Fixed Rent: Eighth Amendment Additional Premises. The Annual Fixed
Rent for the Eighth Amendment Additional Premises shall be as follows:



--------------------------------------------------------------------------------



Time Period
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
Eighth Amendment Additional Premises Lease Year 1
 $ 18.50
 $ 606,245.00
 $ 50,520.42
Eighth Amendment Additional Premises Lease Year 2
 $ 19.25
 $ 630,822.50
 $ 52,568.54
Eighth Amendment Additional Premises Lease Year 3
 $ 20.00
 $ 655,400.00
 $ 54,616.67
Eighth Amendment Additional Premises Lease Year 4
 $ 20.75
 $ 679,977.50
 $ 56,664.79
Eighth Amendment Additional Premises Lease Year 5
 $ 21.50
 $ 704,555.00
 $ 58,712.92
Eighth Amendment Additional Premises Lease Year 6
 $ 22.25
 $ 729,132.50
 $ 60,761.04
Eighth Amendment Additional Premises Lease Year 7
 $ 23.00
 $ 753,710.00
 $ 62,809.17



For purposes of this Amendment, the term “Eighth Amendment Additional Premises
Lease Year” shall mean a period of twelve (12) consecutive months, commencing on
the Eighth Amendment Additional Premises Commencement Date and each successive
twelve (12) month period.
(b)Additional Rent. Effective as of the Eighth Amendment Additional Premises
Commencement Date, notwithstanding anything to the contrary contained in the
Lease, the Operating Expenses Allocable to the Premises and Landlord’s Tax
Expenses Allocable to the Premises shall be calculated in accordance with the
terms of the Original Lease, using the new “Rentable Floor Area of the Premises”
as set forth in Section 2(b) of this Eighth Amendment, without regard to any
base year.
(c)Abatement of Annual Fixed Rent. Notwithstanding anything to the contrary
contained herein, so long as there is no Event of Default under the Lease,
monthly installments of Annual Fixed Rent for the Eighth Amendment Additional
Premises shall abate for the first twelve (12) full calendar months following
the Eighth Amendment Additional Premises Commencement Date (such period, the
“Rent Abatement Period”). The total amount of monthly Fixed Rent abated during
the Rent Abatement Period shall be referred to herein as the “Abated Rent.”
During the Rent Abatement Period all other costs and charges specified in the
Lease (other than the Abated Rent) shall remain as due and payable pursuant to
the provisions of the Lease. Notwithstanding anything herein to the contrary, if
a monetary or material non-monetary Event of Default by Tenant shall occur while
the foregoing Rent Abatement Period is still in effect, the Rent Abatement
Period shall be suspended during the period that such monetary or material
non-monetary Event of Default is continuing and Tenant shall immediately
commence paying the full amount otherwise required under the Lease for such
period. Upon Tenant’s cure of such Event of Default of Tenant, the Rent
Abatement Period shall resume and continue provided that in no event shall the
amount of Abated Rent increase as a result of any such suspension of the Rent
Abatement Period.
(d)Annual Fixed Rent for Existing Premises and Additional Rent During Rent
Abatement Period. For the avoidance of doubt, during the Rent Abatement Period,
Tenant shall pay Annual Fixed Rent with respect to the Existing Premises and
Additional Rent with respect to the Eighth Amendment Additional Premises and the
Existing Premises in accordance with the terms of the Lease.



--------------------------------------------------------------------------------



(e)Electricity. Tenant shall continue to pay all charges for electricity
consumed in the Existing Premises in accordance with the terms of the Lease.
Landlord has installed and rendered operational check meters to measure
electricity usage in the Eighth Amendment Additional Premises. Beginning on the
Eighth Amendment Additional Premises Commencement Date and continuing through
the expiration or earlier termination of the Term (as it may have been
extended), Tenant shall pay all charges for electricity consumed in the Eighth
Amendment Additional Premises based upon the check meter readings for the Eighth
Amendment Additional Premises at the actual rates charged by the utility
provider, without any markup by Landlord of such utility rates. For the
avoidance of doubt: (i) if any check meter for measuring Tenant’s electricity
usage malfunctions or is otherwise not operating properly (other than due to a
Landlord default), Landlord may charge Tenant for electricity consumed in the
applicable portion of the Premises during the period of malfunction (plus a
period of ten (10) days after being made aware of such malfunction) based on
reasonable industry-standard methods to reasonably estimate use and Tenant’s
past usage, and (ii) at Landlord’s option and at Landlord’s sole expense,
Landlord may install direct meters for measuring Tenant’s consumption of
electricity in any area of the Premises which is not directly metered, and, in
such event, Tenant shall thereafter pay all costs and expenses for such
separately-metered electricity directly to the utility provider.


6.Parking. In accordance with the ratio set forth in Section 1.1 of the Original
Lease (i.e., three (3) parking privileges for each 1,000 square feet of rentable
floor area leased by Tenant): as of the Eighth Amendment Additional Premises
Commencement Date, the Number of Parking Privileges Tenant is entitled to use at
the Complex shall be 817 parking spaces, all subject to increase or decrease in
accordance with the terms of Section 2.2.1 of the Original Lease (as amended).
Any parking spaces serviced by electric vehicle charging stations installed by
Tenant in connection with the Eighth Amendment Tenant Alterations (“Electric
Vehicle Charging Stations”) shall be included in, and not added to, the Number
of Parking Privileges Tenant is entitled to use at the Complex. Tenant shall be
responsible, at its sole cost and expense, for the repair, maintenance,
operation, monitoring, and utility charges of the Electric Vehicle Charging
Stations, including compliance with all applicable Legal Requirements, and the
Electric Vehicle Charging Stations shall be exclusively for the benefit of
Tenant.


7.Extension Option.
(a)Right to Extend. On the conditions (which conditions Landlord may waive by
written notice to Tenant) that both at the time of exercise of the Eighth
Amendment Extension Option (as hereinafter defined) and as of the commencement
of the Eighth Amendment Additional Premises Extension Term (as hereinafter
defined) (i) there exists no monetary or other material Event of Default (“Event
of Default” being defined in Section 7.1 of the Original Lease), and (ii) the
Lease is still in full force and effect, Landlord grants Tenant the option (the
“Eighth Amendment Extension Option”) to extend the Term of the Lease with
respect to the entire Eighth Amendment Additional Premises for the Eighth
Amendment Additional Premises Extension Term, subject to each and all of the
terms and conditions set forth in this Section 7. As used herein, “Eighth
Amendment Additional Premises Extension Term” shall mean the period beginning on
the first day of the eighth (8th) Eighth Amendment Additional Premises Lease
Year and ending on April 30, 2030.
(b)Effect of Assignment or Sublease.  The Eighth Amendment Extension Option may
not be exercised by, assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in the Lease (or a
Successor Entity that succeeds to the interest of Tenant by assignment in
accordance with Section 5.6 of the Original Lease).  The parties hereto agree
that if Tenant assigns any of its interest in the Lease or subleases more than
50% of the rentable square area of the Eighth Amendment Additional Premises to
any person or persons, in the aggregate, for all or



--------------------------------------------------------------------------------



substantially all of the remaining Term (meaning that less than twenty-one (21)
months will remain in the then-Term of the Lease when the sublease expires)
other than pursuant to a Successor Entity (as that term is defined in the
Original Lease), this Eighth Amendment Extension Option shall terminate
immediately without the need for any act or notice by either party to be
effective.
(c)Manner of Notice. In order to exercise the Eighth Amendment Extension Option,
Tenant shall deliver to Landlord written notice (the “Extension Notice”) of the
exercise of the Eighth Amendment Extension Option not later than October 31,
2023 and not sooner than July 31, 2023, time being of the essence. If an
Extension Notice is not so delivered, Tenant's Eighth Amendment Extension Option
shall automatically expire. The giving of an Extension Notice shall be deemed to
be a binding exercise of Tenant’s Eighth Amendment Extension Option, subject
only to the right to rescind the same as expressly provided below.
(d)Effect of Default. Tenant's right to exercise the Eighth Amendment Extension
Option shall be suspended at the election of Landlord during any period in which
a monetary or other material Event of Default has occurred and is continuing,
but the period of time within which the Eighth Amendment Extension Option may be
exercised shall not be extended. Notwithstanding Tenant's due and timely
exercise of the Eighth Amendment Extension Option, if, after such exercise and
prior to the effective date of the Eighth Amendment Additional Premises
Extension Term a monetary or other material Event of Default occurs under the
Lease that is not cured within the applicable grace period, if any, and Landlord
terminates the Lease, then Tenant's exercise of the Eighth Amendment Extension
Option shall be of no force and effect and its rights hereunder shall terminate.
(e)Further Extension Rights. Upon the proper exercise of the Eighth Amendment
Extension Option and commencement of the Eighth Amendment Additional Premises
Extension Term, the Eighth Amendment Additional Premises shall be considered a
portion of the “entire Premises” as that term is used in Section 7 of the Sixth
Amendment (titled “Extension Option”) for purposes of exercise of the Sixth
Amendment Extension Option.
(f)Rent. The Annual Fixed Rent for the Eighth Amendment Additional Premises
during the Eighth Amendment Additional Premises Extension Term shall be as
follows:
Time Period
Annual Fixed Rent per square foot
Annual Fixed Rent
Monthly Installments of Fixed Rent
Eighth Amendment Additional Premises Lease Year 8
 $ 23.75
 $ 778,287.50
 $ 64,857.29
Eighth Amendment Additional Premises Lease Year 9
 $ 24.50
 $ 802,865.00
 $ 66,905.42
Eighth Amendment Additional Premises Lease Year 10
 $ 25.25
 $ 827,442.50
 $ 68,953.54
Eighth Amendment Additional Premises Lease Year 11
 $ 26.00
 $ 852,020.00
 $ 71,001.67
Eighth Amendment Additional Premises Lease Year 12
 $ 26.75
 $ 876,597.50
 $ 73,049.79
eleventh anniversary of Eighth Amendment Additional Premises Commencement Date
to April 30, 2030
 $ 27.50
 $ 901,175.00
 $ 75,097.92






--------------------------------------------------------------------------------



8.Signage.


(a)Directory Signage. In connection with the lease of the Eighth Amendment
Additional Premises as described herein, (a) Landlord shall install
building-standard directory signage in the lobby of Building 14, and (b) Tenant
may install signage containing Tenant’s name and/or corporate logo on the entry
door to the Eighth Amendment Additional Premises, subject to the prior approval
of Landlord, which approval shall not be unreasonably withheld, conditioned, or
delayed. No other additional signage shall be installed with respect to the
Eighth Amendment Additional Premises, except as expressly set forth in this
Section 8.
(b)Exterior Signage. In addition to and without limitation of Tenant’s rights
under Section 5.17(B) of the Original Lease to install the Route 3 Impact
Signage or the Panel Signage, Subsection 5.17(B)(2) of the Original Lease is
hereby amended by adding the following text at the end of the subsection:
“Regardless of the occupancy requirements with respect to the Route 3 Impact
Signage, Tenant shall be permitted, at its sole cost and expense, to install
Panel Signage on the exterior façade of Building 14 if the following criteria
are met: (a) Tenant is in full occupancy of the Eighth Amendment Additional
Premises, and (b) Tenant has leased 50% or more of the rentable square footage
of Building 14.” No other tenant or other entity shall, following the Effective
Date, be permitted Panel Signage on Building 14 unless such tenant leases at
least 50% or more of the rentable square footage of Building 14.


9.Environmental Laws. Notwithstanding anything to the contrary contained in the
Lease either expressed or implied, Landlord covenants to Tenant that the Eighth
Amendment Additional Premises shall be delivered to Tenant in its then “as is”
condition, and free of all Hazardous Materials (as defined in Section 5.3 of the
Original Lease) in violation of Hazardous Materials Laws.


10.Brokers. Tenant hereby represents to Landlord that it has dealt directly with
and only with Transwestern Consulting Group and Jones Lang Lasalle New England,
LLC (the “Brokers”) as a broker in connection with this Eighth Amendment.
Landlord and Tenant hereby indemnify and hold each other harmless against any
loss, claim, expense or liability with respect to any commissions or brokerage
fees claimed by any broker or finder other than the Brokers on account of the
execution and/or renewal of the Lease due to any action of the indemnifying
party.


11.Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. Landlord shall continue to hold the Security Deposit, and
Tenant shall maintain the Security Deposit, in accordance with the terms of the
Lease. In the event of any conflict or inconsistency between the provisions of
the Lease and the provisions of this Eighth Amendment, the provisions of this
Eighth Amendment shall control. All terms used herein but not defined herein
which are defined in the Lease shall have the same meaning for purposes hereof
as they do for purposes of the Lease. The Recitals set forth above in this
Eighth Amendment are hereby incorporated by this reference. This Eighth
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns. It is
understood and acknowledged that there are no oral agreements between the
parties hereto affecting the matters set forth in this Eighth Amendment and this
Eighth Amendment constitutes the parties’ entire agreement with respect to the
matters described herein and supersedes and cancels any and all previous
negotiations, arrangements, agreements and understandings, if any, between the
parties hereto or with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Eighth Amendment.



--------------------------------------------------------------------------------



12.Counterparts. This Eighth Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]















































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Eighth Amendment as of
the day and year first above written.


LANDLORD:


DIV BEDFORD, LLC, a Massachusetts limited liability company




By: Bedford Manager Corp., a Massachusetts corporation




By: /s/ Richard McCready
Name: Richard McCready
Title: President




TENANT:


IROBOT CORPORATION,
a Delaware corporation




By: /s/ Alison Dean
Name: Alison Dean
Title: CFO


By: /s/ Glen D. Weinstein
Name: Glen D. Weinstein
Title: EVP & Chief Legal Officer











































--------------------------------------------------------------------------------



Exhibit A
Eighth Amendment Additional Premises
a7.jpg [a7.jpg]



























































--------------------------------------------------------------------------------



Exhibit B
Additional Amenity Space
a8.jpg [a8.jpg]



























































--------------------------------------------------------------------------------



Exhibit C
WORK LETTER - EIGHTH amendment tenant ALTERATIONS
1.Following the Eighth Amendment Additional Premises Commencement Date, Tenant
shall have the right: (a) to perform alterations and improvements in the Eighth
Amendment Additional Premises and (b) to install up to twelve (12) Electric
Vehicle Charging Stations in the location shown on Exhibit D to this Eighth
Amendment (all such alterations and improvements being referred to herein as the
“Eighth Amendment Tenant Alterations”). The Electric Vehicle Charging Stations
shall not exceed 43 inches in height and shall be installed in accordance with
all applicable Legal Requirements. Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform the Eighth Amendment Tenant
Alterations in the Eighth Amendment Additional Premises unless and until Tenant
has complied with all of the terms and conditions of Section 5.14 of the
Original Lease, including Landlord’s right to approve (a) the final plans for
the Eighth Amendment Tenant Alterations, and (b) the insurance coverage obtained
by Tenant and its contractors in connection with the Eighth Amendment Tenant
Alterations. In addition, Landlord shall have the right to approve, in its
reasonable discretion, the contractors (each, a “Contractor”) to be retained by
Tenant to perform the Eighth Amendment Tenant Alterations. Tenant shall be
responsible for all elements of the plans for the Eighth Amendment Tenant
Alterations (including, without limitation, compliance with law, functionality
of design, the structural integrity of the design, the configuration of the
premises and the placement of Tenant's furniture, appliances and equipment), and
Landlord's approval of such plans shall in no event relieve Tenant of the
responsibility therefor. Landlord's approval of the contractors to perform the
Eighth Amendment Tenant Alterations shall not be unreasonably withheld.
Landlord's approval of the general contractor to perform the Eighth Amendment
Tenant Alterations shall not be considered to be unreasonably withheld if any
such general contractor (i) does not have trade references reasonably acceptable
to Landlord, (ii) does not maintain insurance as required by Landlord,
(iii) does not have the ability to be bonded for the work in an amount
satisfactory to Landlord, (iv) does not provide current financial statements
reasonably acceptable to Landlord, or (v) is not licensed as a contractor in the
state and municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.


With respect to Eighth Amendment Tenant Alterations constructed within the two
years after the Eighth Amendment Additional Premises Commencement Date, Landlord
shall review Tenant’s plans and specifications for the Eighth Amendment Tenant
Alterations (the “Tenant’s Plans”) and, if Tenant’s request for approval
indicates in bold, capitalized text that states “THIS IS A TIME SENSITIVE
REQUEST AND LANDLORD MAY BE DEEMED TO APPROVE THE SAME IF IT FAILS TO RESPOND TO
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT,” within fifteen (15) business
days after receipt thereof Landlord shall provide Tenant with written notice of
either (i) its approval of the Tenant’s Plans, (ii) its disapproval of the same
with an explanation therefor, or (iii) the need for additional information in
order to review and approve the same. In its approval of the Tenant’s Plans,
Landlord shall specify those alterations, additions and improvements that must
be removed by Tenant at the expiration or earlier termination of the Term, if
any, unless Landlord subsequently elects to waive such obligation to remove such
alterations, additions and improvements. If Landlord fails to respond within the
aforementioned 15 business day period, then Tenant may send Landlord a second
request that indicates in bold, capitalized text that states “THIS IS A TIME
SENSITIVE REQUEST AND LANDLORD SHALL BE DEEMED TO APPROVE THE SAME IF IT FAILS
TO RESPOND TO WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT.” Landlord’s failure
to so respond within



--------------------------------------------------------------------------------



said five (5) business day period shall be deemed to constitute Landlord’s
approval of the Tenant’s Plans and determination that the alterations, additions
and improvements shown thereon do not need to be removed by Tenant at the
expiration or earlier termination of the Term (except to the extent that such
removal would be required pursuant to clause (x) of Section 5.2 of the Original
Lease with respect to Tenant’s computer, telephone and other communications
systems and equipment). Notwithstanding the foregoing or anything in the Lease
to the contrary, Tenant shall be required in all events to remove any internal
stairwells, raised floors, supplemental HVAC, specialized fire suppression
systems, kitchens, bathrooms and showers, and any structural improvements made
by Tenant as part of the Eighth Amendment Tenant Alterations.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed that Tenant may retain contractors and subcontractors that use union or
non-union labor in connection with the construction of the Eighth Amendment
Tenant Alterations. Tenant shall be responsible for maintaining labor harmony
among its contractors and subcontractors and other contractors and
subcontractors performing work at the Building, if any. For Eighth Amendment
Tenant Alterations costing $3,000,0000 or less in or one or more related
projects and undertaken within the two years after the Eighth Amendment
Additional Premises Commencement Date, no bonds or other security shall be
required in connection with Tenant’s performance of such Eighth Amendment Tenant
Alterations.
2.Tenant shall pay to Landlord, within ten (10) days after Landlord's written
demand, a construction management fee equal to one percent (1%) of the hard
costs of the Eighth Amendment Tenant Alterations to compensate Landlord for
reviewing the plans for the Eighth Amendment Tenant Alterations and for costs
incurred by Landlord in facilitating completion of the Eighth Amendment Tenant
Alterations. No other plan review or other fees shall be charged by Landlord
with respect to the Eighth Amendment Tenant Alterations notwithstanding anything
in the Lease to the contrary, including Section 5.14 of the Original Lease.
Landlord reserves the right to deduct such fee from the Eighth Amendment
Construction Allowance (defined below). The construction management fee set
forth in this section shall supersede any contrary provision of the Lease in so
far as concerns the Eighth Amendment Tenant Alterations.


3.Provided there is no monetary or material non-monetary Event of Default in
existence and continuing under the Lease, Landlord agrees to provide Tenant with
an allowance of up to One Hundred Sixty-Three Thousand Eight Hundred Fifty
Dollars ($163,850.00) (the “Eighth Amendment Construction Allowance”) toward the
cost of performing the Eighth Amendment Tenant Alterations. If Tenant opts to
apply a portion of either or both of the Sixth Amendment Construction Allowance
and the Seventh Amendment Construction Allowance to the costs of performing the
Eighth Amendment Tenant Alterations, any such amounts shall be deemed added to
the Eighth Amendment Construction Allowance and subtracted from the Sixth
Amendment Construction Allowance or the Seventh Amendment Construction
Allowance, or both, as applicable, and all draws of any such allowance shall be
subject to all of the terms of this Work Letter. The Eighth Amendment
Construction Allowance may only be used for “Eligible Costs,” which are: (a) the
cost of preparing design and construction documents and mechanical and
electrical plans for the Eighth Amendment Tenant Alterations (which may not
exceed 15% of the Eighth Amendment Construction Allowance), and (b) hard costs
in connection with the Eighth Amendment Tenant Alterations.


The Eighth Amendment Construction Allowance may be advanced to fund Eligible
Costs. In no event, however, shall the Eighth Amendment Construction Allowance
be used for (x) payments to Tenant or any affiliates of Tenant, (y) the purchase
of any movable furniture equipment or personal property, or (z) costs resulting
from any default by Tenant of its obligations under the Lease. Landlord shall,
subject



--------------------------------------------------------------------------------



to compliance with all of the other terms, conditions and provisions of the
Lease, make disbursements of the Eighth Amendment Construction Allowance
(hereinafter, each a “Disbursement”) to Tenant in installments in accordance
with the following terms and conditions:
(i)    Disbursements shall be made, at Tenant’s request to Landlord, either to
Tenant or, at Tenant’s election, to the applicable contractors, vendors and
other service providers performing the Eighth Amendment Tenant Alterations as
Tenant may designate or request (provided that any such payment made directly to
a contractor, vendor, or other service provider shall be conditioned upon the
contractor, vendor or other provider entering into a letter agreement reasonably
satisfactory to Landlord confirming that such payments are being made as a
matter of convenience and do not create any obligation of Landlord to pay such
sums to such contractor, vendor or other service provider), no more frequently
than once per month, in minimum increments of $75,000.00 (except for the final
Disbursement), on the basis of written requests made in accordance with the
method described below, and Landlord shall act upon such requests within thirty
(30) days following the receipt of a written request for a Disbursement, which
action shall be either (A) funding the requested Disbursement, or (B) specifying
the basis for not funding (provided, however, that Landlord shall fund any
undisputed portion of the requested Disbursement) and, when applicable,
requesting reasonable additional information and reasonable supporting
documentation.
(ii)    Disbursements shall require the following requisitions, certifications
and waivers: (1) an appropriate AIA requisition form reasonably approved by
Landlord with respect to work performed pursuant to Tenant’s construction
contract with its general contractor; (2) invoices from Tenant’s service
providers, showing in reasonable detail the cost of the item in question or of
the improvements installed to date in the Premises and, where applicable
evidence of prior payments; (3) lien waivers in the form attached as Addendum #1
to this Work Letter; (4) evidence reasonably acceptable to Landlord of prior
payments for amounts previously disbursed out of the Eighth Amendment
Construction Allowance (to the extent not previously provided to Landlord); and
(5) certifications from Tenant that the amount of the requisition in question
does not exceed the cost of the items, services and work covered by such
certification. In the event that any portions of the Eighth Amendment
Construction Allowance reflected on a particular requisition are to be funded
directly to Tenant, as Tenant may designate or request, such requisition shall
be accompanied by evidence reasonably satisfactory to Landlord that the items,
services and work covered by such requisition have been fully paid by Tenant.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each requisition in order to
verify the amount thereof.
(iii)    Each Disbursement shall be made in an amount equal to the product of
(x) Landlord’s Percentage (as hereinafter defined) multiplied by (y) the lesser
of: (A) the amount requested, or (B) the amount actually payable to, as
applicable, the Contractor or subcontractor(s) or other third party, in each
case including any applicable retainage to be released in respect of work and
materials satisfactorily completed and in place with respect to that particular
request for a Disbursement (exclusive of work and materials to the extent
included in any prior funded requests for a Disbursement), but in all cases
subject to a five percent (5%) retention until all conditions to the final
Disbursement are satisfied as set forth below. “Landlord’s Percentage” shall
mean a fraction expressed as a percentage, the numerator of which is the total
amount of the Eighth Amendment Construction Allowance and the denominator of
which is the total cost of all Eligible Costs. Tenant shall fund the remainder
in each instance.



--------------------------------------------------------------------------------



(iv)    Landlord may withhold or refuse to pay any Disbursement hereunder if (i)
a Notice of Contract has been filed under Section 4 of Chapter 254 of the
Massachusetts General Laws, as amended (the “Mechanic’s Lien Law”), unless with
respect to the subject requisition, an accurately completed and valid Lien Form
has been provided to Landlord and is deemed reasonably acceptable to Landlord
and otherwise complies with applicable Laws, or if any other statutory lien has
been filed or established relating to claims for labor, materials, or supplies,
whether under the Mechanic’s Lien Law or otherwise.
(v)    No Disbursements will be made for materials prior to the incorporation of
the materials into the Premises.
(vi)    Any disputes under this Exhibit C, Section 3 shall be submitted to
arbitration in accordance with the terms of Section 8, below.
(vii)    The requisition for the final Disbursement to pay the retainage, shall
also require: (A) a certificate from Tenant and Tenant’s architect that the
Eighth Amendment Tenant Alterations have been completed in accordance with
Tenant’s Plans; (B) receipt of a permanent certificate of occupancy for the
Premises (if applicable); (C) delivery of the record set of as-built plans
maintained by Tenant’s Contractor; (D) satisfaction of all conditions for final
payment under the applicable construction contract, (E) final lien waivers from
the Contractor (which may be conditioned upon receipt of payment), in the form
required hereunder; (E) final lien waivers in the form required hereunder (which
may be conditioned upon receipt of payment) from each sub-contractor, supplier,
and any other party entitled to claim a lien with respect to the Eighth
Amendment Tenant Alterations (other than the Contractor) who performs work in
excess of $10,000; and (F) to the extent a lien waiver has not been provided as
to the remaining amounts due under the applicable construction contract, the
expiration of all statutory lien periods with no lien having been filed with
respect to the Premises, the Building, or the Complex which remain outstanding.
4.Notwithstanding anything herein to the contrary, Landlord shall not be
obligated to disburse any portion of the Eighth Amendment Construction
Allowance, if applicable, during the continuance of an uncured Event of Default
under the Lease, and Landlord's obligation to disburse shall only resume when
and if such default is cured. If (a)Tenant’s request for disbursement contains,
in bold and prominent print, a legend stating that “FAILURE TO RESPOND WITHIN
THIRTY (30) DAYS MAY RESULT IN AN OFFSET AGAINST RENT DUE PURSUANT TO EXHIBIT C
OF THE EIGHTH AMENDMENT TO THE LEASE,” and Landlord fails to respond within such
thirty (30) day period, and Landlord thereafter fails to respond to such request
within two (2) business days of a second notice from Tenant containing such
legend, or (b) Landlord has timely disputed Tenant’s demand and has thereafter
failed to pay Tenant the amount of any final, unappealable judgement against
Landlord within thirty (30) days after the issuance thereof, then Tenant may
offset the amounts due from Landlord to Tenant under this Section 4 of Exhibit C
against Fixed Rent payable under the Lease until Tenant is paid in full.
Notwithstanding the foregoing, Tenant shall have no right to reduce any monthly
installment of Fixed Rent by more than twenty percent (20%) of the amount of
Annual Fixed Rent that would otherwise have been due and payable by Tenant to
Landlord, unless the aggregate amount of such deductions over the remainder of
the Term of the Lease (as the same may have been extended) will be insufficient
to fully reimburse Tenant for the amount demanded by Tenant, in which event
Tenant may effect such offset by making deductions from each monthly installment
of Fixed Rent in equal monthly amounts over the balance of the remainder of the
Term.





--------------------------------------------------------------------------------



5.In no event shall the Eighth Amendment Construction Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant.
In the event Tenant does not submit to Landlord a written request for payment of
the entire Eighth Amendment Construction Allowance (together with all of the
documents and certificates required for such payment) by February 28, 2021, any
portion of the Eighth Amendment Construction Allowance not disbursed to Tenant
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Eighth Amendment Tenant
Alterations and/or the Eighth Amendment Construction Allowance.


6.Tenant agrees to accept the Premises in its “as-is” condition and
configuration, without representation or warranty by Landlord or anyone acting
on Landlord's behalf, it being agreed that Landlord shall not be required to
perform any work or incur any costs in connection with the construction or
demolition of any improvements in the Premises (except as provided above with
respect to the Eighth Amendment Construction Allowance). The foregoing shall not
limit or waive Landlord’s express obligations under the Lease with respect to
the Premises, the Building or the Complex.


7.Chad Haskell (phone no. 781-430-3210, email chaskell@irobot.com) shall be
Tenant’s Construction Representative, and shall have full power and authority to
act on behalf of Tenant on any matters relating to the Landlord Work or Tenant’s
Eighth Amendment Tenant Alterations. Tenant may name a replacement Tenant
Construction Representative from time to time by written notice to Landlord
making reference to this Section 7. _____ (phone no. __________, email
______________) shall be Landlord’s Construction Representative, shall have full
power and authority to act on behalf of Landlord on any matters relating to the
Landlord Work or Tenant’s Eighth Amendment Tenant Alterations. Landlord may name
a replacement Landlord Construction Representative from time to time by written
notice to Tenant making reference to this Section 7.


8.All disputes between the parties regarding this Work Letter and other matters
expressly referencing this Section 8 shall be resolved in accordance with this
Section 8. Any arbitration decision under this Section 8 shall be enforceable in
accordance with applicable law in any court of proper jurisdiction. A party may
not initiate arbitration under this Section 8 without notifying the other party
and requesting a meeting of senior representatives to resolve the dispute.
Within five (5) business days following such notice, senior representatives of
Landlord and Tenant who have authority to resolve the dispute shall meet in
order to seek a resolution by agreement prior to the arbitration. If the dispute
is not so resolved at the meeting (or if one party does not attend) then either
party may initiate arbitration.


Any arbitration conducted pursuant to this Section 8 shall be conducted in as
expeditious a manner as possible to avoid delays in the construction of the
Landlord’s Work and the Eighth Amendment Tenant Alterations and shall be
resolved by a single arbitrator, who shall be agreed to by the parties within
ten (10) days after either party requests arbitration under this Section 8 by
notice to the other. Landlord and Tenant shall seek to agree upon a single
arbitrator who is an independent third party real estate professional with at
least twenty (20) years of experience in construction disputes involving
multi-tenant, first-class office developments that has not worked for either
party for the prior five (5) years (a “Qualified Arbitrator”) and, if they are
unable to agree, then a Qualified Arbitrator shall, upon request by either
party, be appointed by the office of the American Arbitration Association
(“AAA”) or successor organization administering arbitrations held in Boston,
Massachusetts. The arbitrator shall decide the dispute by written decision. The
arbitration shall be conducted in Boston Massachusetts or



--------------------------------------------------------------------------------



another location agreed to by the parties in accordance with the Fast Track
Procedures (regardless of the amount in dispute) of the Construction Industry
Arbitration Rules of the AAA (or any successor organization), as modified and/or
supplemented by this Section on an expedited basis and shall be concluded, with
a decision issued, no later than thirty (30) days after the date that such
dispute is submitted for arbitration. The decision of the arbitrator shall be
final and binding on the parties. The parties shall comply with any orders of
the arbitrator establishing deadlines for any such proceeding. The fee of the
arbitrator shall be paid equally by the parties. Each party shall pay all other
costs incurred by it in connection with the arbitration.
9.This Work Letter shall not be deemed applicable to any additional space added
to the Premises at any time following the execution of the Eighth Amendment or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term subsequent to the Eighth Amendment,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease. All
capitalized terms used in this Work Letter but not defined herein shall have the
same meanings ascribed to such terms in the Eighth Amendment, or if none, the
Lease.


[END OF EXHIBIT C]









































































--------------------------------------------------------------------------------



ADDENDUM #1 TO EXHIBIT C TO EIGHTH AMENDMENT TO LEASE
FORMS OF LIEN WAIVER


[FORM OF ARCHITECT’S LIEN WAIVER]


Payment Receipt and Affidavit


To:                                  (“Owner”)
Project:                             
Application for Payment No.:                 
Period Ending:                         
Progress Payment: _____    Final Payment:_______ (check one or the other)
A. Original Contract Amount
$________________________
B. Total Additional Services Amounts, if any
$________________________
C. Adjusted Contract Amount (Add A & B)
$________________________
D. Amount Paid to Date Before this Application
$________________________
E. Retainage Held on Amount Paid to Date, if any
$________________________
F. Amount Owing on this Application
$________________________
G. Retainage to be Held on this Application, if any
$________________________
H. Total Owing on this Application (F minus G)
$________________________



1.    Except for any Disputed Claims Amount set forth below, Retainage Held and
to be Held and Total Owing on this Application set forth above, Undersigned, on
its behalf and on behalf of anyone directly or indirectly employed by or
claiming under it, hereby fully and forever releases, acquits and discharges
Owner, its general and limited Owner, agents, attorneys, employees, officers,
directors, trustees, stockholders, managers, members, lenders, and their
respective successors and assigns, whether disclosed or undisclosed
(individually and collectively hereinafter referred to as the “Releasees”), from
all manner of action and causes of action, claims, suits, debts, sums of money,
commissions, compensation for services rendered, liens of any type, trust fund
claims, judgments, executions, damages, demands and rights whatsoever, at law or
in equity, now existing or which may hereafter accrue in favor of


Undersigned by reason of or in connection with any and all claims arising out of
its contract, and for all work, labor and services furnished, performed and
provided pursuant thereto including without limitation all claims for additional
services, reimbursable expenses, charges, credits, contract amendments thereto
and all other services with regard to the Project through the Period Ending set
forth above. The foregoing shall be with respect to all matters arising through
the Period Ending set forth above if this Affidavit is given in connection with
a Progress Payment; and if given in connection with Final Payment it shall be
with respect to all matters existing or arising through the date hereof or
hereafter at any time existing or arising.



--------------------------------------------------------------------------------





2.    Undersigned certifies, warrants and represents that (a) it has paid in
full and in accordance with all applicable obligations, laws and regulations,
for all labor and services performed and furnished in connection with the
services under its contract, all social security withholding, unemployment
insurance, sales, use and other taxes applicable thereto and for all premiums
for insurance carried with respect thereto; (b) it owes no one for any of the
foregoing or any other item of cost or expense in connection with the
performance or furnishing of the services under its contract; and that (c) no
claims have been made against Undersigned for any unpaid labor, services or any
other item of cost and expense arising out of or relating to the services under
its contract that are not currently paid and satisfied.
3.    Undersigned certifies, warrants and represents (i) that the “Amount Owing
on this Application” set forth above constitutes the entire value of all
services rendered by or under the undersigned for which payment is due through
the Period, (ii) that all other amounts set forth above are accurate and
complete, and (iii) that the Undersigned has no other claims except as set forth
in the maximum aggregate amount as “Disputed Claims Amount” below and described
in detail on Exhibit A attached (any such description must include a detailed
statement of the kind and nature of the claim and must have attached a copy of
the notice given of such claim).
4.    If, after the Owner’s payment of the Total Owing on this Application, any
claims or liens are made or filed against any of the Releasees or the Project by
Undersigned, or by any employee, other design professional, subcontractor or
supplier of Undersigned or by anyone directly or indirectly employed or engaged
by any of the foregoing with respect to the Project, or if any certification,
warranty or representation herein or otherwise given in connection herewith
shall not be true in all material respects, Undersigned agrees to satisfy and
discharge such claim or lien and indemnify the Releasees, hold the Releasees
harmless and defend the Releasees, at Undersigned’s sole cost and expense, from
and against such claim or lien or any such certification, warranty or
representation not being true, and to pay all costs and expenses related
thereto, including, but not limited to, the cost of discharging any liens and
all legal fees, disbursements and costs of litigation in connection with any of
the foregoing. To the fullest extent permitted by law, the Undersigned
discharges, releases and waives all liens and right to lien expressly including
such rights with respect to the Amount Paid to Date Before this Application and,
when paid, with respect to the Total Owing on this Application.
5.    Undersigned makes this Affidavit freely and voluntarily, without duress or
coercion, after Undersigned has either consulted with or been given the
opportunity to consult with legal counsel, and Undersigned has carefully and
completely read all of the terms and provisions of this Affidavit and has agreed
to be bound hereby.
6.    Undersigned acknowledges that the foregoing statements, representations,
warranties and agreements are made as an affidavit under applicable law and
otherwise to induce the Owner to make the payment requested and its lender to
provide funds under its loan, and that the Releasees are relying upon the truth
of the statements, representations and warranties contained herein.
7.    Undersigned acknowledges that this Affidavit shall inure to the benefit of
the Releasees and their respective successors and assigns and shall be binding
on Undersigned and its successors and assigns. If any part or provision hereof
is unenforceable, the remainder shall not be affected.



--------------------------------------------------------------------------------



In witness whereof, Undersigned has caused this instrument to be sworn to
executed under seal as of the _____ day of ____________, 20___.


Disputed Claims Amount, if any $______________ (see attached Schedule A)


Design Professional:


                
(Type Name)




By:                     
(Duly Authorized)








STATE OF ____________


____________________ County, ss.




On this ____ day of _____________, 20__, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification of a driver’s license to be the
person whose name is signed on the preceding or attached document, and who swore
or affirmed to me that the contents of the document are truthful and accurate to
the best of (his) (her) knowledge and belief.


                            
(official signature and seal of notary)


My commission expires _____________________









































--------------------------------------------------------------------------------



[FORM OF CONTRACTOR’S LIEN WAIVER]


PARTIAL WAIVER AND SUBORDINATION OF LIEN
M.G.L. c. 254, §32




COMMONWEALTH OF MASSACHUSETTS: Date: _______, ___ 20__
MIDDLESEX COUNTY    Application for Payment No. ____




OWNER:    ______________________________________________


CONTRACTOR:    _______________________________________________


LENDER/MORTGAGEE:    _______________________________________________


1.    Original Contract Amount:    $__________


2.    Approved Change Orders:    $__________


3.    Adjusted Contract Amount:    $__________


4.    Completed to Date:    $__________


5.    Less Retainage:    $__________


6.    Total Payable to Date:    $__________
(line 4 less line 5)


7.    Less Previous Payments:    $__________


8.    Current Amount Due:    $__________
(line 6 less line 7)


9.    Pending Change Orders:    $__________


10.    Disputed Claims:    $__________


The undersigned who has a contract with Owner, for furnishing labor or materials
or both labor and materials or rental equipment, appliances or tools for the
erection, alteration, repair or removal of a building or structure or other
improvement of real property with a street address of _____________,
_____________, Massachusetts, and owned by Owner, upon receipt of
___________________ ($_________________) in payment of an
invoice/requisition/application for payment dated _____________ does hereby:


(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date:



_____________________ (payment period), except for retainage, unpaid agreed or
pending change orders, and disputed claims as stated above; and



--------------------------------------------------------------------------------





(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.



Signed under the penalties of perjury this _____ day of ______________, _____.


Contractor:


By:    ________________________


Its:    ________________________






COMMONWEALTH OF MASSACHUSETTS


____________________ County, ss.




On this ____ day of _____________, 20__, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.






______________________________
(official signature and seal of notary)
Name: ________________________
My commission expires: ________________________

































--------------------------------------------------------------------------------



CONTRACTOR’S CONDITIONAL WAIVER AND
RELEASE UPON FINAL PAYMENT
(Submitted with final application for payment)




OWNER:        __________________________________


CONTRACTOR:    ___________________________________________________


PROJECT:        ___________________________________


Contract Sum:        $_______________________________


Total Amount Previously Paid:    $_______________________________


Final Payment Amount:        $_______________________________


In consideration of all past payments received from the Owner in connection with
the Project, the undersigned acknowledges and agrees that, except for the Final
Payment Amount (as set forth above), it has received full and final payment of
all sums due, including all sums due under its Contract with Owner, for labor,
materials and/or equipment furnished by the undersigned to or in connection with
the Project. The undersigned further acknowledges and agrees that upon receipt
of a check in the Final Payment Amount and payment of such check by the bank
upon which it is drawn, the undersigned will release, discharge, relinquish and
waive any and all claims, suits, liens, and rights under the statutes of the
Commonwealth of Massachusetts with respect to the Owner, the Project and/or
against the Owner on account of any labor, materials and/or equipment furnished
in connection with the Project.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document shall be binding upon the undersigned.


This document is to take effect as a sealed instrument.


Signed under the penalties of perjury as of this ____ day of ________, ______.


CONTRACTOR:


____________________________________
Signature of Authorized Individual


_____________________________________
Printed Name and Title of Above Individual





















--------------------------------------------------------------------------------



[FORM OF SUBCONTRACTOR’S LIEN WAIVER]


SUBCONTRACTOR'S
RELEASE AND PARTIAL LIEN WAIVER




I.    Reference Data:


Owner:            








Tenant:        






Project:            






Subcontractor:


Subcontract Work:    






Subcontract Date:    




Current Subcontract Financial Status Summary:


1.    Original Subcontract Amount    $_______________


2.    Approved Change Order(s)    $_______________


3.    Adjusted Total Subcontract Amount (Item No. 1 plus 2)    $_______________


4.    Total Amount of Subcontract Work Completed to Date
(including Current Requisition and Retainage)    $_______________


5.    Total Payments Received by Subcontractor through the
Date of Release and Waiver (as defined below)    $_______________


6.    Retainage Held on Account of Payments Received by
Subcontractor (Item No. 5)    $_______________


7.    Amount Currently Requisitioned, including Retainage
(Item No. 4 less Items No. 5 and 6)    $_______________





--------------------------------------------------------------------------------



8.    Retainage to be Held on Account of Current Requisition    $_______________


9.    Balance Currently Due (Item No. 7 less Item No. 8)    $_______________


Outstanding Claims and Pending Change Orders, if any, must be set forth on
Schedule A.


II.    Release and Partial Lien Waiver


For the period ending on the last day of the month of _________, 20__ (the “Date
of Release and Waiver”) the undersigned Subcontractor hereby acknowledges
receipt of payments on account of the Subcontract Work in the amount of the
Total Payments Received by Subcontractor through the Date of Release and Waiver
(Item No. 5, above). This amount represents payment in full through and
including the Date of Release and Waiver.


The undersigned hereby swears and certifies that the Reference Data set forth
above is true and correct and acknowledges that there are no additional costs or
claims for any extras, additions or changes for labor or materials or otherwise
on the Project, other than those listed on Schedule A. To the extent permitted
by applicable law, the undersigned hereby waives and releases any and all
claims, laborer's, mechanic's or materialmen's liens, and claims of right to a
laborer's, mechanic's or materialmen's lien on or against the Project under the
laws of Massachusetts, on account of labor or materials or both furnished by the
undersigned to or on account of the Subcontract Work through the Date of this
Release and Waiver, except for matters set forth on Schedule A.


The undersigned hereby swears and certifies that all persons, firms or other
entities, regardless of tier, who have supplied work, labor, materials, services
and other items to the undersigned in connection with the Project have been paid
in full through the Date of Release and Waiver, except for amounts included in
the Current Requisition (Item No. 7, above); and agrees that the General
Contractor, the Owner, any lender of the Owner, the Tenant or any other person
or entity having an interest in the Project may rely on the accuracy of this
instrument.


Duly authorized and executed under the pains and penalties of perjury as of this
___________ day of ________, 20__.


SUBCONTRACTOR:    _____________________________________




By:    _____________________________


Title:    _____________________________
Hereunto duly authorized
    













--------------------------------------------------------------------------------



SCHEDULE A




Outstanding Claims and Pending Change Orders




Amount of Claim
1.    Nature of Claim                    or Requested Change




















2.    Pending Change Orders
































___________________________________
Except for those matters listed above, the Subcontractor acknowledges by the
submission of this Release and Partial Lien Waiver that, as of the Date of
Release and Waiver, no such claims or pending change orders exist.



































--------------------------------------------------------------------------------



EXHIBIT D
Electric Vehicle Charging Station Locations
a9.jpg [a9.jpg]

